Exhibit 10.1

CONFORMED COPY OF

NCR CREDIT AGREEMENT

 

 

 

J.P.Morgan

CREDIT AGREEMENT

dated as of August 22, 2011,

as amended and restated as of July 25, 2013,

as further amended and restated as of March 31, 2016,

among

NCR CORPORATION,

as Company

The FOREIGN BORROWERS Party Hereto

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arranger and Joint Bookrunner

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

RBC CAPITAL MARKETS,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

 

BANK OF MONTREAL,

COMPASS BANK,

CAPITAL ONE,

FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORP.,

TD BANK, N.A.,

as Co-Documentation Agents

 

 

CITIBANK, N.A.,

THE NORTHERN TRUST,

as Joint Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions

  

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     60   

SECTION 1.03. Terms Generally

     61   

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

     62   

SECTION 1.05. Status of Obligations

     63   

SECTION 1.06. Currency Translation

     63   

SECTION 1.07. Borrower Agent

     65   

SECTION 1.08. Obligations Joint and Several

  

ARTICLE II

  

The Credits

  

SECTION 2.01. Commitments

     66   

SECTION 2.02. Loans and Borrowings

     66   

SECTION 2.03. Requests for Borrowings

     67   

SECTION 2.04. Letters of Credit

     68   

SECTION 2.05. Funding of Borrowings

     75   

SECTION 2.06. Interest Elections

     76   

SECTION 2.07. Termination and Reduction of Commitments

     77   

SECTION 2.08. Repayment of Loans; Evidence of Debt

     78   

SECTION 2.09. Amortization of Term Loans

     79   

SECTION 2.10. Prepayment of Loans

     80   

SECTION 2.11. Fees

     83   

SECTION 2.12. Interest

     84   

SECTION 2.13. Alternate Rate of Interest

     85   

SECTION 2.14. Increased Costs

     86   

SECTION 2.15. Break Funding Payments

     87   

SECTION 2.16. Taxes

     88   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     96   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     98   

SECTION 2.19. Defaulting Lenders

     99   

SECTION 2.20. Incremental Facilities

     102   

SECTION 2.21. Loan Modification Offers

     105   

SECTION 2.22. Additional Reserve Costs

     106   

SECTION 2.23. Foreign Borrowers

     107   



--------------------------------------------------------------------------------

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01. Organization; Powers

     108   

SECTION 3.02. Authorization; Enforceability

     108   

SECTION 3.03. Governmental Approvals; Absence of Conflicts

     109   

SECTION 3.04. Financial Condition; No Material Adverse Change

     109   

SECTION 3.05. Properties

     109   

SECTION 3.06. Litigation and Environmental Matters

     110   

SECTION 3.07. Compliance with Laws and Agreements

     110   

SECTION 3.08. Investment Company Status

     110   

SECTION 3.09. Taxes

     110   

SECTION 3.10. Employee Benefit Plans; Labor Matters

     111   

SECTION 3.11. Subsidiaries and Joint Ventures; Disqualified Equity Interests

     112   

SECTION 3.12. Solvency

     112   

SECTION 3.13. Disclosure

     112   

SECTION 3.14. Collateral Matters

     113   

SECTION 3.15. Federal Reserve Regulations

     114   

SECTION 3.16. Anti-Corruption Laws and Sanctions

     114   

SECTION 3.17. Insurance

     114   

SECTION 3.18. EEA Financial Institutions

     114   

ARTICLE IV

  

Conditions

  

SECTION 4.01. Effective Date

     114   

SECTION 4.02. Each Credit Event

     116   

SECTION 4.03. Initial Credit Event in Respect of Each Foreign Borrower

     117   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01. Financial Statements and Other Information

     118   

SECTION 5.02. Notices of Material Events

     121   

SECTION 5.03. Additional Subsidiaries

     121   

SECTION 5.04. Information Regarding Collateral

     122   

SECTION 5.05. Existence; Conduct of Business

     122   

SECTION 5.06. Payment of Obligations

     123   

SECTION 5.07. Maintenance of Properties

     123   

SECTION 5.08. Insurance

     123   

SECTION 5.09. Books and Records; Inspection and Audit Rights

     124   

SECTION 5.10. Compliance with Laws

     124   

SECTION 5.11. Use of Proceeds and Letters of Credit

     125   

SECTION 5.12. Further Assurances

     125   



--------------------------------------------------------------------------------

SECTION 5.13. Maintenance of Ratings

     125   

SECTION 5.14. Certain Post-Closing Collateral Obligations

     125   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01. Indebtedness; Certain Equity Securities

     126   

SECTION 6.02. Liens

     130   

SECTION 6.03. Fundamental Changes; Business Activities

     133   

SECTION 6.04. Acquisitions

     134   

SECTION 6.05. Asset Sales

     134   

SECTION 6.06. Sale/Leaseback Transactions

     136   

SECTION 6.07. Hedging Agreements

     137   

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

     137   

SECTION 6.09. Transactions with Affiliates

     138   

SECTION 6.10. Restrictive Agreements

     139   

SECTION 6.11. Amendment of Material Documents

     140   

SECTION 6.12. Leverage Ratio

     140   

SECTION 6.13. Interest Coverage Ratio

     140   

SECTION 6.14. Fiscal Year

     140   

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

The Administrative Agent

  

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01. Notices

     151   

SECTION 9.02. Waivers; Amendments

     152   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     155   

SECTION 9.04. Successors and Assigns

     158   

SECTION 9.05. Survival

     162   

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Signatures

     163   

SECTION 9.07. Severability

     163   

SECTION 9.08. Right of Setoff

     163   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     164   

SECTION 9.10. WAIVER OF JURY TRIAL

     165   

SECTION 9.11. Headings

     165   

SECTION 9.12. Confidentiality

     165   



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation

     166   

SECTION 9.14. Release of Liens and Guarantees

     166   

SECTION 9.15. Satisfaction of Collateral and Guarantee Requirement

     167   

SECTION 9.16. USA PATRIOT Act Notice

     167   

SECTION 9.17. No Fiduciary Relationship

     168   

SECTION 9.18. Non-Public Information

     168   

SECTION 9.19. Conditional Non-Petition Covenant

     168   

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     175   

SECTION 9.21. Judgment Currency

     175   

SECTION 9.22. Amendment and Restatement of Existing Credit Agreement

     176   



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01A

  —    Existing Letters of Credit

Schedule 1.01B

  —    Cash and Investment Policy

Schedule 2.01

  —    Commitments and LC Commitments

Schedule 3.06

  —    Disclosed Matters

Schedule 3.11A

  —    Subsidiaries and Joint Ventures

Schedule 3.11B

  —    Disqualified Equity Interests

Schedule 3.17

  —    Insurance

Schedule 5.14

  —    Post-Closing Collateral Obligations

Schedule 6.01

  —    Existing Indebtedness

Schedule 6.02

  —    Existing Liens

Schedule 6.10

  —    Existing Restrictions

EXHIBITS:

 

Exhibit A

  —    Form of Assignment and Assumption

Exhibit B

  —    Form of Borrowing Request

Exhibit C

  —    Form of Collateral Agreement

Exhibit D

  —    Form of Affiliate Subordination Agreement

Exhibit E

  —    Form of Compliance Certificate

Exhibit F

  —    Form of Interest Election Request

Exhibit G

  —    Form of Perfection Certificate

Exhibit H

  —    Form of Solvency Certificate

Exhibit I-1

  —    Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2

  —    Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-3

  —    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-4

  —    Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-1

  —    Form of Foreign Borrower Joinder Agreement

Exhibit J-2

  —    Form of Foreign Borrower Termination

ANNEXES:

 

Annex A

  —    Mark-to-Market Pension Accounting



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 22, 2011, as amended and restated as of
July 25, 2013, and as further amended and restated as of March 31, 2016 (this
“Agreement”), among NCR CORPORATION, as Company, the FOREIGN BORROWERS party
hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

PRELIMINARY STATEMENTS

The Company, certain of the Lenders and the Administrative Agent are party to
the Existing Credit Agreement (such term and other capitalized terms used in
these preliminary statements being defined in Section 1.01 hereof), and, upon
satisfaction of the conditions set forth herein, have agreed together with the
Foreign Borrowers and the other Lenders to amend and restate the Existing Credit
Agreement in the form of this Agreement.

The applicable Lenders have indicated their willingness to lend, and the Issuing
Banks have indicated their willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning set forth in Section 2.21(a).

“Acquired Company Representations” means, with respect to any Limited Condition
Acquisition, the representations and warranties made in the documentation for
such Limited Condition Acquisition that are material to the interests of the
Lenders, but only to the extent that the Company or any of its Affiliates has
the right under the documentation in respect of such Limited Condition
Acquisition not to consummate the Limited Condition Acquisition, or to terminate
the obligations of the Company or any of its Affiliates under such
documentation, as a result of a breach of such representations and warranties.

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period; provided, however, that there shall not be included in
such Adjusted Consolidated Net Income for any such period:

 

1



--------------------------------------------------------------------------------

(a) any gain (or loss) realized upon the sale or other disposition of any assets
of the Company, its consolidated Subsidiaries or any other Person (including
pursuant to any sale-and-leaseback arrangement) which are not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any Equity Interest of any Person;

(b) extraordinary gains or losses;

(c) the cumulative effect of a change in accounting principles;

(d) any net after-tax gain (or loss) attributable to the early retirement or
conversion of Indebtedness;

(e) amortization of non-cash pension expenses and any after-tax one-time gains
or losses associated with lump sum payments (or transfers of financial assets)
to defease pension and retirement obligations and after-tax mark-to-market gains
and losses on pension plans and settlement/curtailment gains and losses thereon;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP;

(g) the effects of adjustments in the Company’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to any acquisition that is consummated after
September 17, 2012, net of taxes; and

(h) any increase to reserves for Environmental Liabilities except to the extent
cash payments are made in respect of such Environmental Liabilities from such
increase.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) for any Eurocurrency Borrowing
denominated in Dollars, the LIBO Rate for such Interest Period multiplied by the
Statutory Reserve Rate, (b) for any Eurocurrency Borrowing denominated in
Sterling, the LIBO Rate for such Interest Period, or (c) for any Eurocurrency
Borrowing denominated in Euros, the EURIBO Rate for such Interest Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents (or, as
applicable, such Affiliates thereof as it shall from time to time designate for
the purpose of performing its obligations hereunder in such capacity, including
J.P. Morgan Europe Limited) and its successors in such capacity as provided in
Article VIII.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning set forth in Section 2.21(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediary Controlling Persons
Controls or is Controlled by or is under common Control with the Person
specified.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

“Agreement Currency” has the meaning set forth in Section 9.21(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% per annum and (c) the Adjusted Eurocurrency Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted Eurocurrency Rate on any
day shall be based on the rate per annum determined in accordance with the
definition of “LIBO Rate” herein at approximately 11:00 a.m., London time, on
such day for deposits in Dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted Eurocurrency Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurocurrency Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.

“Applicable Creditor” has the meaning set forth in Section 9.21(b).

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure made pursuant to paragraph (c) or
(d) of Section 2.19 or the final paragraph of Section 2.19. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Revolving Lender’s status as a Defaulting
Lender at the time of determination.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, (a) with respect to any Term Loan or
Revolving Loan that is an ABR Loan or a Eurocurrency Loan, or with respect to
the commitment fees payable in respect of the Revolving Commitments hereunder,
respectively, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, respectively,
based upon the Leverage Ratio as of the end of the fiscal quarter of the Company
for which consolidated financial statements have theretofore been most recently
delivered pursuant to Sections 5.01(a) or 5.01(b), and (b) with respect to any
Incremental Term Loan of any Series, the rate per annum specified in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series:

 

Level

  

Leverage Ratio

   ABR Spread     Eurocurrency
Spread     Commitment
Fee Rate  

I

   Less than 1.50 to 1.0      0.25 %      1.25 %      0.200 % 

II

   Greater than or equal to 1.50 to 1.0, but less than 2.00 to 1.0      0.50 % 
    1.50 %      0.250 % 

III

   Greater than or equal to 2.00 to 1.0, but less than 3.00 to 1.0      0.75 % 
    1.75 %      0.300 % 

IV

   Greater than or equal to 3.00 to 1.0, but less than 3.50 to 1.0      1.00 % 
    2.00 %      0.350 % 

V

   Greater than or equal to 3.50 to 1.0      1.25 %      2.25 %      0.400 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Sections 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Rate shall be based on the rates per annum set forth
in Category V if the Company fails to deliver the consolidated financial
statements required to be delivered pursuant to Sections 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, during the
period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof. Notwithstanding
anything to the contrary in this definition, the determination of the Applicable
Rate will be subject to the provisions of Section 2.12(f).

“Applicant Borrower” has the meaning set forth in Section 2.23(a).

“Applicant Borrower Amendments” has the meaning set forth in Section 2.23(a).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arrangers” means J.P. Morgan Chase Bank, N.A., Suntrust Robinson Humphrey,
Inc., RBC Capital Markets, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Securities, LLC in their
capacities as joint lead arrangers and joint bookrunners for the credit
facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means, as of any day, the excess, if any, of:

(a) the sum of (i) $50,000,000, plus (ii) 50% of cumulative Adjusted
Consolidated Net Income from July 1, 2012; over

(b) the amount of all Restricted Payments made in reliance on
Section 6.08(a)(vii) and (viii) of the Existing Credit Agreement prior to the
Effective Date or Section 6.08(a)(vi) and (vii) of this Agreement and all
payments made in reliance on Section 6.08(b)(vi) of the Existing Credit
Agreement prior to the Effective Date or Section 6.08(b)(vi) of this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means each of the Company and each Foreign Borrower.

“Borrower Agent” has the meaning set forth in Section 1.07.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$5,000,000, (b) in the case of a Borrowing denominated in Euros, €5,000,000, and
(c) in the case of a Borrowing denominated in Sterling, £5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euros,
€1,000,000, and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a written request by a Borrower for a Borrowing in
accordance with Section 2.03, which shall be in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Brazil CMA” means the Contract Manufacturing Agreement dated as of July 26,
2011, by and between NCR Global Solutions Group, Ltd., an Irish limited company,
and NCR Manaus, including the schedules thereto, as provided to the
Administrative Agent prior to the Original Effective Date.

“Brazil Shareholders’ Agreement” means the Shareholders’ Agreement dated as of
October 4, 2011, by and among the Company, NCR Manaus, Scopus Industrial and
Scopus Tecnologia, including the schedules and exhibits thereto, provided to the
Administrative Agent prior to the Original Effective Date.

“Brazil Subscription Agreement” means the Equity Subscription Agreement dated as
of July 26, 2011, by and among the Company, Scopus Industrial, Scopus Tecnologia
and NCR Manaus, including the schedules thereto, as provided to the
Administrative Agent prior to the Original Effective Date.

“Brazil Transaction Documents” means the Brazil CMA, the Brazil Shareholders’
Agreement and the Brazil Subscription Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan in any currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in such currency in the London
interbank market or not open for general business in London, and (b) when used
in connection with any date for the payment or purchase of Euros, the term
“Business Day” shall also exclude any day on which TARGET2 is not open for the
settlement of payments in Euro or banks are not open for general business in
London.

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cash Consideration” has the meaning set forth in Section 6.05.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation, (c) any Foreign Subsidiary which is an entity disregarded as
separate from its owner under Treasury Regulation 301.7701-3 and (d) any CFC
Holdco.

“CFC Holdco” means a Subsidiary that has no material assets other than Equity
Interests in one or more CFCs (including for this purpose, any debt or other
instrument treated as equity for U.S. Federal income tax purposes), any
Indebtedness owed to it (or so treated for U.S. Federal income tax purposes) by
any CFC and rights to Intellectual Property relating solely to and utilized
solely by such CFCs (but in respect of which no significant royalty, license or
similar fees are paid by such CFCs) and assets incidental thereto.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), other than an employee benefit plan or related trust of the
Company or of the Company and any Subsidiaries, of Equity Interests in the
Company representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Company;
(b) persons who were (i) directors of the Company on the date hereof,
(ii) nominated or approved by the board of directors of the Company,
(iii) nominated or approved by the board of directors of the Company as director
candidates prior to their election to the board of directors of the Company or
(iv) appointed by directors who were directors of the Company on the date hereof
or were nominated or approved as provided in clause (ii) or clause (iii) above
ceasing to occupy a majority of the seats (excluding vacant seats) on the board
of directors of the Company; or (c) the occurrence of any “change in control”
(or similar event, however denominated) with respect to the Company under and as
defined in any indenture or other agreement or instrument evidencing, governing
the rights of the holders of or otherwise relating to any Material Indebtedness
of the Company or under and as defined in the Existing Preferred Documentation.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Incremental
Term Loans of any Series or Revolving Loans, (b) any Commitment, refers to
whether such Commitment is a Term Commitment, an Incremental Term Commitment of
any Series or a Revolving Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations; provided that the Collateral shall in
no event include any Excluded Assets.

“Collateral Agreement” means the Amended and Restated Guarantee and Collateral
Agreement among the Borrowers, the other Loan Parties and the Administrative
Agent, as amended and restated as of the Effective Date substantially in the
form of Exhibit C, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from each Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, together with documents and opinions of the type referred to in
paragraphs (d) and (e) of Section 4.01 with respect to such Designated
Subsidiary, in each case, if reasonably requested by the Administrative Agent;

 

8



--------------------------------------------------------------------------------

(b) all Equity Interests in any Subsidiary owned by or on behalf of any
Guarantor Loan Party shall have been pledged pursuant to the Collateral
Agreement and, in the case of Equity Interests in any Foreign Subsidiary, where
the Administrative Agent so requests in connection with the pledge of such
Equity Interests, a Foreign Pledge Agreement (provided that the Guarantor Loan
Parties shall not be required to pledge 66 2⁄3% or more of the outstanding
voting Equity Interests in any CFC), and the Administrative Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of the Company and each Subsidiary and (ii) all
Indebtedness (other than Permitted Investments in non-certificated or book entry
form) of any other Person in a principal amount of $10,000,000 or more that, in
each case, is owing to any Guarantor Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(e) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder; and

(f) the Administrative Agent shall have received, with respect to the Security
Documents as in effect prior to the effectiveness of this Agreement on the
Effective Date, from each Guarantor Loan Party party thereto such Reaffirmation
Documents as it shall reasonably have requested to confirm the effectiveness and
enforceability of the obligations of such Guarantor Loan Parties under such
Security Documents and the validity and perfection of the Liens created thereby
(or, as applicable, to confirm the creation, validity and perfection of new or
replacement Liens securing such obligations) after giving effect to this
Agreement and the amendment and restatement of the Collateral Agreement on the
Effective Date.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Guarantor Loan Parties,
or the provision of Guarantees by any Subsidiary, if, and for so long as the
Administrative Agent and the Company reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such legal opinions or other deliverables in respect of such assets, or
providing such Guarantees (taking into account any adverse tax consequences to
the Company and the Subsidiaries, including any potential Section 956 Impact),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents as in effect on the Effective
Date and, to the extent appropriate in the applicable jurisdiction, as
reasonably agreed between the Administrative Agent and the Company and (c) in no
event shall the Collateral include any Excluded Assets. The Administrative Agent
may grant extensions of time for the creation and perfection of security
interests in, or the obtaining of, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents. Any such extensions
granted by the Administrative Agent under the Existing Credit Agreement will
continue to be effective in accordance with the terms thereof for purposes
hereof.

“Commitment” means a Revolving Commitment, a Term Commitment, an Incremental
Term Commitment of any Series or any combination thereof (as the context
requires).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Company” means NCR Corporation, a Maryland corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form approved by the Administrative Agent.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Company and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any cash payments made during such period in respect of
obligations referred to in clause (b) below that were amortized or accrued in a
previous period and (iii) payments made under Hedging Agreements relating to
interest rates with respect to such period, minus (b) the

 

10



--------------------------------------------------------------------------------

sum of (i) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of debt discounts, upfront
fees and other financing costs (including legal and accounting costs) or accrued
interest payable in kind for such period, (ii) to the extent included in such
consolidated interest expense for such period, one-time expenses in connection
with the amendment and restatement of this Agreement on the Effective Date and
other incurrences of Indebtedness or issuances of Equity Interests, and
administrative and similar fees and cash costs associated with breakage or
termination of Hedging Agreements, (iii) interest income of the Company and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, and (iv) payments received under Hedging Agreements
relating to interest rates with respect to such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);

(ii) provision for taxes based on income, profits or losses, including foreign
withholding taxes during such period;

(iii) all amounts attributable to depreciation and amortization for such period;

(iv) any extraordinary losses for such period, determined on a consolidated
basis in accordance with GAAP;

(v) any Non-Cash Charges for such period;

(vi) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement other than those relating to foreign
currencies;

(vii) Pro Forma Adjustments in connection with Material Acquisitions;

(viii) nonrecurring integration expenses in connection with acquisitions
(including severance costs, retention payments, change of control bonuses,
relocation expenses and similar integration expenses);

(ix) one-time out-of-pocket transactional costs and expenses relating to
Permitted Acquisitions, Investments outside the ordinary course of business, and
Dispositions (regardless of whether consummated), including legal fees, advisory
fees, and upfront financing fees;

 

11



--------------------------------------------------------------------------------

(x) amortization of non-cash pension expenses and any after-tax one-time losses
associated with lump sum payments (or transfers of financial assets) to defease
pension and retirement obligations and after-tax mark-to-market losses on
pension plans and settlement/curtailment losses thereon;

(xi) out-of-pocket costs and expenses relating to restructurings (including a
reduction in force), consolidation, separation or closure of facilities and cost
saving initiatives, in each case, undertaken out of the ordinary course of
business, and (without duplication) any non-cash charges or reserves taken in
connection therewith; provided that each such restructuring, consolidation,
separation or closure of facilities or cost saving initiative has been
specifically approved by the board of directors of the Company or by both the
chief executive officer and the chief financial officer of the Company;

(xii) out-of-pocket costs and expenses arising from litigation in respect of
discontinued operations in an amount not to exceed $15,000,000 for any Test
Period; and

(xiii) unrealized losses during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement;

provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during and after such prior period), other than any cash payments made
after the Effective Date in respect of obligations relating to the Fox River,
Kalamazoo and Dayton landfill discontinued operations not exceeding, in the
aggregate for all periods, the amount of the reserves for such obligations
reflected in the Borrower’s financial statements for the fiscal quarter ending
June 30, 2011, shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; provided, further, that the aggregate
amount of all amounts under clauses (vii), (viii), (ix) and (xi) that increase
Consolidated EBITDA in any Test Period (including, for avoidance of doubt, in
connection with any calculation made hereunder on a Pro Forma Basis) shall not
exceed, and shall be limited to, 15% of Consolidated EBITDA in respect of such
Test Period (calculated after giving effect to such adjustments and with no
carryover of unused amounts into any subsequent period); and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary gains for such period, determined on a consolidated basis
in accordance with GAAP;

 

12



--------------------------------------------------------------------------------

(ii) any non-cash gains for such period, including any gains attributable to the
early extinguishment of Indebtedness;

(iii) any net income tax benefit for such period determined on a consolidated
basis in accordance with GAAP;

(iv) any gains attributable to the early extinguishment of obligations under any
Hedging Agreement other than those relating to foreign currencies; and

(v) after-tax one-time gains associated with lump sum payments (or transfers of
financial assets) to defease pension and retirement obligations and after-tax
mark-to-market gains on pension plans and settlement/curtailment gains thereon;

(vi) unrealized gains during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement;

provided, further that Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) the
effect of:

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management; and

(B) purchase accounting adjustments.

Notwithstanding the foregoing (but without duplication of any other adjustment
referred to above), Consolidated EBITDA will be calculated (i) so as to exclude
mark-to-market gains and losses on Plans and Foreign Pension Plans and
settlement/curtailment gains and losses relating to such plans, and (ii) to give
effect to Mark-to-Market Pension Accounting.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clauses (b) and (c) below, any other consolidated Subsidiary during
such period, (b) the income of, and any amounts referred to in clause (a) above
paid to, any consolidated Subsidiary (other than the Company or any Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary
(i) is not permitted (A) without any prior approval of any Governmental
Authority which, to the actual knowledge of the Company, would be required and
that has not been obtained or (B) under any law applicable to the Company or any
such Subsidiary (in the case of any foreign law, of which the Company has actual
knowledge) or (ii) is not permitted by the operation of the terms of the
organizational documents of such

 

13



--------------------------------------------------------------------------------

Subsidiary or any agreement or other instrument binding upon the Company or any
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not wholly owned by the
Company to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary.

“Consolidated Tangible Assets” means, as of the last day of any fiscal quarter
of the Company, all tangible assets reflected on the consolidated balance sheet
of the Company and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP, excluding cash, cash equivalents and any Permitted
Investments.

“Consolidated Total Debt” means, as of any date, without duplication, (a) the
aggregate principal amount of Indebtedness of the Company and the Subsidiaries
(other than Indebtedness described in clause (f) of “Indebtedness”, provided
that there shall be included in Consolidated Total Debt any Indebtedness in
respect of drawings under letters of credit or letters of guaranty to the extent
such drawings are not reimbursed within two Business Days after the date of any
such drawing) outstanding as of such date, to the extent such Indebtedness would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP, plus (b) without duplication of amounts referred to in
clause (a), the amount of Third Party Interests in respect of Securitizations,
in each case without giving effect to any election to value any Indebtedness at
“fair value”, as described in Section 1.04(a), or any other accounting principle
that results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) to be below the stated principal amount of such Indebtedness,
minus (c) the lesser of (i) the excess, if any, of the amount of Unrestricted
Cash owned by the Company and its consolidated Subsidiaries as of such date over
$250,000,000 and (ii) $150,000,000; provided that, solely for the purposes of
determining compliance by the Company with the Leverage Ratio set forth in
Section 6.12 as of the last day of any Test Period, Consolidated Total Debt
shall exclude any outstanding Notes issued in connection with a Permitted
Material Acquisition if (i) such Permitted Material Acquisition has not been
consummated on or before the last day of such Test Period and (ii) such Notes
are secured on the last day of such Test Period by a Lien on the Permitted
Escrow Funds with respect to such Notes (and any earnings thereon) having a
value at least equal to the principal amount of such Notes, in accordance with
the Permitted Escrow Transactions with respect to such Notes.

“Consolidated Total Secured Debt” means, as of any date, the aggregate principal
amount of Consolidated Total Debt of the Company and the Subsidiaries
outstanding as of such date that is secured by Liens on any property or assets
of the Company or the Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

14



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, each Issuing Bank and each
Lender.

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 48/2012.

“Cumulative Leverage Ratio Increase Amount” means the sum of Leverage Ratio
Increase Amounts in respect of Pension Funding Indebtedness, provided that the
Cumulative Leverage Ratio Increase Amount may not exceed 0.50; provided,
further, that if any Indebtedness, including of term loans made under the
Existing Credit Agreement, is treated by the Company as Pension Funding
Indebtedness when incurred, but the proceeds thereof are not applied as required
by the definition of “Pension Funding Indebtedness” (including within the
applicable time periods specified therein) to qualify as Pension Funding
Indebtedness, on and as of the last day of the period during which such proceeds
would have to be so applied, such Indebtedness will cease to be Pension Funding
Indebtedness, any Leverage Ratio Increase Amounts previously attributable
thereto will cease to apply, the Cumulative Leverage Ratio Increase Amount will
be recalculated in accordance with the foregoing definition without regard to
any such Leverage Ratio Increase Amounts and such recalculated Cumulative
Leverage Ratio Increase Amount will apply from and after such day (subject to
future adjustment based on subsequent issuances of Pension Funding
Indebtedness).

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent
made in good faith to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, (d) has

 

15



--------------------------------------------------------------------------------

(i) become the subject of a Bankruptcy Event, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (e) has, or has
a direct or indirect parent company that has, become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Company, each Issuing Bank and each Revolving Lender.

“Delivery Date” has the meaning set forth in Section 9.15.

“Designated Subsidiary” means each Material Subsidiary that is not an Excluded
Subsidiary.

“Disclosed Matters” means the actions, suits, proceedings and the environmental,
Intellectual Property and other matters disclosed in Schedule 3.06.

“Disposition” has the meaning set forth in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Company
or any Subsidiary, in whole or in part, at the option of the holder thereof;

 

16



--------------------------------------------------------------------------------

in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

“Dollar Equivalent” means, on any date, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in Euros or Sterling,
the equivalent in Dollars of such amount, determined by the Administrative Agent
using the Exchange Rate with respect to Euros or Sterling, as the case may be,
in effect for such amount on such date. The Dollar Equivalent at any time of the
amount of any Letter of Credit, LC Disbursement or Loan denominated in Euros or
Sterling shall be the amount most recently determined as provided in
Section 1.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Dutch Borrower” means any Borrower (i) that is organized or formed under the
laws of the Netherlands or (ii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
Netherlands.

“Dutch Non-Public Lender” means: (a) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies: an entity
which (i) assumes existing rights and/or obligations vis-à-vis the Company, the
value of which is at least EUR 100,000 (or its equivalent in another currency),
(ii) provides repayable funds for an initial amount of at least EUR 100,000 (or
its equivalent in another currency) or (iii) otherwise qualifies as not forming
part of the public; and (b) as soon as the interpretation of the term “public”
as referred to in the CRR has been published by the relevant authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

 

17



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is March 31, 2016.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, a natural person, the Company, any Subsidiary or any other
Affiliate of the Company.

“Engagement Letter” means the Engagement Letter dated February 26, 2016, among
the Company, JPMorgan Chase Bank, N.A., the Arrangers and certain Affiliates of
the Arrangers.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to related health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

18



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is in
“at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA,
(i) the occurrence of a “prohibited transaction” with respect to which the
Company or any Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Company or any such
Subsidiary could otherwise be liable or (j) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day; provided that with respect to an Impacted Interest
Period, the EURIBO Rate shall be the Interpolated Rate with respect to Euros as
of the Specified Time on the Quotation Day; and provided further that if the
EURIBO Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

19



--------------------------------------------------------------------------------

“Euro” or “€” means the single currency adopted by participating member states
of the European Communities in accordance with legislation of the European
Community relating to Economic and Monetary Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Event of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day as set forth on
the Reuters World Currency Page for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” has the meaning set forth in the Collateral Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Company on the Effective Date or, if later, the date it first
becomes a Subsidiary, (b) any Subsidiary that is a CFC (and accordingly, in no
event shall a CFC be required to enter into any Security Document or pledge any
assets hereunder), (c) any Subsidiary that is prohibited by applicable
Requirements of Law from guaranteeing the Loan Document Obligations, (d) any
Subsidiary that (i) is prohibited by any contractual obligation existing on the
Effective Date or on the date such Subsidiary is acquired or otherwise becomes a
Subsidiary (but not entered into in contemplation of the Transactions or such
acquisition) from guaranteeing the Loan Document Obligations, (ii) would require
governmental (including regulatory) consent, approval, license or authorization
to provide such Guarantee, unless such consent, approval, license or
authorization has been received, or (iii) for which the provision of such
Guarantee would

 

20



--------------------------------------------------------------------------------

result in a material adverse tax consequence to the Company and the
Subsidiaries, taken as a whole (as reasonably determined in good faith by the
Company), (e) any captive insurance subsidiary, not for profit subsidiary or
special purpose entity, including any Securitization Vehicle, and (f) any other
Subsidiary excused from becoming a Guarantor Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement”;
provided that any Subsidiary shall cease to be an Excluded Subsidiary at such
time as it is a wholly owned Subsidiary of the Company and none of clauses
(b) through (f) above apply to it.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient:

(a) Taxes imposed on or measured by net or gross income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes;

(b) in the case of any Lender (other than an assignee pursuant to a request by
the Company under Section 2.18(b)), any U.S. Federal, United Kingdom, Irish and
Dutch withholding Taxes:

(i) resulting from any law in effect on the date such Lender becomes a party to
this Agreement (or designates a new lending office), including circumstances
where (x) any United Kingdom taxes are required to be deducted or withheld (a
“UK Tax Deduction”) from a payment to (1) a UK Treaty Lender and the payment has
not been specified in a direction given by the Commissioners of HMRC under
Regulation 2 of the Double Taxation Relief (Taxes on Income) (General)
Regulations 1970 (SI1970/488); and (2) a Lender that is a UK Qualifying Lender
solely by virtue of sub-paragraph (b) of the definition of UK Qualifying Lender
and an officer of HMRC has given (and not revoked) a direction under section 931
of the UK Taxes Act and the payment could have been made without a UK Tax
Deduction if such direction had not been made, or (y) any Irish taxes are
required to be deducted or withheld from a payment to an Irish Treaty Lender and
the payment has not been specified in an authorization given by the Revenue
Commissioners of Ireland in effect on the Interest Payment Date, or

(ii) attributable to such Lender’s failure to comply with Section 2.16(f),
(g)(i), (g)(ii), (g)(iii), (g)(vi), (h) and (i),

 

21



--------------------------------------------------------------------------------

except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Company with respect to such withholding Taxes
pursuant to Section 2.16(a), or except to the extent that any United Kingdom
withholding Taxes are attributable to the failure of the relevant Loan Party to
comply with its obligations in Section 2.16(g)(i), (g)(iii) and (g)(v);

(c) any U.S. federal withholding Taxes imposed under FATCA; and

(d) the bank levy as set out in the Finance Act 2011 of the United Kingdom and
the bank levy as set out in the Bank Tax Act of the Netherlands.

“Existing Credit Agreement” means this Agreement as amended and in effect
immediately prior to the Effective Date.

“Existing Letters of Credit” means the letters of credit previously issued
pursuant to the Existing Credit Agreement that (a) are outstanding on the
Effective Date and (b) are listed on Schedule 1.01A.

“Existing Preferred” means the Company’s Series A Convertible Preferred Stock,
par value $0.01.

“Existing Preferred Documentation” means the Articles Supplementary Classifying
the Existing Preferred, the Investment Agreement dated as of November 11, 2015,
by and between the Company and the Purchasers identified therein and each other
agreement evidencing, governing the rights of the holders of or otherwise
relating to the Existing Preferred.

“Factoring Assets” means any accounts receivable owed to the Company or a
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with the
factoring of accounts receivable and which are sold, transferred or otherwise
conveyed by the Company or a Subsidiary pursuant to a Factoring Transaction
permitted by Section 6.05.

“Factoring Transaction” means any transaction or series of transactions entered
into by the Company or any Subsidiary pursuant to which the Company or such
Subsidiary consummates a “true sale” of Factoring Assets of the Company or such
Subsidiary to a non-related third party on market terms as determined in good
faith by the senior management of the Company or such Subsidiary; provided that
(i) such Factoring Transaction is non-recourse to the Company, any Subsidiary
and the assets of the Company and the Subsidiaries, other than any recourse
solely attributable to a breach by the Company or any such Subsidiary of
representations and warranties that are customarily made by a seller in
connection with a “true sale” of accounts receivable on a non-recourse basis
(and excluding, in any event, any form of credit recourse to the Company or any
such Subsidiary), and (ii) such Factoring Transaction is consummated pursuant to
customary contracts, arrangements or agreements entered into with respect to the
“true sale” of Factoring Assets on market terms for similar factoring
transactions.

 

22



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including any amended or successor version thereof that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement entered into in connection with any of the
foregoing, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letters” has the meaning set forth in the Engagement Letter.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount of unfunded
liabilities permitted under the respective requirements of the governing
documents for any applicable Foreign Pension Plan or any applicable law, or in
excess of the amount that would be permitted absent a waiver from the relevant
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability by the Company or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein (excluding, for the avoidance of doubt, any liability (including
contingent liabilities) that would as a matter of course be imposed under
applicable law as the result of any voluntary full or partial termination of any
such Foreign Pension Plan as a result of a voluntary and legally permissible
defeasance effected by the Company and/or its Subsidiaries of the related
obligations and liabilities of the Company and its Subsidiaries under such
Foreign Pension Plan) or (e) the occurrence of any transaction that is
prohibited under the respective requirements of the governing documents for any
applicable Foreign Pension Plan or any applicable law and that could reasonably
be expected to result in the incurrence of any liability by the Company or any
Subsidiary, or the imposition on the Company or any Subsidiary of any fine,
excise tax or penalty resulting from any noncompliance with the respective
requirements of the governing documents for any applicable Foreign Pension Plan
or any applicable law.

 

23



--------------------------------------------------------------------------------

“Foreign Borrower” means each of (a) NCR Limited, a limited company incorporated
in England and Wales, (b) NCR Nederland B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of the Netherlands, (c) NCR Global Solutions Ltd., a limited company
incorporated in the Ireland and (d) each other Foreign Borrower that becomes a
party hereto pursuant to Section 2.23(a), in each case, unless and until such
Person ceases to be a Foreign Borrower hereunder.

“Foreign Borrower Exposure” means, at any time, the Dollar Equivalent of the
outstanding principal amount of the Revolving Loans borrowed by the Foreign
Borrowers.

“Foreign Borrower Joinder Agreement” means an agreement in the form of
Exhibit J-1, executed by the Company and the applicable Foreign Borrower.

“Foreign Borrower Obligations” has the meaning set forth in the Collateral
Agreement.

“Foreign Borrower Termination” means an agreement in the form of Exhibit J-2,
executed by the Company.

“Foreign Pension Plan” means any benefit or welfare plan that under applicable
law outside of the United States is funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Administrative Agent.

“Foreign Source Prepayment” means, for any Foreign Subsidiary, any Net Proceeds
arising from a Prepayment Event under paragraph (a) or (b) of the definition of
Prepayment Event in respect of any asset of such Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof
(subject to Section 1.04); provided, however, that if the Company hereafter
changes its accounting standards in accordance with applicable laws and
regulations, including those of the SEC, to adopt International Financial
Reporting Standards, GAAP will mean such International Financial Reporting
Standards after the effective date of such adoption (it being understood that
any such adoption will be deemed to be a change in GAAP for all purposes hereof,
including for purposes of Section 1.04).

 

24



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee (including for
purposes of determining the amount of any Investment associated with such
Guarantee) shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which the guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
(in the case of a primary obligation that is not Indebtedness) such primary
obligation and the maximum amount for which such guarantor may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated contingent liability in respect
thereof as determined by the Company in good faith.

“Guarantor Loan Party” means the Company and each Subsidiary Loan Party.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

25



--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement.

“HMRC” means H.M. Revenue & Customs of the United Kingdom.

“HMRC DT Treaty Passport scheme” means the Board of HMRC Double Taxation Treaty
Passport scheme.

“Impacted Interest Period” means at any time with respect to an Interest Period
for a Borrowing denominated in a specified currency that the Screen Rate for
such currency is not available at such time for such Interest Period.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, each applicable Borrower, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Commitments of any Series or
Incremental Revolving Commitments and effecting such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.20.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Agreement
providing for Incremental Revolving Commitments.

 

26



--------------------------------------------------------------------------------

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.20, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Agreement providing for
Incremental Term Commitments.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.20.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services, excluding current
accounts payable incurred in the ordinary course of business, (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) the
maximum aggregate amount of all letters of credit and letters of guaranty in
respect of which such Person is an account party (x) supporting Indebtedness or
(y) obtained for any purpose not in the ordinary course of business, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests, (i) all
Third Party Interests in respect of Securitizations of such Person or its
subsidiaries, (j) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (if such
Person has not assumed such Indebtedness of others, then the amount of
Indebtedness of such Person shall be the lesser

 

27



--------------------------------------------------------------------------------

of (A) the amount of such Indebtedness of others and (B) the fair market value
of such property, as reasonably determined by such Person) and (k) all
Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Institution” has the meaning set forth in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by the Company or any
Subsidiary, including inventions, designs, patents, copyrights, trademarks,
trade secrets, domain names, confidential or proprietary technical and business
information, know-how, show-how or other similar data or information, software
and databases and all embodiments or fixations thereof and related
documentation, all additions, improvements and accessions to any of the
foregoing and all registrations for any of the foregoing.

“Intercompany Securitization Note” means any promissory note or debt obligations
issued or incurred by a Securitization Vehicle in consideration or partial
consideration for the acquisition of Securitization Assets from the Company or
any Subsidiary in a Securitization permitted hereunder.

“Interest Coverage Ratio” means, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Cash Interest
Expense for such Test Period.

“Interest Election Request” means a written request by the applicable Borrower,
or the Borrower Agent on its behalf, to convert or continue a Revolving
Borrowing or Term Borrowing in accordance with Section 2.06, which shall be in
the form of Exhibit F or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

 

28



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing other than a
Specified Effective Date Borrowing, the period commencing on the date of such
Borrowing and ending on (i) the seventh day thereafter or (ii) the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
thereafter), as the applicable Borrower, or the Borrower Agent on its behalf,
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Interest Periods referred to in
clause (ii) above, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period referred to in clause
(ii) that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing. The Interest Period for each Specified Effective Date Borrowing will
be the period commencing on the Effective Date and ending on April 14, 2016.
“Specified Effective Date Borrowing” means each Eurocurrency Borrowing made on
the Effective Date for which the applicable Borrowing Request shall specify an
Interest Period ending on April 14, 2016.

“Interests” means, with respect to any Person, any Equity Interests,
Indebtedness or any other debt or equity interests in such Person, including in
the case of a Securitization Vehicle, if applicable, any Intercompany
Securitization Notes or Third Party Interests.

“Interpolated Rate” means, with respect to any currency, at any time for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period for which that Screen Rate is available for
the applicable currency that is shorter than the Impacted Interest Period and
(b) the applicable Screen Rate for the shortest period for which that Screen
Rate is available for the applicable currency that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness or other obligations of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing a payment or prepayment of in respect of

 

29



--------------------------------------------------------------------------------

principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (ii) any Investment in
the form of a Guarantee shall be the amount determined in accordance with the
definition of “Guarantee” herein, (iii) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair market value (as determined in good faith by a Financial Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of
(but not any dividends or other distributions in respect of return on the
capital of) such Investment, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (A) the cost of all additions thereto and
minus (B) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment.

“Investment Grade Date” means the first date on which the Company achieves an
Investment Grade Rating.

“Investment Grade Rating” means either (i) a corporate credit rating from S&P of
at least BBB- and a corporate family rating from Moody’s of at least Ba1, in
each case with a stable or better outlook, or (ii) a corporate family rating
from Moody’s of at least Baa3 and a corporate credit rating from S&P of at least
BB+, in each case with a stable or better outlook.

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

“IP Subsidiary” means any Subsidiary that at any time owns any Intellectual
Property or rights to Intellectual Property that are material to the business or
operations of the Company and the Subsidiaries, taken as a whole.

“Irish Borrower” means any Borrower (i) that is organized or formed under the
laws of Ireland or (ii) payments from which under this Agreement or any other
Loan Document are subject to withholding Taxes imposed by the laws of Ireland.

 

30



--------------------------------------------------------------------------------

“Irish Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and which is:

(a) a bank within the meaning of section 246(3)(a) of the TCA which is carrying
on a bona fide banking business in Ireland for the purposes of section 246(3)(a)
of the TCA and whose applicable lending office is located in Ireland and the
interest is paid in Ireland;

(b) an authorized credit institution under the terms of Directive 2013/36/EU
that has duly established a branch in Ireland having made all necessary
notifications to its home state competent authorities (as required under
Directive 2013/36/ EC) in relation to its intention to carry on banking business
in Ireland and such entity carries on a bona fide banking business in Ireland
for the purposes of section 246(3)(a) of the TCA and whose applicable lending
office is located in Ireland; or

(c) a body corporate:

(i) which, by virtue of the law of a Relevant Territory, is resident in that
Relevant Territory for the purposes of tax and that Relevant Territory imposes a
Tax that generally applies to companies on interest receivable in that territory
from sources outside that territory; or

(ii) where the interest payable:

(A) is exempted from the charge to income tax by arrangements that have the
force of law under the procedures set out in section 826(1) of the TCA; or

(B) would be exempted from the charge to income tax if arrangements made on or
before the date of payment of the interest that do not have the force of law
under procedures set out in section 826(1) of the TCA had the force of law when
the interest was paid,

provided that interest payable to such company in respect of an advance under a
Loan Document is not paid to that company in connection with a trade or business
which is carried on in Ireland by that company through a branch or agency;

(d) a U.S. corporation that is incorporated in the U.S. and is subject to tax in
the US on its worldwide income provided that interest payable to such U.S.
corporation is not paid in connection with a trade or business which is carried
on in Ireland by that U.S. corporation through a branch or agency;

(e) a U.S. limited liability company (“LLC”), provided the ultimate recipients
of the interest would be Irish Qualifying Lenders within paragraphs (c) or
(d) of this definition and the business conducted through the LLC is so
structured for market reasons and not for tax avoidance purposes and the
ultimate recipients of the relevant interest do not provide their commitment in
connection with a trade or business which is carried on in Ireland through a
branch or agency;

 

31



--------------------------------------------------------------------------------

(f) a body corporate:

(i) which advances money in the ordinary course of a trade which includes the
lending of money;

(ii) in whose hands any interest payable in respect of monies so advanced is
taken into account in computing the trading income of such company; and

(iii) which:

(A) has complied with the notification requirements under section 246(5)(a) of
the TCA; and

(B) has provided the Borrowers with its tax reference number (within the meaning
of section 885 of the TCA);

and the interest is paid in Ireland;

(g) a qualifying company (within the meaning of section 110 of the TCA) and the
interest is paid in Ireland;

(h) an investment undertaking within the meaning of section 739B of the TCA and
the interest is paid in Ireland;

(i) an exempt approved scheme within the meaning of section 774 of the TCA and
the interest is paid in Ireland; or

(j) an Irish Treaty Lender.

“Irish Treaty Lender” means a Lender which is treated as a resident of an Irish
Treaty State for the purposes of the Irish Treaty, does not carry on a business
in Ireland through a branch or agency with which that Lender’s participation in
the Loan Document is directly or indirectly connected and, subject to the
completion of procedural formalities, meets all other conditions under the Irish
Treaty for full exemption from tax imposed by Ireland on interest.

“Irish Treaty State” means a jurisdiction having a double taxation agreement
with Ireland (an “Irish Treaty”) which makes provision for full exemption from
tax imposed by Ireland on interest and has the force of law under the procedures
set out in section 826(1) of the TCA or, on completion of the procedures set out
in section 826(1) of the TCA, will have the force of law.

“IRS” means the United States Internal Revenue Service.

 

32



--------------------------------------------------------------------------------

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Bank of America, N.A.,
(c) The Bank of Tokyo-Mitsubishi UFJ, Ltd., (d) Royal Bank of Canada,
(e) SunTrust Bank, (f) Wells Fargo Bank, National Association, and (g) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.04(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.04(k)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.04 with respect to such Letters of Credit).

“Judgment Currency” has the meaning set forth in Section 9.21(b).

“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations.

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The initial amount of each
Issuing Bank’s LC Commitment is set forth on Schedule 2.01, or if an Issuing
Bank has entered into an Assignment and Assumption or became an Issuing Bank
pursuant to an agreement designating it as contemplated by Section 2.04(j), the
amount set forth for such Issuing Bank as its LC Commitment in the Register
maintained by the Administrative Agent or in such agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the Dollar
Equivalents of all Letters of Credit that remain available for drawing at such
time and (b) the aggregate of the Dollar Equivalents of the amounts of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“LC Fee” has the meaning set forth in Section 2.11(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, other than any such letter of credit that shall have ceased to be a
“Letter of Credit” outstanding hereunder pursuant to Section 9.05.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total Debt as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or prior to such date.

 

33



--------------------------------------------------------------------------------

“Leverage Ratio Increase Amount” means, with respect to any new incurrence of
Pension Funding Indebtedness on any date, the ratio (rounded upwards, if
necessary, to the next 1/10), expressed as a decimal, of (a) the aggregate
principal amount of such Pension Funding Indebtedness incurred on such date to
(b) the greater of (i) Consolidated EBITDA for the most recently ended period of
four consecutive fiscal quarters of the Company and (ii) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Company ended on March 31,
2013.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Dollars or in Sterling for any Interest Period, the applicable Screen Rate as of
the Specified Time on the Quotation Day; provided that with respect to an
Impacted Interest Period, the LIBO Rate shall be the Interpolated Rate with
respect to such currency as of the Specified Time on the Quotation Day; and
provided further that if the LIBO Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, assignment by way of security, security interest
or other encumbrance on, in or of such asset, including any arrangement entered
into for the purpose of making particular assets available to satisfy any
Indebtedness or other obligation, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or Synthetic Lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted by this Agreement where the consummation of such Permitted
Acquisition or other Investment by the Company or any Subsidiary is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Loan Modification Agreements, the Collateral Agreement, the other Security
Documents, any letter of credit applications, any agreements between any
Borrower and any Issuing Bank regarding such Issuing Bank’s LC Commitment or the
respective rights and obligations between each applicable Borrower and such
Issuing Bank in connection with the issuance of Letters of Credit, any agreement
designating an additional Issuing Bank as contemplated by Section 2.04(j) and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.08(c).

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, each applicable Borrower, the Administrative Agent and one or more
Accepting Lenders, effecting one or more Permitted Amendments and such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21.

 

34



--------------------------------------------------------------------------------

“Loan Modification Offer” has the meaning set forth in Section 2.21(a).

“Loan Parties” means each Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Dollar-denominated Borrowing or Letter
of Credit, New York City time, and (b) with respect to a Euro-denominated or
Sterling denominated Borrowing or Letter of Credit, London time.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.

“Managing Arranger” means J.P. Morgan Chase Bank, N.A., in its capacity as the
“left placement” lead arranger and bookrunner for the credit facilities provided
for herein.

“Mark-to-Market Pension Accounting” means an accounting methodology, as set
forth in Annex A, that records actuarial gains and losses on Plans and Foreign
Pension Plans in the year incurred rather than amortizing such gains and losses
over time.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person (other than an existing
Subsidiary of the Company) if, after giving effect thereto, such Person will
become a Subsidiary or (b) assets comprising all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person (other than an
existing Subsidiary of the Company); provided that the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.

 

35



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) the ability of the Company and the other Loan Parties,
taken as a whole, to perform their payment obligations under the Loan Documents
or (c) the rights and remedies of the Administrative Agent and the Lenders under
the Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Company or any Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount of (i) $50,000,000 or more, in the
case of Indebtedness or Hedging Agreements of or Guaranteed by the Company or
any Subsidiary other than a Foreign Subsidiary and (ii) $75,000,000 or more, in
the case of Indebtedness or Hedging Agreements of Foreign Subsidiaries that are
not Guaranteed by the Company or any Subsidiary that is not a Foreign
Subsidiary. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means (i) each IP Subsidiary, (ii) each Domestic
Subsidiary that has become a Designated Subsidiary pursuant to a designation by
the Company under Section 5.03(b), (iii) any Domestic Subsidiary that directly
owns or holds Equity Interests of any Foreign Subsidiary or CFC Holdco that is a
Material Subsidiary, (iv) each Domestic Subsidiary (a) the consolidated total
assets of which (excluding assets of, and investments in, Foreign Subsidiaries)
equal 5% or more of the consolidated total assets of the Company (excluding
assets of, and investments in, Foreign Subsidiaries) or (b) the consolidated
revenues of which (excluding consolidated revenues attributable to Foreign
Subsidiaries) account for 5% or more of the consolidated revenues of the Company
(excluding consolidated revenues attributable to Foreign Subsidiaries), and
(v) any Foreign Subsidiary or CFC Holdco (a) the consolidated total assets of
which equal 5% or more of the consolidated total assets of the Company or
(b) the consolidated revenues of which accounts for 5% or more of the
consolidated revenues of the Company, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Company for which
financial statements have been

 

36



--------------------------------------------------------------------------------

delivered pursuant to Sections 5.01(a) or 5.01(b); provided that if at the end
of or for any such most recent period of four consecutive fiscal quarters the
combined consolidated total assets or combined consolidated revenues of all
Subsidiaries that would not constitute Material Subsidiaries shall exceed 15% of
the consolidated total assets of the Company or 15% of the consolidated revenues
of the Company, then one or more of such Subsidiaries shall for all purposes of
this Agreement be deemed to be Material Subsidiaries in descending order based
on the amounts of their consolidated total assets or consolidated revenues, as
the case may be, until such excess shall have been eliminated.

“Maturity Date” means the Term Maturity Date, the Incremental Term Maturity Date
with respect to Incremental Term Loans of any Series or the Revolving Maturity
Date, as the context requires.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NCR Manaus” means NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA AUTOMAÇÃO S.A., a
Brazilian corporation.

“NCR Manaus Holdco” means any Subsidiary that directly owns or holds any Equity
Interest in NCR Manaus.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Company and the
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Company and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset and (B) the pro rata portion of net
cash proceeds thereof (calculated without regard to this clause (B))
attributable to minority interests and not available for distribution to or for
the account of the Company and the Subsidiaries as a result thereof and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Company and the Subsidiaries and the amount of any reserves established by
the

 

37



--------------------------------------------------------------------------------

Company and the Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of the Company). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.

“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Company or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof) and
(c) any non-cash charges resulting from the application of purchase accounting;
provided that Non-Cash Charges shall not include additions in the ordinary
course of business to bad debt reserves or bad debt expense, any non-cash charge
in the ordinary course of business that results from the write-down or write-off
of inventory and any noncash charge that results from the write-down or
write-off in the ordinary course of business of accounts receivable or that is
taken in the ordinary course of business in respect of any other item that was
included in Consolidated Net Income in a prior period.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Investment Grade Date” means the first date, following an Investment Grade
Date, on which the Company does not have an Investment Grade Rating.

“Non-Investment Grade Period” means (a) the period commencing on and including
the Effective Date to but excluding the first Investment Grade Date, and
(b) each period commencing on and including each subsequent Non-Investment Grade
Date to but excluding the next succeeding Investment Grade Date.

“Non-Significant Subsidiary” means any Subsidiary that is not a Foreign
Borrower, a Subsidiary Loan Party or a Material Subsidiary.

“Notes” means senior unsecured (except as contemplated by the definition of
“Permitted Escrow Transactions”) notes of the Company or a Permitted Escrow
Subsidiary issued and sold to provide a portion of the cash consideration
payable for any other Permitted Material Acquisition.

 

38



--------------------------------------------------------------------------------

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” has the meaning set forth in the Collateral Agreement.

“Original Effective Date” means July 25, 2013, the date on which the Existing
Credit Agreement became effective.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.18(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Eurocurrency Rate” means, for any day, (a) in respect of any
Sterling-denominated amount, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Sterling for an overnight borrowing as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on such Reuters page or screen,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information

 

39



--------------------------------------------------------------------------------

services that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion) at approximately 11:00 a.m.,
London time, on such day and (b) in respect of any Euro-denominated amount, the
percentage per annum determined by the Banking Federation of the European Union
for an overnight borrowing as set forth on the Reuters screen page that displays
such rate (currently EURIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion); and provided further that
if the Overnight Eurocurrency Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Funding Indebtedness” means any long-term Indebtedness (other than
Indebtedness utilizing the Revolving Commitments or any other revolving or
temporary debt facility) permitted under Section 6.01 incurred on or after the
Original Effective Date by the Company, any Guarantor or any Subsidiary located
in Japan, Germany, the United Kingdom or Switzerland to the extent the proceeds
of such Indebtedness are used (i) not later than the 60th day (in respect of
contributions to Plans) and not later than the 120th day (in respect of
contributions to Foreign Pension Plans) after the receipt of such proceeds (as
such time periods may be extended by the Administrative Agent in its sole
discretion to accommodate regulatory requirements, obtaining governmental
consents or approvals, or obtaining consents or approvals of trustees or plan
administrators), to make contributions to one or more Plans and/or Foreign
Pension Plans existing on the Original Effective Date that reduce the amount of
then-existing unfunded liabilities of such Plan, Foreign Pension Plan, Plans or
Foreign Pension Plans, or (ii) to refinance Revolving Loans or other temporary
Indebtedness (which, for the avoidance of doubt, will not constitute Pension
Funding Indebtedness) the proceeds of which were previously used for the
purposes set forth in clause (i), provided that the issuance of such Pension
Funding Indebtedness and the use of proceeds thereof to refinance such Revolving
Loans or other temporary Indebtedness occurs within one-year after the date of
incurrence of such Revolving Loans or other temporary Indebtedness; provided,
however, that Pension Funding Indebtedness will not in any event include any
such Indebtedness the proceeds of which are used to fund (or to refinance
Revolving Loans or other temporary Indebtedness the proceeds of which were used
to fund) ongoing annual expenses of any such Plan or Foreign Pension Plan (other
than ongoing annual expenses paid out of the assets of any such Plan or Foreign
Pension Plan). It is understood and agreed that the Term Loans hereunder,
including those made on the Effective Date, will constitute Pension Funding
Indebtedness to the extent the proceeds thereof have been used in accordance
with the foregoing definition (provided that, notwithstanding the foregoing
definition, $80,000,000 of the Term Loans borrowed hereunder, the proceeds of
which Term Loans were used to refinance term loans borrowed under the Existing
Credit Agreement, shall be deemed Pension Funding Indebtedness).

 

40



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent.

“Performance Support Instrument” means (a) a performance bond or performance
guarantee or a letter of credit (other than a Letter of Credit) issued in lieu
of a performance bond or performance guarantee, in each case for the account of
and to support the performance obligations of a Foreign Subsidiary, or (b) a
letter of credit (other than a Letter of Credit) issued to support obligations
of the Company or any Subsidiary permitted pursuant to Section 6.01(ix)(x).

“Permitted Acquisition” means the purchase or other acquisition (including
pursuant to two-step transaction such as a tender offer followed by a merger) by
the Company or any Subsidiary of substantially all the Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person; provided that (i) such purchase or acquisition was not preceded by,
or consummated pursuant to, an unsolicited tender offer or proxy contest
initiated by or on behalf of the Company or any Subsidiary, (ii) all
transactions related thereto are consummated in accordance with applicable law,
(iii) the business of such Person, or such assets, as the case may be,
constitute a business permitted under Section 6.03(b), (iv) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” shall have been taken (or arrangements for the taking of
such actions satisfactory to the Administrative Agent shall have been made) and
(v) at the time of and immediately after giving effect to any such purchase or
other acquisition, (A) no Default shall have occurred and be continuing or would
result therefrom, (B) the Leverage Ratio calculated on a Pro Forma Basis giving
effect to such purchase or acquisition shall be not more than 0.25 less than the
then applicable ratio under Section 6.12, if such Permitted Acquisition is
consummated prior to the Investment Grade Date, or the then applicable ratio
under Section 6.12, if such Permitted Acquisition is consummated after the
Investment Grade Date, in each case for the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Sections 5.01(a) or 5.01(b) and (C) in the case of such a purchase or other
acquisition for consideration in excess of $50,000,000, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (v)(B) above.

 

41



--------------------------------------------------------------------------------

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change in the Applicable Rate with respect to the Loans and/or Commitments
of the Accepting Lenders and/or (b) a change in the fees payable to, or the
inclusion of new fees to be payable to, the Accepting Lenders.

“Permitted Cash Pooling Arrangement” means a cash management and deposit pooling
agreement with a banking entity relating solely to deposit accounts of Foreign
Subsidiaries and providing for temporary overdrafts to finance working capital
needs of Foreign Subsidiaries, the pooling of funds of Foreign Subsidiaries
deposited in linked deposit accounts to repay such overdrafts and the grant of
Liens and setoff rights with respect to such deposited funds and linked deposit
accounts to secure the repayment of such overdrafts and the payment of related
interest and fees to such banking entity; provided that the obligations under
any Permitted Cash Pooling Arrangements are not secured by Liens (including set
off rights) on or with respect to any assets of the Company or any Loan Party.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d) assignments by way of security, pledges and deposits made (i) to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business and (ii) in respect of letters of
credit, surety bonds, bank guarantees or similar instruments issued for the
account of the Company or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

42



--------------------------------------------------------------------------------

(f) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;

(g) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;

(h) Liens securing or otherwise arising from judgments not constituting an Event
of Default under clause (l) of Article VII;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement; and

(j) Liens created pursuant to the general conditions of a bank operating in the
Netherlands based on the general conditions drawn up by the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) and the Consumers Union
(Consumentenbond);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit or bank guarantees.

“Permitted Escrow Funds” means, with respect to any Notes issued prior to the
date of consummation of the related Permitted Material Acquisition, the sum of
(a) the aggregate cash proceeds received by the Company or a Permitted Escrow
Subsidiary from the issuance and sale of such Notes, plus (b) cash in an amount
equal to interest accruing on such Notes for the escrow period provided in the
escrow agreement applicable to such Notes.

“Permitted Escrow Subsidiary” means a wholly-owned limited purpose Subsidiary of
the Company formed solely for the purposes of, and that solely engages in, the
issuance of Notes and the Permitted Escrow Transactions with respect to such
Notes in connection with a Permitted Material Acquisition; provided that such
Permitted Escrow Subsidiary (a) has no assets or liabilities other than (i) cash
and Permitted Investments constituting Permitted Escrow Funds with respect to
the applicable Notes and (ii) obligations under the applicable Notes or
otherwise arising out of the Permitted Escrow Transactions with respect to such
Notes and (b) is merged into or consolidated with the Company (with the Company
as the surviving Person) substantially contemporaneously with the consummation
of such Permitted Material Acquisition, with the Company assuming such Permitted
Escrow Subsidiary’s obligations under the applicable Notes upon consummation of
such merger or consolidation.

 

43



--------------------------------------------------------------------------------

“Permitted Escrow Transactions” means, with respect to any Notes issued prior to
the date of consummation of the related Permitted Material Acquisition, (a) the
establishment by the Company or a Permitted Escrow Subsidiary of a segregated
escrow account under the sole control of the trustee for such Notes or other
escrow agent reasonably acceptable to the Administrative Agent, in each case
pursuant to an escrow agreement reasonably acceptable to the Administrative
Agent, which shall provide for the termination of such escrow and the discharge
and release of the related Liens permitted by clause (c) below upon the earliest
to occur of the events specified in the proviso in Section 6.02(a)(xx) hereof,
(b) the depositing of the Permitted Escrow Funds with respect to such Notes into
such escrow account substantially contemporaneously with the issuance of such
Notes and (c) the granting by the Company or a Permitted Escrow Subsidiary of a
Lien on such escrow account and the Permitted Escrow Funds deposited therein
(and any earnings thereon) in favor of the trustee for such Notes, for the
ratable benefit of the holders of such Notes.

“Permitted Investments” means Investments in cash equivalents, short-term debt
obligations, bank deposits, and other debt and equity securities and obligations
that, in each case, constitute “Eligible Securities” under, and otherwise comply
with the requirements of, the Company’s current policy on cash and investments
set forth on Schedule 1.01B hereto.

“Permitted IP Transfer” means (i) by one or a series of related transactions,
the sale, grant of licenses (including exclusive licenses), or transfer of
ownership rights (including beneficial ownership rights) or rights to use or
otherwise exploit in foreign jurisdictions the Intellectual Property of Radiant
Systems, Inc., and its Subsidiaries or any other Person acquired by the Company
after the Original Effective Date, in each case to NCR (Bermuda) Holdings LTD,
or another Foreign Subsidiary complying with the requirements of clause
(x) below and for consideration that may include promissory notes payable over a
period not in excess of 10 years and (ii) by one or a series of related
transactions, the sale, grant of licenses (including exclusive licenses), or
transfer of ownership rights (including beneficial ownership rights) or rights
to use or otherwise exploit in foreign jurisdictions the Intellectual Property
of the Company or any Domestic Subsidiary to a Foreign Subsidiary; provided
that, in the case of sales under this clause (ii), (a) any such sale is made for
cash consideration paid by the acquiring Foreign Subsidiary to the Company or
such Domestic Subsidiary, as the case may be, at the time of transfer in an
amount not less than the fair market value of the Intellectual Property
transferred, provided that up to $35,000,000 of such consideration in the
aggregate for all Permitted IP Transfers under this clause (ii) can consist of
promissory notes that are required to be paid in full not later than the Term
Maturity Date and up to $10,000,000 of such consideration can consist of the
issuance of Equity Interests of Foreign Subsidiaries and (b) the aggregate,
cumulative fair market value of all such transferred Intellectual Property shall
not exceed $100,000,000, and provided, further, that in the case of all sales
under clause (i) and (ii) of this definition, (x) the

 

44



--------------------------------------------------------------------------------

acquiring Foreign Subsidiary shall be (A) a Subsidiary of up to, but not
including 66 2⁄3% (and in any event at least 65%) of the outstanding voting
Equity Interests, and all other Equity Interests, of which shall have been
pledged pursuant to the Collateral Agreement or, where the Administrative Agent
shall have so reasonably requested in accordance with the Collateral and
Guarantee Requirement, a Foreign Pledge Agreement or (B) a direct or indirect
wholly owned subsidiary of one or more Foreign Subsidiaries of the type
described in the preceding clause (A) or Subsidiary Loan Parties, (y) no Liens
(other than Permitted Encumbrances and Liens in favor of the Administrative
Agent, for the benefit of the Secured Parties) shall exist on any such
transferred Intellectual Property at the time of its transfer and (z) any
license (including for the avoidance of doubt any license providing for a
declining royalty) of such Intellectual Property or of rights to use such
Intellectual Property entered into with or Guaranteed by the Company or any
Subsidiary shall be on arms-length terms no less favorable to the Company or
such Subsidiary than could be obtained in a transaction with an unaffiliated
third party, as determined in good faith by the Company.

“Permitted Material Acquisition” means a Permitted Acquisition that is a
Material Acquisition.

“Permitted Unsecured Indebtedness” means Indebtedness of the Company or any
Subsidiary Loan Party that (i) is not secured by any collateral (including the
Collateral), (ii) does not mature earlier than, and has a weighted average life
to maturity no earlier than, 91 days after the Term Maturity Date, (iii) does
not provide for any amortization, mandatory prepayment, mandatory redemption or
mandatory repurchase (other than upon (x) an asset sale, so long as such
requirements permit the prior prepayment of the Term Borrowings with the Net
Proceeds of such asset sale, or (y) a change of control) prior to the date that
is 91 days after the Term Maturity Date and (iv) is not guaranteed by any
Subsidiary that is not a Subsidiary Loan Party; provided that,
(a) notwithstanding any failure of any Senior Bridge Loans (or any extended term
loans or exchange notes into or for which such Senior Bridge Loans may be
converted or exchanged in accordance with the terms thereof) to comply with the
requirements set forth in clauses (ii) and (iii) of this definition, such Senior
Bridge Loans (and such extended term loans and exchange notes) shall constitute
Permitted Unsecured Indebtedness for all purposes under this Agreement so long
as (x) such Senior Bridge Loans do not mature prior to the first anniversary of
the closing date of the applicable Permitted Material Acquisition and the
definitive documentation governing the Senior Bridge Facility contains
provisions requiring, on or prior to such maturity date, automatic conversion of
the Senior Bridge Loans into extended term loans (and permitting exchange of the
Senior Bridge Loans for exchange notes), in each case having a maturity and
weighted average life to maturity that comply with the requirements of clause
(ii) of this definition, (y) the definitive documentation governing the Senior
Bridge Facility (or such extended term loans or exchange notes, as applicable)
does not require mandatory prepayment of or any mandatory offer to prepay or
repurchase the Senior Bridge Loans (or such extended term loans or exchange
notes, as applicable) other than from (I) the Net Proceeds of sales of Equity
Interests of the Company and (II) to the extent not required to be applied to
the prepayment of Term Borrowings, reinvested or utilized to effect Permitted
Acquisitions pursuant to Section 2.10(c), from asset sales or incurrences of

 

45



--------------------------------------------------------------------------------

Indebtedness by the Company and its Subsidiaries, and (z) the terms of the
Senior Bridge Loans (and such extended term loans and exchange notes) otherwise
comply with the requirements of clauses (i) and (iv) of this definition and
(b) in the event that any Notes are issued in connection with a Permitted
Material Acquisition prior to the date of consummation of such Permitted
Material Acquisition, notwithstanding any failure of such Notes to comply with
the requirements set forth in clauses (i) and (iii) of this definition solely as
a result of the Permitted Escrow Transactions with respect to such Notes and the
requirement to prepay or repurchase such Notes with the applicable Permitted
Escrow Funds in accordance with the requirements of the proviso in
Section 6.02(a)(xx) hereof, such Notes shall constitute Permitted Unsecured
Indebtedness for all purposes under this Agreement so long as the terms of such
Notes otherwise comply with the requirements of this definition. The term
“Permitted Unsecured Indebtedness” shall include the guarantees of Permitted
Unsecured Indebtedness by Subsidiaries that are Subsidiary Loan Parties.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA that is sponsored,
maintained or contributed to by the Company or any of its ERISA Affiliates.

“Platform” has the meaning set forth in Section 9.01(d).

“Pledge Agreement” has the meaning set forth in the Collateral Agreement.

“Pledge Effectiveness Period” means (i) the period commencing on the Effective
Date and ending on the first Investment Grade Date thereafter and (ii) each
subsequent period commencing on a Non-Investment Grade Date and ending on the
next following Investment Grade Date.

“Post-Acquisition Period” means, with respect to any Material Acquisition or any
Material Disposition, the period beginning on the date such transaction is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such transaction is consummated.

“Prepayment Event” means:

(a) any Disposition (including pursuant to a Sale/Leaseback Transaction or by
way of merger or consolidation) of any asset of the Company or any Subsidiary,
including any sale or issuance to a Person other than the Company or any
Subsidiary of Equity Interests in any Subsidiary, other than (i) Dispositions
described in clauses (a) through (h) of Section 6.05, (ii) the Scheduled
Dispositions and (iii) other Dispositions resulting in aggregate Net Proceeds
not exceeding (A) $25,000,000 in the case of any single transaction or series of
related transactions and (B) $50,000,000 for all such transactions during any
fiscal year of the Company;

 

46



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Company or any Subsidiary other than any resulting in aggregate Net Proceeds not
exceeding (A) $25,000,000 in the case of any single transaction or series of
related transactions and (B) $50,000,000 for all such transactions during any
fiscal year of the Company; or

(c) the incurrence by the Company or any Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred by Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, the pro forma
increase or decrease in Consolidated EBITDA (including the portion thereof
attributable to any assets (including Equity Interests) sold or acquired)
projected by the Company in good faith as a result of (a) actions taken during
such Post-Acquisition Period for the purposes of realizing reasonably
identifiable and factually supportable cost savings or (b) any additional costs
incurred during such Post-Acquisition Period, in each case in connection with
the combination of the operations of the assets acquired with the operations of
the Company and the Subsidiaries or the applicable Disposition, provided that,
so long as such actions are taken during such Post-Acquisition Period or such
costs are incurred during such Post-Acquisition Period, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease to
Consolidated EBITDA, that such cost savings will be realizable during the
entirety, or such additional costs, as applicable, will be incurred during the
entirety of such Test Period, provided further that any such pro forma increase
or decrease to Consolidated EBITDA shall be without duplication for cost savings
or additional costs already included in Consolidated EBITDA for such Test Period

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction

 

47



--------------------------------------------------------------------------------

(A) in the case of a Material Disposition of all or substantially all Equity
Interests in any Subsidiary of the Company or any division, product line, or
facility used for operations of the Company or any of the Subsidiaries, shall be
excluded, and (B) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction”, shall be included, (ii) any
retirement of Indebtedness, (iii) any Indebtedness incurred or assumed by the
Company or any of the Subsidiaries in connection therewith and (iv) if any such
Indebtedness has a floating or formula rate, such Indebtedness shall be deemed
to have accrued an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate that is or would be
in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with (and subject to applicable limitations included
in) the definition of Consolidated EBITDA and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Company and the Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment, provided further that except as specified in the
applicable provision requiring Pro Forma Compliance, any determination of Pro
Forma Compliance required shall be made assuming that compliance with the
financial covenants set forth in Sections 6.12 and 6.13 is required with respect
to the most recent Test Period prior to such time for which financial statements
shall have been delivered pursuant to Sections 5.01(a) or 5.01(b).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

“Qualifying Equity Proceeds” means on any date with respect to any expenditure
to make a Restricted Payment under Section 6.08(a)(vi) or to make a payment in
reliance on Section 6.08(b)(vi), the aggregate amount of Net Proceeds received
by the Company in respect of sales and issuances of its Equity Interests (other
than Disqualified Equity Interests and other than sales or issuances to
directors, officers and employees) during the 270-day period ending on the date
of such expenditure, less the amount of all other expenditures made during such
period and on or prior to such date (i) for such purposes in reliance on such
receipts of Net Proceeds or (ii) representing the use of such Net Proceeds to
make Permitted Acquisitions or other Investments (other than Permitted
Investments).

“Quotation Day” means, in respect of (a) the determination of the LIBO Rate for
any Interest Period for Loans denominated in Dollars, the day that is two
Business Days prior to the first day of such Interest Period; (b) the
determination of the LIBO Rate for any Interest Period for Loans denominated in
Sterling, the first day of such Interest Period; and (c) the determination of
the EURIBO Rate for any Interest Period for Loans denominated in Euros, the day
which is two Target2 Operating Days

 

48



--------------------------------------------------------------------------------

prior to the first day of such Interest Period; in each case unless market
practice differs for loans in the applicable currency priced by reference to
rates quoted in the relevant interbank market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for loans in such currency priced by reference to rates
quoted in the relevant interbank market (and if quotations would normally be
given by leading banks for loans in such currency priced by reference to rates
quoted in the relevant interbank market on more than one day, the Quotation Day
shall be the last of those days).

“Reaffirmation Documents” means such affirmations, reaffirmations, addenda,
amendments or other modifying or confirmatory documents as the Administrative
Agent shall deem appropriate in connection with confirming, maintaining and
continuing the Guarantees by the Guarantor Loan Parties of the Obligations, and
the Liens securing the Obligations, under the Existing Credit Agreement and the
Security Documents thereunder as in effect prior to the effectiveness of this
Agreement on the Effective Date, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

“Recipient” has the meaning set forth in Section 2.16(a).

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any existing unutilized commitments thereunder and any
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness, and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the stated final
maturity of such Original Indebtedness; (c) such Refinancing Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date 180
days after the latest Maturity Date in effect on the date of such extension,
renewal or refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be longer than the shorter of (x) the weighted
average life to maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing and (y) the weighted average life to
maturity of each Class of the Term Loans remaining as of the date of such
extension, renewal or refinancing; (d) such Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of any Subsidiary
that shall not have

 

49



--------------------------------------------------------------------------------

been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become) an obligor in respect of such Original Indebtedness, and
shall not constitute an obligation of the Company if the Company shall not have
been an obligor in respect of such Original Indebtedness, and, in each case,
shall constitute an obligation of such Subsidiary or of the Company only to the
extent of their obligations in respect of such Original Indebtedness; (e) if
such Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders; and (f) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) or, in the event Liens securing such Original Indebtedness
shall have been contractually subordinated to any Lien securing the Loan
Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Relevant Territory” means:

(a) a member state of the European Communities other than Ireland; or

(b) a jurisdiction having a double taxation agreement (a “Treaty”) with Ireland
which has the force of law under the procedures set out in section 826(1) of the
TCA or, on completion of the procedures set out in section 826(1) of the TCA,
will have the force of law.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restored Lender” has the meaning set forth in Section 2.19.

 

50



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of,
or any other return of capital with respect to, any Equity Interests in the
Company or any Subsidiary (other than any dividend or other distribution payable
solely in Equity Interests of the Company (other than Disqualified Equity
Interests) or options to purchase Equity Interests of the Company (other than
Disqualified Equity Interests)).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased or established from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments as of the Effective Date is $1,100,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and such Lender’s LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means March 31, 2021.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

 

51



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any country-wide or territory-wide Sanctions (at
the date of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any Person or Persons described in the preceding clauses (a) and
(b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Scheduled Dispositions” means the Dispositions to be effected after the date
hereof to the extent set forth in the letters provided to the Administrative
Agent prior to the Effective Date.

“Scopus Industrial” means Scopus Industrial S/A, a Brazilian corporation and a
wholly owned subsidiary of Scopus Tecnologia.

“Scopus Tecnologia” means Scopus Tecnologia Ltda., a Brazilian limited liability
company.

“Screen Rate” means (a) in respect of the LIBO Rate for Dollars or Sterling for
any Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on such Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information services that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period and (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion).

“SEC” means the United States Securities and Exchange Commission.

 

52



--------------------------------------------------------------------------------

“Section 956 Impact” means any incremental tax liability resulting or
anticipated to result from the application of Section 956 of the Code
(determined without regard to any tax attributes), regardless of a CFC’s current
or accumulated earning and profits (as defined within Section 312 of the Code).

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Secured Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.

“Secured Parties” has the meaning set forth in the Collateral Agreement.

“Secured Performance Support Obligations” has the meaning set forth in the
Collateral Agreement.

“Securities Act” means the United States Securities Act of 1933.

“Securitization” means any transaction or series of transactions entered into by
the Company and/or Subsidiaries pursuant to which the Company and/or such
Subsidiaries sell, pledge, convey or otherwise transfer to a Securitization
Vehicle Securitization Assets owned by them, and which Securitization Vehicle
finances the acquisition of such Securitization Assets (i) with proceeds from
the issuance of Third Party Interests, (ii) with Sellers’ Retained Interests
and/or (iii) with proceeds from the sale or collection of Securitization Assets
previously purchased by such Securitization Vehicle, in each case in a manner
that does not result in the incurrence by the Company and/or such Subsidiaries
of any other Indebtedness, including in respect of Guarantees, with recourse to
the Company or such Subsidiaries or their assets (other than recourse solely
against the Company’s or such Subsidiaries’ retained interest in the limited
purpose financing vehicle which finances the acquisition of the relevant
financial assets and cash flows or residual values related thereto).

“Securitization Assets” means any accounts receivable owed to or payable to the
Company or a Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services of the Company or such Subsidiary, all collateral securing such
accounts receivable, all contracts and contract rights and all guarantees or
other obligations in respect of such accounts receivable, and all proceeds of
such accounts receivable and other assets (including contract rights) which are
of the type customarily transferred in connection with such securitizations of
accounts receivable and which are sold, pledged, transferred or otherwise
conveyed by the Company or such Subsidiary to a Securitization Vehicle in
connection with a Securitization permitted by Section 6.05.

“Securitization Vehicle” means (i) a Person that is a wholly owned or an
orphaned, bankruptcy remote Subsidiary formed for the purpose of effecting one
or more Securitizations and to which the Company and/or Subsidiaries transfer,
directly or indirectly, Securitization Assets and which, in connection
therewith, issues Third Party Interests and (ii) any special purpose Subsidiary
formed for the sole purpose of

 

53



--------------------------------------------------------------------------------

purchasing Securitization Assets from the Company and/or other Subsidiaries in
transactions intended, if customary for such type of transactions, to be “true
sales” and selling such Securitization Assets to a Securitization Vehicle of the
type referred to in clause (i); provided that any such Securitization Vehicle
shall engage in no business other than the purchase of Securitization Assets
pursuant to Securitizations permitted by Section 6.05, the issuance of Third
Party Interests or other funding of such Securitizations and activities
reasonably related thereto.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the IP Security Agreements, the Reaffirmation Documents, the Pledge
Agreement and each other security agreement or other instrument or document
executed and delivered pursuant to Sections 5.03 or 5.12 to secure the
Obligations.

“Sellers’ Retained Interests” means the debt or equity interests held by a
Subsidiary in a Securitization Vehicle to which Securitization Assets have been
transferred in a Securitization permitted by Section 6.05, including any
Intercompany Securitization Note or equity received in consideration for the
Securitization Assets transferred.

“Senior Bridge Facility” means any senior unsecured bridge loan facility
provided by banks and other financial institutions to the Company to provide a
portion of the cash consideration payable for a Permitted Material Acquisition.

“Senior Bridge Loans” means any bridge loans incurred in connection with a
Permitted Material Acquisition.

“Series” has the meaning set forth in Section 2.20(b).

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a) (solely with respect to the Company, each Foreign Borrower
and each Material Subsidiary), 3.02, 3.03(c), 3.03(d) (other than with regard to
any agreements governing Indebtedness being repaid in connection with the
applicable Limited Condition Acquisition), 3.08, 3.12, 3.14, 3.15 and 3.16
(solely with respect to the use of proceeds).

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness or Restricted Payment that
by the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the

 

54



--------------------------------------------------------------------------------

Board of Governors to which the Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans denominated in Dollars shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” means lawful currency of the United Kingdom.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

“Subsequent Maturity Date” has the meaning set forth in Section 2.04(c).

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Loan Party” means each Subsidiary that is a “Grantor” or “Guarantor”
under and as defined in the Collateral Agreement. Notwithstanding anything to
the contrary, no CFC shall be a Subsidiary Loan Party.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

55



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system.

“Target2 Operating Day” means any day (other than a Saturday or Sunday) on which
both (a) TARGET2 (or, if TARGET2 ceases to be operative, such other payment
system as shall be determined by the Administrative Agent to be a replacement
therefor for purposes hereof) is open for the settlement of payments in Euros
and (b) banks in London, England are open for general business.

“Tax Administrative Questionnaire” means a Tax Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TCA” means the Taxes Consolidation Act of Ireland 1997 (as amended).

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan on the Effective Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Term Commitments as of the Effective Date is $900,000,000.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Maturity Date” means March 31, 2021.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Company then last ended.

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Securitization Vehicle to banks, financing conduits, investors or
other financing sources (other than the Company and the Subsidiaries) the
proceeds of which are used to finance,

 

56



--------------------------------------------------------------------------------

in whole or in part, the purchase by such Securitization Vehicle of
Securitization Assets in a Securitization. The amount of any Third Party
Interests at any time shall be deemed to equal the aggregate principal, stated
or invested amount of such Third Party Interests which are outstanding at such
time.

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance and use of Letters of Credit under
this Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

“UK Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by
the relevant Loan Party, which:

(a) where it relates to a UK Treaty Lender that is a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence opposite that Lender’s name in Schedule 1.1(i), and

(i) where the Loan Party is a Loan Party on the date of this Agreement, is filed
with HMRC within 30 Business Days after the date of this Agreement; or

(ii) where the Loan Party becomes a Loan Party after the date of this Agreement,
is filed with HMRC within 30 Business Days after the date on which that Loan
Party becomes a Loan Party under this Agreement; or

(b) where it relates to a UK Treaty Lender that becomes a Lender after the
Closing Date, contains the scheme reference number and jurisdiction of tax
residence in the relevant Assignment and Assumption Agreement, and

(i) where the Loan Party is a Loan Party on the date such UK Treaty Lender
becomes a Lender under this Agreement (“New Lender Date”), is filed with HMRC
within 30 Business Days after the New Lender Date; or

 

57



--------------------------------------------------------------------------------

(ii) where the Loan Party becomes a Loan Party under this Agreement after the
New Lender Date, is filed with HMRC within 30 Business Days after the date on
which that Loan Party becomes a Loan Party under this Agreement.

“UK Corporation Tax Act” means the Corporation Tax Act 2009 of the United
Kingdom.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

(a) a Lender:

(i) which is a bank (as defined for the purpose of section 879 of the UK Taxes
Act making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the UK Corporation Tax Act; or

(ii) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the UK Taxes Act) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or

(b) a Lender which is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

(ii) a partnership each member of which is (A) a company resident in the United
Kingdom or (B) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the UK Corporation Tax Act) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act;

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK Corporation Tax Act) of that
company; or

(c) a UK Treaty Lender.

 

58



--------------------------------------------------------------------------------

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

(b) a partnership each member of which is (A) a company resident in the United
Kingdom or (B) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the UK Corporation Tax Act) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the UK Corporation Tax Act) of that
company.

“UK Taxes Act” means the Income Tax Act 2007 of the United Kingdom.

“UK Treaty Lender” means a Lender which is treated as a resident of a UK Treaty
State for the purposes of the Treaty, does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected and, subject to the completion of
procedural formalities, meets all other conditions in the UK Treaty for full
exemption from tax imposed by the United Kingdom.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom, which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Unavailability Notice” has the meaning set forth in Section 2.13.

“Unrestricted Cash” means, as of any date, unrestricted cash and cash
equivalents owned by the Company and the Subsidiaries that are not, and are not
presently required under the terms of any agreement or other arrangement binding
on the Company or any Subsidiary on such date to be, (a) pledged to or held in
one or more accounts under the control of one or more creditors of the Company
or any Subsidiary (other than to secure the Loan Document Obligations),
(b) otherwise segregated from the general assets of the Company and the
Subsidiaries, in one or more special accounts or otherwise, for the purpose of
securing or providing a source of payment for Indebtedness or other obligations
that are or from time to time may be owed to one or more creditors of the
Company or any Subsidiary (other than to secure the Loan Document Obligations)
or (c) held by a Subsidiary that is not wholly-owned or that is subject to
restrictions (in the case of foreign laws or approvals of foreign Governmental
Authorities applicable to

 

59



--------------------------------------------------------------------------------

Foreign Subsidiaries, of which the Company has actual knowledge) on its ability
to pay dividends or distributions, provided that Unrestricted Cash on any date
will include the pro rata share (based on their relative holdings of Equity
Interests entitled to dividends and distributions) of the Company and its
wholly-owned Subsidiaries of the Unrestricted Cash of any non-wholly Subsidiary
not subject to such restrictions. It is agreed that cash and cash equivalents
held in ordinary deposit or security accounts and not subject to any existing or
contingent restrictions on transfer by the Company or a Subsidiary will not be
excluded from Unrestricted Cash by reason of setoff rights or other Liens
created by law or by applicable account agreements in favor of the depositary
institutions or security intermediaries.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“VAT” means: (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/122); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in paragraph (a) above, or imposed elsewhere.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).

 

60



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) references to “the date hereof” and
“the date of this Agreement” shall be deemed to refer to the Effective Date.

(b) In this Agreement, where it relates to a Dutch entity, a reference to:

(i) a necessary action to authorise, where applicable, includes without
limitation:

(A) any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

(B) obtaining unconditional positive advice (advies) from each competent works
council and, if such advice is not unconditional, confirmation from the Company
that the conditions set by the works’ council are and will be complied with;

 

61



--------------------------------------------------------------------------------

(ii) a winding-up, administration or dissolution includes a Dutch entity being:

(A) declared bankrupt (failliet verklaard);

(B) dissolved (ontbonden);

(iii) a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;

(iv) an administrator includes a bewindvoerder;

(v) a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

(vi) an attachment includes a beslag.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), or under any similar accounting standard, to
value any Indebtedness of the Company or any Subsidiary at “fair value” or any
similar valuation standard, as defined therein, and (B) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. For purposes of the foregoing, any change by the
Company in its accounting principles and standards to adopt International
Financial Reporting Standards, regardless of whether required by applicable laws
and regulations, will be deemed a change in GAAP.

(b) For purposes of this Agreement, the treatment of “Capital Lease Obligations”
and other lease obligations will be in accordance with GAAP as in effect on the
Effective Date, notwithstanding any change occurring after the Effective Date in
GAAP or in the application thereof with respect thereto.

 

62



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Consolidated EBITDA, the Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and with respect to such Material Acquisition or Material Disposition on
a Pro Forma Basis.

Notwithstanding the foregoing, none of the Company, the Administrative Agent and
the Required Lenders may give a notice requesting any amendment pursuant to
clause (i) of the proviso to the first sentence of this Section in respect of
the proposed or actual adoption by the Company of Mark-to-Market Pension
Accounting as permitted by Accounting Standards Codification (ASC) 715-30,
unless the accounting principles or application thereof proposed to be adopted
or adopted, as the case may be, or the consequences of such adoption, differ
materially from those described in the definition of “Mark-to-Market Pension
Accounting” herein, including the description set forth in Annex A.

SECTION 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such other Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.06. Currency Translation. (a) The Administrative Agent shall determine
the Dollar Equivalent of any Letter of Credit denominated in Euros or Sterling
as of the date of the issuance thereof and as of each subsequent date on which
such Letter of Credit shall be renewed or extended or the stated amount of such
Letter of Credit shall be increased, in each case using the Exchange Rate for
the applicable currency in relation to Dollars in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Letter of Credit until the earlier of the next required calculation thereof
pursuant to this Section 1.06(a) and the next calculation thereof pursuant to
Section 1.06(c).

 

63



--------------------------------------------------------------------------------

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in Euros or Sterling as of the date of the commencement of
the initial Interest Period therefor and as of the date of the commencement of
each subsequent Interest Period therefor, in each case using the Exchange Rate
for the applicable currency in relation to Dollars in effect on the date that is
three Business Days prior to the date on which the applicable Interest Period
shall commence, and each such amount shall be the Dollar Equivalent of such
Borrowing until the earlier of the next required calculation thereof pursuant to
this Section 1.06(b) and the next calculation thereof pursuant to
Section 1.06(c).

(c) The Administrative Agent may, at its election, determine the Dollar
Equivalent of any Borrowing or Letter of Credit denominated in Euros or Sterling
on any other Business Day.

(d) The Administrative Agent shall notify the Borrowers, the applicable Lenders
and the applicable Issuing Bank of each calculation of the Dollar Equivalent of
each Letter of Credit, Borrowing and LC Disbursement.

(e) Notwithstanding any other provision of this Agreement, amounts denominated
in a currency other than Dollars will be converted to Dollars for the purposes
of calculating the Leverage Ratio and the Interest Coverage Ratio at the
exchange rates then used by the Company in its financial statements.

(f) Where the permissibility of a transaction (other than the issuance or
incurrence of Indebtedness, which shall be subject to the following paragraph
(g)), depends upon compliance with, or is determined by reference to, amounts
stated in Dollars, any amount in respect of such transaction stated in another
currency shall be translated to Dollars at the Exchange Rate then in effect at
the time such transaction is entered into and the permissibility of actions
taken hereunder shall not be affected by subsequent fluctuations in exchange
rates.

(g) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a currency other than Dollars shall be
calculated based on the relevant Exchange Rate in effect on the date such
Indebtedness was incurred, in the case of Indebtedness (other than revolving
credit debt), or on the date when the commitments thereunder are first available
to be drawn, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a currency other than Dollars, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant Exchange Rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased except by an amount no greater than accrued and
unpaid interest thereon and any existing unutilized commitments thereunder and
any reasonable fees, premium and expenses related thereto. The principal amount
in Dollars of any Indebtedness incurred to extend, replace, refund, refinance,
renew or

 

64



--------------------------------------------------------------------------------

defease other Indebtedness, if incurred in a different foreign currency from the
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, shall be calculated by the Administrative Agent based on the Exchange
Rate applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

SECTION 1.07. Borrower Agent. Each Foreign Borrower hereby appoints the Company
as its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
financial reports, receipt and payment of Loan Document Obligations, requests
for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, the Issuing Banks or any Lender, and
each Foreign Borrower releases the Company from any restrictions on representing
several Persons and self-dealing under any applicable Requirements of Law (the
Company, acting on its behalf and on behalf of any Foreign Borrower pursuant to
such agency, the “Borrower Agent”). The Company hereby accepts such appointment
as representative and agent of each Foreign Borrower. Notwithstanding any other
provision of this Agreement:

(a) the Administrative Agent, the Issuing Banks and the Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any Borrowing Request or any Interest Election
Request) delivered on behalf of a Foreign Borrower by the Borrower Agent;

(b) the Administrative Agent, the Issuing Banks and the Lenders may give any
notice to or make any other communication with any Foreign Borrower hereunder to
or with the Borrower Agent;

(c) the Administrative Agent, the Issuing Banks and the Lenders shall have the
right, in its discretion, to deal exclusively with the Borrower Agent for any or
all purposes under the Loan Documents; and

(d) each Foreign Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.

SECTION 1.08. Obligations Joint and Several. Each agreement in any Loan Document
by any Foreign Borrower to make any payment, to take any action or otherwise to
be bound by the terms thereof is a joint and several agreement of all the
Foreign Borrowers, and each obligation of any Foreign Borrower under any Loan
Document shall be a joint and several obligation of all the Foreign Borrowers.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, no Foreign Borrower shall be jointly and severally liable with the
Company or any Domestic Subsidiary for any Obligation pursuant to any Loan
Document.

 

65



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Term Loan in Dollars to the Company on the
Effective Date in an aggregate principal amount not exceeding its Term
Commitment and (b) to make Revolving Loans denominated in Dollars, Euros or
Sterling to the Borrowers from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment,
(ii) the Aggregate Revolving Exposure exceeding the Aggregate Revolving
Commitment or (iii) the Foreign Borrower Exposure exceeding $400,000,000. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Type and currency made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, (i) each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans, as the applicable
Borrower, or the Borrower Agent on its behalf, may request in accordance
herewith, (ii) each Borrowing denominated in Euros or Sterling shall be
comprised entirely of Eurocurrency Loans and (iii) each Borrowing by a Foreign
Borrower shall be comprised entirely of Eurocurrency Loans; provided that all
Borrowings made on the Effective Date must be made by the Company as ABR
Borrowings unless the applicable Borrower, or the Borrower Agent on its behalf,
shall have given the notice required for a Eurocurrency Borrowing under
Section 2.03 and provided an indemnity letter, in form and substance reasonably
satisfactory to the Administrative Agent, extending the benefits of Section 2.15
to the Lenders in respect of such Borrowings. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that (i) a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing and (ii) a
Eurocurrency Borrowing denominated in Euros or Sterling may be in the amount
that is required to finance the reimbursement of an LC Disbursement denominated
in such currency as

 

66



--------------------------------------------------------------------------------

contemplated by Section 2.04(f) or in an amount that is equal to the difference
between $400,000,000 and the Foreign Borrower Exposure prior to giving effect to
such Borrowing. At the time that each ABR Borrowing is made, such Borrowing
shall be in an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitment or that is required to finance the reimbursement of an LC
Disbursement denominated in Dollars as contemplated by Section 2.04(f).
Borrowings of more than one Type, Class and currency may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
(or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower, or the Borrower Agent on its behalf, shall
notify the Administrative Agent of such request by delivery of an executed
written Borrowing Request (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 10:00 a.m., Local Time, two Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurocurrency
Borrowing denominated in Euros or Sterling, not later than 10:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing or (c) in
the case of an ABR Borrowing, not later than 12:00 p.m., New York City time, on
the day of the proposed Borrowing. Each such written Borrowing Request shall be
irrevocable, shall be delivered by hand, electronic mail or facsimile to the
Administrative Agent and shall specify the following information in compliance
with Section 2.02:

(i) the Borrower of such Borrowing;

(ii) whether the requested Borrowing is to be a Term Borrowing, an Incremental
Term Borrowing of a particular Series or a Revolving Borrowing;

(iii) the currency and aggregate amount of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the account of the applicable Borrower to which
funds are to be disbursed or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), the identity of the Issuing Bank that made such LC
Disbursement.

 

67



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then, if the specified
currency of such Borrowing is (a) Dollars, the requested Borrowing shall be an
ABR Borrowing, and (b) Euros or Sterling, the requested Borrowing shall be a
Eurocurrency Borrowing. If no currency is specified with respect to any
requested Revolving Loan, the applicable Borrower shall be deemed to have
specified Dollars. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of seven days’ duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account or, so long as the Company is a joint and several
co-applicant with respect thereto, the account of any Subsidiary, denominated in
Dollars, Euros or Sterling and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. The Company unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the account of any Subsidiary as provided in the first sentence of this
paragraph, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.11(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit. Each Existing Letter of Credit shall be
deemed, for all purposes of this Agreement (including paragraphs (d) and (f) of
this Section), to be a Letter of Credit issued hereunder for the account of the
applicable Borrower. Notwithstanding anything contained in any letter of credit
application furnished to any Issuing Bank in connection with the issuance of any
Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Borrowers shall not
request, and no Issuing Bank shall have any obligation to issue, any Letter of
Credit the proceeds of which would be made available to any Person (A) to fund
any activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the applicable Borrower, or the
Borrower Agent on its behalf, shall hand deliver or fax (or transmit by
electronic communication, if

 

68



--------------------------------------------------------------------------------

arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower, or the Borrower Agent on its
behalf, also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any such request. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon each issuance, amendment,
renewal or extension of any Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure will not exceed $150,000,000, (ii) the
portion of the LC Exposure attributable to Letters of Credit issued by any
Issuing Bank will not exceed the LC Commitment of such Issuing Bank (unless
otherwise agreed to by such Issuing Bank), (iii) the Revolving Exposure of any
Lender will not exceed such Lender’s Revolving Commitment and (iv) the Aggregate
Revolving Exposure will not exceed the Aggregate Revolving Commitment. The
Company may, at any time and from time to time, reduce the LC Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Company
shall not reduce the LC Commitment of any Issuing Bank if, after giving effect
to such reduction, the conditions set forth in clause (ii) above shall not be
satisfied. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (l) of this Section.

An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if (i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law, rule or regulation applicable to such Issuing
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it; or (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after

 

69



--------------------------------------------------------------------------------

such renewal or extension) unless otherwise consented to by the applicable
Issuing Bank and (ii) the date that is five Business Days prior to the Revolving
Maturity Date; provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the applicable Borrower, or the
Borrower Agent on its behalf, and the applicable Issuing Bank pursuant to which
the expiration date of such Letter of Credit shall automatically be extended for
a period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal; and provided further that if there exist any
Incremental Revolving Commitments having a maturity date later than the
Revolving Maturity Date (the “Subsequent Maturity Date”), then, so long as the
aggregate LC Exposure in respect of Letters of Credit expiring after the
Revolving Maturity Date will not exceed the lesser of $50,000,000 and the
aggregate amount of such Incremental Revolving Commitments, the applicable
Borrower, or the Borrower Agent on its behalf, may request the issuance of a
Letter of Credit that shall expire at or prior to the close of business on the
earlier of (A) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five Business Days prior to
the Subsequent Maturity Date. Notwithstanding the foregoing, any Letter of
Credit issued hereunder may, in the sole discretion of the applicable Issuing
Bank, expire after the fifth Business Day prior to the Revolving Maturity Date
(or the Subsequent Maturity Date) but on or before the date that is 90 days
after the Revolving Maturity Date (or the Subsequent Maturity Date), provided
that each Borrower hereby agrees that it shall in the case of any such Letter of
Credit issued for its account provide cash collateral in an amount equal to 102%
of the LC Exposure in respect of any such outstanding Letter of Credit to the
applicable Issuing Bank at least five Business Days prior to the Revolving
Maturity Date (or the Subsequent Maturity Date, if applicable), which such
amount shall be (A) deposited by the applicable Borrower in an account with and
in the name of such Issuing Bank and (B) held by such Issuing Bank for the
satisfaction of the applicable Borrower’s reimbursement obligations in respect
of such Letter of Credit until the expiration of such Letter of Credit. Any
Letter of Credit issued with an expiration date beyond the fifth Business Day
prior to the Revolving Maturity Date (or the Subsequent Maturity Date, as
applicable) shall, to the extent of any undrawn amount remaining thereunder on
the Revolving Maturity Date (or the Subsequent Maturity Date, if applicable),
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Revolving Lenders’ obligations to participate in Letters of Credit
pursuant to clause (d) below.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such

 

70



--------------------------------------------------------------------------------

Letter of Credit and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (f) of this Section, or of any reimbursement payment
required to be refunded to a Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the applicable Borrower deemed made pursuant to Section 4.02.

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the applicable Borrower, or the Borrower Agent on its behalf, by telephone
(confirmed by hand delivery or facsimile) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency in which such LC Disbursement is made, not later
than 12:00 noon, Local Time, on the Business Day immediately following the day
that the applicable Borrower, or the Borrower Agent on its behalf, receives
notice of such LC Disbursement; provided that, if the amount of such LC
Disbursement is not greater than the amount then available to be borrowed as a
Revolving Borrowing by the applicable Borrower, the applicable Borrower, or the
Borrower Agent on its behalf, may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a Revolving Borrowing, in an amount equal to the amount of such LC
Disbursement and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Borrowing. If the applicable Borrower fails to reimburse any
LC Disbursement by the time specified above, the Administrative Agent shall
notify each Revolving Lender of such failure, the payment then due from the
applicable Borrower in respect of the applicable LC Disbursement and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the applicable Borrower in the
applicable currency, in the same manner as provided in Section 2.05 with respect
to Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following

 

71



--------------------------------------------------------------------------------

receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for an LC Disbursement (other than the funding of an
ABR Revolving Borrowing as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

(g) Obligations Absolute. The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the applicable Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by a Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or willful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

72



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement in full, (i) in the case of any LC Disbursement denominated in
Dollars, at the rate per annum then applicable to ABR Revolving Loans, and
(ii) in the case of any LC Disbursement denominated in Euros or Sterling, at the
Overnight Eurocurrency Rate plus the Applicable Rate then applicable to
Eurocurrency Revolving Loans; provided that, if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers or the Borrower Agent receive
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, a Majority in Interest of the
Revolving Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the portion of the LC Exposure attributable
to each Letter of Credit issued for the account of such Borrower and outstanding
on such date, plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (i) or (j) of Article VII. Amounts
payable under the preceding sentence in respect of any Letter of Credit or LC
Disbursement shall be payable in the currency of such Letter of Credit or LC
Disbursement. The Borrowers also shall deposit cash collateral in accordance
with this paragraph as and to the extent required by Section 2.10(b) or 2.19.
Each such deposit by any Borrower shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of such Borrower
under this Agreement and the other Loan Documents. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made as mutually agreed by the
Administrative Agent and the applicable Borrower, or the Borrower Agent on its
behalf, and at the applicable Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the applicable
Borrower for the LC Exposure at such time or, if the maturity of the Loans has

 

73



--------------------------------------------------------------------------------

been accelerated (but subject to the consent of a Majority in Interest of the
Revolving Lenders), be applied to satisfy other obligations of the applicable
Borrower under this Agreement. If a Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived. If a Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower as and to the extent that, after
giving effect to such return, the Aggregate Revolving Exposure would not exceed
the Aggregate Revolving Commitment and no Default shall have occurred and be
continuing.

(j) Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Company, the Administrative Agent and such designated Revolving Lender and, from
and after the effective date of such agreement, (i) such Revolving Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k) Termination of an Issuing Bank. The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Company shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably

 

74



--------------------------------------------------------------------------------

prior to the time that such Issuing Bank issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the stated amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed),
(iii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, amount and currency of such LC Disbursement, (iv) on any Business Day
on which a Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(n) Tax Matters. Notwithstanding anything to the contrary herein, no CFC shall
be responsible for the reimbursement of LC Disbursements, the payment of
interest thereon, and the payment of fees due under Section 2.11(b) with respect
thereto, to the extent that the applicable Letter of Credit was issued for the
account of the Company or any Domestic Subsidiary.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly remitting the amounts so received, in like
funds, to the account of such Borrower maintained with the Administrative Agent
and designated by the applicable Borrower, or the Borrower Agent on its behalf,
in the applicable Borrowing Request or, in the case of any Borrowing made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
to the Issuing Bank specified by the applicable Borrower, or the Borrower Agent
on its behalf, in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.05 and may, in
reliance on such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such

 

75



--------------------------------------------------------------------------------

corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the NYFRB Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of a payment to be made by the
applicable Borrower, the interest rate applicable to ABR Revolving Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower, or the Borrower Agent on its behalf, may elect to continue
such Borrowing or, in the case of a Borrowing denominated in Dollars, to convert
such Borrowing to a Borrowing of a different Type and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower, or the Borrower Agent on its behalf, may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower, or
the Borrower Agent on its behalf, shall notify the Administrative Agent of such
election by delivery of an executed written Interest Election Request by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such written
Interest Election Request shall be irrevocable, shall be delivered by hand,
electronic mail or facsimile to the Administrative Agent and shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

76



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of seven days’ duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Term Borrowing, be continued as a Eurocurrency Borrowing for an
additional Interest Period of seven days, (ii) in the case of a Revolving
Borrowing denominated in Dollars, be converted to an ABR Borrowing, and (iii) in
the case of a Revolving Borrowing denominated in Euros or Sterling, be continued
as a Borrowing of the same Type with an Interest Period of seven days’ duration.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing with respect to
any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of a Majority in Interest of
Lenders of any Class, has notified the Company of the election to give effect to
this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing of such Class denominated in Dollars may be converted to or continued
as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing
of such Class denominated in Dollars shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Effective Date, and (ii) the Revolving Commitments
shall automatically terminate on the Revolving Maturity Date.

(b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the Aggregate
Revolving Exposure would exceed the Aggregate Revolving Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section not
later than 12:00 noon, Local Time, on the effective date of such termination or
reduction, specifying the effective date thereof; provided that, at any time
when there are Eurocurrency Revolving Borrowings outstanding, in the case of any
reduction of the Revolving Commitments to be made within the last two Business
Days of any Interest

 

77



--------------------------------------------------------------------------------

Period, such notice shall be required to be delivered not later than 12:00 noon,
Local Time, two Business Days before the date of such reduction; and provided
further that if a Borrower delivers an Interest Election Request in respect of
the conversion or continuation of any Borrowing, such reduction shall not become
effective until the Interest Period applicable to such Borrowing at the time
such Interest Election Request is delivered has expired. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower (severally
and not jointly; provided that each Foreign Borrower is jointly and severally
liable for the Foreign Borrower Obligations) hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan of such Lender to such Borrower
on the Revolving Maturity Date and (ii) the Company hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.09.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrowers to pay any amounts due hereunder in
accordance with the terms of this Agreement.

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

78



--------------------------------------------------------------------------------

SECTION 2.09. Amortization of Term Loans. (a) The Company shall repay Term
Borrowings on the last day of each September, December, March and June,
beginning with June 30, 2016 and ending with the last such day to occur prior to
the Term Maturity Date, and on the Term Maturity Date, in an aggregate principal
amount for each such date equal to the amount set forth opposite such date in
the table below (as such amount may be adjusted pursuant to the next following
sentence and paragraph (c) of this Section):

 

Schedule Repayment Date

   Repayment Amount  

June 30, 2016

   $ 11,250,000   

September 30, 2016

   $ 11,250,000   

December 31, 2016

   $ 11,250,000   

March 31, 2017

   $ 11,250,000   

June 30, 2017

   $ 11,250,000   

September 30, 2017

   $ 11,250,000   

December 31, 2017

   $ 11,250,000   

March 31, 2018

   $ 11,250,000   

June 30, 2018

   $ 16,875,000   

September 30, 2018

   $ 16,875,000   

December 31, 2018

   $ 16,875,000   

March 31, 2019

   $ 16,875,000   

June 30, 2019

   $ 22,500,000   

September 30, 2019

   $ 22,500,000   

December 31, 2019

   $ 22,500,000   

March 31, 2020

   $ 22,500,000   

June 30, 2020

   $ 22,500,000   

September 30, 2020

   $ 22,500,000   

December 31, 2020

   $ 22,500,000   

Term Maturity Date

   $ 585,000,000   

Notwithstanding the foregoing, if the aggregate principal amount of the Term
Loans borrowed on the Effective Date is less than $900,000,000, then the
scheduled amortization payments in the table above will be automatically reduced
on a pro rata basis by multiplying such amounts by a percentage, the numerator
of which is the aggregate amount of such Term Borrowings so made and the
denominator of which is $900,000,000. The Company shall repay Incremental Term
Loans of any Series in such amounts and on such date or dates as shall be
specified therefor in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series (as such amounts may be adjusted
pursuant to paragraph (c) of this Section or pursuant to such Incremental
Facility Agreement).

(b) To the extent not previously paid, (i) all Term Loans shall be due and
payable on the Term Maturity Date and (ii) all Incremental Term Loans of any
Series shall be due and payable on the Incremental Term Maturity Date applicable
thereto.

(c) Any prepayment of a Term Borrowing of any Class shall be applied, first, in
direct order to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made pursuant to this Section during the next
eight fiscal quarters following the date of such prepayment, and, then, to
reduce the remaining

 

79



--------------------------------------------------------------------------------

subsequent scheduled repayments of the Term Borrowings of such Class to be made
pursuant to this Section ratably based on the amount of such scheduled
repayments; provided that any prepayment of a Term Borrowing of any Class made
pursuant to Section 2.10(a) shall be applied to reduce the subsequent scheduled
repayments of Term Borrowings of such Class to be made pursuant to this
Section as directed by the Company. In the event that Term Loans of any Class
are converted into a new Class of Term Loans pursuant to a Permitted Amendment
effected pursuant to Section 2.21, then the subsequent scheduled repayments of
the Term Borrowings of such Class to be made pursuant to this Section will not
be reduced or otherwise affected by such transaction (except to the extent that
the final scheduled payment shall be reduced thereby).

(d) Prior to any repayment of any Term Borrowings of any Class under this
Section, the Company shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such selection not later than 11:00
a.m., New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Term Borrowing shall be applied ratably to the
Loans included in the repaid Term Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amounts repaid.

SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that (i) other than as a result of any
revaluation of the Dollar Equivalent of any Borrowing or Letter of Credit in
accordance with Section 1.06, (A) the Aggregate Revolving Exposure exceeds the
Aggregate Revolving Commitment, the Borrowers shall prepay Revolving Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent in accordance with Section 2.04(i)) in an
aggregate amount equal to such excess or (B) the Foreign Borrower Exposure
exceeds $400,000,000, the Borrowers shall prepay Revolving Borrowings in an
aggregate amount such that after giving effect to such prepayments, the Foreign
Borrower Exposure shall not exceed $400,000,000 or (ii) as a result of any
revaluation of the Dollar Equivalent of any Borrowing or Letter of Credit
pursuant to Section 1.06, (x) the Aggregate Revolving Exposure exceeds the
Aggregate Revolving Commitment, the Borrowers shall prepay Revolving Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent in accordance with Section 2.04(i)) in an
aggregate amount equal to such excess) or (y) the Foreign Borrower Exposure
exceeds $420,000,000, the Borrowers shall prepay Revolving Borrowings in an
aggregate amount such that after giving effect to such prepayments, the Foreign
Borrower Exposure shall not exceed $420,000,000.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any Subsidiary in respect of any Prepayment Event,
the Company shall, on the day such Net Proceeds are received (or, in the case of
a Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment

 

80



--------------------------------------------------------------------------------

Event”, within five Business Days after such Net Proceeds are received), prepay
Term Borrowings in an amount equal to such Net Proceeds; provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Company shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer of the Company to the effect that the Company intends to cause the Net
Proceeds from such event (or a portion thereof specified in such certificate) to
be applied within one year after receipt of such Net Proceeds to acquire, repair
or restore assets to be used or useful in the business of the Company or the
Domestic Subsidiaries (or in the case of Prepayment Events of Foreign
Subsidiaries, of any Subsidiaries), or to consummate any Permitted Acquisition
of Persons that will become, or assets that will be held by, Domestic
Subsidiaries (or in the case of Prepayment Events of Foreign Subsidiaries, that
will become Subsidiaries or be held by any Subsidiaries) permitted hereunder
(but not of other Persons), and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds from such event (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds that have not been so applied by the end of such one-year period
(or within a period of 180 days thereafter if by the end of such initial
one-year period the Company or one or more Domestic Subsidiaries (or, to the
extent permitted above, Foreign Subsidiaries) shall have entered into an
agreement with a third party to acquire, repair or restore such assets, or to
consummate such Permitted Acquisition, with such Net Proceeds), at which time a
prepayment shall be required in an amount equal to the Net Proceeds that have
not been so applied.

(d) In the event and on each occasion that, as a result of the receipt of any
cash proceeds by the Company or any Subsidiary in connection with any
Disposition of any asset or any other event, the Company or any other Loan Party
would be required by the terms of any Indebtedness that is Subordinated
Indebtedness with respect to the Loan Document Obligations (or any Refinancing
Indebtedness in respect thereof) to repay, prepay, redeem, repurchase or
defease, or make an offer to repay, prepay, redeem, repurchase or defease, any
such Subordinated Indebtedness (or such Refinancing Indebtedness) or any other
Subordinated Indebtedness, then, prior to the time at which it would be required
to make such repayment, prepayment, redemption, repurchase or defeasance or to
make such offer, the Company shall, if and to the extent it would reduce,
eliminate or satisfy any such requirement, (i) prepay Term Borrowings or
(ii) use such cash proceeds to acquire assets in one or more transactions
permitted hereby.

(e) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the applicable Borrower, or the Borrower Agent on its behalf, shall
specify the Borrowing or Borrowings to be prepaid in the notice of such
prepayment delivered pursuant to paragraph (f) of this Section. In the event of
any mandatory prepayment of Term Borrowings made at a time when Term Borrowings
of more than one Class are outstanding, the Company shall select Term Borrowings
to be prepaid so that the aggregate amount of such prepayment is allocated among
the Term Borrowings pro rata based on the aggregate principal amounts of
outstanding Borrowings of each such Class.

 

81



--------------------------------------------------------------------------------

(f) The applicable Borrower, or the Borrower Agent on its behalf, shall notify
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
of any optional prepayment and, to the extent practicable, any mandatory
prepayment hereunder not later than 12:00 noon, Local Time, on the date of such
prepayment; provided that, in the case of any prepayment of Eurocurrency Loans
to be made within the last two Business Days of the Interest Period relating to
such Eurocurrency Loan, such notice shall be required to be delivered not later
than 12:00 noon, Local Time, two Business Days before the date of prepayment;
and provided further that if a Borrower delivers an Interest Election Request in
respect of the conversion or continuation of any Borrowing, such Borrowing shall
not be prepaid until the Interest Period applicable to such Borrowing at the
time such Interest Election Request is delivered has expired. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that (A) if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07 and
(B) a notice of prepayment of Term Borrowings pursuant to paragraph (a) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified date
of prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type and currency as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 together with any
additional amounts required pursuant to Section 2.15.

(g) Notwithstanding the foregoing, the Company shall not be required to prepay
any Term Borrowings with any Foreign Source Prepayment to the extent the
repatriation to the Company of such Foreign Source Prepayment (i) would result
in a material tax liability to the Company or any of its Subsidiaries, (ii) is
prohibited or restricted by any applicable Requirement of Law or (iii) would
conflict with the fiduciary duties of any director, officer or employee of the
applicable Foreign Subsidiary, then such Foreign Source Prepayment shall not be
required to prepay any Term Borrowings pursuant to Section 2.10(c); provided
that, if such repatriation would no longer result in a material tax liability to
the Company or any of its Subsidiaries, be prohibited or restricted by any
applicable Requirement of Law or conflict with the fiduciary duties of any
director, officer or employee of the applicable Foreign Subsidiary, then such an
amount equal to such Foreign Source Prepayment shall be promptly repatriated to
the Company and such proceeds shall thereafter be applied to the repayment of
Term Borrowings pursuant to Section 2.10(c); and provided further that in the
case of any Prepayment Event in respect of which the Net Proceeds are less than
$20,000,000, no prepayment shall be required to be made in respect of any Net
Proceeds as to which such repatriation would continue to result in a material
tax liability to the Company or any of its Subsidiaries, be prohibited or
restricted by any applicable Requirement of Law or conflict with the fiduciary
duties on the date 365 days following such Prepayment Event.

 

82



--------------------------------------------------------------------------------

SECTION 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee which shall accrue at
the Applicable Rate on the daily unused amount of the Revolving Commitment of
such Lender during the period from and including the date hereof to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees in respect of the Revolving Commitments shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender.

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit issued for the account of such Borrower, which shall accrue
at the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Company and such Issuing Bank on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. In
addition, if, as contemplated by Section 2.04(c), any Letter of Credit is cash
collateralized and remains outstanding after the Revolving Maturity Date (or
Subsequent Maturity Date, as the case may be), the applicable Borrower will pay
a fee (an “LC Fee”) to the Issuing Bank in respect of such Letter of Credit
which shall accrue at the Applicable Rate that would be used to determine the
interest rate applicable to Eurocurrency Revolving Loans (assuming such Loans
were outstanding during such period) on the daily amount of the LC Exposure
attributable to such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Revolving Maturity Date (or Subsequent Maturity Date, as the case
may be) but excluding the date on which such Issuing Bank ceases to have any LC
Exposure in respect of such Letter of Credit. Participation fees, fronting fees
and other fees payable to an Issuing Bank in respect of its Letters of Credit
accrued through and including the last day of March, June, September

 

83



--------------------------------------------------------------------------------

and December of each year shall be payable on the third Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees (other than LC Fees) shall be payable on the
date on which the Revolving Commitments terminate and any such fees, including
LC Fees, accruing after the date on which the Revolving Commitments terminate
shall be payable on demand and, in the case of LC Fees and fronting fees
accruing after the Revolving Maturity Date (or Subsequent Maturity Date, as
applicable), on the date on which the relevant Issuing Bank ceases to have LC
Exposure in respect of the Letter of Credit in respect of which such fees are
payable. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees, LC Fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.12 or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section 2.12.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or

 

84



--------------------------------------------------------------------------------

prepayment and (iii) in the event of any conversion of a Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. All interest
shall be payable in the currency in which the applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days(or 366 days in a leap year) and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) If as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason (excluding for the avoidance
of doubt any restatement of or other adjustment to the financial statements of
the Company with respect to the initial adoption by the Company of
Mark-to-Market Pension Accounting as described in Annex A), the Company or the
Administrative Agent determines that (i) the Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in a higher Applicable Rate for any
period, the Company shall be obligated to pay to the Administrative Agent, for
the accounts of the applicable Lenders and Issuing Banks, promptly on demand by
the Administrative Agent (or after the occurrence of any Event of Default under
Article VII (i) or (j) with respect to any Borrower, automatically and without
further action by the Administrative Agent, any Lender or any Issuing Bank) an
amount equal to the excess of the interest and fees (including participation
fees with respect to Letters of Credit and LC Fees, as applicable) that should
have been paid for such period over the amount of interest and fees actually
paid for such period. The Company’s obligations under this paragraph (f) shall
survive the termination of the Commitments and the repayment of the other
Obligations hereunder for a period of 90 days.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including by means of
an Interpolated Rate) do not exist for ascertaining the Adjusted Eurocurrency
Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted Eurocurrency Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;

 

85



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice (which may be telephonic)
thereof (an “Unavailability Notice”) to the applicable Borrower, or the Borrower
Agent on its behalf, and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies such Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(i) in the case of Borrowings denominated in Dollars, (A) any Interest Election
Request that requests the conversion of any Borrowing of such Class to, or
continuation of any Borrowing of such Class as, a Eurocurrency Borrowing shall
be ineffective, and such Borrowing shall be continued as an ABR Borrowing,
(ii) any Borrowing Request for a Eurocurrency Borrowing of such Class shall be
treated as a request for an ABR Borrowing, and (iii) in the case of Borrowings
denominated in Euros or Sterling, until the Administrative Agent notifies such
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, the rate of interest that shall apply to such Borrowing shall be
such rate as the Administrative Agent shall determine adequately and fairly
reflects the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate then in effect for Eurocurrency Loans. If an Unavailability
Notice is delivered in respect of any Borrowing, the applicable Borrower, or the
Borrower Agent on its behalf, may elect by notice to the Administrative Agent to
revoke its request that such Borrowing be made or continued, in which event
Section 2.15 shall not apply (except that Lenders shall be entitled to receive
their actual out-of-pocket losses, costs and expenses, if any, in connection
with such Borrowing not being made or continued).

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Adjusted Eurocurrency Rate);

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Loan (or of maintaining
its obligation to make any such Loan), to increase the cost to such Lender,
Issuing Bank or other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or otherwise), then, from time to time upon request of such Lender,
Issuing Bank or other Recipient, the applicable Borrower will pay to such

 

86



--------------------------------------------------------------------------------

Lender, Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuing Bank or other
Recipient, as the case may be, for such additional costs or expenses incurred or
reduction suffered; provided that the Company shall not be liable for such
compensation (A) unless such Lender or Issuing Bank is generally charging such
amounts to similarly situated borrowers under comparable syndicated credit
facilities or (B) if the relevant Change in Law occurs on a date prior to the
date such Lender becomes a party hereto.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then, from time to time upon
request of such Lender or Issuing Bank, the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan

 

87



--------------------------------------------------------------------------------

on the date specified in any notice delivered pursuant hereto other than as a
result of a failure to fund when the conditions precedent are met, (d) the
failure to prepay any Eurocurrency Loan on a date specified therefor in any
notice of prepayment given by any Borrower (whether or not such notice may be
revoked in accordance with the terms hereof) or (e) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the applicable Borrower, or the Borrower
Agent on its behalf, pursuant to Section 2.18 or pursuant to Section 2.20(e),
then, in any such event, the applicable Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the applicable Borrower, or the Borrower Agent on its
behalf, and setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by a Loan
Party under this Agreement or any other Loan Document, whether to the
Administrative Agent, any Lender or Issuing Bank or any other Person to which
any such payment is owed (each of the foregoing being referred to as a
“Recipient”), shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority pursuant to this Agreement, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

88



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall (severally and
not jointly; provided that each Foreign Borrower is jointly and severally liable
for the Foreign Borrower Obligations) indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
this Agreement (including amounts paid or payable under this paragraph) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 20 days after the Recipient delivers to any Loan Party a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing in reasonable detail the basis for the indemnification claim.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
the Administrative Agent shall be indemnified only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this paragraph shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement shall deliver to each Borrower and the Administrative Agent, at
the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by a Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (A) through (E) of paragraph (f)(ii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would materially prejudice the legal or commercial position of such Lender. Upon
the reasonable request of a Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.16(f). If any

 

89



--------------------------------------------------------------------------------

form or certification previously delivered pursuant to this Section 2.16(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly notify the applicable Borrower, or the
Borrower Agent on its behalf, and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so. Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that it is not legally able to deliver.

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to each Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by such Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit I-1, Exhibit I-2, Exhibit I-3 or Exhibit I-4 (each, a “U.S. Tax
Certificate”), as applicable, to the effect that such Lender is not (x) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (z) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

 

90



--------------------------------------------------------------------------------

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if such Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax, together with such supplementary
documentation as shall be necessary to enable the applicable Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax or reporting requirements imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold or to report from such payment. Solely for purposes of this
Section 2.16(f)(iii), the term “FATCA” shall include any amendments made to
FATCA after the Effective Date.

(g) Additional United Kingdom Tax Matters. (i) Subject to (ii) below, each
Lender and each Loan Party which makes a payment to such Lender shall cooperate
in completing any procedural formalities necessary for such Loan Party to obtain
authorization to make such payment without a UK Tax Deduction, including making
and filing an appropriate application for relief under an applicable UK Treaty.

(ii) A UK Treaty Lender that (x) holds a passport under the HMRC DT Treaty
Passport scheme and (y) wishes such scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence:
(A) where the UK Treaty Lender is a Lender on the date of this Agreement, in
such Lender’s Tax Administrative Questionnaire; or (B) where the UK Treaty
Lender becomes a Lender after the date of this Agreement, the relevant
Assignment and Assumption, and upon satisfying either clause (A) or (B) above,
such Lender shall have satisfied its obligation under paragraph (g)(i) above but
for the avoidance of doubt that UK Treaty Lender shall have an obligation to
cooperate further with the relevant Credit Party in accordance with
Section 2.16(g)(iii).

 

91



--------------------------------------------------------------------------------

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above and:

(A) a Loan Party making a payment to such Lender has not made a UK Borrower DTTP
Filing in respect of such Lender; or

(B) a Loan Party making a payment to such Lender has made a UK Borrower DTTP
Filing in respect of such Lender but:

(1) such UK Borrower DTTP Filing has been rejected by HMRC; or

(2) HMRC has not given such Loan Party authority to make payments to such Lender
without a UK Tax Deduction within 30 Business Days of the date of such UK
Borrower DTTP Filing;

and in each case, the relevant Loan Party has notified that Lender in writing of
either (1) or (2) above, then such Lender and such Loan Party shall co-operate
in completing any additional procedural formalities necessary for such Loan
Party to obtain authorization to make that payment without a UK Tax Deduction.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no Loan Party shall
make a UK Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v) Each Loan Party shall, promptly on making a UK Borrower DTTP Filing, deliver
a copy of such UK Borrower DTTP Filing to the Administrative Agent for delivery
to the relevant Lender.

(vi) A Lender that is a UK Qualifying Lender solely by virtue of sub-paragraph
(b) of the definition of UK Qualifying Lender (A) in the case of a Lender that
is a Lender on the date of this Agreement, gives a UK Tax Confirmation to the
Company by entering into the Agreement; and (B) in the case of a Lender that
becomes a Lender after the date of this Agreement, shall give a Tax Confirmation
to the Company in the Assignment and Assumption that it executes. A Lender that
is a UK Qualifying Lender solely by virtue of sub-paragraph (b) of the
definition of UK Qualifying Lender shall promptly notify the Company and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation; provided that the Lender shall, where such change
occurs as a result of a change in law, promptly notify the Company and the
Administrative Agent on becoming aware of that change.

 

92



--------------------------------------------------------------------------------

(vii) Each Lender shall indicate, for the benefit of the Administrative Agent
and any relevant Loan Party, but without liability to any Loan Party, whether it
is:

(A) not a UK Qualifying Lender;

(B) a UK Qualifying Lender (that is not a UK Treaty Lender); or

(C) a UK Treaty Lender,

in (x) where the Lender is a Lender on the date of this Agreement, such Lender’s
Tax Administrative Questionnaire; or (y) where the Lender becomes a Lender after
the date of this Agreement, the relevant Assignment and Assumption Agreement. If
a Lender fails to indicate its status in accordance with this
Section 2.16(g)(vii)) then such Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not a UK Qualifying Lender
until such time as it notifies Company and the Administrative Agent. For the
avoidance of doubt, an Assignment and Assumption Agreement shall not be
invalidated by any failure of a Lender to comply with this Section 2.16(g)(vii).
Each Lender shall promptly notify the Company and the Administrative Agent if it
has ceased to be a UK Qualifying Lender; provided that the Lender shall, where
that Lender ceases to be a UK Qualifying Lender as a result of a change in law,
promptly notify the Company and the Administrative Agent on becoming aware of it
ceasing to be a UK Qualifying Lender.

(viii) Each UK Treaty Lender shall notify the Company and the Administrative
Agent if it determines in its sole discretion that it ceases to be entitled to
claim the benefits of a UK Treaty with respect to payments made by any UK
Borrower hereunder.

(h) Additional Irish Withholding Tax Matters.

(i) Each Lender and each Irish Borrower which makes a payment to such Lender
shall cooperate in completing any procedural formalities necessary for such
Irish Borrower to obtain authorization to make such payment without withholding
or deduction for Taxes imposed under the laws of Ireland, including making and
filing an appropriate application for relief under an applicable Irish Treaty
and the provision by the Lender to each Irish Borrower of such authorization
granted by the Revenue Commissioners of Ireland entitling the Irish Borrower to
pay such Lender without withholding or deduction for Taxes imposed under the
laws of Ireland.

 

93



--------------------------------------------------------------------------------

(ii) Each Lender shall indicate, for the benefit of the Administrative Agent and
any relevant Loan Party, but without liability to any Loan Party, whether it is:

(A) not an Irish Qualifying Lender;

(B) an Irish Qualifying Lender (that is not an Irish Treaty Lender); or

(C) an Irish Treaty Lender,

in (x) where the Lender is a Lender on the date of this Agreement, such Lender’s
Tax Administrative Questionnaire or (y) where the Lender becomes a Lender after
the date of this Agreement, the relevant Assignment and Assumption Agreement. If
a Lender fails to indicate its status in accordance with this
Section 2.16(h)(ii)) then such Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not an Irish Qualifying
Lender until such time as it notifies Company and the Administrative Agent. For
the avoidance of doubt, an Assignment and Assumption Agreement and shall not be
invalidated by any failure of a Lender to comply with this Section 2.16(h)(ii).
Any Lender that ceases to be an Irish Qualifying Lender shall promptly notify
the Administrative Agent and the Borrowers; provided that the Lender shall,
where that Lender ceases to be an Irish Qualifying Lender as a result of a
change in law, promptly notify the Company and the Administrative Agent on
becoming aware of it ceasing to be an Irish Qualifying Lender.

(iii) Each UK Treaty Lender shall notify the Company and the Administrative
Agent if it determines in its sole discretion that it ceases to be entitled to
claim the benefits of an Irish Treaty with respect to payments made by any Irish
Borrower hereunder.

(i) Additional Dutch Withholding Tax Matters. (i) Each Lender and each Dutch
Borrower which makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such Dutch Borrower to obtain authorization
to make such payment without withholding or deduction for Taxes imposed under
the laws of the Netherlands.

(ii) Each Lender shall notify the Dutch Borrower and Administrative Agent if
such Lender determines in its sole discretion that it ceases to be entitled to
claim the benefits of an income tax treaty to which the Netherlands is a party
with respect to payments made by any Dutch Borrower hereunder.

(j) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such Recipient, shall repay to such Recipient the amount
paid

 

94



--------------------------------------------------------------------------------

to such Recipient pursuant to the prior sentence (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph, in no event will any
Recipient be required to pay any amount to any indemnifying party pursuant to
this paragraph if such payment would place such Recipient in a less favorable
position (on a net after-Tax basis) than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the indemnifying party or any other
Person.

(k) (i) All amounts expressed to be payable under a Loan Document by any party
to a Loan Document (a “Party”) to a Lender or Administrative Agent which (in
whole or in part) constitute the consideration for any supply for VAT purposes
are deemed to be exclusive of any VAT which is chargeable on that supply, and
accordingly, subject to paragraph (ii) below, if VAT is or becomes chargeable on
any supply made by any Lender or Administrative Agent to any Party under a Loan
Document and such Lender or Administrative Agent is required to account to the
relevant tax authority for the VAT, that Party must pay to such Lender or
Administrative Agent (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Lender or Administrative Agent must promptly provide an appropriate VAT
invoice to that Party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender or
Administrative Agent (the “Supplier”) to any other Lender or Administrative
Agent (the “Recipient”) under a Loan Document, and any Party other than the
Recipient (the “Relevant Party”) is required by the terms of any Loan Document
to pay an amount equal to the consideration for that supply to the Supplier
(rather than being required to reimburse or indemnify the Recipient in respect
of that consideration):

 

  (A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

  (B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

95



--------------------------------------------------------------------------------

(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Lender or Administrative Agent for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Lender or Administrative Agent
for the full amount of such cost or expense, including such part thereof as
represents VAT, save to the extent that such Lender or Administrative Agent
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.16(k) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated as making the supply, or (as
appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member of the European Union).

(v) In relation to any supply made by a Lender or Administrative Agent to any
Party under a Loan Document, if reasonably requested by such Lender or
Administrative Agent, that Party must promptly provide such Lender or
Administrative Agent with details of that Party’s VAT registration and such
other information as is reasonably requested in connection with such Lender or
Administrative Agent’s VAT reporting requirements in relation to such supply.

(l) Issuing Bank. For purposes of this Section 2.16, the term “Lender” shall
include each Issuing Bank.

(m) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time, in the case of any payment
in respect of a Loan or an LC Disbursement, and prior to 12:00 noon, New York
City time, in the case of any other payment), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15, 2.16,
2.22 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative

 

96



--------------------------------------------------------------------------------

Agent shall distribute any such payment received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under any Loan Document
of principal or interest in respect of any Loan denominated in Euros or Sterling
or of any breakage indemnity under Section 2.15 in respect of any such Loan
shall be made in the currency in which such Loan is denominated. All other
payments required to be made by any Loan Party under any Loan Document shall be
made in Dollars except that any amounts payable under Section 2.14, 2.15, 2.16,
2.22 or 9.03 (or any indemnification or expense reimbursement provision of any
other Loan Document) that are invoiced in a currency other than Dollars shall be
payable in the currency so invoiced.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

(c) Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Term Loans at
different times as a result of Permitted Amendments effected under
Section 2.21), each Lender agrees that if it shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the amount of all such payments shall be
shared by the Lenders ratably in accordance with the aggregate amounts of
principal of and accrued interest on their Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Person that is an Eligible
Assignee (as such term is defined from time to time). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

97



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower, or the Borrower Agent on its behalf, prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or Issuing Banks hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or Issuing Banks, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(d), 2.04(f), 2.05(b), 2.17(c), 2.17(d) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14 or 2.22, or if a Loan Party is required
to pay any additional amount to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.16, then such Lender shall (at
the request of such Borrower or the Borrower Agent) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14, 2.16 or 2.22, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable out of pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.14 or 2.22, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a

 

98



--------------------------------------------------------------------------------

proposed amendment, waiver, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders or all the
Lenders of the affected Class) and with respect to which the Required Lenders
(or, in circumstances where Section 9.02 does not require the consent of the
Required Lenders, a Majority in Interest of the Lenders of the affected Class)
shall have granted their consent, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee
that shall assume such obligations (which may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Company shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, each Issuing Bank), which consent shall
not unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the Company (in the case of all other amounts), (C) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.14 or 2.22 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments and
(D) in the case of any such assignment and delegation resulting from the failure
to provide a consent, the assignee shall have given such consent and, as a
result of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

99



--------------------------------------------------------------------------------

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (with the term “Applicable Percentage” meaning, with
respect to any Lender for purposes of reallocations to be made pursuant to this
paragraph (c), the percentage of the Aggregate Revolving Commitment represented
by such Lender’s Revolving Commitment at the time of such reallocation
calculated disregarding the Revolving Commitments of the Defaulting Lenders at
such time) but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the sum of all Non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.04(i)
for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under

 

100



--------------------------------------------------------------------------------

Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with Section 2.19(c), and participating interests in any
such issued, amended, reviewed or extended Letter of Credit will be allocated
among the Non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i)
(and such Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (y) any Issuing Bank has a good faith belief
that any Revolving Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender commits to extend credit, no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless such Issuing Bank shall have entered into arrangements with the
applicable Borrower, or the Borrower Agent on its behalf, or such Revolving
Lender satisfactory to such Issuing Bank to defease any risk to it in respect of
such Lender hereunder.

In the event that the Administrative Agent, the Company and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender (a “Restored Lender”), then the LC
Exposure of the Revolving Lenders shall be reallocated in accordance with their
Applicable Percentages and on such date such Restored Lender shall purchase at
par such of the Revolving Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Restored
Lender to hold such Loans in accordance with its Applicable Percentage (with the
term “Applicable Percentage” meaning, with respect to any Lender for purposes of
reallocations to be made pursuant to this paragraph, the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving Commitment
at the time of such reallocation calculated including the Revolving Commitment
of such Restored Lender but disregarding the Revolving Commitments of the
Defaulting Lenders at such time).

Subject to Section 9.20 no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

101



--------------------------------------------------------------------------------

SECTION 2.20. Incremental Facilities. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments, in an
aggregate amount for all such Incremental Commitments not in excess of the
greater of (A) $150,000,000 and (B) such amount as would not (x) during any
Non-Investment Grade Period, cause the Secured Leverage Ratio, computed on a Pro
Forma Basis as of the last day of the fiscal quarter most recently ended prior
to the effective date of the relevant Incremental Facility Agreement in respect
of which financial statements have been delivered pursuant to Section 5.01(a) or
(b), to exceed, 2.50 to 1.00 and (y) at any time other than during a
Non-Investment Grade Period, cause the Leverage Ratio, computed on a Pro Forma
Basis as described in clause (B)(x) above, to exceed a ratio 0.50 less than the
then applicable ratio under Section 6.12; provided that for purposes of the pro
forma calculations required by clauses (A) and (B) above, the Revolving
Commitments (including, if applicable, any Incremental Revolving Commitments
that would become effective in connection with the requested Incremental
Facility) shall be assumed to be fully drawn. Each such notice shall specify
(A) the date on which the Company proposes that the Incremental Revolving
Commitments or the Incremental Term Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Revolving Commitments or Incremental Term Commitments, as
applicable, being requested (it being agreed that (x) any Lender approached to
provide any Incremental Revolving Commitment or Incremental Term Commitment may
elect or decline, in its sole discretion, to provide such Incremental Revolving
Commitment or Incremental Term Commitment and (y) any Person that the Company
proposes to become an Incremental Lender, if such Person is not then a Lender,
must be an Eligible Assignee and must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, each Issuing Bank.

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be, except as
otherwise set forth herein, identical to those of the Revolving Commitments and
Loans and other extensions of credit made thereunder, and shall be treated as a
single Class with such Revolving Commitments and Loans; provided that (i) the
maturity date of any Incremental Revolving Commitments shall be no sooner than,
but may be later than, the Revolving Maturity Date, (ii) there shall be no
mandatory reduction of any Incremental Revolving Commitments prior to the
Revolving Maturity Date and (iii) the up-front fees applicable to any
Incremental Revolving Facility shall be as determined by the Company and the
Incremental Revolving Lenders providing such Incremental Facility. The terms and
conditions of any Incremental Term Facility and the Incremental Term Loans to be
made thereunder shall be, except as otherwise set forth herein or in the
applicable Incremental Facility Agreement, identical to those of the Term
Commitments and the Term Loans; provided that (i) the up-front fees, interest
rates and amortization schedule applicable to any Incremental Term Facility and
Incremental Term Loans shall be determined by the Company and the Incremental
Term Lenders providing the relevant Incremental Term Commitments, (ii) the
weighted average life to maturity of any

 

102



--------------------------------------------------------------------------------

Incremental Term Loans shall be no shorter than, but may be longer than, the
remaining weighted average life to maturity of the Terms Loans and (iii) no
Incremental Term Loan Maturity Date shall be earlier than, but may be later
than, the Term Maturity Date. Notwithstanding the foregoing, the terms and
conditions applicable to an Incremental Facility may include additional or
different financial or other covenants or other provisions that are agreed
between the Company and the Lenders providing such Incremental Facility which
are applicable only during periods after the latest Maturity Date that is in
effect on the date of effectiveness of such Incremental Facility. Any
Incremental Term Facilities established pursuant to an Incremental Facility
Agreement (other than any Incremental Term Facilities having terms identical to
the Term Loans made on the Effective Date) that have identical terms, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Commitments and Incremental Term Loans for
all purposes of this Agreement. Notwithstanding anything to the contrary herein,
each Incremental Facility and all extensions of credit thereunder shall be
secured by the Collateral on a pari passu basis with the other Loan Document
Obligations.

(c) The Incremental Commitments and Incremental Facilities relating thereto
shall be effected pursuant to one or more Incremental Facility Agreements
executed and delivered by the Company, each Incremental Lender providing such
Incremental Commitments and Incremental Facilities and the Administrative Agent;
provided that no Incremental Commitments shall become effective unless (i) no
Default or Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Term Commitments and the making of Loans and issuance
of Letters of Credit thereunder to be made on such date, provided that, in the
case of Incremental Term Commitments established to finance a Limited Condition
Acquisition, except with respect to the requirement that there not have occurred
and be continuing any Default under paragraph (a) or (b) of Article VII or any
Default with respect to any Borrower under paragraph (i) or (j) of Article VII
(which must be true both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of Loans thereunder to be
made on the date of effectiveness thereof), any condition set forth in this
clause (i) may, at the Company’s option, as set forth in the applicable
Incremental Facility Agreement, be tested at the signing of the agreement to
make such Limited Condition Acquisition or on the date of effectiveness of such
Incremental Term Commitments, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be made and shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, provided that, in the case of
Incremental Term Commitments established to finance a Limited Condition
Acquisition, the condition set forth in this clause (ii) may, at the Company’s
option, be modified in a manner determined by the Company and the Incremental
Lenders providing such Incremental Term Loan Commitments, as set forth in the
applicable Incremental Facility Agreement, such that the only representations
and warranties the accuracy of which is a condition to the

 

103



--------------------------------------------------------------------------------

effectiveness of such Incremental Term Commitments are the Specified
Representations and the Acquired Company Representations, (iii) after giving
effect to such Incremental Commitments and the making of Loans pursuant thereto
and the use of proceeds thereof (and based on the assumption that borrowings are
effected in the full amount of any Incremental Revolving Commitments), the
Company shall be in compliance on a Pro Forma Basis with the covenants contained
in Section 6.12 and Section 6.13 recomputed as of the last day of the
most-recently ended fiscal quarter of the Company for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b), provided that,
in the case of Incremental Term Commitments established to finance a Limited
Condition Acquisition, the condition set forth in this clause (iii) may, at the
Company’s option, as set forth in the applicable Incremental Facility Agreement,
be tested at the signing of the agreement to make such Limited Condition
Acquisition or on the date of effectiveness of such Incremental Term
Commitments, (iv) the Company shall make any payments required to be made
pursuant to Section 2.15 in connection with such Incremental Commitments and the
related transactions under this Section and (v) the Company shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction,
including a certificate of a Financial Officer to the effect set forth in
clauses (i), (ii) and (iii) above, together with reasonably detailed
calculations demonstrating compliance with clause (iii) above. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, provided that to the extent that any term of any
such amendment could not be approved as an amendment of this Agreement by the
Lenders providing such Incremental Commitments voting a single Class without the
approval of any other Lender, such amendment will be subject to the approval of
the requisite Lenders required under this Agreement.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

 

104



--------------------------------------------------------------------------------

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in
Section 2.20(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.20(e).

SECTION 2.21. Loan Modification Offers. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by each applicable Borrower, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, stockholder
resolutions,

 

105



--------------------------------------------------------------------------------

secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” of loans and/or commitments hereunder; provided that, in the case of any
Loan Modification Offer relating to Revolving Commitments or Revolving Loans,
except as otherwise agreed to by each Issuing Bank, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit as between the commitments of such new “Class” and the
remaining Revolving Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Revolving Commitments and
(ii) the Revolving Availability Period and the Revolving Maturity Date, as such
terms are used in reference to Letters of Credit, may not be extended without
the prior written consent of each Issuing Bank.

SECTION 2.22. Additional Reserve Costs. (a) If and for so long as any Lender is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Lender’s Loans,
such Lender may require the applicable Borrower to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such
Loans at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loans, provided that no
Lender may request the payment of any amount under this paragraph to the extent
resulting from a requirement imposed (other than as provided in Section 2.14) on
such Lender by any Governmental Authority (and not on Lenders or any class of
Lenders generally) in respect of a concern expressed by such Governmental
Authority with such Lender specifically, including with respect to its financial
health.

(b) If and for so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements addressed by
Section 2.22(a)) in respect of any of such Lender’s Loans, such Lender may
require the applicable Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans subject to such requirements, additional
interest on such Loans at a rate per annum specified by such Lender to be the
cost to such Lender of complying with such requirements in relation to such
Loans, provided that no Lender may request the payment of any amount under this
paragraph to the extent resulting from a requirement imposed (other than as
provided in Section 2.14) on such Lender by any Governmental Authority (and not
on Lenders or any class of Lenders generally) in respect of a concern expressed
by such Governmental Authority with such Lender specifically, including with
respect to its financial health.

 

106



--------------------------------------------------------------------------------

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, acting in good faith, which determination
shall be conclusive absent manifest error, and notified to the applicable
Borrower, or the Borrower Agent on its behalf, (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loans, and such additional interest so
notified to the applicable Borrower, or the Borrower Agent on its behalf, by
such Lender shall be payable to such Lender on each date on which interest is
payable for such Loans.

SECTION 2.23. Foreign Borrowers. (a) The Company may, upon not less than ten
(10) Business Days’ written notice (or such shorter period as may be agreed by
the Administrative Agent) to the Administrative Agent and the Revolving Lenders,
request that the Revolving Lenders approve the designation of any Subsidiary (an
“Applicant Borrower”) that is a wholly-owned Foreign Subsidiary of the Company
as a Foreign Borrower hereunder by delivery to the Administrative Agent of a
Foreign Borrower Joinder Agreement executed by such Subsidiary, the Company and
the other Loan Parties under which such Subsidiary agrees to become a Foreign
Borrower and each Loan Party reaffirms its guarantees, pledges, grants and other
commitments and obligations under the Credit Agreement and the Security
Documents to which such Loan Party is party. The approval of the designation of
an Applicant Borrower as a Foreign Borrower may be granted or withheld in the
sole discretion of any Revolving Lender. An Applicant Borrower shall become a
Foreign Borrower upon receipt by the Administrative Agent of (i) the written
approval of each Revolving Lender, and (ii) the Company’s written approval of
such amendments or other modifications to this Agreement and the other Loan
Documents as may reasonably be specified by the Administrative Agent to effect
the addition of such Applicant Borrower as a Foreign Borrower (collectively, the
“Applicant Borrower Amendments”), it being understood, notwithstanding anything
to the contrary in Section 9.02, that any Applicant Borrower Amendments shall be
effective when executed and delivered by the Company and the Administrative
Agent. The Administrative Agent shall send a notice to the Company and the
Lenders specifying the effective date upon which the requested Applicant
Borrower shall constitute a Foreign Borrower for purposes hereof, whereupon each
of the Lenders agrees to permit such Foreign Borrower to receive Loans
hereunder, on the terms and conditions set forth herein (as amended by the
Applicant Borrower Amendments), and each of the parties hereto agrees that such
Applicant Borrower shall for all purposes of this Agreement be a party to and a
Foreign Borrower under this Agreement

(b) Notwithstanding the preceding paragraph (a), no Subsidiary shall become a
Foreign Borrower if it shall be unlawful for such Subsidiary to become a
Borrower hereunder or for any Lender to make Loans or otherwise extend credit to
such Subsidiary as provided herein.

(c) The Company may from time to time, upon not less than five (5) Business
Days’ written notice to the Administrative Agent (or such shorter period as may
be agreed by the Administrative Agent in its reasonable discretion), terminate a
Foreign Borrower’s status as such upon the execution by the Company and delivery
to the Administrative Agent of a Foreign Borrower Termination with respect to
such Foreign

 

107



--------------------------------------------------------------------------------

Borrower; provided that no Foreign Borrower Termination shall become effective
as to any Foreign Borrower (other than to terminate its right to make further
Borrowings or obtain Letters of Credit under this Agreement) until all Loans
made to the terminated Foreign Borrower have been repaid, no Letter of Credit
issued for the account of such terminated Foreign Borrower shall remain
outstanding, and all amounts payable by such terminated Foreign Borrower in
respect of LC Disbursements, interest and/or fees (and, to the extent notified
by the Administrative Agent or any Lender, any other amounts payable by the
terminated Foreign Borrower under any Loan Document) have been paid in full. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Foreign Borrower’s status.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders on the date hereof, on the
Effective Date and on each other date on which representations and warranties
are made or deemed made hereunder that:

SECTION 3.01. Organization; Powers. The Company and each Subsidiary (a) is duly
organized or incorporated, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, (b) has all power and authority and all
material Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted (except in the case of Non-Significant Subsidiaries, for failures
to comply with the foregoing that, individually and in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect) and (c) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing (to the extent the concept is applicable in
such jurisdiction), in every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by each Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of each Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

108



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with or any other action by any Governmental Authority, except (i) such as have
been or substantially contemporaneously with the initial funding of Loans on the
Effective Date will be obtained or made and are (or will so be) in full force
and effect and (ii) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law, including any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Company or any Subsidiary that is not a
Non-Significant Subsidiary, (d) will not violate or result (alone or with notice
or lapse of time, or both) in a default under any indenture or other material
agreement or material instrument binding upon any Borrower or any Subsidiary or
any of their assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by any Borrower or any Subsidiary, or give
rise to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation thereunder, in each case other than
under agreements governing Indebtedness, including the Existing Credit
Agreement, that will be repaid on the Effective Date and (e) except for Liens
created under the Loan Documents, will not result in the creation or imposition
of any Lien on any asset of any Borrower or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders the consolidated balance sheet of the
Company as at December 31, 2015, and related statements of operations,
comprehensive income, changes in stockholders’ equity and cash flows of the
Company for the fiscal year ended at December 31, 2015, audited by and
accompanied by the opinion of PricewaterhouseCoopers, LLP, independent
registered public accounting firm. Such financial statements present fairly, in
all material respects, the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP.

(b) Since December 31, 2015, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, operations, performance or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) No patents, trademarks, copyrights, licenses, technology, software, domain
names, or other Intellectual Property used by the Company or any Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. Except for
Disclosed Matters, no claim or litigation regarding any patents, trademarks,
copyrights, licenses, technology or other Intellectual Property owned or used by
the Company or any Subsidiary is pending against, or, to the knowledge of the
Company or any Subsidiary, threatened in writing against, the Company or any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. As of the Effective Date,

 

109



--------------------------------------------------------------------------------

each patent, trademark, copyright, license, technology, software, domain name,
or other Intellectual Property that, individually or in the aggregate, is
material to the business of the Company and the Subsidiaries is owned or
licensed, as the case may be, by the Company, a Designated Subsidiary or a
Foreign Subsidiary.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against the Company or any Subsidiary or, to
the knowledge of the Company or any Subsidiary based on written notice received
by it, threatened against or affecting the Company or any Subsidiary that
(i) could reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect or (ii) involve any of the Loan Documents or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of the Company or any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability (provided
that with respect to this clause (iv), such knowledge shall be deemed to extend
solely to the extent of the knowledge of the Company’s law department and
environmental engineers).

SECTION 3.07. Compliance with Laws and Agreements. The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
comply with any such laws, orders, indentures, agreements or other instruments,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. None of the Company or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except where
(a)(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Company or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP with
respect thereto or (b) the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

110



--------------------------------------------------------------------------------

SECTION 3.10. Employee Benefit Plans; Labor Matters. (a) The Company, each of
its ERISA Affiliates, and each Subsidiary is in compliance with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except as could not reasonably be expected to result
in a Material Adverse Effect. No ERISA Events have occurred or are reasonably
expected to occur that could, in the aggregate, reasonably be expected to result
in a Material Adverse Effect. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards Nos. 87 and 158, as applicable) did not, as of the last
annual valuation date applicable thereto, exceed the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards Nos. 87 and 158, as applicable) did not, as of
the last annual valuation dates applicable thereto, exceed the fair market value
of the assets of all such underfunded Plans except in each such case where such
underfunding could not reasonably be expected to have a Material Adverse Effect.

(b) Each Foreign Pension Plan (if any) is in compliance with all requirements of
law applicable thereto and the respective requirements of the governing
documents for such plan, except as could not reasonably be expected to result in
a Material Adverse Effect. With respect to each Foreign Pension Plan (if any),
neither the Company nor any Subsidiary or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
the Company or any Subsidiary, directly or indirectly, to a tax or civil penalty
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect. With respect to each Foreign Pension Plan (if
any), reserves have been established in the financial statements in respect of
any unfunded liabilities in accordance with applicable law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans could not
reasonably be expected to result in a Material Adverse Effect; the present value
of the aggregate accumulated benefit liabilities of all such Foreign Pension
Plans (based on those assumptions used to fund each such Foreign Pension Plan)
did not, as of the last annual valuation date applicable thereto, exceed the
fair market value of the assets of all such Foreign Pension Plans except in such
case where the underfunding could not reasonably be expected to have a Material
Adverse Effect.

(c) As of the Effective Date, there are no material strikes or lockouts against
or affecting the Company or any Subsidiary pending or, to their knowledge,
threatened. The hours worked by and payments made to employees of the Company
and the Subsidiaries are not in violation in any material respect or in respect
of any material amount under the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters. All
material payments due from the Company or any Subsidiary, or for which any claim
may be made against the Company or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Company or such Subsidiary.

 

111



--------------------------------------------------------------------------------

SECTION 3.11. Subsidiaries and Joint Ventures; Disqualified Equity Interests.
(a) Schedule 3.11A sets forth, as of the Effective Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Company or any Subsidiary in, (a) each Subsidiary and
(b) each joint venture in which the Company or any Subsidiary owns any Equity
Interests, and identifies each Designated Subsidiary, each Material Subsidiary
and each Excluded Subsidiary. The Equity Interests in each Subsidiary have been
duly authorized and validly issued and are fully paid and non-assessable. Except
as set forth on Schedule 3.11A, as of the Effective Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any Loan
Party or any Subsidiary any Equity Interests of which are required to be pledged
as Collateral under the Security Documents is a party requiring, and there are
no Equity Interests in any such Loan Party or Subsidiary that upon exercise,
conversion or exchange would require, the issuance by such Loan Party or
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in such Loan Party or Subsidiary.

(b) Schedule 3.11B sets forth, as of the Effective Date, all outstanding
Disqualified Equity Interests, if any, in the Company or any Subsidiary,
including the number, date of issuance and the record holder of such
Disqualified Equity Interests.

SECTION 3.12. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, and giving effect to the rights of subrogation
and contribution under the Collateral Agreement, (a) the fair value of the
assets of the Company and the Subsidiaries, taken as a whole, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of the Company and the Subsidiaries, taken as
a whole, will be greater than the amount that will be required to pay the
probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Company and the Subsidiaries, taken as a whole, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) the Company and the
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged, as such business is
conducted at the time of and is proposed to be conducted following the Effective
Date.

SECTION 3.13. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any Subsidiary to the Administrative Agent, any Arranger or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that (a) with respect to forecasts or
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made and at the time so furnished and, if furnished
prior to the Effective Date, as of the Effective Date (it being understood that
such forecasts and projections may vary from actual results and that such
variances may be material) and (b) no representation is made with respect to
general economic or industry data.

 

112



--------------------------------------------------------------------------------

SECTION 3.14. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create or continue in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute (or, in the case of such Collateral as was delivered prior to the
Effective Date, will continue to constitute, assuming the Administrative Agent
has maintained possession of such certificated securities) a fully perfected
security interest in all right, title and interest of the pledgors thereunder in
such Collateral, prior and superior in right to any other Person (in each case,
subject to any Liens permitted under Section 6.02), and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute (or, in
the case of such financing statements as were so filed prior to the Effective
Date, will continue to constitute, assuming the Administrative Agent has taken
all required actions to maintain in effect such financing statements) a fully
perfected security interest in all right, title and interest of the Guarantor
Loan Parties in the remaining Collateral (as defined therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person (in each case,
subject to any Liens permitted under Section 6.02).

(b) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Guarantor Loan Parties in the Intellectual Property in
which a security interest may be perfected by filing in the United States of
America, in each case prior and superior in right to any other Person (in each
case, subject to any Liens permitted under Section 6.02) (it being understood
that subsequent recordings in the United States Patent and Trademark Office or
the United States Copyright Office may be necessary to perfect a security
interest in Intellectual Property acquired by the Guarantor Loan Parties after
the Effective Date).

(c) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, including each Foreign Pledge Agreement,
upon execution and delivery thereof by the parties thereto and the making of the
filings and taking of the other actions provided for therein, will (or, in the
case of such Security Documents delivered prior to the Effective Date, will,
subject to the delivery of any required Reaffirmation Documents, continue to,
assuming the Administrative Agent has maintained possession of any physical
Collateral covered thereby and taken all required actions to maintain in effect
such filings) be effective under applicable law to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute, or will continue to constitute, a fully perfected security interest
in all right, title and interest of the Guarantor Loan Parties in the Collateral
subject thereto, prior and superior to the rights of any other Person (in each
case, subject to any Liens permitted under Section 6.02).

 

113



--------------------------------------------------------------------------------

SECTION 3.15. Federal Reserve Regulations. None of the Company or any Subsidiary
is engaged principally, or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets of
the Company and the Subsidiaries subject to any restrictions on the sale, pledge
or other disposition of assets under this Agreement or any other Loan Document
are or will at any time be represented by margin stock.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Company and each Foreign
Borrower has implemented and maintain in effect policies and procedures
reasonably designed to promote compliance in all material respects by the
Company, each Foreign Borrower, their Subsidiaries and their respective officers
and employees with Anti-Corruption Laws and applicable Sanctions, and the
Company, each Foreign Borrower, their Subsidiaries and their respective officers
and, to the knowledge of the Borrowers, their directors, employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Borrower being designated as a
Sanctioned Person. None of (a) the Company, the Foreign Borrowers, any
Subsidiary or, to the knowledge of the Company, any Foreign Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Company or any Foreign Borrower, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. The
Transactions will not violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.17. Insurance. Schedule 3.17 sets forth a description of all insurance
maintained by or on behalf of the Company and the other Guarantor Loan Parties
as of the Effective Date.

SECTION 3.18. EEA Financial Institutions. Neither the Company nor any Borrower
is an EEA Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement and the obligations of the
Lenders hereunder to make Loans and other extensions of credit pursuant hereto
shall not become effective until the date on which each of the following
conditions shall have been satisfied (or waived in accordance with
Section 9.02):

 

114



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement;

(b) The principal of and accrued and unpaid interest on all outstanding loans
and letter of credit disbursements under the Existing Credit Agreement, and all
accrued and unpaid fees and cost reimbursements payable under the Existing
Credit Agreement (including all amounts owed in respect of such prepayments
pursuant to Section 2.15 of the Existing Credit Agreement), shall have been (or,
substantially simultaneously with the effectiveness of this Agreement and the
making of Loans hereunder on the Effective Date, shall be) paid in full, and the
Administrative Agent shall have received evidence reasonably satisfactory to it
of such payment;

(c) The conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied on and as of the Effective Date, and the Administrative Agent shall
have received a certificate of a Financial Officer dated the Effective Date to
such effect;

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Company, (ii) Edward Gallagher, internal counsel for the
Company, (iii) counsel for each Foreign Borrower in the jurisdiction in which
such Foreign Borrower is organized and (iv) local counsel for the Company in
each jurisdiction in which any Subsidiary Loan Party is organized, and the laws
of which are not covered by the opinion letter referred to in clause (i) above,
in each case in form and substance reasonably satisfactory to the Administrative
Agent;

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing (to the extent applicable) of each Loan Party, the
authorization of the transactions contemplated herein and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated herein, all in form and substance reasonably satisfactory to the
Administrative Agent;

(f) All fees, cost reimbursements and out-of-pocket expenses required to be paid
or reimbursed on the Effective Date pursuant hereto or pursuant to the
Engagement Letter and the Fee Letters, to the extent invoiced prior to the
Effective Date, shall have been paid or will be paid substantially
simultaneously with the initial borrowing of the Term Loans (which amounts may
be offset against the proceeds of the Term Loans made on the Effective Date to
the extent set forth in a flow of funds statement authorized by the Company);

 

115



--------------------------------------------------------------------------------

(g) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer of the Company,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Company and the Designated Subsidiaries in the jurisdictions contemplated
by the Perfection Certificate, delivered prior to the Effective Date, and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been or will substantially contemporaneously with the
initial funding of Loans on the Effective Date be released; provided that the
Company need not have satisfied the Collateral and Guarantee Requirement with
respect to Foreign Pledge Agreements or Reaffirmation Documents in respect of
Foreign Pledge Agreements to the extent that the Administrative Agent has,
consistent with the definition of “Collateral and Guarantee Requirement”,
granted extensions of time for execution and delivery of such agreements
(including any such extensions granted under the Existing Credit Agreement or
pursuant to Section 5.14);

(h) The Administrative Agent shall have received a certificate, substantially in
the form of Exhibit H, from a Financial Officer of the Company confirming the
solvency of the Company and its Subsidiaries on a consolidated basis on the
Effective Date after giving effect to the Transactions contemplated to occur on
the Effective Date;

(i) The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08; and

(j) The Administrative Agent shall have received all documentation and other
information about the Borrowers and the Guarantors as has been reasonably
requested by the Administrative Agent or any Lender in writing at least five
days prior to the Effective Date and that they reasonably determine is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

Notwithstanding the foregoing, if the Company shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any document that is required to be delivered in order to satisfy the
requirements of the Collateral and Guarantee Requirement or Section 4.01(i),
such delivery shall not be a condition precedent to the obligations of the
Lenders and the Issuing Banks hereunder on the Effective Date, but shall be
required to be accomplished as provided in Section 5.14.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing), and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

116



--------------------------------------------------------------------------------

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct, or true and correct in all material
respects, on and as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than any such Borrowing or Letter of Credit issuance on the
Effective Date), no Default shall have occurred and be continuing.

On the date of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing) or the issuance, amendment, renewal or extension of any
Letter of Credit, the applicable Borrower shall be deemed to have represented
and warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of a Letter of Credit, (i) the LC
Exposure will not exceed $150,000,000, (ii) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank will not exceed the
LC Commitment of such Issuing Bank (unless otherwise agreed to by such Issuing
Bank), (iii) the Revolving Exposure of any Lender will not exceed such Lender’s
Revolving Commitment, (iv) the Aggregate Revolving Exposure will not exceed the
Aggregate Revolving Commitment and (v) the Foreign Borrower Exposure will not
exceed $400,000,000.

SECTION 4.03. Initial Credit Event in Respect of Each Foreign Borrower. The
obligations of the Lenders to make Loans to and of the Issuing Banks to issue
Letters of Credit for the account of each Foreign Borrower not a party hereto on
the date hereof shall be subject to the satisfaction of the following additional
conditions precedent on the date of the initial Borrowing by or Letter of Credit
issuance for such Foreign Borrower :

(a) The Administrative Agent shall have received such documents, legal opinions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing (to the extent
the concept is applicable in such jurisdiction) of such Foreign Borrower, the
authorization of the Transactions insofar as they relate to such Foreign
Borrower and any other legal matters relating to such Foreign Borrower, its
Foreign Borrower Joinder Agreement or such Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

117



--------------------------------------------------------------------------------

(b) The Lenders shall have received all documentation and other information with
respect to such Foreign Borrower required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or shall have
been cash collateralized as contemplated by Section 2.04(c)) and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Company (or, so long
as the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by the opinion of
Pricewaterhouse Coopers L.L.P. or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception (except as a result of a maturity date in
respect of any Term Loans or Revolving Commitments or Revolving Loans) and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, so long as the Company shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Company for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Company as

 

118



--------------------------------------------------------------------------------

presenting fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;

(c) not later than the fifth Business Day following the date of delivery of
financial statements under clause (a) or (b) above, a completed Compliance
Certificate signed by a Financial Officer of the Company, (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and Section 6.13 and computing the Leverage Ratio
and the Interest Coverage Ratio as of the last day of the fiscal period covered
by such financial statements, (iii) (x) stating whether any change in GAAP or in
the application thereof has occurred since the date of the consolidated balance
sheet of the Company most recently theretofore delivered under clause (a) or
(b) above (or, prior to the first such delivery, referred to in Section 3.04)
and, if any such change has occurred, specifying the effect of such change on
the financial statements (including those for the prior periods) accompanying
such certificate and (y) if any change in GAAP or in the application thereof has
occurred with respect to the treatment of Capital Lease Obligations or other
lease obligations, attaching a reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the differences in such
treatment from the treatment effected by the Company pursuant to
Section 1.04(b), (iv) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided or identifying and providing any such
notices not previously provided, (v) in the case of any delivery of financial
statements under clause (a) above, unless the Investment Grade Date has
occurred, setting forth a reasonably detailed calculation of Adjusted
Consolidated Net Income for the applicable fiscal year, (vi) in the case of any
delivery of financial statements under clause (a) above, setting forth
reasonably detailed calculations as of the last day of the most recent fiscal
quarter covered by such financial statements with respect to which Subsidiaries
are Material Subsidiaries based on the information contained in such financial
statements and identifying each Subsidiary, if any, that has automatically been
designated a Material Subsidiary in order to satisfy the condition set forth in
the definition of the term “Material Subsidiary”, and (vii) identifying, as of
the last day of the most recent fiscal quarter covered by such financial
statements, each Subsidiary that (A) is an Excluded Subsidiary as of such date
but has not been identified as an Excluded Subsidiary in Schedule 3.11A or in
any prior Compliance Certificate or (B) has previously been identified as an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary;

(d) not later than five days after any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether it obtained knowledge during the course of
its examination of such financial statements of any Default relating to
compliance

 

119



--------------------------------------------------------------------------------

with Section 6.12 or Section 6.13 as of, or for the Test Period ending, on the
last day of any fiscal quarter during the fiscal year covered by such financial
statements and, if such knowledge has been obtained, describing such Default
(which certificate may be limited to the extent required or recommended by
accounting rules or guidelines and may assume the accuracy of any Pro Forma
Adjustments made by the Company to Consolidated EBITDA for the Test Periods
involved);

(e) promptly after the same has been submitted to and reviewed by the board of
directors of the Company in each fiscal year, a consolidated budget for such
fiscal year in substantially the same form and detail as the 2016 budget
furnished to the Administrative Agent prior to the Effective Date, setting forth
the assumptions used for purposes of preparing such budget, and, promptly after
the same have been submitted to and reviewed by the board of directors of the
Company, any material revisions to such budget;

(f) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(g) promptly after any request therefor, such other non-privileged information
regarding compliance with the USA PATRIOT Act, as the Administrative Agent or
any Lender may reasonably request; and

(h) promptly after any request therefor, such other non-privileged information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; provided that the
Company will not be required to provide any information (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Company or any of its Subsidiaries or any of their respective customers or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives) is prohibited by
applicable Requirements of Law or (iii) the revelation of which would violate
any confidentiality obligations owed to any third party by the Company or any
Subsidiary; provided further that if any information is withheld pursuant to
clause (i), (ii) or (iii) above, the Company shall promptly notify the
Administrative Agent of such withholding of information and the basis therefor.

 

120



--------------------------------------------------------------------------------

Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. (a) If any Subsidiary is formed or
acquired after the Effective Date, the Company will, as promptly as practicable,
and in any event within 30 days (or such longer period as the Administrative
Agent may agree to in writing), notify the Administrative Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary (if it is a Designated Subsidiary) and with respect to any
Equity Interests of such Subsidiary owned by any Guarantor Loan Party
(including, in the case of any Equity Interests of a Foreign Subsidiary held by
a Guarantor Loan Party, if requested by the Administrative Agent, the execution
and delivery of a Foreign Pledge Agreement with respect to such Equity Interests
(subject to the limitations referred to in the definition of “Collateral and
Guarantee Requirement” and, if applicable, the taking of other necessary actions
to perfect the security interest of the Administrative Agent in such Equity
Interests).

 

121



--------------------------------------------------------------------------------

(b) The Company may designate any Domestic Subsidiary that is not otherwise a
Designated Subsidiary as a Designated Subsidiary; provided that (i) such
Subsidiary shall have delivered to the Administrative Agent a supplement to the
Collateral Agreement, in the form specified therein, duly executed by such
Subsidiary, (ii) the Company shall have delivered a certificate of a Financial
Officer or other executive officer of the Company to the effect that, after
giving effect to any such designation and such Subsidiary becoming a Subsidiary
Loan Party hereunder, the representations and warranties set forth in this
Agreement and the other Loan Documents as to such Subsidiary shall be true and
correct in all material respects and no Default shall have occurred and be
continuing and (iii) such Subsidiary shall have delivered to the Administrative
Agent documents and opinions of the type referred to in paragraphs (d) and
(e) of Section 4.01, in each case, if reasonably requested by the Administrative
Agent.

SECTION 5.04. Information Regarding Collateral. (a) The Company will, at all
times during each Non-Investment Grade Period, furnish to the Administrative
Agent prompt written notice of any change in (i) the legal name of any Guarantor
Loan Party, as set forth in its organizational documents, (ii) the jurisdiction
of organization or the form of organization of any Guarantor Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Guarantor Loan Party or (iv) the
organizational identification number, if any, or, with respect to any Guarantor
Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Guarantor Loan
Party. The Company agrees not to effect or permit any change referred to in the
preceding sentence during any Non-Investment Grade Period unless all filings
have been made (or the Administrative Agent shall have been advised of the
Company’s intent to make such change and shall have received all the information
necessary to, and shall have been authorized to, make all filings) under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral owned by such
Guarantor Loan Party.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a), the Company
shall deliver to the Administrative Agent a certificate executed by an officer
of the Company setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this Section 5.04(b)

SECTION 5.05. Existence; Conduct of Business. (a) The Company and each
Subsidiary will do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and
exercise commercially reasonable efforts to preserve, renew and keep in full
force and effect those licenses, permits, privileges, and franchises (other than
Intellectual Property) that are material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, amalgamation, dissolution or similar transaction permitted under
Section 6.03 or any Disposition permitted by Section 6.05. The Company and the
Subsidiaries will exercise commercially reasonable efforts in accordance with
industry

 

122



--------------------------------------------------------------------------------

standard practices to preserve, renew and keep in full force and effect their
Intellectual Property licenses and rights, and their patents, copyrights,
trademarks and trade names, in each case material to the conduct of their
business, except where the failure to take such actions, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any Disposition permitted
by Section 6.05.

(b) The Company and each Subsidiary will take all actions reasonably necessary
in accordance with industry standard practices to protect all patents,
trademarks, copyrights, technology, software, domain names and other
Intellectual Property material to the conduct of its business, including
(i) protecting the secrecy and confidentiality of the confidential information
and trade secrets of the Company or such Subsidiary by having and following a
policy requiring employees, consultants, licensees, vendors and contractors to
execute confidentiality agreements when it is likely that confidential
information will be shared with them, (ii) taking all actions reasonably
necessary in accordance with industry standard practices to ensure that trade
secrets of the Company or such Subsidiary do not fall into the public domain and
(iii) protecting the secrecy and confidentiality of the source code of computer
software programs and applications owned or licensed out by the Company or such
Subsidiary by having and following a policy requiring licensees of such source
code (including licensees under any source code escrow agreement) to enter into
agreements with use and nondisclosure restrictions, except with respect to any
of the foregoing where the failure to take any such action, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06. Payment of Obligations. The Company and each Subsidiary will pay
its obligations (other than obligations with respect to Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintenance of Properties. The Company and each Subsidiary will
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Insurance. The Company and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of the Guarantor Loan Parties shall (a) in the case
of each liability insurance policy (other than workers’ compensation, director
and officer liability or other policies in

 

123



--------------------------------------------------------------------------------

which such endorsements are not customary), name the Administrative Agent, on
behalf of the Secured Parties, as an additional insured thereunder, (b) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the loss payee thereunder and (c) to the extent available on
commercially reasonable terms, provide for at least 30 days’ (or 10 days’ if
such cancellation results from non-payment) (or such shorter number of days as
may be agreed to by the Administrative Agent, in its discretion) prior written
notice to the Administrative Agent of any cancellation of such policy.

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Company and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. The
Company and each Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice
and, subject to applicable legal privileges, (a) to visit and inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested provided that (i) unless an Event of Default shall have occurred and
be continuing, no such discussion with any such independent accountants shall be
permitted unless the Company shall have received reasonable notice thereof and a
reasonable opportunity to participate therein and no Lender shall exercise such
rights more often than two times during any calendar year and (ii) the
reasonable costs and expenses of Lenders in connection with such visits and
examinations shall be borne by the Company only after the occurrence and during
the continuance of an Event of Default. Notwithstanding the foregoing, neither
the Company nor its Subsidiaries will be required to reveal to the
Administrative Agent or any Lender any information (a) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Company or any of its Subsidiaries or any of their respective customers or
suppliers, (b) in respect of which disclosure to the Administrative Agent or any
Lender (or any of their respective representatives) is prohibited by applicable
Requirements of Law or (c) the revelation of which would violate any
confidentiality obligations owed to any third party by the Company or any
Subsidiary; provided that if any information is withheld pursuant to this
sentence, the Company shall promptly notify the Administrative Agent of such
withholding of information and the basis therefor.

SECTION 5.10. Compliance with Laws. The Company and each Subsidiary will comply
with all Requirements of Law, including Environmental Laws, ERISA and the laws
applicable to each Foreign Pension Plan, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Company and each Foreign Borrower will maintain
in effect and enforce policies and procedures reasonably designed to promote
compliance in all material respects by the Company, each Foreign Borrower, their
Subsidiaries and the respective directors, officers and employees of the
foregoing with Anti-Corruption Laws and applicable Sanctions.

 

124



--------------------------------------------------------------------------------

SECTION 5.11. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Term Loans will be used to repay amounts owing under the Existing Credit
Agreement on the Effective Date, to pay Transaction Costs and otherwise for
working capital and general corporate purposes. The proceeds of the Revolving
Loans will be used on and after the Effective Date for working capital and other
general corporate purposes of the Company, the Foreign Borrowers and the other
Subsidiaries. Letters of Credit will be used by the Company, the Foreign
Borrowers and the other Subsidiaries for general corporate purposes.

(b) No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or any Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.12. Further Assurances. Each Borrower and each other Loan Party will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. The Company will provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

SECTION 5.13. Maintenance of Ratings. The Company will use commercially
reasonable efforts to maintain continuously in effect (i) a rating of the credit
facilities hereunder by S&P and (ii) from and after the time, if any, that the
Company obtains a rating of the credit facilities hereunder from Moody’s, such a
rating of the credit facilities by Moody’s.

SECTION 5.14. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the time period after the Effective Date
set forth therefor in Schedule 5.14 (or such later date as the Administrative
Agent may agree), the Company and each other Guarantor Loan Party will satisfy
the requirements set forth on Schedule 5.14, including, but not limited to, the
delivery of all Foreign Pledge Agreements or Reaffirmation Documents in respect
of Foreign Pledge Agreements that would have been required to be delivered on
the Effective Date but for the exception contained in Section 4.01(g), and take
or cause to be taken such other

 

125



--------------------------------------------------------------------------------

actions as may be necessary to comply with the Collateral and Guarantee
Requirement with respect to such Foreign Pledge Agreements and the Equity
Interests subject thereto, in each case except (i) to the extent otherwise
agreed by the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement” or (ii) in the
event a requirement of Schedule 5.14 is no longer applicable due to the
permitted sale or transfer of the Equity Interests of a Subsidiary prior to the
time period required to satisfy such requirement set forth in Schedule 5.14.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or shall have
been cash collateralized as contemplated by Section 2.04(c)) and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) None of the Company
or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) (x) Indebtedness existing on the Effective Date and (except in the case of
Guarantees in an amount less than $10,000,000) set forth on Schedule 6.01,
(y) Refinancing Indebtedness in respect of debt owed to non-Affiliates reflected
on such schedule and (z) extensions and renewals of debt owed by the Company or
any Subsidiary to the Company or any Subsidiary reflected on such schedule;

(iii) Indebtedness of the Company or any Subsidiary to the Company or any other
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than the Company or any Subsidiary and (B) any such
Indebtedness owing by any Loan Party shall be unsecured and, during any Pledge
Effectiveness Period, subordinated in right of payment to the Loan Document
Obligations in accordance with the provisions of Exhibit D hereto;

(iv) (x) Guarantees incurred in compliance with clause (a)(xiv) or (xv) below,
(y) Guarantees by Guarantor Loan Parties of Indebtedness of other Guarantor Loan
Parties, Guarantees by Foreign Borrowers of Indebtedness of other Foreign
Borrowers and Guarantees by Subsidiaries that are not Loan Parties of
Indebtedness of other Subsidiaries that are not Loan Parties, in each case, in
respect of Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.01 (other than clauses (ii), (vi) and (xi)); provided, that if the
Indebtedness that is being Guaranteed is unsecured and/or subordinated to the
Loan Document Obligations, the Guarantee shall also be unsecured and/or
subordinated to the Loan Document Obligations on terms not less favorable in

 

126



--------------------------------------------------------------------------------

any material respect to the Lenders and (z) Guarantees by Guarantor Loan Parties
of Indebtedness of Subsidiaries that are not Guarantor Loan Parties, other than
in respect of Permitted Cash Pooling Arrangements, in an aggregate principal
amount not at any time in excess of $175,000,000;

(v) Indebtedness of the Company or any Subsidiary (x)(A) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (a)(v)(x) shall not,
except as otherwise permitted by clauses (a)(xiv) or (xv) below and
Section 6.02(a)(xvii), exceed $150,000,000 at any time outstanding, and
(y) Indebtedness of the Company or any Subsidiary consisting of Capital Lease
Obligations or Synthetic Lease Obligations incurred in connection with Scheduled
Dispositions that are effected as Sale/Leaseback Transactions;

(vi) Indebtedness (other than syndicated bank facilities, capital markets
Indebtedness and any other Indebtedness represented or governed by agreements or
instruments containing restrictions on dividend payments to the Company,
Guarantees of the Obligations or the provision of Liens (except with respect to
assets securing such Indebtedness) to secure the Obligations) of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof, or Indebtedness of any Person that is assumed
by any Subsidiary in connection with an acquisition of assets by such Subsidiary
in a Permitted Acquisition, provided that (A) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (B) neither the Company nor any Subsidiary (other than
such Person or the Subsidiary with which such Person is merged or consolidated
or the Person that so assumes such Person’s Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness, and Refinancing
Indebtedness in respect of any of the foregoing; provided that, except as
otherwise permitted by clause (a)(xiv) or (xv) below, after giving effect to
such Indebtedness permitted by this clause (vi), the Company shall be in Pro
Forma Compliance with the covenant set forth in Section 6.12;

(vii) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
in excess of $400,000,000, except as otherwise permitted by clause (a)(xv)
below;

 

127



--------------------------------------------------------------------------------

(viii) (A)(x) Indebtedness of the Company or other Domestic Subsidiaries in
respect of any overdrafts and related liabilities arising from treasury,
depository and cash management services, provided that such Indebtedness shall
be repaid in full within 15 Business Days of the incurrence thereof and
(y) Indebtedness of Foreign Subsidiaries in respect of Permitted Cash Pooling
Arrangements, provided that such Indebtedness (1) shall not exceed $150,000,000
in the aggregate at any time outstanding and (2) shall be reduced to zero not
less frequently than every 90 days, (B) Indebtedness owed by the Company or any
Subsidiary to the Company or any Subsidiary pursuant to intercompany cash
pooling arrangements in the ordinary course of business and consistent with past
practices and (C) Indebtedness in connection with automated clearing-house
transfers of funds;

(ix) (x) Indebtedness in respect of letters of credit, surety and performance
bonds, bank guarantees, appeal bonds and similar instruments issued for the
account of the Company or any Subsidiary supporting obligations of the Company
or any Subsidiary under (A) workers’ compensation and other social security
and/or insurance laws in the ordinary course of business, (B) bids, trade
contracts, leases, statutory obligations, customs/duties, taxes and obligations
of a like nature in the ordinary course of business and (C) judgments pending
appeal that do not constitute an Event of Default and (y) Indebtedness of the
type referred to in clause (f) of the definition thereof securing judgments,
decrees, attachments or awards that do not constitute an Event of Default under
clause (1) of Article VII;

(x) Indebtedness of the Company or any Subsidiary in the form of purchase price
adjustments, earn-outs or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or any other Investment;

(xi) Indebtedness in respect of Third Party Interests issued by Securitization
Vehicles in Securitizations permitted by Section 6.05 in an aggregate amount at
any time outstanding not in excess of $200,000,000, and Indebtedness consisting
of representations, warranties, covenants and indemnities made by, and
repurchase and other obligations of, the Company or a Subsidiary in connection
with Securitizations permitted by Section 6.05; provided that such
representations, warranties, covenants, indemnities and repurchase and other
obligations are of the type customarily included in securitizations of accounts
receivable intended to constitute true sales of such accounts receivable, if
customary for such securitizations to be intended to constitute true sales;

(xii) Permitted Unsecured Indebtedness; provided that, after giving effect to
the incurrence thereof, the Leverage Ratio calculated on a Pro Forma Basis
giving effect to such incurrence shall be not more than 0.25 less than the then
applicable ratio under Section 6.12 for the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) (after giving effect, however, to any
adjustments to such applicable ratio based on the Cumulative Leverage Ratio
Increase Amount reflecting any such Indebtedness that constitutes Pension
Funding Indebtedness);

 

128



--------------------------------------------------------------------------------

(xiii) other unsecured Indebtedness in an aggregate principal amount not
exceeding $150,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Subsidiaries that are not Guarantor Loan
Parties permitted by this clause (xiii) shall not exceed $75,000,000 at any time
outstanding;

(xiv) after the Investment Grade Date, other Indebtedness of the Company;
provided that after giving effect to the incurrence of such Indebtedness, the
Company shall be in Pro Forma Compliance with the covenant set forth in
Section 6.12;

(xv) after the Investment Grade Date, other Indebtedness of Subsidiaries in an
aggregate principal amount, which when taken together (without duplication) with
(A) all Indebtedness of Subsidiaries (including Guarantees of Permitted
Unsecured Indebtedness) under clauses (a)(ii) (in the case of Indebtedness to
non-Affiliates), (iv), (v), (vi), (vii), (xi), (xii) and (xiii) above, including
Indebtedness in respect of Capital Lease Obligations and Synthetic Lease
Obligations incurred pursuant to Section 6.06, plus (B) the amount of
Indebtedness or other obligations secured by Liens referred to in clause (A) of
Section 6.02(a)(xvii) or otherwise secured in reliance on Section 6.02(a)(xvii),
does not at any time exceed an amount equal to 10% of Consolidated Tangible
Assets as of the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 5.01, provided that
(x) after giving effect to the incurrence of such Indebtedness, the Company
shall be in Pro Forma Compliance with the covenant set forth in Section 6.12 and
(y) no Securitization or similar financing involving the pledge or sale of
accounts receivable may be effected under this clause (xv);

(xvi) Guarantees or joint and several liability arising under a Dutch fiscal
unity; and

(xvii) Indebtedness arising under a declaration of joint and several liability
used for the purpose of Article 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code).

(b) The Company will not permit any Subsidiary to issue any preferred Equity
Interests except for preferred Equity Interests issued to and held by the
Company or any other Subsidiary (and, in the case of any preferred Equity
Interests issued by any Foreign Borrower or Subsidiary Loan Party, such
preferred Equity Interests shall be held by the Company, a Borrower or a
Subsidiary Loan Party).

 

129



--------------------------------------------------------------------------------

SECTION 6.02. Liens. (a) None of the Company or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of the Company or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of the Company or any Subsidiary (other than, in the case of any
such merger or consolidation, the assets of any Subsidiary that is a party
thereto) and (C) such Lien shall secure only those obligations that it secures
on the date of such acquisition or the date such Person becomes a Subsidiary (or
is so merged or consolidated), and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof and, in
the case of any such obligations constituting Indebtedness, that are permitted
under Section 6.01 as Refinancing Indebtedness in respect thereof;

(v) (A) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (x) such Liens secure only
Indebtedness permitted by Section 6.01(a)(v) and (y) such Liens shall not apply
to any other asset of the Company or any Subsidiary (other than the proceeds and
products thereof); provided further that in the event purchase money obligations
are owed to any Person with respect to financing of more than one purchase of
any fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person and (B) Liens on assets arising in connection with Scheduled Dispositions
that are effected as Sale/Leaseback Transactions to the extent permitted under
Section 6.01(a)(v)(y);

(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

130



--------------------------------------------------------------------------------

(vii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement, including any such Liens
arising under the Brazil Transaction Documents;

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

(ix) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by the Company or any of
the Subsidiaries in the ordinary course of business;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements that are Permitted Investments;

(xi) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Subsidiaries in the
ordinary course of business;

(xiii) Liens in favor of any Securitization Vehicle or any collateral agent for
holders of Third Party Interests on Securitization Assets transferred or
purported to be transferred to such Securitization Vehicle in connection with
Securitizations permitted by Section 6.05;

(xiv) leases, licenses, subleases or sublicenses, including non-exclusive
software licenses, granted to others that do not (A) interfere in any material
respect with the business of the Company and the Subsidiaries, taken as a whole,
or (B) secure any Indebtedness;

(xv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xvi) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding;

 

131



--------------------------------------------------------------------------------

(xvii) after the Investment Grade Date, Liens securing Indebtedness or other
obligations which, when taken together (without duplication) with (A) the amount
of all Indebtedness or obligations secured pursuant to clauses (a)(iii), (iv),
(v), (xi), (xii), (xiii) and (xvi) above and the amount of Capital Lease
Obligations and Synthetic Lease Obligations incurred pursuant to Section 6.06
plus (B) the amount of Subsidiary Indebtedness referred to in clause (A) of
Section 6.01(a)(xv) or otherwise incurred in reliance on Section 6.01(a)(xv),
does not at any time exceed an amount equal to 10% of Consolidated Tangible
Assets as of the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 5.01;

(xviii) to the extent required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the regulations thereunder, cash margin deposits securing
obligations under Hedging Agreements permitted under Section 6.07, in an
aggregate amount not to exceed $75,000,000;

(xix) Liens on (i) deposit accounts of the Company and Domestic Subsidiaries,
and related set-off rights of cash management banks securing Indebtedness
permitted by Section 6.01(viii)(A)(x) and (ii) deposit accounts of Foreign
Subsidiaries and related set-off rights of cash management banks servicing
Permitted Cash Pooling Arrangements, including in each case, fees and other
obligations to cash management banks with respect to the provision of cash
management services (but not other obligations); and

(xx) Liens incurred to secure any Notes issued in connection with a Permitted
Material Acquisition pursuant to the Permitted Escrow Transactions with respect
to such Notes; provided that such Liens are discharged and released on the
earliest to occur of (i) the release of the Permitted Escrow Funds with respect
to such Notes to pay a portion of the consideration for such Permitted Material
Acquisition in connection with the consummation thereof, (ii) the release of the
Permitted Escrow Funds with respect to such Notes to repay in full the principal
of and accrued interest on such Notes in the event that the acquisition
agreement relating to such Permitted Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Permitted Material
Acquisition or such Permitted Material Acquisition is abandoned and (iii) the
date of the termination of the escrow period provided in the escrow agreement
applicable to such Notes.

(b) Notwithstanding the foregoing, no Subsidiary that is a Designated Subsidiary
as of the Effective Date shall create, incur, assume or permit to exist any Lien
(other than any non-consensual Lien or any Lien of the type referred to in
Section 6.02(a)(iv)) on any Equity Interests that are required by the Collateral
and Guarantee Requirement to be pledged as Collateral (or, in the case of Equity
Interests of any Foreign Subsidiary or CFC Holdco, Equity Interests that would
be required to be pledged if such Subsidiary became a Material Subsidiary),
except pursuant to the Security Documents.

 

132



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, neither the Company nor any Subsidiary shall
create, incur, assume or permit to exist any Lien on the Intellectual Property
(other than any non-consensual Lien or any Lien of the type referred to in
Section 6.02(iv)); provided that the foregoing will not restrict or prohibit
non-exclusive licenses and sublicenses of Intellectual Property entered into in
the ordinary course of business in compliance with clause (a)(xiv) above.

SECTION 6.03. Fundamental Changes; Business Activities. (a) None of the Company
or any Subsidiary will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any Person
may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person (other than the Company) may merge or
consolidate with any Foreign Borrower in a transaction in which the surviving
entity is a Foreign Borrower, (iii) any Person (other than a Borrower) may merge
or consolidate with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iv) any Subsidiary may
merge into or consolidate with any Person (other than a Borrower) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary, and (v) any Subsidiary
(other than a Foreign Borrower, unless such Foreign Borrower shall substantially
contemporaneously cease to be a Foreign Borrower in accordance with
Section 2.23) may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders; provided that the assets and
operations of any Material Subsidiary that is liquidated or dissolved shall be
transferred to the Company, a Subsidiary Loan Party, or the direct holder of the
Equity Interests of such Material Subsidiary in connection therewith.

(b) None of the Company or any Subsidiary will engage to any material extent in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the date hereof and businesses reasonably related thereto.

(c) The Company will not permit any Person other than the Company, one or more
of its subsidiaries that is not a CFC and minority investors in Excluded
Subsidiaries, to own any Equity Interests in any Domestic Subsidiary (other than
as a result of an acquisition of a CFC that owns Equity Interests in a Domestic
Subsidiary and such ownership structure is not established in contemplation of
such acquisition). Notwithstanding the foregoing, a CFC may own the Equity
Interests of a CFC Holdco.

(d) Notwithstanding any provision to the contrary herein, (i) the Company will
not, and will not permit any Subsidiary to, sell, transfer or contribute any
Equity Interests or operating assets of the Company or any Subsidiary to Lower
Fox River Remediation LLC, (ii) so long as Lower Fox River Remediation LLC is a
Subsidiary, neither the Company nor any Subsidiary shall create, incur, assume
or permit to exist any Lien (other than any non-consensual Liens or any Lien of
the type referred to in Section 6.02(iv) or (vii)) on the Equity Interests of
Lower Fox River Remediation LLC, (iii) so

 

133



--------------------------------------------------------------------------------

long as Lower Fox River Remediation LLC is a Subsidiary, Lower Fox River
Remediation LLC shall not create, incur, assume or permit to exist any
Indebtedness for borrowed money, and (iv) so long as Lower Fox River Remediation
LLC is a Subsidiary, Lower Fox River Remediation LLC will not engage to any
material extent in any business other than environmental remediation and
retaining the services of engineering, other advisory firms and other service
providers in connection therewith.

SECTION 6.04. Acquisitions. The Company will not consummate, and will not permit
any Subsidiary to consummate: (i) any Material Acquisition for consideration in
excess of $50,000,000 other than a Permitted Acquisition; and (ii) other
Investments (excluding Investments in Subsidiaries by the Company or other
Subsidiaries that do not involve third parties) if the amount of any such
Investment is in excess of $50,000,000 unless, after giving effect thereto, the
Company is in Pro Forma Compliance with the covenants set forth in Sections 6.12
and 6.13.

SECTION 6.05. Asset Sales. None of the Company or any Subsidiary will sell,
transfer, lease or otherwise dispose of (including pursuant to any transfer or
contribution to a Subsidiary), or exclusively license, any asset, including any
Equity Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary (other than to the Company or a Subsidiary, and
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under Requirements of
Law) (each, a “Disposition”), except:

(a) Dispositions of inventory or used or surplus equipment in the ordinary
course of business or of cash and Permitted Investments and the granting of
non-exclusive licenses and sublicenses of Intellectual Property in the ordinary
course of business;

(b) Dispositions to the Company or any Subsidiary; provided that any such
Dispositions involving a Subsidiary that is not a Guarantor Loan Party shall be
made in compliance with Section 6.09; provided that no Disposition of
Intellectual Property material to the business or operations of the Company and
its Subsidiaries, taken as a whole, owned by a Guarantor Loan Party may be made
to a Subsidiary that is not a Guarantor Loan Party pursuant to this clause (b);

(c) (i) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction and (ii) Dispositions of Factoring
Assets pursuant to Factoring Transactions; provided that the aggregate face
amount of Factoring Assets sold by Domestic Subsidiaries for any period of four
consecutive fiscal quarters shall not exceed $100,000,000;

(d) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

 

134



--------------------------------------------------------------------------------

(e) any Permitted IP Transfer;

(f) Sales by the Company or Subsidiaries of Securitization Assets to one or more
Securitization Vehicles in Securitizations; provided that (i) each such
Securitization is effected on terms which are considered customary for such
Securitizations, (ii) the aggregate amount of Third Party Interests in respect
of all such Securitizations shall not exceed $200,000,000 at any time
outstanding, (iii) the aggregate amount of the Sellers’ Retained Interests in
such Securitizations does not exceed an amount at any time outstanding that is
customary for similar transactions and (iv) the proceeds to each such
Securitization Vehicle from the issuance of Third Party Interests are applied
substantially simultaneously with the receipt thereof to the purchase from the
Company or Subsidiaries of Securitization Assets;

(g) Scheduled Dispositions and Sale/Leaseback Transactions permitted by
Section 6.06;

(h) the issuance to Scopus Industrial or its Affiliates of 49% of the
outstanding common Equity Interests of NCR Manaus pursuant to the Brazil
Subscription Agreement;

(i) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(j) Dispositions of Investments in joint ventures (other than NCR Manaus) to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements and, to the extent made pursuant to the requirements of the
Brazil Shareholders’ Agreement, any sale or Disposition of Equity Interests of
NCR Manaus to Scopus Industrial or its Affiliates or designees upon their
exercise of call rights under such agreement;

(k) Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) the cumulative aggregate fair value of all assets
sold, transferred, leased or otherwise Disposed of in reliance on this
clause after the Effective Date shall not exceed (x) at any time prior to the
Investment Grade Date, $500,000,000 and (y) at any time on or after the
Investment Grade Date, an amount equal to 15% of Consolidated Tangible Assets as
of the last day of the most recent fiscal quarter in respect of which financial
statements have been delivered pursuant to Section 5.01 (it being understood
that any Disposition complying with this clause (y) at the time consummated will
not give rise to any Default as a result of a subsequent decline in Consolidated
Tangible Assets) and (ii) all Dispositions made in reliance on this clause shall
be made for fair value and at least 75% Cash Consideration;

 

135



--------------------------------------------------------------------------------

(l) the sale by Retalix, Ltd. or a subsidiary of Retalix, Ltd. of, or the
issuance by any subsidiary of Retalix, Ltd. of, Equity Interests in a subsidiary
of Retalix, Ltd. to any Person upon the exercise of options or rights to acquire
such Equity Interests outstanding prior to the date on which Retalix, Ltd.
became a Subsidiary and not granted in contemplation thereof; and

(m) Dispositions of assets related to the business of the Company and its
Subsidiaries in China to one or more joint ventures in exchange for Equity
Interests in such joint ventures; provided that the aggregate book value of all
assets Disposed of in reliance on this clause after the Effective Date shall not
exceed $200,000,000.

“Cash Consideration” means, in respect of any Disposition by the Company or any
Subsidiary, (a) cash or Permitted Investments received by it in consideration of
such Disposition, (b) any liabilities (as shown on the most recent balance sheet
of the Company provided hereunder or in the footnotes thereto) of the Company or
such Subsidiary, other than liabilities that are by their terms subordinated in
right of payment to the Loan Document Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Company
and all of the Subsidiaries shall have been validly released by all applicable
creditors in writing and (c) any securities received by the Company or such
Subsidiary from such transferee that are converted by the Company or such
Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 90 days following the closing of the
applicable Disposition.

Notwithstanding the foregoing, and other than Dispositions to the Company or a
Subsidiary, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
Requirements of Law, (i) no Disposition of any Equity Interests in any
Subsidiary during a Pledge Effectiveness Period, or in any Foreign Borrower or
Subsidiary Loan Party at any other time, shall be permitted unless, except with
respect to any Foreign Borrower or Subsidiary Loan Party in the case of clause
(g), (h), (j) or (l) above, such Equity Interests constitute all the Equity
Interests in such Subsidiary held by the Company and the Subsidiaries, and in
the case of any Disposition of a Foreign Borrower, such Foreign Borrower shall
substantially contemporaneously cease to be a Foreign Borrower in accordance
with Section 2.23 and (ii) any Disposition of any assets pursuant to this
Section 6.05 (except for those involving no party that is not a Loan Party),
shall be for no less than the fair market value of such assets at the time of
such Disposition.

SECTION 6.06. Sale/Leaseback Transactions. None of the Company or any Subsidiary
will enter into any Sale/Leaseback Transaction, except for any such sale of any
fixed or capital assets by any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after such Subsidiary acquires or completes the
construction of such fixed or capital asset (unless such Sale/Leaseback
Transaction is entered into in order to effect a Scheduled Disposition of assets
reflected as such in the letters provided to the Administrative Agent prior to
the Effective Date), provided that (a) the sale or transfer of the property
thereunder is permitted under Section 6.05, (b) any Capital Lease

 

136



--------------------------------------------------------------------------------

Obligations and Synthetic Lease Obligations arising in connection therewith are
permitted under Section 6.01 and (c) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations and Synthetic Lease Obligations) are permitted under Section 6.02.

SECTION 6.07. Hedging Agreements. Prior to the Investment Grade Date, none of
the Company or any Subsidiary will enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Company or any Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) None of
the Company or any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
Equity Interests permitted hereunder, (ii) any Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, or make
other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests or its Equity Interests of the
relevant class, as the case may be, (iii) the Company may acquire Equity
Interests upon the exercise of stock options if such Equity Interests are
transferred in satisfaction of a portion of the exercise price of such options,
(iv) the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Company, (v) the Company may make
Restricted Payments, not exceeding $5,000,000 in the aggregate for any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Company and the
Subsidiaries, (vi) so long as no Default shall have occurred and be continuing
and the Company shall be in Pro Forma Compliance with the covenants set forth in
Sections 6.12 and 6.13 after giving effect thereto, the Company may make
Restricted Payments (x) prior to the Investment Grade Date, in an amount not
exceeding the Available Amount and the then available amount of Qualifying
Equity Proceeds, in each case, immediately prior to the making of such
Restricted Payment in reliance on this clause (vi) and (y) after the Investment
Grade Date, in any amount, (vii) so long as no Default or Event of Default shall
have occurred and be continuing, the Company may make Restricted Payments in
respect of Equity Interests of the Company in an amount not to exceed
(x) $200,000,000 in the aggregate during the fiscal year ended December 31,
2016, and (y) $50,000,000 in the aggregate during any fiscal year thereafter;
provided, however, that any such permitted amount not utilized to make
Restricted Payments in a particular fiscal year may be carried forward and
utilized to make Restricted Payments in subsequent fiscal years, and (viii) any
Foreign Subsidiary may make Restricted Payments to redeem its outstanding Equity
Interests held by minority investors in such Foreign Subsidiary.

 

137



--------------------------------------------------------------------------------

(b) Prior to the Investment Grade Date, none of the Company or any Subsidiary
will make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Junior Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancellation or termination of any Junior
Indebtedness, except:

(i) regularly scheduled interest and principal payments as and when due in
respect of any Junior Indebtedness, and any payments or prepayments in respect
of Junior Indebtedness owed by any Loan Party to the Company or any Subsidiary,
in each case other than payments in respect of Junior Indebtedness prohibited by
the subordination provisions thereof;

(ii) refinancings of Junior Indebtedness to the extent permitted under
Section 6.01;

(iii) the conversion of any Junior Indebtedness to Equity Interests (other than
Disqualified Equity Interests) of the Company;

(iv) payments of secured Junior Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Junior Indebtedness in
transactions permitted hereunder;

(v) payments of or in respect of Junior Indebtedness made solely with Equity
Interests in the Company (other than Disqualified Equity Interests); and

(vi) so long as no Default shall have occurred and be continuing, any payment of
or in respect of Junior Indebtedness in an amount not in excess of the Available
Amount and the then available amount of Qualifying Equity Proceeds, in each
case, immediately prior to the making of such payment in reliance on this clause
(vi).

SECTION 6.09. Transactions with Affiliates. None of the Company or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than those that would prevail in
arm’s-length transactions with unrelated third parties, (b) transactions between
or among the Guarantor Loan Parties not involving any other Affiliate, (c) any
Restricted Payment permitted under Section 6.08, (d) issuances by the Company of
Equity Interests, (e) compensation, expense reimbursement and indemnification
of, and other employment arrangements with, directors, officers and employees of
the Company or any Subsidiary entered in the ordinary course of business,
(f) Permitted IP Transfers, (g) transactions required by and effected in
accordance with the terms of the Brazil Transaction Documents, (h) payroll,
travel and similar advances to directors and employees of the Company or any
Subsidiary on customary terms and made

 

138



--------------------------------------------------------------------------------

in the ordinary course of business, (i) loans or advances to directors and
employees of the Company or any Subsidiary on customary terms and made in the
ordinary course of business, and (j) transactions between or among non-Loan
Parties not involving any other Affiliate.

SECTION 6.10. Restrictive Agreements. None of the Company or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its assets to secure any Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Company or any Subsidiary
or to Guarantee Indebtedness of the Company or any Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
Requirements of Law or by any Loan Document, (B) restrictions and conditions
existing on the Effective Date identified on Schedule 6.10 (but shall apply to
any amendment or modification expanding the scope of, any such restriction or
condition), (C) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions and conditions imposed by its organizational documents
or any related joint venture or similar agreement (including in the case of NCR
Manaus, restrictions and conditions set forth in the Brazil Transaction
Documents), provided that such restrictions and conditions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, and (D) restrictions
and conditions imposed by transactional agreements and documents (including
organizational documents of Securitization Vehicles) governing Securitizations
and related Indebtedness permitted by clause (xi) of Section 6.01(a) and by
Section 6.05(f), provided that any such restrictions and conditions (I) are
customary and usual for Securitization financings, (II) in the case of
restrictions and conditions of the type referred to in clause (a) of the
foregoing, apply only to assets of and Interests in such Securitization Vehicle,
and, in the case of any Intercompany Securitization Note issued by such
Securitization Vehicle that is held in whole or in part by the Company or any
Subsidiary, permits the pledge of such Intercompany Securitization Note to
secure the Obligations, subject, if applicable, to the terms of any
intercreditor agreement, subordination agreement or similar agreement with
respect thereto that is reasonably acceptable to the parties thereto,
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by clause (v) of Section 6.01(a) if such restrictions or conditions apply only
to the assets securing such Indebtedness or (B) customary provisions in leases
and other agreements restricting the assignment thereof, (iii) the foregoing
shall not apply to (A) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary, or a business unit, division,
product line or line of business or other assets in a transaction permitted by
Section 6.05, that are applicable solely pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business or other asset, that is to be sold
and such sale is permitted hereunder, (B) restrictions and conditions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary became a Subsidiary and otherwise permitted by clause (vi) of
Section 6.01(a) (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions

 

139



--------------------------------------------------------------------------------

apply only to such Subsidiary and were not incurred in contemplation of such
acquisition, and (C) restrictions and conditions imposed by agreements relating
to Indebtedness of Foreign Subsidiaries permitted under Section 6.01(a),
provided that such restrictions and conditions apply only to Foreign
Subsidiaries, and (iv) clause (b) of the foregoing shall not apply to
restrictions and conditions imposed pursuant to Permitted Unsecured Indebtedness
incurred pursuant to Section 6.01 that are not more restrictive than the terms
hereof, as reasonably determined by the Company. Nothing in this paragraph shall
be deemed to modify the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” or the obligations of the Loan Parties
under Sections 5.03, 5.04 or 5.12 or under the Security Documents.

SECTION 6.11. Amendment of Material Documents. None of the Company or any
Subsidiary will amend, modify or waive any of its rights under (i) any agreement
or instrument governing or evidencing any Junior Indebtedness, (ii) its
certificate of incorporation, bylaws or other organizational documents, or
(iii) any of the Brazil Transaction Documents, in each case to the extent such
amendment, modification or waiver could reasonably be expected to be adverse in
any material respect to the Lenders.

SECTION 6.12. Leverage Ratio. The Company will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Company to exceed (i) (A) the sum of
4.25 plus the applicable Cumulative Leverage Ratio Increase Amount to (B) 1.00,
in the case of any fiscal quarter ending on or prior to December 31, 2017,
(ii) (A) the sum of 4.00 plus the applicable Cumulative Leverage Ratio Increase
Amount to (B) 1.00, in the case of any fiscal quarter ending after December 31,
2017, and on or prior to December 31, 2019, and (iii) (A) the sum of 3.75 plus
the applicable Cumulative Leverage Ratio Increase Amount to (B) 1.00, in the
case of any fiscal quarter ending after December 31, 2019.

SECTION 6.13. Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio for any Test Period to be less than 3.50 to 1.00.

SECTION 6.14. Fiscal Year. The Company will not, and the Company will not permit
any other Loan Party to, change its fiscal year to end on a date other than
December 31.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

140



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other information furnished pursuant to any
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03, 5.05 (with respect to the
existence of the Borrowers), 5.11 or 5.14 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article VII), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, after giving effect to any period of grace
specified for such payment in the agreement or instrument governing such
Material Indebtedness;

(g) (i) any event or condition occurs that results in any Material Indebtedness
(other than with respect to any Hedging Agreements) becoming due and payable (or
subject to compulsory repurchase or redemption) prior to its scheduled maturity
or that enables or permits, in each case after the expiration of the grace
period, if any, provided for therein, the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause such Material Indebtedness to become due and payable (or require a
compulsory repurchase or redemption thereof) prior to its stated maturity or
(ii) an “early termination date” (or equivalent event) under any Hedging
Agreement constituting Material Indebtedness shall occur as a result of any
event of default, “termination event” (or equivalent event) under such Hedging
Agreement as to which the Company or any Subsidiary is the “defaulting party” or
“affected party” (or equivalent term) as a result of which the Company or any
Subsidiary is required to pay, or that enables the applicable counterparty,
after the expiration of the grace period, if any, provided for therein, to
require the Company or any

 

141



--------------------------------------------------------------------------------

Subsidiary to pay, the termination value in respect of such Hedging Agreement;
provided that this clause (g) shall not apply to (A) any secured Indebtedness
that becomes due as a result of a casualty event in respect of or the voluntary
sale or transfer of the assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 6.01;

(h) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership, examinership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for a Borrower or a Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by clause (v) of Section 6.03(a)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for a Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
board of directors (or similar governing body) of a Borrower or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (j) or clause (i) of this Article VII;

(k) any Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of (x) $50,000,000 in the case of a Borrower or any Domestic Subsidiary
or (y) $75,000,000 in the case of other Foreign Subsidiaries (other than any
such judgment covered by insurance (other than under a self-insurance program)
to the extent a claim therefor has been made in writing and liability therefor
has not been denied by the insurer) and in excess of amounts covered by

 

142



--------------------------------------------------------------------------------

indemnification obligations of third parties that shall have the financial
capacity to pay such obligations (in the case of each such third party, to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by such third party), shall be rendered against any Borrower, any
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Borrower or any Subsidiary to
enforce any such judgment;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement or to maintain in effect Uniform Commercial Code financing
statements, unless such failure is attributable to any failure of a Loan Party
to perform its obligations under any Loan Document or (iii) the occurrence of
the Investment Grade Date and the exercise by the Company of its rights under
Section 9.14(b);

(n) any Guarantee of a Loan Party purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except upon the consummation of any transaction permitted
under this Agreement as a result of which the Subsidiary Loan Party providing
such Guarantee ceases to be a Subsidiary; or

(o) a Change in Control;

then, and in every such event (other than an event with respect to any Borrower
described in clause (i) or (j) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.04(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Borrower; and in the case of any event with
respect to any Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding,

 

143



--------------------------------------------------------------------------------

together with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the
Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, in connection with the exercise of rights under
this Article VII, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Loan Party or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by the Loan Parties of any cash collateral arising in respect
of the Collateral on such terms as the Administrative Agent deems reasonable,
and/or may forthwith sell, lease, assign give an option or options to purchase
or otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. The Administrative Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released. Each Loan
Party further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Loan Party’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Article VII, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect subject to Section 5.02 of the Collateral Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Loan Party. To the extent permitted by applicable law,
each Loan Party waives all claims, damages and demands it may acquire against
the Administrative Agent or any Lender arising out of the exercise by them of
any rights under this paragraph after the occurrence of an Event of Default. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. It is expressly

 

144



--------------------------------------------------------------------------------

noted that the provisions of this paragraph shall not apply to any Collateral
which is subject to a Luxembourg law governed Foreign Pledge Agreement (the
“Luxembourg Security”), and that only the provisions of the relevant Luxembourg
Security shall apply to such Collateral.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken

 

145



--------------------------------------------------------------------------------

by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Company, a Lender or
an Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Exposure
or the component amounts thereof.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

146



--------------------------------------------------------------------------------

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (which shall not be unreasonably withheld), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and, with the consent of the Company (which shall not be unreasonably
withheld), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date,
whereupon the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the removed Administrative Agent,
provided that, in each case, (i) all payments required to be made hereunder or
under any other Loan Document to the Administrative Agent for the account of any
Person other than the Administrative Agent shall be made directly to such Person
and (ii) all notices and other communications required or contemplated to be
given or made to the Administrative Agent shall also directly be given or made
to each Lender and each Issuing Bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Company and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Company, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is

 

147



--------------------------------------------------------------------------------

appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duty or obligation to take any further action under any Security Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank. Following the effectiveness of the Administrative
Agent’s resignation or removal from its capacity as such, the provisions of this
Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and in respect of the matters referred to in the proviso under clause
(a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or an Incremental Facility Agreement pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition. Each Secured Party hereby (or in the case of each

 

148



--------------------------------------------------------------------------------

Secured Party that is not a Credit Party, by its acceptance of the benefits of
the Security Documents and the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents) irrevocably authorizes the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition

 

149



--------------------------------------------------------------------------------

vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement, agreement with respect to cash management obligations, agreement with
respect to Secured Performance Support Obligations or other agreement (other
than the Loan Documents) the obligations under which constitute Obligations will
create (or be deemed to create) in favor of any Secured Party that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under any Loan Document. By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such Hedging Agreement, agreement with respect to Secured Performance
Support Obligations or other agreement shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, (i) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a)(v) and
(ii) to agree to or enter into subordination or intercreditor agreements
applicable to any Interests in any Securitization Vehicle or any interest in
Securitization Assets, in each case to the extent pledged under any Security
Document to secure the Obligations. The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral. Each Secured
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Joint Syndication Agent,
Co-Documentation Agent, Joint Lead Arranger or Joint Bookrunner shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender or an Issuing Bank), but all such
Persons shall have the benefit of the indemnities provided for hereunder.

 

150



--------------------------------------------------------------------------------

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and none of the Borrowers or any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions except as set forth herein with respect to the Company’s consent
rights to successor Administrative Agents.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to any Borrower or the Borrower Agent, to it at NCR Corporation, 3095
Satellite Boulevard, Duluth, Georgia 30096, Attention of Treasurer (Fax
No. 678-808-5207) (email: John.Boudreau@ncr.com), with a copy to NCR
Corporation, 3097 Satellite Boulevard, Duluth, Georgia, 30096, Attention:
General Counsel/Notices, 2nd Floor (email: law.notices@ncr.com);

(ii) if to the Administrative Agent with respect to any Borrowing, Letter of
Credit or LC Disbursement denominated in Euros or Sterling, to J.P. Morgan
Europe Limited, Loans Agency 6th floor, 25 Bank Street, Canary Wharf, London
E145JP, United Kingdom, Attention: Loans Agency, Fax No. +44 20 7777 2360
(email: loan_and_agency_london@jpmorgan.com), with a copy to the Persons set
forth in clause (iii) below.

(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark,
Delaware 19713-2107, Attention: Brian Lunger (Telephone No. 302-634-3817); Fax
No. 302-634-3301, with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, New York, 10179, Attention: Timothy Lee (Telephone
No. 212-270-2282), Fax No. 212-270-5127 (email: timothy.d.lee@jpmorgan.com);

(iv) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Company (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

151



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or the Company may be delivered
or furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to any Borrower, any Lender, any
Issuing Bank or any other Person for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Communications through
the Platform, except to the extent of direct or actual damages (and not any
special, indirect, consequential or punitive damages) that are determined by a
court of competent jurisdiction in a final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of the
Administrative Agent or its affiliates, officers or employees in performing the
services hereunder.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or

 

152



--------------------------------------------------------------------------------

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as provided in Sections 2.20, 2.21 and 2.23 and in the Collateral
Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any commitment), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
(x) any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.12(c), (y) any amendment of any financial covenant herein
(or any component definition) or (z) any extension of the date on which
financial statements under Section 5.01(a) or 5.01(b) or a Compliance
Certificate is required to be delivered, it being understood that a waiver of a
Default or any such amendment or extension shall not constitute a reduction of
interest for this purpose), or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (C) postpone the scheduled
maturity date of any Loan, or the date of any scheduled payment of the principal
amount of any Term Loan under Section 2.09, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (D) except as
provided in Sections 2.20 or 2.21, change Section 2.17(b) or 2.17(c) in a manner
that would alter the pro rata

 

153



--------------------------------------------------------------------------------

sharing of payments required thereby without the written consent of each Lender,
(E) except pursuant to an Incremental Facility Agreement or a Permitted
Amendment to reflect a new Class of Loans or Commitments hereunder, change any
of the provisions of this Section or the percentage set forth in the definition
of the term “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the consent of the Required Lenders or the Majority in Interest of a Class
of Lenders, as the case may be, the provisions of this Section and the
definition of the term “Required Lenders” or “Majority in Interest” may be
amended to include references to any new class of loans created under this
Agreement (or to lenders extending such loans) on substantially the same basis
as the corresponding references relating to the existing Classes of Loans or
Lenders, (F) release Guarantees constituting all or substantially all the value
of the Guarantees under the Collateral Agreement, or limit the liability of Loan
Parties in respect of Guarantees constituting such value, or limit its liability
in respect thereof, in each case without the written consent of each Lender,
(G) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents) and (H) change any provisions of any Loan Document in a manner that
by its terms adversely affects the rights in respect of Collateral or payments
due to Lenders holding Loans of any Class differently than those holding Loans
of any other Class, without the written consent of Lenders representing a
Majority in Interest of each affected Class; provided further that (1) no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent or any Issuing Bank without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be and (2) any amendment, waiver or other modification of this Agreement
that by its terms affects the rights or duties under this Agreement of the
Lenders of a particular Class (but not the Lenders of any other Class), may be
effected by an agreement or agreements in writing entered into by the Company
and the requisite number or percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B), (C) or (D) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification or
(y) in the case of any vote requiring the approval of all Lenders or each
affected Lender, any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under

 

154



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents at the time such amendment, waiver
or other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification. Notwithstanding anything herein to the contrary, the
Administrative Agent and the Company may, without the consent of any Secured
Party or any other Person, amend this Agreement, the Collateral Agreement and
any other Security Document to add provisions with respect to “parallel debt”
and other non-U.S. guarantee and collateral matters, including any
authorizations, collateral trust arrangements or other granting of powers by the
Lenders and the other Secured Parties in favor of the Administrative Agent, in
each case if such amendment is necessary or desirable to create or perfect, or
preserve the validity, legality, enforceability and perfection of, the
Guarantees and Liens contemplated to be created pursuant to this Agreement (with
the Company hereby agreeing to provide its agreement to any such amendment to
this Agreement, the Collateral Agreement or any other Security Document
reasonably requested by the Administrative Agent).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Company, the Required Lenders, the
Administrative Agent and each lender providing any additional Revolving
Commitment or term loan (A) to increase the aggregate Revolving Commitments of
the Lenders, (B) to add one or more additional tranches of term loans to this
Agreement and to provide for the ratable sharing of the benefits of the Loan
Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under any such additional
tranche of term loans and (C) to include appropriately the lenders under any
such additional tranche of term loans in any determination of Required Lenders
or the determination of the requisite Lenders under any other provision of this
Agreement.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Managing Arranger and their Affiliates, including expenses incurred in
connection with due diligence and the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, local counsel in any foreign jurisdiction, and
any other counsel for any of the foregoing retained with the Company’s consent
(such consent not to be unreasonably withheld, conditioned or delayed), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, including the preparation, execution and delivery of the Engagement
Letter and the Fee Letters, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be

 

155



--------------------------------------------------------------------------------

consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented or invoiced out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee (including reasonable fees,
disbursements and other charges of one counsel for all Indemnitees, taken as a
whole, and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees taken as a whole (and, in the case of an
actual or perceived conflict of interest, where an Indemnified Institution
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Institution)), incurred by or asserted against any Indemnitee
arising out of or relating to, based upon, or as a result of (i) the
structuring, arrangement and the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Engagement Letter, the Fee Letters, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Engagement Letter, the Fee Letters, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on, at, under or from any
property currently or formerly owned, leased or operated by the Company or any
of its Subsidiaries, or any Environmental Liability related in any way to the
Company or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to the Engagement Letter, any Fee Letter, this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto and
regardless of whether such claim, litigation or proceeding is brought by a third
party or by the Company or any of the Subsidiaries); provided that such
indemnity shall not, (x) as to any Indemnified Institution, be available to the
extent that such losses, claims, damages, liabilities or related expenses
resulted from (i) the bad faith, gross negligence or willful misconduct

 

156



--------------------------------------------------------------------------------

of, or material breach of this Agreement by, such Indemnified Institution or any
of its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (y) as to any other Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the bad faith, gross negligence or willful
misconduct of, or a material breach of this agreement by, such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c) To the extent that the Company fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or any Issuing Bank in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time
(or most recently outstanding and in effect).

(d) To the extent permitted by applicable law, the Company shall not assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct, bad faith or gross negligence (as determined
by a court of competent jurisdiction in a final, non-appealable decision). To
the extent permitted by applicable law, no party hereto shall assert, or permit
any of its Affiliates or Related Parties to assert, and each hereby waives, any
claim against any Indemnitee or any other party hereto or its Affiliates on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided, however, that nothing
contained in this sentence will limit the indemnity and reimbursement
obligations of the Company set forth in this Section.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

157



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) (it being understood that a merger, consolidation,
amalgamation, reorganization, recapitalization or other similar transaction not
otherwise prohibited hereunder shall not constitute an assignment or transfer by
a Borrower) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and, in the case of
any Revolving Lender and in relation to any rights and obligations of any
Revolving Lender toward a Dutch Borrower, to an assignee that is a Dutch
Non-Public Lender. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, any Arranger, any
Issuing Bank and any Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) (i) Notwithstanding anything to the contrary contained herein, neither any
Borrower nor any Affiliate of any Borrower may acquire by assignment,
participation or otherwise any right to or interest in any of the Commitments or
Term Loans hereunder (and any such attempted acquisition shall be null and
void). Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after the Company has received
written notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank with outstanding Letters of Credit in excess of
$20,000,000, in the case of any assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure.

 

158



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, in the case of assignments of Term Loans, and $5,000,000, in the
case of assignments of Revolving Commitments, in each case unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender (and, for the avoidance of doubt, if a Loan Party is required to be a
party to such assignment it shall not (except in the case of an assignment
pursuant to Section 2.18(b)) be required to pay such fee);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws; and

(E) at the time of each assignment pursuant to this Section 9.04(b), the
respective Assignee shall provide to the relevant Loan Party and the
Administrative Agent the appropriate forms and certificates as provided, and
cooperate with the relevant Loan Party as required, under Section 2.16.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the

 

159



--------------------------------------------------------------------------------

extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16, 2.22 and 9.03).

(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and, as to entries pertaining
to it, any Issuing Bank or Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 

160



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 2.22 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(f), (g),
(h) and (i) (it being understood that the documentation required under Sections
2.16(f), (g), (h) and (i) shall be delivered to the participating Lender and the
participating Lender shall ensure that the terms of the participation require
the Participant to cooperate as required under Section 2.16(g), (h) and (i))) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (x) agrees to be subject to the provisions of Sections 2.17 and 2.18
as if it were an assignee under paragraph (b) of this Section and (y) shall not
be entitled to receive any greater payment under Section 2.14, 2.16 or 2.22,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of each applicable Borrower, maintain a register
on which it enters the name and address of each Participant to which it has sold
a participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

161



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Each Lender acknowledges that the Company has requested it to consult with
the Company prior to entering into any assignment agreement that would require
the consent of the Company pursuant to paragraph (b)(i)(A) of this Section;
provided, however, that no Lender shall be obligated to consult with the Company
regarding any such assignment and any failure to do so will not result in any
liability of a Lender hereunder or otherwise affect the rights or obligations of
the parties hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the applicable Borrower (and any other account party) in respect of such Letter
of Credit having been collateralized in full by a deposit of cash with such
Issuing Bank, or being supported by a letter of credit that names such Issuing
Bank as the beneficiary thereunder, or otherwise), then from and after such time
such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents, and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.04(d) or
2.04(f). The provisions of Sections 2.14, 2.15, 2.16, 2.17(e), 2.22 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

162



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Signatures.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Engagement Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Engagement Letter or the
Fee Letters (or any separate letter agreements with respect to fees payable to
the Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special,

 

163



--------------------------------------------------------------------------------

time or demand, provisional or final, in whatever currency and whether or not
matured) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of such Borrower now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement; provided that such setoff against obligations under this Agreement
shall not apply in the case of amounts owed under any Securitization Assets by a
Lender, Issuing Bank, or any of its Affiliates. The rights of each Lender and
Issuing Bank, and each Affiliate of any of the foregoing, under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, Issuing Bank or Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement (including this Section 9.09 (Governing Law; Jurisdiction;
Consent to Service of Process)) shall be construed in accordance with and
governed by the law of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

164



--------------------------------------------------------------------------------

(e) Each Foreign Borrower hereby irrevocably designates and appoints CT
Corporation System, National Corporate Research, Ltd., Corporation Services
Company or another nationally recognized service firm as its authorized agent,
to accept and acknowledge on its behalf, service of any and all process which
may be served in any suit, action or proceeding of the nature referred to in
paragraph (b) of this Section in any Federal or New York State court sitting in
the County of New York. Each Foreign Borrower represents and warrants that such
agent has agreed in writing to accept such appointment and that a true copy of
such designation and acceptance has been delivered to the Administrative Agent.
If such agent shall cease so to act, each Foreign Borrower covenants and agrees
to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing

 

165



--------------------------------------------------------------------------------

confidentiality undertakings substantially similar to those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Company or any Subsidiary and its
obligations, (g) with the consent of the Company, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company. For purposes of this Section,
“Information” means all information received from the Company relating to the
Company or any Subsidiary or their businesses, other than (A) any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Company and
(B) information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

SECTION 9.14. Release of Liens and Guarantees. (a) A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Company or any Domestic Subsidiary
that is not a CFC Holdco) of any Collateral in a transaction permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released.

 

166



--------------------------------------------------------------------------------

(b) On the Investment Grade Date, the Liens on the Collateral under the Security
Documents will automatically terminate and be deemed to have been released (it
being understood, for the avoidance of doubt, that no such termination or
release will modify or otherwise affect any Guarantee provided by any Loan Party
under the Collateral Agreement).

(c) In connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

SECTION 9.15. Satisfaction of Collateral and Guarantee Requirement. If the
Company fails to maintain its Investment Grade Rating at any time following the
Investment Grade Date, then the Company shall deliver written notice thereof to
the Administrative Agent. As promptly as practicable following the
Non-Investment Grade Date, and in any event no later than 30 days thereafter
(such date, the “Delivery Date”), the Company shall cause the Collateral and
Guarantee Requirement to be satisfied and shall deliver to the Administrative
Agent a completed Perfection Certificate dated the Delivery Date and signed by a
Financial Officer of the Company, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Company, the Foreign Borrowers and
the Designated Subsidiaries in the jurisdictions contemplated by the Perfection
Certificate, delivered at least five Business Days prior to the Delivery Date,
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will on the Delivery Date be released;
provided that if, notwithstanding the use by the Company of commercially
reasonable efforts without undue burden or expense to cause the Collateral and
Guarantee Requirement to be satisfied on the Delivery Date, the requirements
thereof are not fully satisfied as of the Delivery Date, the satisfaction of
such requirements shall not be a condition to the availability of any Loans
hereunder so long as the Company has agreed in a written instrument to satisfy
any remaining requirements by a date agreed to by the Administrative Agent (it
being understood that any failure to satisfy the Collateral and Guarantee
Requirement by such later date will constitute, except to the extent additional
time is agreed to by the Administrative Agent in accordance with the definition
of “Collateral and Guarantee Requirement”, an Event of Default under paragraph
(d) of Article VII).

SECTION 9.16. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

 

167



--------------------------------------------------------------------------------

SECTION 9.17. No Fiduciary Relationship. The Company, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Company and its Affiliates, and none of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to the Company or any of its Affiliates.

SECTION 9.18. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(b) The Company, and each Lender acknowledge that, if information furnished by
the Company pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Company has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Company has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Company without liability or responsibility for the independent verification
thereof.

SECTION 9.19. Conditional Non-Petition Covenant. Each of the Administrative
Agent and the Lenders agrees that in the event it or any other Secured Party
acquires any Interests in any Securitization Vehicle (as creditor or otherwise)
in connection with the exercise of remedies against the Collateral or otherwise
in connection with the enforcement, collection or payment of the Obligations
hereunder or under any Security Document, it shall not (including by acting on
behalf of any such Secured Party or the Secured Parties generally), until one
year and one day after the Third Party

 

168



--------------------------------------------------------------------------------

Interests of such Securitization Vehicle have been satisfied in full, institute
against such Securitization Vehicle, or join in any institution against such
Securitization Vehicle of, any bankruptcy, reorganization, arrangement,
insolvency, receivership, winding-up or liquidation proceedings or any similar
proceedings under any bankruptcy or insolvency laws of any jurisdiction;
provided that the foregoing shall not limit the rights of the Administrative
Agent or any Lender to file any claim in or otherwise take any action with
respect to any such proceeding that was instituted by another Person that is not
one of its Affiliates against a Securitization Vehicle. The foregoing agreement
shall survive any termination of this Agreement.

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.21. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.

 

175



--------------------------------------------------------------------------------

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such deficiency. The obligations of the parties contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.22. Amendment and Restatement of Existing Credit Agreement. (a) This
Agreement shall amend and restate the Existing Credit Agreement in its entirety,
and all of the terms and provisions hereof shall supersede the terms and
conditions thereof.

(b) It is understood and agreed that any notice of termination of commitments
under the Existing Credit Agreement is given only with respect to the
commitments under the Existing Credit Agreement, and not with respect to the
Commitments hereunder, and as of the Effective Date, each Lender identified on
Schedule 2.01 has in effect a Commitment in the amount set forth opposite the
name of such Lender on such Schedule. Each Lender that is also a lender under
the Existing Credit Agreement hereby consents and agrees that no prior notice
shall be required under the Existing Credit Agreement with respect to
(i) termination of commitments under the Existing Credit Agreement or
(ii) prepayment of loans under the Existing Credit Agreement; provided that
notice thereof is given on or prior to the Effective Date. The parties hereto
hereby agree that no amount shall be payable under Section 2.16 of the Existing
Credit Agreement solely as a result of the repayment of any outstanding loan
under the Existing Credit Agreement on the Effective Date.

 

176



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by   /s/ Robert Fishman   Name:   Robert Fishman   Title:  
Senior Vice President and Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Executed by NCR LIMITED acting by:   /s/ Caroline Kee   Signature of director  
Director   Name of director: Caroline Kee   in the presence of:   /s/ Tanja
Kovacevic   Signature of witness   Name of witness: Tanja Kovacevic   Address: 5
Merchant Square, London W2 1BQ   Occupation: Contract Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNED for and on behalf of      

NCR GLOBAL SOLUTIONS LIMITED

          by       in the presence of:      

/s/ Bruce Gowans

Signature of                                     , Director

/s/ Thomas Hainault-Munby       Witness Signature       Thomas Hainault-Munby   
   Print Name       South Bank House, B4       Print Address       Legal
Assistent       Witness Occupation      

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NCR NEDERLAND B.V., by   /s/ John Boudreau   Name: John Boudreau   Title:
 Attorney-in-fact

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent, by   /s/ Tina Ruyter   Name: Tina
Ruyter   Title:  Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     BANK OF AMERICA, N.A.

 

by   /s/ Jeannette Lu  

Name: Jeannette Lu

 

Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     ROYAL BANK OF CANADA

 

by   /s/ Kamran Khan  

Name: Kamran Khan

 

Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     Sun Trust Bank

 

by   /s/ Hays Wood  

Name: Hays Wood

 

Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:

Wells Fargo Bank, National Association

 

by   /s/ Kay Reedy  

Name: Kay Reedy

 

Title:  Managing Director  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

 

  Name of Institution:     The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

by   /s/ Lillian Kim  

Name: Lillian Kim

 

Title:  Director   

 

  For any Lender requiring a second signature line:

 

by  

 

 

Name:

 

Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     Bank of Montreal

 

by   /s/ Michael Kus  

Name: Michael Kus

 

Title:  Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

COMPASS BANK:

 

by   /s/ Phillip Potter  

Phillip Potter

 

Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     Capital One, N.A.

 

by   /s/ Jeremy Mipro  

Name: Jeremy Mipro

 

Title:  Assistant Vice President   

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     Fifth Third Bank

 

by   /s/ Jonathan H. James  

Name: Jonathan H. James

 

Title:  Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:    PNC Bank, National Association

 

by  

/s/ Susan J. Dimmick

  Name: Susan J. Dimmick   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:    SUMITOMO MITSUI BANKING CORPORATION

 

by  

/s/ Kubo Katsuyuki

  Name: Kubo Katsuyuki   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: TD Bank, N.A.

 

by  

/s/ Jason Siewert

  Name: Jason Siewert   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: CITIBANK, N.A.

 

by  

/s/ James Walsh

  Name: James Walsh   Title: Managing Director and Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     THE NORTHERN TRUST

 

by  

/s/ Kimberly A. Crotty

  Name: Kimberly A. Crotty   Title: VP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution:     Citizens Bank, N.A.

 

by  

/s/ Andrew J. Meara

  Name: Andrew J. Meara   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: The Bank of Nova Scotia

 

by  

/s/ Eugene Dempsey

  Name: Eugene Dempsey   Title: Director & Execution Head

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: Branch Banking and Trust Company

 

by  

/s/ Robert T. Barnaby

  Name: Robert T. Barnaby   Title: Senior Vice President

For any Lender requiring a second signature line:

 

by  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: HSBC BANK USA, N.A.

 

by  

/s/ Devin Moore

  Name: Devin Moore   Title: VP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

KEYBANK NATIONAL ASSOCIATION

 

by  

/s/ Marcel Fournier

  Name: Marcel Fournier   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: Standard Chartered Bank

 

by  

/s/ Steven Aloupis

  Name: Steven Aloupis A2388  

Title: Managing Director

          Loan Syndications

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: BNP Paribas

 

by  

/s/ Todd Rodgers

  Name: Todd Rodgers   Title: Director

For any Lender requiring a second signature line:

 

by  

/s/ Liz Cheng

  Name: Liz Cheng   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: UniCredit Bank, AG, New York Branch

 

by   /s/ Douglas Riahi   Name: Douglas Riahi   Title: Managing Director

For any Lender requiring a second signature line:

 

by   /s/ Priya Trivedi   Name: Priya Trivedi   Title: Associate Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: Bank Hapoalim B.M.

 

by  

/s/ James P. Surless

  Name: James P. Surless   Title: Vice President

For any Lender requiring a second signature line:

 

by  

/s/ Charles McLaughlin

  Name: Charles McLaughlin   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: SYNOVUS BANK

 

by  

/s/ Lauren A. Falgiano

  Name: Lauren A. Falgiano   Title: Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

ZB, N.A. dba Zions First National Bank:

 

by  

/s/ Thomas C. Etzel

  Name: Thomas C. Etzel  

Title: Senior Vice President

Zions First National Bank Division

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: First Commercial Bank, Ltd.,

                                   New York Branch

 

by  

/s/ Bill Wang

  Name: Bill Wang   Title: Senior Vice President & General Manager

For any Lender requiring a second signature line:

 

by  

/s/

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: First Tennessee Bank National Association

 

by  

/s/ Jamie M. Swisher

  Name: Jamie M. Swisher   Title: Vice President

For any Lender requiring a second signature line:

 

by  

/s/

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: THE BANK OF NEW YORK MELLON

 

by  

/s/ David Wirl

  Name: David Wirl   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

ATLANTIC CAPITAL BANK, N.A.:

 

by  

/s/ Preston McDonald

  Name: Preston McDonald   Title: Vice President

For any Lender requiring a second signature line:

 

by  

/s/

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Societe Generale

 

by  

/s/ Richard Bernal

  Name: Richard Bernal   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

United Bank:

 

by  

/s/ Tom Wolcott

  Tom Wolcott   SVP Shared National Credit

For any Lender requiring a second signature line:

 

by  

/s/

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT

OF NCR CORPORATION

Name of Institution: CENTRAL PACIFIC BANK

 

by  

/s/ Carl A. Morita

  Name: Carl A. Morita   Title: Vice President



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF OMAHA,

individually and as a Lender,

 

by  

/s/ Andrew Wong

  Name: Andrew Wong   Title: Vice President

 

2



--------------------------------------------------------------------------------

Schedule 1.01A

Existing Letters of Credit

Letter of credit in favor of Ace American Ins. Co. & Pacific Employer’s Ins. Co
for $27,516,481 issued by JPMorgan Chase Bank, N.A with and evergreen renewal.

 

3



--------------------------------------------------------------------------------

Schedule 1.01B

Cash and Investment Policy

 

LOGO [g174695dspa.jpg] CORPORATE MANAGEMENT POLICY MANUAL

 

Policy    Policy No.    Page CASH & INVESTMENTS                201   
            1 of 3    Issue No.    Issue Date                   1   
            2-2-99 Scope    Effective Date   

Approved By

                Earl Shanks, VP, Corporate Finance

            WORLDWIDE    2-2-99   

Organization

                Finance & Administration

POLICY PERSPECTIVE

Corporate Treasury has responsibility for the management of NCR’s cash and
short-term investments. In certain countries, where investments are not directly
managed by a Regional Treasury Center, the actual execution and day-to-day
management of cash and short-term investments will be performed by the
Controllers organization. However, Corporate Treasury is responsible for
approving these exceptions (situations where Treasury does not execute the
day-to-day management of cash and short-term investments) and for setting cash
management and investment guidelines.

POLICY

Cash is to be managed and invested in order to: maximize the preservation of
capital, maintain adequate liquidity of capital, and to maximize the rate of
return subject to acceptable levels of risk.

Cash is to be managed within guidelines approved by the CFO and the Audit &
Finance Committee of the Board of Directors as outlined in this policy.

POLICY STATEMENTS

 

     General Statements

 

1. A “Cash & Debt Report” should be completed and submitted to Corporate
Treasury or the appropriate Regional Treasury Center on a monthly basis. These
reports should be prepared at the end of each month and should include: current
bank balances, bank names and account numbers, and descriptions of cash and
short-term investments held at the end of each accounting month.

 

2. An effective cash forecasting system should be maintained by each
organization with forecasts being performed on a regular basis (at least monthly
with a forecast for the next 12 months). These forecasts are the primary source
of information used by Corporate Treasury to manage Company liquidity.

NCR — SENSITIVE

Use pursuant to Company instructions



--------------------------------------------------------------------------------

LOGO [g174695dspa.jpg] CORPORATE FINANCE & ACCOUNTING POLICY MANUAL

 

Policy    Policy No.    Page CASH & INVESTMENTS            201            2 of 3

Policies for Cash Managed by Corporate Treasury

 

3. Cash must be invested in accordance within the perimeters reviewed and
approved by the CFO and the Audit and Finance Committee of the Board as follows:

Eligible Securities:

Securities eligible for investment include the following:

 

  •   commercial paper

 

  •   repurchase agreements

 

  •   bank instruments—including but not limited to, deposit notes, certificates
of deposit and banker’s acceptances

 

  •   money market funds

 

  •   government and/or government agency securities

 

  •   corporate notes/bonds

 

  •   asset backed securities

 

  •   auction preferred equity securities

 

  •   interest rate floaters

Credit Rating Requirements:

To be eligible for investment, a security must have a minimum short-term credit
rating of Tier 2 by all participating rating agencies, or have a minimum “BBB”
long-term credit rating by S&P, or equivalent, if no short-term credit rating is
available.

The following constraints apply to holdings of securities with any short-term
credit ratings lower than Tier 1, or any long-term credit ratings lower than “A”
by S&P, or equivalent, if a short term credit rating is not available:

 

  •   No more than 30% of the total amount of cash and short-term investments
may be held in Tier 2 securities at any time

 

  •   No more than 10% of the total amount of cash and short-term investments
may be held in Tier 2 securities with maturities over 30 days

 

  •   No Tier 2 securities may be held with maturities of greater than 90 days

 

 

4-1-16    NCR — SENSITIVE       Use pursuant to Company instructions   



--------------------------------------------------------------------------------

LOGO [g174695dspa.jpg] CORPORATE FINANCE & ACCOUNTING POLICY MANUAL

 

Policy    Policy No.    Page CASH & INVESTMENTS            201            3 of 3

 

4. Issuer Limits—Counterparty risk

NCR should use a variety of counterparties (corporate issuers, banks, broker
dealers, etc.) in order to limit default exposure from any one entity.
Specifically, issuer limits are as follows based on the credit rating of the
issuer:

 

  •   Tier 1 Credit—Limit of $50 million (total) per issuer

 

  •   Tier 2 Credit—Limit of $20 million (total) per issuer

 

5. Maturity

 

  •   Generally, the maximum maturity of any security will be 180 days.
Maturities over 180 days must be approved as in accordance with the below:

 

  •   The Treasurer may approve investments with maturities of up to one year.

 

  •   Investments with maturities greater than one year require approval by the
CFO.

Policies for Cash Not Directly Managed by Corporate Treasury

Corporate Treasury has functional responsibility for cash and short-term
investments. Corporate Treasury must provide investment guidelines when cash is
managed and investments are executed by the local Controller’s organization.
Specifically, Corporate Treasury will approve the type of investment, the
specific financial institutions to be used for investing, and the limits for the
total amount invested in each institution.

 

6. Each international subsidiary/branch conducting investment activities should
have a written investment process approved by the Controller. The process should
cover the following areas:

 

  •   Documentation of the internal approvals required and associated controls
in place for making investments.

 

  •   A plan for the safekeeping of cash and documents issued in support of
investments.

 

  •   A description of how competitive quotations are utilized for investments.

 

  •   The controls established to assure compliance with the investment process.

 

7. Within the boundaries of this policy, each international subsidiary/branch is
authorized to invest up to $1 million (US) in any financial institution,
dependent upon the Regional Treasury Director’s approval.

 

4-1-16    NCR — SENSITIVE       Use pursuant to Company instructions   



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Revolving
Commitment      Term Loan
Commitment      L/C
Commitment  

JPMorgan Chase Bank, N.A.

   $ 69,175,000.00       $ 48,825,000.00       $ 25,000,000.00   

Bank of America, N.A.

   $ 69,175,000.00       $ 48,825,000.00       $ 25,000,000.00   

Royal Bank of Canada

   $ 69,175,000.00       $ 48,825,000.00       $ 25,000,000.00   

SunTrust Bank

   $ 69,175,000.00       $ 48,825,000.00       $ 25,000,000.00   

Wells Fargo Bank, National Association

   $ 69,175,000.00       $ 48,825,000.00       $ 25,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 69,175,000.00       $ 48,825,000.00       $ 25,000,000.00   

Bank of Montreal

   $ 55,000,000.00       $ 45,000,000.00       $ 0.00   

Compass Bank

   $ 46,750,000.00       $ 38,250,000.00       $ 0.00   

Capital One, N.A.

   $ 46,750,000.00       $ 38,250,000.00       $ 0.00   

Fifth Third Bank

   $ 46,750,000.00       $ 38,250,000.00       $ 0.00   

PNC Bank, National Association

   $ 46,750,000.00       $ 38,250,000.00       $ 0.00   

Sumitomo Mitsui Banking Corp.

   $ 46,750,000.00       $ 38,250,000.00       $ 0.00   

TD Bank, N.A.

   $ 46,750,000.00       $ 38,250,000.00       $ 0.00   

Citibank, N.A.

   $ 34,100,000.00       $ 27,900,000.00       $ 0.00   

The Northern Trust

   $ 34,100,000.00       $ 27,900,000.00       $ 0.00   

Citizens Bank, N.A.

   $ 33,000,000.00       $ 27,000,000.00       $ 0.00   

The Bank of Nova Scotia

   $ 27,500,000.00       $ 22,500,000.00       $ 0.00   

Branch Banking and Trust Company

   $ 27,500,000.00       $ 22,500,000.00       $ 0.00   

HSBC Bank USA, N.A.

   $ 27,500,000.00       $ 22,500,000.00       $ 0.00   

KeyBank National Association

   $ 27,500,000.00       $ 22,500,000.00       $ 0.00   

Standard Chartered Bank

   $ 27,500,000.00       $ 22,500,000.00       $ 0.00   

BNP Paribas

   $ 37,500,000.00       $ 0.00       $ 0.00   

Unicredit Bank AG, New York Branch

   $ 22,500,000.00       $ 7,500,000.00       $ 0.00   

Bank Hapoalim B.M.

   $ 0.00       $ 25,000,000.00       $ 0.00   

Synovus Bank

   $ 13,750,000.00       $ 11,250,000.00       $ 0.00   

ZB, N.A. dba Zions First National Bank

   $ 0.00       $ 21,000,000.00       $ 0.00   

First Commercial Bank, Ltd., New York Branch

   $ 11,000,000.00       $ 9,000,000.00       $ 0.00   

First Tennessee Bank National Association

   $ 11,000,000.00       $ 9,000,000.00       $ 0.00   

The Bank of New York Mellon

   $ 0.00       $ 17,000,000.00       $ 0.00   

Atlantic Capital Bank, N.A.

   $ 0.00       $ 15,000,000.00       $ 0.00   

Societe Generale

   $ 15,000,000.00       $ 0.00       $ 0.00   

United Bank

   $ 0.00       $ 12,500,000.00       $ 0.00   

Central Pacific Bank

   $ 0.00       $ 5,000,000.00       $ 0.00   

First National Bank of Omaha

   $ 0.00       $ 5,000,000.00       $ 0.00      

 

 

    

 

 

    

 

 

 

Total

   $ 1,100,000,000.00       $ 900,000,000.00       $ 150,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

 

1. Appleton Papers Inc. and NCR Corporation v. George A. Whiting Paper Co., et
al. (United States District Court for the Eastern District of Wisconsin)
(allocation litigation regarding Fox River cleanup; includes counterclaims
against NCR; trial scheduled for March 2017) (for further details see NCRs
Annual Report on Form 10-K at www.sec.gov).

 

2. United States of America and State of Wisconsin v. NCR Corporation, et al.
(United States District Court for the Eastern District of Wisconsin) (action
filed by federal and state governments against twelve companies, including NCR,
with respect to declaratory judgment that November 2007 Unilateral
Administrative Order regarding cleanup of Fox River, issued to eight parties, is
enforceable; for recovery of government oversight costs; and for natural
resource damages; trial in this matter to follow the trial in the Whiting
matter) (for further details see NCRs Annual Report on Form 10-K at
www.sec.gov).

 

3. Georgia-Pacific Consumer Products LP, et al. v. NCR Corporation, et al.
(United States District Court for the Western District of Michigan)
(contribution action filed against NCR and two other companies with respect to
cleanup costs at the Kalamazoo River and PCB contamination alleged to be
attributable to NCR; trial court found NCR to be an arranger as of early 1969
(production period extended from roughly 1954 to 1971) following the February
2013 trial; trial on the allocation of liability held in late 2015; parties are
awaiting result) (for further details see NCRs Annual Report on Form 10-K at
www.sec.gov).

 

4. NCR Corporation v. Appleton Papers Inc. (American Arbitration Association)
(action filed by NCR against company obligated to it for certain Fox River
expenses; counterclaim filed against NCR seeking reimbursement of Fox River
expenses previously paid by Appleton Papers Inc.; matter was largely rendered
moot by the September 30, 2014 Funding Agreement entered into by that company,
NCR and others, which resulted in $93 million paid September 30, 2014, and
several million dollars on a regular basis thereafter) (for further details see
NCRs Annual Report on Form 10-K at www.sec.gov).

 

5. General Notice Letter with respect to Kalamazoo River in Michigan. The United
States Environmental Protection Agency on November 24, 2010 issued a “General
Notice” letter to NCR Corporation and other companies with respect to PCB
contamination at the Kalamazoo River. For further details, see NCRs Annual
Report on Form 10-K at www.sec.gov.

 

6. Special Notice Letter with respect to Area 1 of Operable Unit 5 of the
Kalamazoo River Superfund Site in Michigan. The United States Environmental
Protection Agency on March 7, 2016 issued a “Special Notice” letter to NCR
Corporation with respect to the release of hazardous substances at area 1 of OU5
of the river. NCR’s response is due in May 2016.



--------------------------------------------------------------------------------

Schedule 3.11A

Subsidiaries and Joint Ventures

 

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 1.    NCR EasyPoint LLC    Delaware    Limited
liability
company    NCR Corporation (100%)    2.    NCR Government Systems LLC   
Delaware    Limited
liability
company    NCR Corporation (100%)    3.    NCR Foundation    Ohio    Non-profit
   NCR Corporation (100%) (non-profit)    4.    North American Research
Corporation    Delaware    Corporation    NCR Corporation (100%)    5.    NCR
Scholarship Foundation    Ohio    Non-profit    NCR Corporation (100%)
(non-profit)    6.    The National Cash Register Company    Maryland   
Corporation    NCR Corporation (100%)    7.    Sparks, Inc.    Ohio   
Non-profit    NCR Corporation (100%)    8.    Donald Ryan & Associates Systems
Consultants    California    Corporation    NCR Corporation (100%)    9.    NCR
Middle East Holdings, LLC    Delaware    Limited
liability
company    NCR Corporation (100%)    10.    NCR International, Inc.    Delaware
   Corporation    NCR Corporation (100%)    Designated
Subsidiary

Material
Subsidiary

11.    NCR Australia Pty, Ltd.    Australia    Private
limited    NCR Dutch Holdings C.V. (100%)    Excluded
Subsidiary

 

2



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 12.    NCR Korea Co Ltd.        Korea    Limited
company   

NCR International, Inc. (99.86%)

NCR Corporation (.14%)

   Excluded
Subsidiary 13.    NCR Corporation India Private Limited    India    Private
limited
company   

NCR International, Inc. (99.99%)

NCR Corporation (.01%)

   Excluded
Subsidiary 14.    NCR Belgium & Co. SNC    Belgium    General
partnership   

NCR International, Inc. (99%)

NCR Corporation (1%)

   Excluded
Subsidiary 15.    NCR France, SNC    France    Partnership   

NCR International, Inc. (99.5%)

NCR Corporation (.5%)

   Excluded
Subsidiary 16.    NCR Treasury Finance Limited    Bermuda    Limited
company   

NCR International, Inc. (90%)

NCR Corporation (10%)

   Excluded
Subsidiary 17.    NCR Treasury Financing Limited    Bermuda    Limited
company   

NCR Treasury Finance Limited (90%)

NCR International, Inc. (10%)

   Excluded
Subsidiary 18.    NCR Bilisim Sistemleri, LS    Turkey    Limited
liability
company   

NCR International, Inc. (99.99%)

Third party (.01%)

   Excluded
Subsidiary 19.    NCR Zimbabwe (Private) Limited    Zimbabwe    Limited
company    NCR International, Inc. (100%)    Excluded
Subsidiary 20.    N. Timms & Co (Private) Ltd    Zimbabwe    Limited
company    NCR Zimbabwe (Private) Limited (100%)    Excluded
Subsidiary 21.    NCR Brasil LTDA    Brazil    Limited
liability
company    NCR Corporation (100%)    Excluded
Subsidiary 22.    Wyse Sistemas de Informatica Ltda1        Brazil   
Corporation    NCR Brasil LTDA (100%)    Excluded
Subsidiary

 

1  In process of liquidation.

 

3



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 23.    NCR Brasil – Industria de Equipamentos para Automacao S.A.   
Brazil    Corporation   

NCR Dutch Holdings B.V. (51%)

Third party (49%)

   Excluded
Subsidiary 24.    NCR Singapore Pte Ltd    Singapore    Private
limited    NCR Corporation (100%)    Excluded
Subsidiary 25.    NCR Oesterreich Ges.m.b.H.    Austria    Company
with
limited
liability    NCR Corporation (100%)    Excluded
Subsidiary 26.    NCR Iberia Lda    Portugal    Limited
company    NCR Corporation (100%)    Excluded
Subsidiary 27.    NCR Espana, S.L.    Spain    Limited
liability
company    NCR Corporation (100%)    Excluded
Subsidiary 28.    NCR (Macau) Limited    Macau    Limited
company    NCR Corporation (100%)    Excluded
Subsidiary 29.    NCR (NZ) Corporation    New
Zealand    Corporation    NCR Corporation (100%)    Excluded
Subsidiary 30.    NCR UK Group Limited    United
Kingdom    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary

Material
Subsidiary

31.    NCR Limited    United
Kingdom    Limited
company    NCR UK Group Limited (100%)    Excluded
Subsidiary 32.    NCR Ghana Limited    Ghana    Limited
company    NCR Limited (61%)    Excluded
Subsidiary 33.    NCR (Cyprus) Limited    Cyprus    Limited
company    NCR (Middle East) Limited (100%)    Excluded
Subsidiary 34.    NCR Financial Solutions Group Limited    United
Kingdom    Limited
company    NCR Limited (100%)    Excluded
Subsidiary 35.    NCR (Kenya) Limited    Kenya    Limited
company    NCR Limited (100%)    Excluded
Subsidiary 36.    NCR (Bahrain) W.L.L.    Bahrain    Limited
liability
company    NCR Corporation (49%)    Excluded
Subsidiary 37.    Global Assurance Limited        Bermuda    Limited
company    NCR Corporation (100%)    Excluded
Subsidiary

 

4



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 38.    NCR (Nigeria) PLC    Nigeria    Public
limited
company    NCR Corporation (61.76%)    Excluded
Subsidiary 39.    NCR A/O    Russia    Closed
joint stock
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 40.    4Front Technologies SA France    France    Société
Anonyme    NCR UK Group Limited (100%)    Excluded
Subsidiary 41.    NCR Japan, Ltd.    Japan    Corporation    NCR International,
Inc. (50.56%)    Excluded
Subsidiary 42.    UNICCS Co., Ltd.    Japan    Corporation    NCR Japan, Ltd.
(8.16%)    Joint
Venture

Excluded
Subsidiary

43.    Nihon SolTec Japan Ltd.    Japan    Corporation    NCR Japan, Ltd.
(22.5%)    Joint
Venture

Excluded
Subsidiary

44.    Nippon NCR Business Solution Co., Ltd.    Japan    Corporation    NCR
Japan, Ltd. (28.27%)    Joint
Venture

Excluded
Subsidiary

45.    Nihon NCR Services Japan, Ltd.    Japan    Corporation    NCR Japan, Ltd.
(12.12%)    Joint
Venture

Excluded
Subsidiary

46.    TN Brain Co. Ltd.    Japan    Corporation    NCR Japan, Ltd. (24%)   
Joint
Venture

Excluded
Subsidiary

47.    Nihon ATM Japan, Ltd.    Japan    Corporation   

NCR Japan, Ltd. (20%)

NCR Services Japan Ltd. (5%)

   Joint
Venture

Excluded
Subsidiary

48.    NOACC        Japan    Corporation    NCR Japan, Ltd. (15%)    Joint
Venture

Excluded
Subsidiary

 

5



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 49.    GSS    Japan    Corporation    NCR Japan, Ltd. (5.45%)    Joint
Venture

Excluded
Subsidiary

50.    Global Solution Services, Ltd.    Japan    Corporation   

NCR Japan, Ltd. (5.5%)

NCR Services Japan Ltd. (6.8%)

   Joint
Venture

Excluded
Subsidiary

51.    NCR Canada Corporation    Canada    Limited
corporation    NCR Dutch Holdings B.V (100%)    Excluded
Subsidiary 52.    NCR Dutch Holdings C.V.    Netherlands    Limited
partnership   

NCR Corporation (1%) (general partner)

NCR International, Inc. (99%)

   Excluded
Subsidiary

Material
Subsidiary

53.    NCR Dutch Holdings B.V.    Netherlands    Corporation    NCR
International & Co Luxembourg Holdings SNC (100%)    Excluded
Subsidiary 54.    NCR Services Limited    Bermuda    Limited
company    NCR Dutch Holdings C.V. (100%)    Excluded
Subsidiary 55.    NCR Ceska Republika spol. S.r.o.    Czech
Republic    Limited
liability
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 56.    Keynesplein Holding C.V.    Netherlands    Limited
partnership   

NCR Corporation (89.5%) (general partner)

NCR International, Inc. (10.5%)

   Excluded
Subsidiary

Material
Subsidiary

57.    NCR GmbH    Germany    Company
with
limited
liability    Keynesplein Holding C.V. (100%)    Excluded
Subsidiary 58.    NCR del Peru S.A.    Peru    Limited
company   

NCR International, Inc. (.002%)

NCR Corporation (99.996%)

   Excluded
Subsidiary 59.    NCR Antilles S.A.R.L.        French W.I.    Limited
company    NCR Corporation (100%)    Excluded
Subsidiary

 

6



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 60.    NCR (Middle East) Limited    Cyprus    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 61.    NCR (Thailand) Limited    Thailand    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 62.    NCR (Hellas) S.A.    Greece    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 63.    NCR Corporation (Philippines)    Philippines    Corporation   
NCR International, Inc. (99%)    Excluded
Subsidiary 64.    NCR Consumables, SA de C.V.    Mexico    Variable
capital
company   

NCR Corporation (99.99%)

NCR International, Inc. (.01%)

   Excluded
Subsidiary 65.    NCR Global Consumables Solutions, SA de C.V.    Mexico   
Variable
capital
company   

NCR Corporation (99.99%)

NCR International, Inc. (.01%)

   Excluded
Subsidiary 66.    NCR Asia Pacific PTE Limited    Singapore    Private limited
company    NCR International, Inc. (100%)    Excluded
Subsidiary 67.    NCR (North Africa) Limited    Cyprus    Limited
company    NCR (Middle East) Limited (100%)    Excluded
Subsidiary 68.    NCR Corporation de Centroamerica S.A.2    Panama   
Corporation    NCR International, Inc. (100%)    Excluded
Subsidiary 69.    NCR (IRI) Ltd.    Cyprus    Limited
company    NCR (Middle East) Limited (100%)    Excluded
Subsidiary 70.    NCR (Near East) Limited    Cyprus    Limited
company    NCR International, Inc. (100%)    Excluded
Subsidiary 71.    NCR Systems Taiwan Ltd.    Taiwan    Limited
company    NCR International, Inc. (100%)    Excluded
Subsidiary 72.    NCR Nederland B.V.        Netherlands    Public limited
liability
company    NCR Corporation (100%)    Excluded
Subsidiary

 

2  In process of liquidation.

 

7



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 73.    NCR Danmark A/S    Denmark    Private
limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 74.    NCR Cebu Development Center, Inc.    Philippines   
Corporation    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 75.    NCR Finland OY    Finland    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 76.    Quantor Holding LLC    Delaware    Limited
liability
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 77.    Data Pathing Holding LLC    Delaware    Limited
liability
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 78.    NCR Chile Industrial y Comercial Limitada    Chile    Limited
company   

Quantor Holding LLC (45.835%)

Data Pathing Holding LLC (45.835%)

NCR Dutch Holdings B.V. (8.33%)

   Excluded
Subsidiary 79.    NCR Colombia Ltda    Colombia    Limited
company   

NCR Dutch Holdings B.V. (42.63%)

NCR Chile Industrial y Comercial Limitada (57.37%)

   Excluded
Subsidiary 80.    Fondo Colombiano de Inversiones de Capital de Riesgo S.A.   
Colombia    Corporation    NCR Colombia Ltda (1.75%)    Excluded
Subsidiary 81.    Papeles y Suministros del Cuaca S.A.3        Colombia   
Corporation    NCR Colombia Ltda (95%)    Excluded
Subsidiary

 

3  In process of liquidation.

 

8



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 82.    NCR Norge AS    Norway    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 83.    NCR Ukraine Limited    Ukraine    Limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 84.    NCR Argentina S.R.L.    Argentina    Limited
company   

NCR Dutch Holdings B.V. (89%)

Quantor Holding LLC (11%)

   Excluded
Subsidiary 85.    NCR International (South Africa) (Pty) Ltd.    South
Africa    Private
limited
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 86.    NCR Italia Holdings LLC    Delaware    Limited
liability
company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 87.    NCR (Switzerland) GmbH    Switzerland    Company
with
limited
liability    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 88.    National Registrierkassen AG    Switzerland    Corporation   
NCR (Switzerland) GmbH (100%)    Excluded
Subsidiary 89.    NCR Global Holdings Limited    Ireland    Limited
company    NCR Dutch Holdings C.V. (100%)    Excluded
Subsidiary 90.    NCR Dominicana C. por A.    Dominican
Republic    Share
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 91.    NCR International Technology Limited    Ireland    Limited
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 92.    NCR Global Solutions Limited    Ireland    Limited
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary

Material
Subsidiary

93.    NCR Airside Ireland Limited        Ireland    Limited
company    NCR Global Solutions Limited (100%)    Excluded
Subsidiary

 

9



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 94.    NCR Italia S.r.l.    Italy    Limited
liability
company   

NCR Italia Holdings LLC (10%)

NCR Airside Ireland Limited (90%)

   Excluded
Subsidiary 95.    NCR Indonesia LLC    Delaware    Limited
liability
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 96.    P. T. NCR Indonesia    Indonesia    Limited
company   

NCR Global Holdings Limited (99%)

NCR Indonesia LLC (1%)

   Excluded
Subsidiary 97.    NCR (Malaysia) Sdn. Bhd.    Malaysia    Limited
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 98.    Tricubes NCR JV Sdn Bhd    Malaysia    Limited
company    NCR (Malaysia) Sdn. Bhd. (30%)    Excluded
Subsidiary 99.    NCR Solutions (Middle East) LLC    Delaware    Limited
liability
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 100.    NCR Poland LLC    Delaware    Limited
liability
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 101.    NCR Polska Sp.z.o.o.    Poland    Limited
company    NCR Poland LLC (100%)    Excluded
Subsidiary 102.    NCR European and South American Holdings LLC    Delaware   
Limited
liability
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 103.    NCR Magyarorszag Kft.        Hungary    Limited
company   

NCR Global Holdings Limited (96.67%)

NCR European and South American Holdings LLC (3.33%)

   Excluded
Subsidiary

 

10



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 104.    NCR de Mexico, S.A. de C.V.    Mexico    Capital
variable
limited
company   

NCR European and South American Holdings LLC (99.99%)

NCR Global Holdings Limited (0.01%)

   Excluded
Subsidiary 105.    NCR Latin American Holdings LLC    Delaware    Limited
liability
company    NCR Global Holdings Limited (100%)    Excluded
Subsidiary 106.    NCR Solutions de Mexico S. de R.L. de C.V.    Mexico   
Limited
company    NCR Latin American Holdings LLC (100%)    Excluded
Subsidiary 107.    NCR (Bermuda) Holdings Limited    Bermuda    Limited
company    NCR Dutch Holdings C.V. (100%)    Excluded
Subsidiary

Material
Subsidiary

108.    NCR Bermuda (2006) Limited    Bermuda    Limited
company    NCR Netherlands Holdings C.V. (100%)    Excluded
Subsidiary 109.    NCR (Hong Kong) Limited    Hong
Kong    Limited
company   

NCR GMBH (86.47%)

NCR Dutch Holding C.V. (13.53%)

   Excluded
Subsidiary 110.    NCR (Beijing) Financial Equipment System Co., Ltd.    China
   Limited
company    NCR (Hong Kong) Limited (100%)    Excluded
Subsidiary 111.    NCR (Guangzhou) Technology Co., Ltd.    China    Limited
company   

NCR (Hong Kong) Limited (75%)

NCR (Beijing) Financial Equipment System Co., Ltd. (25%)

   Excluded
Subsidiary 112.    NCR (Shanghai) Technology Services Ltd.    China    Limited
company    NCR (Hong Kong) Limited (100%)    Excluded
Subsidiary 113.    NCR D.O.O. Beograd
   Serbia    Corporation    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary

 

11



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 114.    Radiant Payment Services, LLC    Georgia    Limited
Liability
Company    NCR Corporation (100%)    Designated
Subsidiary 115.    Radiant Systems Retail Solutions Pte Ltd.    Singapore   
Private
Company
Limited by
Shares    NCR International, Inc. (100%)    Excluded
Subsidiary 116.    Radiant Systems Asia-Pacific Pty Ltd.    Australia   
Proprietary
Company
Limited by
Shares    NCR Dutch Holdings C.V. (100%)    Excluded
Subsidiary 117.    Radiant Systems UK (II) Limited    England and
Wales    Corporation    Rads International S.A.R.L. (100%)    Excluded
Subsidiary 118.    Radiant Systems Limited    United
Kingdom    Corporation    Radiant Systems UK (II) Limited    Excluded
Subsidiary 119.    Radiant Systems Retail Solutions, S.L.    Spain    Private
Limited
Company    NCR International, Inc. (100%)    Excluded
Subsidiary 120.    NCR International SNC    Luxembourg    Partnership   

NCR Corporation (95%)

NCR International, Inc. (5%)

   Excluded
Subsidiary 121.    NCR International 2 SNC    Luxembourg    Partnership   

NCR International SNC (95%)

NCR International, Inc. (5%)

   Excluded
Subsidiary 122.    RADS International SARL    Luxembourg    Corporation    NCR
International 2 S.e.n.c. (100%)    Excluded
Subsidiary 123.    RADS Australia Holdings Pty Ltd    Australia    Proprietary
Company    RADS International SARL (100%)    Excluded
Subsidiary 124.    Quest Retail Technology Pty Ltd    Australia    Proprietary
Company    RADS Australia Holdings Pty Ltd. (100%)    Excluded
Subsidiary

Material
Subsidiary

125.    TCR Business Systems, Inc.        Texas    Corporation    NCR
International, Inc. (100%)   

 

12



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 126.    Radiant Systems GmbH    Austria    Corporation    RADS
International SARL (100%)    Excluded
Subsidiary 127.    Orderman GmbH    Austria    Limited
Liability
Company    Radiant Systems GmbH (100%)    Excluded
Subsidiary 128.    Orderman Iberica S.L.    Spain    Limited
Liability
Company    Orderman GmbH (100%)    Excluded
Subsidiary 129.    Orderman S.Á R.L.    Luxeumbourg    Limited
Liability
Company    RADS International SARL (100%)    Excluded
Subsidiary

Material
Subsidiary

130.    Radiant Systems Retail Solutions Private Limited    India    Corporation
   Radiant Systems Retail Solutions Pte Ltd. (Singapore) (100%)    Excluded
Subsidiary 131.    Radiant Systems Ltd.    Thailand    Limited
Liability
Company    NCR Corporation (100%)    Excluded
Subsidiary 132.    Radiant Systems Retail Solutions SDN. BDH.    Malaysia   
Private
Company    RADS International SARL (100%)    Excluded
Subsidiary 133.    Radiant Holdings Pty Ltd.    Victoria
Australia    Proprietary
Company    RADS International SARL (100%)    Excluded
Subsidiary 134.    Texas Digital Systems, Inc.    Texas    Corporation    NCR
Corporation (100%)    135.    NCR Qatar LLC    Qatar    Limited
Liability
Company   

NCR Corporation (49% voting, 97% profits and losses and 100% liquidation rights)

Third party (51% voting, 3% profits)

   Excluded
Subsidiary 136.    NCR Comercial E Inversiones Limitada    Chile    Limited
company   

NCR de Chile Industrial y Comercial Limitada (99%)

NCR Dutch Holdings B.V. (1%)

   Excluded
Subsidiary

 

13



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction of
Organization    Type of Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 137.    NCR International & Co Luxembourg SNC    Luxembourg   
Partnership   

NCR International, Inc. (0.01%)

NCR International 2 SNC (99.9%)

   Excluded
Subsidiary 138.    NCR International & Co Holdings Luxembourg SNC    Luxembourg
   Partnership    NCR International & Co Luxembourg SNC (100%)    Excluded
Subsidiary 139.    Moon Holdings S.P.V Ltd.    Israel    Private
Company    NCR Corporation (100%)    140.    NCR Global Ltd.    Israel   
Corporation    Moon Holdings S.P.V Ltd. (100%)    Excluded
Subsidiary

Material
Subsidiary

141.    NCR Israel Ltd.    Israel    Corporation    NCR Global Ltd. (100%)-   
Excluded
Subsidiary 142.    Retalix (UK) Limited    United
Kingdom    Private
Limited
Company    NCR Ltd. (100%)    Excluded
Subsidiary 143.    Retalix Australia PTY Ltd.    Australia    Proprietary
Limited
Company    NCR Global Ltd. (100%)    Excluded
Subsidiary 144.    Retalix France SARL    France    Societe a
Responsabilite
Limitee    NCR France, SNC. (100%)    Excluded
Subsidiary 145.    Retalix Technology (Beijing) Co. Ltd.    China    Company
incorporated
in accordance
with the “Law
of the
People’s
Republic of
China
concerning
Wholly
Foreign
Owned
Enterprises”    NCR (Beijing) Financial Equipment System Co. Ltd. (100%)   
Excluded
Subsidiary

 

14



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 146.    Retalix Italia S.p.A.    Italy    Corporation    NCR Italia
SRL (100%)    Excluded
Subsidiary 147.    Tamar Industries M.R. Electronic Ltd.    Israel   
Corporation    NCR Global Ltd. (100%)    Excluded
Subsidiary 148.    Palm Point Ltd.4    Israel    Corporation    NCR Global Ltd.
(100%)    Excluded
Subsidiary 149.    NCR Hospitality Bahrain SPC    Bahrain    Corporation    NCR
(Middle East) Limited (100%)    Excluded
Subsidiary 150.    Alaric Systems Limited5    United
Kingdom    Limited
Liability
Company    NCR Limited (100%)    Excluded
Subsidiary 151.    NCR Payments and Services Malaysia Sdn. Bhd.    Malaysia   
Limited
Liability
Company    NCR Dutch Holdings B.V. (100%)    Excluded
Subsidiary 152.    Alaric International Pty Ltd.6    Australia    Proprietary
Limited
Liability
Company    Alaric Systems Limited (100%)    Excluded
Subsidiary 153.    Alaric International Kft7    Hungary    Limited
Liability
Company    NCR Limited (100%)    Excluded
Subsidiary 154.    Digital Insight Corporation    Delaware    Corporation    NCR
Corporation (100%)    Material
Subsidiary 155.    Digital Insight India Products Private Limited    India   
Corporation    Digital Insight Corporation (100%)    156.    NCR Charity
Corporation    Delaware    Non-profit    NCR Corporation (100%)    157.    NCR
Receivables LLC    Delaware    Limited
Liability
Company    NCR Corporation (100%)   

 

4  In process of liquidation.

5  In process of liquidation.

6  In process of liquidation.

7  In process of liquidation.

 

15



--------------------------------------------------------------------------------

    

Name of Entity

   Jurisdiction
of
Organization    Type of
Entity   

Owner(s) and

Ownership Interest

Percentage(s)

   Status 158.    Iber Aloha S.L.    Spain    Limited
Liability
Company    NCR Espana SL (100%)    159.    NCR Foreign Investco, LLC    Delaware
   Limited
Liability
Company    NCR Corporation (100%)    160.    NCR Foreign Investco 1, LLC   
Delaware    Limited
Liability
Company    NCR Corporation (100%)    161.    Global Acquisition C.V.   
Netherlands    Partnership    NCR Foreign Investco 1, LLC (100%)   

Option, warrants, calls, etc.

NCR Manaus

The Brazil Shareholders’ Agreement contains put and call rights in favor of the
shareholders of NCR Manaus under various circumstances specified therein,
including, for example, in the event that NCR Manaus sales do not achieve
certain thresholds over an initial five-year period or if a shareholder becomes
bankrupt, misuses confidential information, or engages in questionable business
practices, all subject to the terms and conditions of the Brazil Shareholders’
Agreement.

 

16



--------------------------------------------------------------------------------

Schedule 3.11B

Disqualified Equity Interests

 

Issuer

  

Holder

  

Number

  

Date of Issuance

  

Conversion or Dividend
Feature

NCR (Thailand) Limited

   Kian Gwan Commercial Co., Ltd. (“Kian Gwan”)   

15,400 Class A Shares

230,000 Class B Shares

   February 5, 1996    Annual dividends of 18% accrue to the Class A Shares so
long as there are profits of NCR (Thailand) Limited sufficient to pay such
dividends.

NCR Manaus

   The Brazil Shareholders’ Agreement contains put and call rights in favor of
the shareholders of NCR Manaus under various circumstances specified therein,
including, for example, in the event that NCR Manaus sales do not achieve
certain thresholds over an initial five-year period or if a shareholder becomes
bankrupt, misuses confidential information, or engages in questionable business
practices, all subject to the terms and conditions of the Brazil Shareholders’
Agreement.

RADS International S.a.r.l.

   NCR International 2 S.e.n.c.   

Tranche A:

8,937,630

Tranche 2:

16,213,849

Tranche 2B:

20,000,000

Tranche B:

24,805,751

Tranche 2B:

12,375,220

Tranche C:

1,870,512

Tranche D:

3,900,600

Tranche E:

15,760,000

Tranche 6:

94,754

Tranche G:

1,472,989

  

Tranche A:

January 4, 2008

Tranche 2:

January 4, 2008

Tranche 2B:

January 4, 2008

Tranche B:

January 8, 2008

Tranche C:

April 2, 2008

Tranche D:

July 1, 2008

Tranche E:

July 3, 2008

Tranche 6:

September 25, 2008

Tranche G:

September 25, 2008

All renumbered and controlled by the CPEC Master Agreement dated December 29,
2010

  

Each CPEC carries the right to receive a dividend to the extent the board
declares it and there are sufficient earnings of RADS International S.a.r.l.

On the 30th anniversary of Issue Date of the CPECs, RADS International S.a.r.l.
is required to redeem all of the CPECs.

At any time after the 3rd anniversary of the Issue Date, the CPECs may be
converted at the option of RADS International S.a.r.l or the shareholder into
Conversion Shares at a premium.

NCR International 2 S.e.n.c.

   NCR International S.e.n.c.   

Tranche A:

239,201*

  

Tranche A:

January 3, 2008*

   Each CPEC carries the right to receive

 

17



--------------------------------------------------------------------------------

     

Tranche B:

1,187,161

Tranche C:

4,544,819

Tranche D

22,556,057

Tranche E:

50,061*

Tranche F:

951,163

Tranche G:

521,966*

Tranche H:

9,917,350

Tranche I

50,212

Tranche J:

796,456

  

Tranche B:

January 3, 2008*

Tranche C:

January 3, 2008

Tranche D:

January 3, 2008

Tranche E:

April 1, 2008*

Tranche F:

April 1, 2008

Tranche G:

July 1, 2008*

Tranche H:

July 1, 2008

Tranche J:

November 25, 2008

  

a dividend to the extent the board declares it and there are sufficient earnings
of NCR International 2 S.e.n.c.

On the 30th anniversary of Issue Date of the CPECs, NCR International 2 S.e.n.c.
is required to redeem all of the CPECs.

At any time after the 3rd anniversary of the Issue Date, the CPECs may be
converted at the option of NCR International 2 S.e.n.c. or the shareholder into
Conversion Shares at a premium.

 

* Initially issued to Radiant Systems International, Inc. and transferred to NCR
International S.e.n.c. on October 31, 2008.

 

18



--------------------------------------------------------------------------------

 

LOGO [g174695dspa.jpg]

  

Schedule 3.17

Insurance

 

Schedule of Insurance

  

 

LOGO [g174695dspc.jpg]

 

 

 

 

Coverage Description

  

Amount /Limit

  

Insurer

  

Policy Number

  

Policy Period

    

Automobile Liability

 

Provides coverage for claims that an insured is legally obligated to pay because
of bodily injury or property damage caused by an accident resulting from the
ownership, maintenance or use of a covered automobile. Coverage for loss of
income, medical expenses and uninsured/underinsured motorists’ protection is
also available.

 

Coverage is written on an occurrence basis which means that the policy will
respond only if the injury or damage occurs during the policy period.

Automobile Liability—US

      ACE American Insurance Company    ISA H08865978    11/01/15 –11/01/16   

•    Liability- Symbol 1

•    Personal Injury Protection – Symbol 5

•    Medical Payments – Symbol 2

•    Uninsured/Underinsured Motorist – Symbol 6

 

•    DEDUCTIBLES

  

$3,000,00

Statutory

$10,000

Statutory Minimum

Reject

           

Ø      Per Occurrence

   $3,000,000            

General Liability

 

General Liability insurance is designed to protect owners and operators of
business from a wide variety of liability exposures. These exposures include but
are not limited to liability arising out of accidents resulting from the
premises or operations of the insured, products sold by the insured, operations
completed by the insured and contractual liability. The policy will pay sums the
insured becomes legally obligated to pay as damages because of bodily injury or
property damage. In addition, the bodily injury or property damage must be
caused by an occurrence that takes place in the coverage territory. Coverage is
also afforded for personal and advertising injury.

 

Coverage is written on an occurrence basis which means that the policy will
respond only if the injury or damage occurs during the policy period.

 

COMMERCIAL GENERAL LIABILITY – US

     

ACE American Insurance Company

   HDO G2740232A    11/01/15 –11/01/16   

•    Each Occurrence

•    General Aggregate (US & Canada)

•    Products/Completed Ops Aggregate

•    Personal & Advertising Injury

•    Damage to Premises Rented to You

•    Medical Expenses

 

•    DEDUCTIBLES

  

$2,000,000

$4,000,000

$4,000,000

$2,000,000

$2,000,000

$10,000

           

Ø Per Occurrence

   $500,000            

Worker’s Compensation

 

This coverage provides payment for medical expenses and lost income in
accordance with state laws to workers injured during the course of employment.
Benefits are payable on a no-fault basis; that is, payments are made regardless
of fault and the employee does not have to sue his employer in order to collect
benefits. Workers’ Compensation covers two (2) types of injuries: bodily injury
by accident and bodily injury by disease.

 

Employers’ Liability

 

This coverage protects the employer for his common law liability against suits
brought by an employee for injuries that are not covered by Workers’
Compensation. Under most circumstances, Workers’ Compensation is the exclusive
remedy for workers who suffer a work related injury. However, in certain
situations, an employee or his family can bring tort suits for money damages
against an employer.

 

This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
date of this summary as shown below of the policy(ies) and does not include
subsequent changes. This document is not an insurance policy and does not amend,
alter or extend the coverage afforded by the listed policy(ies). The insurance
afforded by the listed policy(ies) is subject to all the terms, exclusions and
conditions of such policy(ies).



--------------------------------------------------------------------------------

LOGO [g174695dspa.jpg]    Schedule of Insurance    LOGO [g174695dspc.jpg]

 

Coverage Description

  

Amount /Limit

  

Insurer

  

Policy Number

  

Policy Period

     WORKERS COMPENSATION AND EMPLOYERS LIABILITY—AOS       Indemnity Insurance
Co of North America    WLR C48596629    11/01/15 – 11/01/16   

•    Workers Compensation

•    Bodily Injury by Accident – Each Accident

•    Bodily Injury By Disease – Policy Limit

•    Bodily Injury by Disease – Each Employee

  

Statutory

$1,000,000

$1,000,000

$1,000,000

           

 

•    DEDUCTIBLE

Ø      Each Occurrence

   $500,000             WORKERS COMPENSATION AND EMPLOYERS LIABILITY – CA, MA   
   ACE American Insurance Company    WLR C48596587    11/01/15 – 11/01/16   

•    Workers Compensation

•    Bodily Injury by Accident – Each Accident

•    Bodily Injury By Disease – Policy Limit

•    Bodily Injury by Disease – Each Employee

 

•    DEDUCTIBLE

  

Statutory

$1,000,000

$1,000,000

$1,000,000

           

Ø      Each Occurrence

   $500,000             WORKERS COMPENSATION AND EMPLOYERS LIABILITY—WI      
ACE American Insurance Company   

WC RETRO

SCF C48596708

   11/01/15 – 11/01/16   

•    Workers Compensation

•    Bodily Injury by Accident – Each Accident

•    Bodily Injury By Disease – Policy Limit

•    Bodily Injury by Disease – Each Employee

 

•    DEDUCTIBLE

  

Statutory

$1,000,000

$1,000,000

$1,000,000

           

Ø      Each Occurrence

   $500,000            

 

This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
date of this summary as shown below of the policy(ies) and does not include
subsequent changes. This document is not an insurance policy and does not amend,
alter or extend the coverage afforded by the listed policy(ies). The insurance
afforded by the listed policy(ies) is subject to all the terms, exclusions and
conditions of such policy(ies).



--------------------------------------------------------------------------------

LOGO [g174695dspa.jpg]    Schedule of Insurance    LOGO [g174695dspc.jpg]

 

Coverage Description

  

Amount /Limit

  

Insurer

  

Policy Number

  

Policy Period

     WORKERS COMPENSATION AND EMPLOYERS LIABILITY – TN       Agri General
Insurance Company    WLRC48596666    11/01/15 – 11/01/16    $51,851

•    Workers Compensation

•    Bodily Injury by Accident – Each Accident

•    Bodily Injury By Disease – Policy Limit

•    Bodily Injury by Disease – Each Employee

 

•    DEDUCTIBLE

  

Statutory

$1,000,000

$1,000,000

$1,000,000

            Each Occurrence    $500,000             EXCESS WORKERS’ COMPENSATION
AND EMPLOYERS LIABILITY       ACE American Insurance Company   

WC XS of SIR

WCU C48596745

   11/01/15 – 11/01/16    $10,966

Foreign Liability- Difference In Conditions

 

This policy serves as a contingent excess coverage and provides an Umbrella your
locally-admitted foreign placements. This policy also serves to fill any gaps or
differences in conditions that may occur within the local policies to ensure
more comprehensive coverage is in place.

 

This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
date of this summary as shown below of the policy(ies) and does not include
subsequent changes. This document is not an insurance policy and does not amend,
alter or extend the coverage afforded by the listed policy(ies). The insurance
afforded by the listed policy(ies) is subject to all the terms, exclusions and
conditions of such policy(ies).



--------------------------------------------------------------------------------

LOGO [g174695dspa.jpg]    Schedule of Insurance    LOGO [g174695dspc.jpg]

 

Coverage Description

  

Amount /Limit

  

Insurer

  

Policy Number

  

Policy Period

     MASTER FOREIGN PACKAGE – DIC       ACE American Insurance Company   
CXCD37445769001    11/01/15 - 11/01/16   

•    GENERAL LIABILITY

              

Ø      Each Occurrence

Ø      Products/Completed Ops Aggregate

Ø      Personal & Advertising Injury Aggregate

Ø      Damage to Premises (Each Occ.)

Ø      Medical Expense Limit

Ø      General Aggregate

Ø      Capping of Limits (Aggregate)

  

$5,000,000

$5,000,000

$1,000,000

$1,000,000

$50,000

$5,000,000

$10,000,000

           

•    CONTINGENT AUTO LIABILITY (EXCESS & DIC)

Ø      Each Accident

   $1,000,000            

EMPLOYERS LIABILITY

Ø      Bodily Injury by Accident

Ø      Bodily Injury per Employee

Ø      Bodily Injury by Disease

  

 

$1,000,000

$1,000,000

$1,000,000

           

•    MARITIME EMPLOYERS LIABILITY

Ø      Bodily Injury by Accident

Ø      Bodily Injury per Employee

Ø      Bodily Injury by Disease

  

 

$1,000,000

$1,000,000

$1,000,000

           

•    RETENTIONS

              

Ø      Each Claim (Employee Benefits Liability only)

   $1,000            

•    EXECUTIVE ASSISTANCE SERVICES

Ø      Policy Limit for Medical Assistance

   $1,000,000            

 

Umbrella & Excess Liability

 

An Umbrella or Excess Liability policy provides additional protection in excess
of the limits afforded by underlying liability policies such as General,
Automobile and Employers’ Liability. It does not provide excess coverage for
Directors’ & Officers’, Fiduciary and Employment Practices Liability policies
nor “professional” liability policies such as Medical Malpractice or Architects
and Engineers Errors & Omissions.

 

The difference between an Umbrella and an Excess Liability policy is an Umbrella
policy may provide coverage for some exposures not insured by the underlying
policies where as an Excess policy provides strictly excess limits for the
coverage offered by the underlying policies.

  

 

This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
date of this summary as shown below of the policy(ies) and does not include
subsequent changes. This document is not an insurance policy and does not amend,
alter or extend the coverage afforded by the listed policy(ies). The insurance
afforded by the listed policy(ies) is subject to all the terms, exclusions and
conditions of such policy(ies).



--------------------------------------------------------------------------------

LOGO [g174695dspa.jpg]    Schedule of Insurance    LOGO [g174695dspc.jpg]

 

Coverage Description

  

Amount /Limit

  

Insurer

  

Policy Number

  

Policy Period

    

Umbrella Liability

•    Each Occurrence

•    Aggregate

•    Retention

  

 

$25,000,000

$25,000,000

$25,000

   ACE Property & Casualty Insurance Co.    XOOG27919054001   
11/01/15 – 11/01/16    $1,145,807

Excess Liability

•    Each Occurrence

•    Aggregate

  

 

$25M xs $25M

$25M xs $25M

   XL Insurance America Inc    US00011796LI15A    11/01/15 – 11/01/16   
$130,290

Excess Liability

•    Each Occurrence

•    Aggregate

  

 

$50M xs $50M

$50M xs $50M

   Great American Insurance Co.    EXC4223407    11/01/15 – 11/01/16    $147,000

Excess Liability

•    Each Occurrence

•    Aggregate

  

 

$50M xs $100M

$50M xs $100M

   Federal Insurance Company    7982-01-59    11/01/15 – 11/01/16    $90,200

 

This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
date of this summary as shown below of the policy(ies) and does not include
subsequent changes. This document is not an insurance policy and does not amend,
alter or extend the coverage afforded by the listed policy(ies). The insurance
afforded by the listed policy(ies) is subject to all the terms, exclusions and
conditions of such policy(ies).



--------------------------------------------------------------------------------

SCHEDULE 5.14

Post-Closing Collateral Obligations

The documents listed below, together with all related documents, amendments,
confirmations, agreements, resolutions, certificates, instruments and filings,
if any, to be delivered no later than 60 days after the Effective Date, as such
date may be extended by the Administrative Agent in its sole discretion:

 

Jurisdiction/Entity

  

Required Documents

Austria—NCR Oesterreich Ges.m.b.H   

•    To put outstanding indebtedness in the form of a note

Bermuda—NCR Treasury Finance Limited   

•    To put outstanding indebtedness in the form of a note

France – NCR France SNC   

•    Opinion (enforceability) of Lender’s Counsel

 

•    Opinion (capacity) of Borrower’s Counsel in respect of NCR International
Inc.

 

•    Opinion (capacity) of Borrower’s Counsel in respect of NCR Corporation

 

•    Third ranking share pledge security granted by NCR International. Inc. as
pledgor

 

•    Third ranking share pledge security granted by NCR Corporation as pledgor

 

•    Shareholder’s resolution of NCR France SNC

 

•    Constitutional documents of NCR France SNC

 

•    Bordereau Forms

India – NCR Corporation India Private Limited   

•    No-objection from the Authorised Dealer Bank for continuance of the pledge
in light of revised obligations and new borrowers

 

•    NCR Corporation Company Certificate

 

•    NCR International, Inc. Company Certificate

 

•    Share Transfer Form (one each for NCR International, Inc. and NCR
Corporation)

 

•    Opinion of Lender’s Counsel



--------------------------------------------------------------------------------

Israel – Moon Holdings S.P.V Ltd.   

•    Amended and Restated Share Pledge Agreement

 

•    Opinion of Borrower’s Counsel

 

•    Extract from the Registrar of Pledges as in effect prior to closing

 

•    Moon Holdings Board Resolutions

 

•    NCR Corporation Corporate Approvals

 

•    Pledge Notice to the Registrar of Pledges

Japan – NCR Japan, Ltd.   

•    Opinion of Lender’s Counsel

 

•    Constitutional documents of NCR Japan, Ltd.:

 

•    Shareholder Registry (kabunushi meibo)

 

•    Articles of Incorporation (teikan)

 

•    Board Regulations (torishimariyakukai kisoku)

 

•    Share Handling Rules (kabushiki toriatsukai kisoku)

 

•    Commercial Register (rireki jikou zenbu shoumeisho)

Luxembourg – NCR International S.N.C.   

•    Opinion (capacity) of Borrower’s Counsel

 

•    Opinion (validity) of Lender’s Counsel

 

•    Confirmation Agreement

 

•    Certified copy of the Partners’ Register of Luxco

 

•    Luxembourg Managers’ Written Resolutions for NCR International S.N.C

 

 

2



--------------------------------------------------------------------------------

  

•    Commercial register extract and negative certificate for NCR International
S.N.C.

 

•    Formalities certificate in respect of NCR International S.N.C.

Netherlands – NCR Dutch Holdings C.V. and Keynesplein Holdings C.V.   

•    Opinion of Lender’s Counsel (in respect of the existing security)

Netherlands – Global Acquisition C.V.   

•    Opinion of Lender’s Counsel

 

•    Partnership resolution

 

•    Constitutional documents of Global Acquisition C.V.

 

•    Partnership interest pledge agreement

 

3



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

  •   Notes payable, in the principal amount of $5 million, issued pursuant to
that certain Indenture, dated as of November 1, 1988, between the Company and
State Street Bank and Trust Company, as Trustee. The notes payable mature in
2020 and bear interest at a rate of 9.49% per annum.

 

  •   Senior Unsecured Notes: On September 17, 2012, the Company issued $600
million aggregate principal amount of 5.00% senior unsecured notes due in 2022
(the “5.00% Notes”). The 5.00% Notes were sold at 100% of the principal amount
and will mature on July 15, 2022. On December 18, 2012, the Company issued $500
million aggregate principal amount of 4.625% senior unsecured notes due in 2021
(the “4.625% Notes”). The 4.625% Notes were sold at 100% of the principal amount
and will mature on February 15, 2021. On December 19, 2013, the Company issued
$400 million aggregate principal amount of 5.875% senior unsecured notes due in
2021 (the “5.875% Notes”) and $700 million aggregate principal amount of 6.375%
senior unsecured notes due in 2023 (the “6.375% Notes”), the proceeds of which
were used solely for the acquisition of Digital Insight. The 5.875% Notes were
sold at 100% of the principal amount and will mature on December 15, 2021 and
the 6.375% Notes were sold at 100% of the principal amount and will mature on
December 15, 2023. The senior unsecured notes are guaranteed, fully and
unconditionally, on an unsecured senior basis, by our 100% owned subsidiary, NCR
International, Inc.

 

  •   Trade Receivables Securitization Facility: In November 2014, the Company
established a two-year revolving trade receivables securitization facility (the
“A/R Facility”) with PNC Bank, National Association as the administrative agent,
and various lenders. The A/R Facility provides for up to $200 million in funding
based on the availability of eligible receivables and other customary factors
and conditions. As of December 31, 2015, there was $200 million outstanding
under the A/R facility.

 

  •   Chile Term Loan: In October 2013, the Company entered into a 5-year term
loan with BBVA in the aggregate amount of $29 million at an interest rate of
7.71%. As of December 31, 2015, this loan had $12.2 million outstanding.

 

  •  

During 2009, the Company entered into a transaction with the Development
Authority of Columbus, Georgia (the “Development Authority”). The transaction
resulted in the issuance of approximately $5 million in taxable revenue bonds by
the Development Authority. The 2009 transaction also contemplated a second bond
issuance for a second facility in Columbus, and during 2011, the Development
Authority issued an additional $1.5 million taxable revenue bond. The
Development Authority used the proceeds of the bonds to purchase manufacturing
facilities consisting of buildings and fixtures. The Company and the Development
Authority entered into lease and financing agreements, whose terms provide the
Company with ten year leases of each facility for manufacturing purposes (and in
some cases for assembly and office use). Under the terms of the agreements, the
rental payments made by the Company will be utilized by the Development
Authority to repay the

 

4



--------------------------------------------------------------------------------

principal and interest (at a rate of 5%) of the bonds and the Company will have
the option of acquiring the facilities for a nominal amount at the end of the
respective lease terms. Based on the terms of the agreements, the transactions
were accounted for as capital leases, which resulted in the capitalization of
the purchase price of the facilities as an asset and recording of the capital
lease obligation as long-term debt. The unamortized amount of the capital lease
obligations included in consolidated debt as of December 31, 2015 is $2.9
million.

 

5



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.1

 

 

1  Subject to review of lien searches.

 

6



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

 

1. The CPEC Master Agreement dated December 29, 2010 for RADS International
S.a.r.l. contains restrictions on RADS International S.a.r.l.’s payment of
dividends if there is an event of default, in excess of certain amounts or if
there is accrued but unpaid dividends on the CPECs. NCR International 2 S.e.n.c.
holds the CPECs in RADS International S.a.r.l.

 

2. The terms and conditions of the CPECs issued by NCR International 2 S.e.n.c.
to NCR International S.e.n.c. contain restrictions on NCR International 2
S.e.n.c.’s payment of dividends if there is an event of default, in excess of
certain amounts or if there is accrued but unpaid dividends on the CPECs. NCR
International S.e.n.c. holds the CPECs in NCR International 2 S.e.n.c.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement (as defined below), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor:                            

 

  2. Assignee:                            

  [and is an Affiliate/Approved Fund of [Identify Lender]]1

 

  3. Company: NCR Corporation

 

  4. Administrative Agent: JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

  5. Credit Agreement: Credit Agreement dated as of August 22, 2011, as amended
and restated as of July 25, 2013 and as further amended and restated as of
March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent

 

  6. Assigned Interest:2

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans3  

Term Loans

   $         $           %   

Revolving Commitment/Loans

   $         $           %   

[            ]4

   $         $           %   

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.

 

 

2  Must comply with the minimum assignment amount set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3  Set forth, to at least nine decimals, as a percentage of the
Commitments/Loans of all Term Lenders, Revolving Lenders or Incremental Term
Lenders of any Series, as applicable.

4  In the event Incremental Term Commitments/Loans of any Series are established
under Section 2.20 of the Credit Agreement, refer to the Series of such
Incremental Term Loans assigned.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, by       Name:   Title:

 

[NAME OF ASSIGNEE], as Assignee, by       Name:   Title:

 

 

3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by       Name:   Title:

[Consented to:]6

 

[NCR CORPORATION, as Company,] by       Name:   Title:

[Consented to:]7

 

[ISSUING BANK,] by       Name:   Title:

 

 

5  To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(i)(B) of the Credit Agreement.

6  To be included only if the consent of the Company is required by
Section 9.04(b)(i)(A) of the Credit Agreement.

7  To be included only if the consent of any Issuing Bank is required by
Section 9.04(b)(i)(C) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of the Company’s Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Company, any of the Company’s Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including, without limitation, being an Eligible Assignee), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof (or, prior to the first
such delivery, the financial statements referred to in Section 3.04 thereof),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender that is a
U.S. Person, attached to this Assignment and Assumption is IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax,
(vi) if it is a Foreign Lender, attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.16 of the
Credit Agreement, duly completed and executed by the Assignee, and (vii) it does
not bear a relationship to the Company as described in Section 108(e)(4) of the
Code; and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of New York.

4. Dutch-Specific Provisions. Please seek Dutch legal advice (i) until the
interpretation of the term “public” (as referred to in Article 4.1(1) of the
CRR) has been published by the competent authority, if the participation of a
Lender in a Loan/Facility/Commitment is less than EUR 100,000 (or the foreign
currency equivalent thereof) and (ii) as soon as the interpretation of the term
“public” has been published by the competent authority, if a Lender is or would
be considered to be part of the public on the basis of such interpretation.

5. UK-Specific Provisions. (a) The Assignee confirms, for the benefit of the
Administrative Agent and any relevant Loan Party, but without liability to any
Loan Party, that it is [[a UK Qualifying Lender (other than a UK Treaty
Lender)][a UK Treaty Lender][not a UK Qualifying Lender]].1 ; (b)[The Assignee
confirms that the person beneficially entitled to interest payable to that
Assignee in respect of an advance under a Loan Document is either:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

  

 

1 

Delete as applicable - each Assignee is required to confirm which of these three
categories it falls within.

 

2



--------------------------------------------------------------------------------

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]2

(c) [The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [            ] 3,
so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax, and requests that the Company notify:
(i) each Loan Party which is a Party as a Loan Party as at the Effective Date;
and (ii) each Loan Party which becomes a Loan Party after the Effective Date,
that it wishes that scheme to apply to the Agreement.]4

6. Irish-Specific Provisions. Each Lender shall indicate, for the benefit of the
Administrative Agent and any relevant Loan Party, but without liability to any
Loan Party, whether it is: a) not an Irish Qualifying Lender, b) an Irish
Qualifying Lender (that is not an Irish Treaty Lender) or c) an Irish Treaty
Lender.

 

 

2  Include only if Assignee is a UK Non-Bank Lender—i.e. falls within paragraph
(b) of the definition of “UK Qualifying Lender”.

3  Insert jurisdiction of tax residence.

4  Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Europe Limited

Loans Agency 6th Floor

25 Bank Street

Canary Wharf

London E14 5JP

United Kingdom

Attention: Loans Agency

Fax No. +44 20 7777 2360

Email: loan_and_agency_london@jpmorgan.com1

JPMorgan Chase Bank, N.A.

as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, Delaware 19713-2107

Attention: Brian Lunger

Fax No. 302-634-3301

Copy to:

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

383 Madison Avenue, 24th Floor

New York, New York, 10179

Attention: Timothy Lee

Fax No. 212-270-5127

Email: timothy.d.lee@jpmorgan.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement. This notice constitutes

 

 

1 

Insert if with respect to any Borrowing, Letter of Credit or LC Disbursement
denominated in Euros or Sterling.



--------------------------------------------------------------------------------

a Borrowing Request and the applicable Borrower or the Borrower Agent on its
behalf hereby gives you notice, pursuant to Section 2.03 of the Credit
Agreement, that it requests a Borrowing under the Credit Agreement, and in
connection therewith specifies the following information with respect to such
Borrowing:

 

  (A) Name of Borrower:                            

 

  (B) Class of Borrowing:2                            

 

  (C) Currency and aggregate principal amount of Borrowing:3

[$][€][£]                             

 

  (D) Date of Borrowing (which is a Business Day):                            

 

  (E) Type of Borrowing:4                            

 

  (F) Interest Period and the last day thereof:5                            

 

  (G) Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                             )

[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:                         ]6

The Borrower hereby certifies that the conditions specified in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied and
that, after giving effect to the Borrowing requested hereby, the Aggregate
Revolving Exposure (or

 

 

2  Specify Term Borrowing, Revolving Borrowing or Incremental Term Borrowing,
and if an Incremental Term Borrowing, specify the Series.

3  Must comply with Section 2.02(c) of the Credit Agreement

4  Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type or currency of a Borrowing is specified, then the rules set forth in
Section 2.03 of the Credit Agreement will govern.

5  Applicable to Eurocurrency Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of seven days, one, two,
three or six months (or, if agreed to by each Lender participating in the
requested Borrowing, twelve months). If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of seven
days’ duration.

6 

Specify only in the case of a Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) of the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

any component thereof) shall not exceed the maximum amount thereof (or the
maximum amount of any such component) specified in Section 2.01 or 2.04(b) of
the Credit Agreement.

 

Very truly yours, [BORROWER/BORROWER AGENT],

By:

      Name:   Title:

 

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated as of August 22, 2011,

as amended and restated as of January 6, 2014,

as further amended and restated as of March 31, 2016,

among

NCR CORPORATION,

THE FOREIGN BORROWERS PARTY HERETO,

THE SUBSIDIARIES OF NCR CORPORATION

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Defined Terms

     1    ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

     12   

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

     12   

SECTION 2.03. No Limitations

     12   

SECTION 2.04. Reinstatement

     14   

SECTION 2.05. Agreement to Pay; Subrogation

     14   

SECTION 2.06. Information

     14   

SECTION 2.07. Payments Free of Taxes

     14   

SECTION 2.08. Keepwell

     14    ARTICLE III    Pledge of Securities   

SECTION 3.01. Pledge

     15   

SECTION 3.02. Delivery of the Pledged Securities

     16   

SECTION 3.03. Representations and Warranties

     18   

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     19   

SECTION 3.05. Registration in Nominee Name; Denominations

     20   

SECTION 3.06. Voting Rights; Dividends and Interest

     20    ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01. Security Interest

     22   

SECTION 4.02. Representations and Warranties

     24   

SECTION 4.03. Covenants

     26   

SECTION 4.04. Instruments and Tangible Chattel Paper

     28   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     29   



--------------------------------------------------------------------------------

ARTICLE V    Remedies   

SECTION 5.01. Remedies Upon Default

     30   

SECTION 5.02. Application of Proceeds

     32   

SECTION 5.03. Securities Act

     33   

SECTION 5.04. Registration

     33   

SECTION 5.05. Grant of License To Use Intellectual Property

     34    ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01. Indemnity and Subrogation

     35   

SECTION 6.02. Contribution and Subrogation

     35   

SECTION 6.03. Subordination

     36    ARTICLE VII    Foreign Borrower Guarantee   

SECTION 7.01. Guarantee

     36   

SECTION 7.02. Guarantee of Payment; Continuing Guarantee

     36   

SECTION 7.03. No Limitations

     37   

SECTION 7.04. Reinstatement

     38   

SECTION 7.05. Agreement to Pay; Subrogation

     38   

SECTION 7.06. Information

     39   

SECTION 7.07. Payments Free of Taxes

     39   

SECTION 7.08. Keepwell

     39    ARTICLE VIII    Miscellaneous   

SECTION 8.01. Notices

     39   

SECTION 8.02. Waivers; Amendment

     40   

SECTION 8.03. Administrative Agent’s Fees and Expenses; Indemnification

     40   

SECTION 8.04. Survival

     41   

SECTION 8.05. Counterparts; Effectiveness, Successors and Assignment

     41   

SECTION 8.06. Severability

     42   

SECTION 8.07. Right of Set-Off

     42   

SECTION 8.08. Governing Law; Jurisdiction; Consent to Service of Process

     42   

SECTION 8.09. WAIVER OF JURY TRIAL

     43   

SECTION 8.10. Headings

     43   

SECTION 8.11. Security Interest Absolute

     44   

SECTION 8.12. Termination or Release

     44   

 

3



--------------------------------------------------------------------------------

SECTION 8.13. Additional Subsidiaries

     45   

SECTION 8.14. Administrative Agent Appointed Attorney-in-Fact

     45   

SECTION 8.15. Exculpatory Provisions

     46   

SECTION 8.16. Parallel Debt

     46   

 

4



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Loan Parties Schedule II    Grantors Schedule III   
Guarantors Schedule IV    Pledged Equity Interests Schedule V    Pledged Debt
Securities Schedule VI    Intellectual Property Schedule VII    Commercial Tort
Claims Schedule VIII    Chattel Paper Locations

Exhibits

 

Exhibit I    Form of Supplement Exhibit II-A    Form of Patent Security
Agreement Exhibit II-B    Form of Trademark Security Agreement Exhibit II-C   
Form of Copyright Security Agreement Exhibit II-D       Form of Pledge Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of August 22,
2011, as amended and restated as of January 6, 2014 (as in effect immediately
prior to the effectiveness of this Agreement, the “Existing Guarantee and
Collateral Agreement”), and as further amended and restated as of March 31, 2016
(this “Agreement”), among NCR CORPORATION (the “Company”), the Foreign Borrowers
from time to time party hereto, the Subsidiaries from time to time party hereto
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

WHEREAS, reference is made to the Credit Agreement dated as of August 22, 2011,
as amended and restated as of July 25, 2013, and as further amended and restated
as of the date hereof (and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Borrowers party thereto, the Lenders party thereto and JPMCB, as
Administrative Agent.

WHEREAS, it is a condition to the effectiveness of the Credit Agreement that the
Existing Guarantee and Collateral Agreement be amended and restated to be in the
form of this Agreement.

WHEREAS, the Foreign Borrowers and the other Subsidiaries of the Company from
time to time party hereto, have derived and will derive substantial benefits
from the extension of credit to the Company and the Foreign Borrowers pursuant
to the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit and
satisfy a condition to the effectiveness of the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE X

Definitions

SECTION 10.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning specified in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 10.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

 

1



--------------------------------------------------------------------------------

“Accounts” means (a) accounts (as defined in Article 9 of the New York UCC),
(b) Payment Intangibles and (c) rights to payment evidenced by Chattel paper or
an Instrument.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Cash Management Services” means the treasury management services (including
credit cards, controlled disbursements, zero balance arrangements, cash sweeps,
automated clearinghouse transactions, return items, overdrafts, temporary
advances, interest and fees and interstate depository network services) provided
to the Company or any Subsidiary.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Company” has the meaning assigned to such term in the preamble.

“Consolidated Net Tangible Assets” means the Net Tangible Assets of the Company
and its Subsidiaries consolidated in accordance with GAAP and as provided in the
definition of Net Tangible Assets. In determining Consolidated Net Tangible
Assets, minority interests in unconsolidated subsidiaries shall be included.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Copyright License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Copyright owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Copyright owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including
registrations, recordings, supplemental

 

2



--------------------------------------------------------------------------------

registrations, pending applications for registration, and renewals in the United
States Copyright Office (or any similar office in any other country or any
political subdivision thereof), including, in the case of any Grantor, any of
the foregoing set forth under its name on Schedule VI and (c) any other adjacent
or other rights related or appurtenant to the foregoing, including moral rights.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Electronic Invoice System” means the electronic system or systems from time to
time maintained by any Grantor or for such Grantor by third party vendors used
in the ordinary course of the such Grantor’s business, in either case for
purposes of capturing invoice data, creating and/or generating invoices, storing
and tracking invoices and otherwise administering invoices with respect to
Accounts evidenced by Chattel Paper.

“Excluded Account” means (a) with respect to Deposit Accounts, (i) any Deposit
Account the funds in which are used, in the ordinary course of business, solely
for the payment of salaries and wages, workers’ compensation, healthcare,
retiree and other employee benefits, deferred compensation, taxes and similar
expenses and (ii) any Deposit Account the funds in which consist solely of
(A) funds held by the Company or any Subsidiary in trust for any director,
officer or employee of the Company or any Subsidiary or any healthcare, retiree
and other employee benefit plan maintained by the Company or any Subsidiary or
(B) funds representing deferred compensation for the directors and employees of
the Company and the Subsidiaries, (b) with respect to Securities Accounts,
(i) any Securities Account in which the assets credited thereto are held by the
Company or any Subsidiary in trust for any director, officer or employee of the
Company or any Subsidiary or any healthcare, retiree or other employee benefit
plan maintained by the Company or any Subsidiary or (ii) any Securities Account
in which the assets credited thereto represent deferred compensation for the
directors and employees of the Company and the Subsidiaries and (c) with respect
to Deposit Accounts or Securities Accounts, (i) any such account in or to which
only Excluded Assets (including, without limitation, any Excluded Equity
Interests) are deposited and/or credited from time to time, (ii) any such
account used for escrow, customs or other fiduciary purposes and accounts
established to comply with legal requirements and (iii) any account (excluding
accounts referred to in the foregoing clauses of this definition with an average
daily balance (determined on a monthly basis) of less than $500,000 individually
and less than $2,000,000 in the aggregate for all such accounts.

“Excluded Asset” means: (a) the Excluded Equity Interests; (b) the Excluded
Accounts, (c) any Principal Property; (d) leasehold interests in real property;
(e) motor vehicles and other assets subject to certificates of title; (f) letter
of credit rights (except to the extent such rights constitute supporting
obligations with respect to other Collateral that is perfected by filing a
Uniform Commercial Code financing statement); (g) commercial tort claims with a
value of less than $10,000,000; (h) any lease, license, contract or other
agreement or any property subject to a purchase money security interest, Capital
Lease Obligation or similar arrangement to which a Grantor is a party and that
is

 

3



--------------------------------------------------------------------------------

not prohibited by the Credit Agreement if, to the extent and for so long as the
grant of the Security Interest would under any term thereof violate or
invalidate such lease, license contract or other agreement or purchase money
security interest, Capital Lease Obligation or similar arrangement or create a
right of termination in favor of any other party thereto (other than the Company
or any Guarantor) after giving effect to the applicable provisions of the
Uniform Commercial Code or other applicable law invalidating or restricting
anti-assignment provisions, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such term; (i) those assets over
which the granting of security interests in such assets would be prohibited by
any applicable Requirements of Law or by any contract that is not prohibited by
the Credit Agreement (so long as any contractual restriction is not incurred in
contemplation of such entity becoming a Subsidiary of the Company or a Grantor
hereunder) (in each case, after giving effect to the provisions of the Uniform
Commercial Code or any other applicable law invalidating or rendering
ineffective anti-assignment provisions, and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibitions), or
to the extent that such security interests would result in material adverse tax
consequences to the Company and its Subsidiaries, taken as a whole, as
reasonably determined in good faith by the Company; (j) those assets as to which
the Administrative Agent and the Company reasonably agree that the cost of
creating or perfecting such security interests therein (taking into account any
adverse tax consequences to the Company or any Subsidiaries (including the
imposition or withholding or other material taxes)) is excessive in relation to
the benefit to the Lenders of the security to be afforded thereby; (k) any
“intent to use” trademark or service mark application for which a statement of
use has not been filed with the United States Patent and Trademark Office, but
only to the extent that the grant of the Security Interest would invalidate such
trademark or service mark application; (l) any governmental licenses or state or
local franchises, charters and authorizations, to the extent a security interest
therein is prohibited or restricted thereby (in each case, after giving effect
to the provisions of the Uniform Commercial Code or any other applicable law
that would invalidate or render ineffective such prohibition or restriction, and
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction); and (m) any Grantor’s
rights, title or interest in any Plan, Foreign Pension Plan and, in each case,
any assets thereof; in each case other than any Proceeds, substitutions or
replacements of any of the assets described in clauses (a) through (m) (unless
any such Proceeds, substitution or replacement would in itself constitute an
asset described in clauses (a) through (m)).

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity

 

4



--------------------------------------------------------------------------------

Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal in accordance with the first sentence of this
definition.

“Existing Notes Indenture” means the indenture dated November 1, 1988 between
the Company and the Existing Notes Trustee.

“Existing Notes Trustee” means State Street Bank and Trust Company, in its
capacity as trustee under the Existing Notes Indenture, and its successors and
assigns.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Foreign Borrower” means each of (a) NCR Limited, a limited company incorporated
in England and Wales, (b) NCR Nederland B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of the Netherlands, (c) NCR Global Solutions Ltd., a limited liability
company incorporated in Ireland and (d) each other Foreign Borrower that becomes
a party to the Credit Agreement pursuant to a Foreign Borrower Joinder
Agreement, in each case, unless and until such Person ceases to be a Foreign
Borrower under the Credit Agreement.

“Foreign Borrower Obligations” means (a) (i) the due and punctual payment by
each Foreign Borrower of (A) the principal of and interest at the applicable
rate or rates provided in the Credit Agreement (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership, examinership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans of the Foreign Borrowers, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by each Foreign Borrower under
the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (C) all other monetary
obligations of each Foreign Borrower under or pursuant to the Credit Agreement
and each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership, examinership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (ii) the due and punctual performance
of all other obligations of each Foreign Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents (including

 

5



--------------------------------------------------------------------------------

monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership, examinership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding); (b) all the Secured Cash Management
Obligations owed by the Foreign Borrowers, (c) all the Secured Hedge Obligations
owed by the Foreign Borrowers and (d) all the Secured Performance Support
Obligations owed by the Foreign Borrowers; provided that (x) the term “Foreign
Borrower Obligations” when used in reference to any Foreign Borrower, shall not
include any Excluded Swap Obligation of such Foreign Borrower and
(y) notwithstanding anything herein to the contrary, the “Foreign Borrower
Obligations” shall not include the obligations under the Loan Documents of any
Grantor or of any Guarantor.

“Grantors” means the Company, each Subsidiary Loan Party identified on Schedule
II and each Subsidiary that becomes a Grantor after the Effective Date pursuant
to the delivery of a Supplement in accordance with Section 8.13, in each case
unless and until such Person (other than the Company) ceases to be a Grantor
hereunder in accordance with Section 8.12. Notwithstanding anything herein to
the contrary, no Foreign Borrower shall be a Grantor.

“Guarantors” means the Company (except with respect to obligations of the
Company), each Subsidiary Loan Party identified on Schedule III and each
Subsidiary that becomes a Guarantor after the Effective Date pursuant to the
delivery of a Supplement in accordance with Section 8.13, in each case unless
and until such Person (other than the Company) ceases to be a Guarantor
hereunder in accordance with Section 8.12. Notwithstanding anything herein to
the contrary, no Foreign Borrower shall be a Guarantor.

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

“Instrument Exposure” has the meaning assigned to it in the definition of
Secured Performance Support Obligations.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, software and databases and all related registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b).

“JPMCB” has the meaning assigned to such term in the preamble.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights in or to Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any Copyright License set forth under its name on Schedule VI.

 

6



--------------------------------------------------------------------------------

“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership, examinership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by each Borrower under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations of each Borrower under or
pursuant to the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership, examinership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership, examinership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding).

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors.

“Net Tangible Assets”, as used in reference to the assets of any corporation,
means the total amount of assets of such corporation, both real and personal
(exclusive of Licenses, Patents, Patent applications, Copyrights, Trademarks,
trade names, good will, experimental or organizational expense and other like
intangibles, treasury stock and unamortized discount and expense) less the sum
of:

(a) all reserves for depletion, depreciation, obsolescence and/or amortization
of its properties (other than those excluded as hereinabove provided) as shown
by the books of such corporation (other than general contingency reserves,
reserves representing mere appropriations of surplus and reserves to the extent
related to intangible assets which have been excluded in calculating Net
Tangible Assets as above provided), and

(b) all indebtedness and other current liabilities of such corporation other
than (i) funded indebtedness, (ii) deferred income taxes, (iii) reserves which
have been deducted pursuant to the preceding clause (a), (iv) general
contingency reserves and reserves representing mere appropriations of surplus
and (v) liabilities to the extent related to intangible assets which have been
excluded in calculating Net Tangible Assets as above provided.

 

7



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations, (c) all the Secured Hedge Obligations and (d) all
the Secured Performance Support Obligations; provided that the term
“Obligations” when used in reference to any Subsidiary that is a Guarantor or a
Grantor, shall not include any Excluded Swap Obligation of such Subsidiary.

“Parallel Debt” has the meaning assigned to such term in Section 8.16.

“Patent License” means any written agreement to which a Grantor is a party, now
or hereafter in effect, granting to any Person any right to make, use or sell
any invention on which a Patent has been granted to any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent has been granted to any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule VI, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof and delivered by the Company to the Administrative Agent pursuant to
Section 4.01(g) of the Credit Agreement.

“Pledge Agreement” means a Pledge Agreement in substantially the form of Exhibit
II-D hereto among the Company, any Subsidiaries from time to time party thereto
and the Administrative Agent, entered into in connection with the grant of
security interests in the Equity Interests of any Subsidiary that owns any
Principal Property Collateral.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

8



--------------------------------------------------------------------------------

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership certificates or other certificated
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Principal Party” has the meaning assigned to such term in Section 8.16.

“Principal Property” means, as of any date, any building, structure or other
facility together with the land upon which it is erected and fixtures comprising
a part thereof, used primarily for manufacturing, processing or production, in
each case located in the United States, and owned or leased or to be owned or
leased by the Company or any Subsidiary, in each case the net book value of
which as of such date exceeds 2% of Consolidated Net Tangible Assets, as shown
on the audited consolidated balance sheet contained in the latest annual report
to shareholders of the Company, other than any such land, building, structure or
other facility or portion thereof which, in the opinion of the board of
directors, is not of material importance to the business conducted by the
Company and its Subsidiaries, considered as one enterprise.

“Principal Property Collateral” means the Principal Property and capital stock
of any Subsidiary that owns Principal Property.

“Principal Obligations” has the meaning assigned to such term in Section 8.16.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) were owed on the Effective Date to a Person that was a Lender
or an Affiliate of a Lender as of the Effective Date or (b) are owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.

 

9



--------------------------------------------------------------------------------

“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Effective Date with a
counterparty that was a Lender or an Affiliate of a Lender as of the Effective
Date or (b) is entered into after the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into; provided that the term “Secured Hedge Obligations” when used in
reference to any Subsidiary that is a Guarantor or a Grantor, shall not include
any Excluded Swap Obligation of such Subsidiary.

“Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each provider of Cash Management Services the obligations under
which constitute Secured Cash Management Obligations, (e) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedge
Obligations, (f) each provider of a Performance Support Instrument the
obligations under which constitute Secured Performance Support Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the successors and assigns of each of the
foregoing.

“Secured Performance Support Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of each Performance
Support Instrument (a) that (i) was outstanding on the Effective Date and issued
or provided by a Person that was a Lender or an Affiliate of a Lender as of the
Effective Date or (ii) is issued or provided after the Effective Date by a
Person that is a Lender or an Affiliate of a Lender at the time such Performance
Support Instrument is issued or provided, (b) that has been designated by the
Company as a Performance Support Instrument pursuant to a written notice to the
provider of such Performance Support Instrument specifying the maximum aggregate
amount that may become due thereunder and that shall, subject to the next
succeeding sentence, be secured hereby; provided that, subject to the following
clause (c), the Company may update the maximum aggregate amount with respect to
any Performance Support Instrument from time to time by written notice to the
provider of such Performance Support Instrument (such maximum aggregate amount,
as updated from time to time, its “Instrument Exposure”) and (c) which, at the
time of such designation or update, as applicable, does not result in that
result in the aggregate amount of Instrument Exposures in respect of all
Performance Support Instruments then outstanding exceeding $150,000,000. The
Company shall not less than once in each fiscal quarter provide a summary
written statement to the Administrative Agent of the Secured Performance Support
Obligations outstanding as of the date of such statement, specifying each
Performance Support Instrument, the provider thereof and the maximum aggregate
amount that may become due thereunder and that shall be secured hereby. Each
such summary statement shall include an aggregate amount of Instrument Exposures
in respect of all Performance Support Instruments then outstanding not to exceed
$150,000,000 as of the date of such statement, it being understood that if
following the delivery of any such statement the Company shall designate
additional Secured Performance Support Obligations that result in the aggregate
amount of Instrument Exposures in respect of all

 

10



--------------------------------------------------------------------------------

Performance Support Instruments then outstanding exceeding $150,000,000, the
additional Secured Performance Support Obligations designated after the date of
the most recently delivered summary statement shall be reduced ratably by the
aggregate amount of reduction required so that the aggregate amount of
Instrument Exposures in respect of all Performance Support Instruments then
outstanding shall equal $150,000,000.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Shared Pledge Credit Agreement Obligations” means the “Credit Agreement
Obligations”, as defined in the Pledge Agreement.

“Shared Pledge Obligations” means the “Obligations”, as defined in the Pledge
Agreement.

“Subsidiary Loan Parties” means (a) the entities identified on Schedule I and
(b) each other entity that becomes a party to this Agreement as a Grantor or
Guarantor after the Effective Date, in each case other than those that have been
released pursuant to Section 8.12. Notwithstanding anything herein to the
contrary, no Foreign Borrower shall be a Subsidiary Loan Party.

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

“Swap Obligation” means, with respect to any Guarantor or Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Trademark License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Trademark owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar office in any State
of the United States of America or any other country or any political
subdivision thereof, all extensions or renewals thereof, and all common law
rights related thereto, including, in the case of any Grantor, any of the
foregoing set forth under its name on Schedule VI, (b) all goodwill associated
therewith or symbolized thereby and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

 

11



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the New York UCC; provided that if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of a security interest is governed by the personal
property security laws of any jurisdiction other than New York, “Uniform
Commercial Code” shall mean those personal property security laws as in effect
in such other jurisdiction for the purposes of the provisions hereof relating to
such perfection or priority and for the definitions related to such provisions.

ARTICLE XI

Guarantee

SECTION 11.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Obligation. Each Guarantor waives presentment
to, demand of payment from and protest to the Company or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment.

SECTION 11.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of any of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Company, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.

SECTION 11.03. No Limitations. (a) Except for the termination and release of a
Guarantor’s obligations hereunder as expressly provided in Section 8.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations, or otherwise. Without limiting the generality

 

12



--------------------------------------------------------------------------------

of the foregoing, except for the termination or release of its obligations
hereunder as expressly provided in Section 8.12, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of, or any impairment of or failure to
perfect any Lien on, any security held by the Administrative Agent or any other
Secured Party for any of the Obligations; (iv) any default, failure or delay,
wilful or otherwise, in the performance of any of the Obligations; (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations); (vi) any illegality, lack of validity or lack of
enforceability of any of the Obligations; (vii) any change in the corporate
existence, structure or ownership of any Loan Party, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Loan Party
or its assets or any resulting release or discharge of any of the Obligations;
(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Company, the Administrative Agent, any other
Secured Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction; (ix) this
Agreement having been determined (on whatsoever grounds) to be invalid,
non-binding or unenforceable against any other Guarantor ab initio or at any
time after the Effective Date; (x) the fact that any Person that, pursuant to
the Loan Documents, was required to become a party hereto may not have executed
or is not effectually bound by this Agreement, whether or not this fact is known
to the Secured Parties, (xi) any action permitted or authorized hereunder; or
(xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
other Secured Party or any other Person, that might otherwise constitute a
defense to, or a legal or equitable discharge of, the Company, any Guarantor or
any other guarantor or surety (other than the payment in full in cash of all the
Obligations (excluding contingent obligations as to which no claim has been
made) and the expiration, termination or cash collateralization of all Letters
of Credit). Each Guarantor expressly authorizes the Secured Parties to take and
hold security for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Company or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Company or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales,

 

13



--------------------------------------------------------------------------------

accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Obligations, make any other accommodation with the
Company or any other Loan Party or exercise any other right or remedy available
to them against the Company or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Company or any other Loan Party, as the case may be, or any security.

SECTION 11.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 8.12, its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the Company,
any other Loan Party or otherwise.

SECTION 11.05. Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Company or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Company or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 11.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 11.07. Taxes. The provisions of Section 2.16 of the Credit Agreement
shall apply to each Guarantor, mutatis mutandis.

SECTION 11.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor and Grantor to honor all of its obligations under this Agreement in
respect of Swap

 

14



--------------------------------------------------------------------------------

Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.08 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.08 or
otherwise under this Agreement voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.08 shall
remain in full force and effect until the indefeasible payment in full in cash
of all the Obligations. Each Qualified ECP Guarantor intends that this
Section 2.08 constitute, and this Section 2.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
and Grantor for all purposes of Section la(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE XII

Pledge of Securities

SECTION 12.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby (1) reaffirms the
security interest granted by such Grantor pursuant to Section 3.01 of the
Existing Guarantee and Collateral Agreement and (2) assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (a)(i) the shares of
capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor, including those set forth opposite the name of such
Grantor on Schedule IV, and (ii) all certificates and any other instruments
representing all such Equity Interests (collectively, the “Pledged Equity
Interests”); provided that the Pledged Equity Interests shall not include
(A) 66 2⁄3% or more of the issued and outstanding voting Equity Interests of any
CFC; (B) any Equity Interests if, to the extent, and for so long as, the grant
of a Lien thereon to secure the Obligations is prohibited by any Requirements of
Law (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the New York UCC or any other applicable Requirements of
Law); provided that such Equity Interest shall cease to be an Excluded Equity
Interest at such time as such prohibition ceases to be in effect; (C) Margin
Stock and, to the extent requiring the consent of one or more third parties
(other than the Company or any Subsidiary or any director, officer or employee
thereof) or prohibited by the terms of any applicable organizational documents,
joint venture agreement or shareholders’ agreement, Equity Interests in any
Person other than wholly-owned Material Subsidiaries; provided that such Equity
Interest shall cease to be an Excluded Equity Interest at such time as such
prohibition ceases to be in effect; (D) Equity Interests of NCR (Middle East)
Limited so long as, and only to the extent that, the pledge of such Equity
Interests would result in a change of control default under the existing
contract to which NCR (Middle East) Limited was a party on the Effective Date,
as disclosed to the Administrative Agent; provided that such Equity Interest
shall cease to be an Excluded Equity Interest at such time as such prohibition
ceases to be in effect; (E) Equity Interests if and for so long as they are
Principal Property Collateral pledged under the Pledge Agreement; or (F) any
Equity Interest if, to the extent, and for so long as, the Administrative Agent
and the

 

15



--------------------------------------------------------------------------------

Company shall have agreed in writing to treat such Equity Interest as an
Excluded Equity Interest on account of the cost of pledging such Equity Interest
hereunder (taking into account any adverse tax consequences to the Company and
the Subsidiaries (including the imposition of withholding or other material
taxes)) being excessive in view of the benefits to be obtained by the Lenders
therefrom (the Equity Interests excluded pursuant to clauses (A) through
(F) above being referred to as the “Excluded Equity Interests”); (b)(i) the debt
securities now owned or at any time hereafter acquired by such Grantor,
including those listed opposite the name of such Grantor on Schedule V, and
(ii) all promissory notes and other instruments evidencing all such debt
securities ((i) and (ii) collectively, the “Pledged Debt Securities”); (c) all
other property that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 3.01 and Section 3.02; (d) subject to
Section 3.06, all payments of principal and interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”). Notwithstanding anything
herein to the contrary, to the extent and for so long as any asset is an
Excluded Asset, the security interest granted under this Section 3.01 shall not
attach to, and the Pledged Collateral shall not include, such Excluded Asset;
provided that the security interest shall immediately attach to, and the Pledged
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be an Excluded Asset.

SECTION 12.02. Delivery of the Pledged Securities. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Equity Interests (i) on the Effective Date, in the case of any such Pledged
Equity Interests owned by such Grantor on the Effective Date and not previously
so delivered, and (ii) promptly after the acquisition thereof (and, in any
event, as required under the Credit Agreement), in the case of any such Pledged
Equity Interests acquired by such Grantor after the Effective Date.

(b) Each Grantor (i) will cause (A) all Indebtedness for borrowed money owed to
such Grantor by the Company or any Subsidiary to be evidenced by a duly executed
global intercompany note and/or duly executed promissory note, in each case in a
form reasonably acceptable to the Administrative Agent and (B) all Indebtedness
for borrowed money (other than Permitted Investments) in a principal amount of
$10,000,000 or more owed to such Grantor by any other Person to be evidenced by
a duly executed promissory note (x) on the Effective Date, in the case of any
such Indebtedness existing on the Effective Date or (y) promptly following the
incurrence thereof in the case of Indebtedness incurred after the Effective
Date, and (ii) agrees to deliver or cause to be delivered to the Administrative
Agent any and all Pledged Debt Securities (other than promissory notes and other
evidences of Indebtedness in a principal amount of less than $10,000,000 and
Permitted Investments), (I) on the Effective Date, in the case of any such
Pledged Debt Securities owned by such Grantor on the Effective Date, and (II)
promptly after the acquisition thereof (and, in any event as required under the
Credit Agreement) in the case of any such Pledged Debt Securities acquired after
the Effective Date.

 

16



--------------------------------------------------------------------------------

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such securities, which schedule shall be deemed attached to, and
shall supplement, Schedule IV or V, as applicable, and be made a part hereof;
provided that failure to provide any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.

(d) If the Company or any Guarantors hereafter acquire or hold any Equity
Interests constituting Principal Property Collateral that would be required to
be pledged hereunder but for the exclusion in clause (E) of the definition of
Excluded Equity Interests (including as a result of Pledged Equity Interests
becoming Principal Property Collateral after having been pledged hereunder),
then (i) unless the Pledge Agreement has previously been executed and delivered,
the Company will promptly execute and deliver, and cause each such Guarantor to
execute and deliver, the Pledge Agreement, and (ii) the Company or such
Guarantors, as the case may be, will (subject to the provisions of paragraph
(e) below in the case of Pledged Equity Interests previously pledged hereunder)
pledge such Equity Interests constituting Principal Property Collateral to the
Administrative Agent in accordance with the provisions of the Pledge Agreement
to secure the Shared Pledge Obligations.

(e) If at any time Pledged Equity Interests previously pledged under this
Agreement become Principal Property Collateral, then the Company will promptly
notify the Administrative Agent thereof and at such time as the Pledge Agreement
has been executed and delivered and each Grantor owning such Principal Property
Collateral has become party thereto, the security interests created hereunder in
such Pledged Equity Interests securing the Obligations shall, automatically and
without further action, be governed by, subject to the provisions of, and deemed
held by the Administrative Agent under, the Pledge Agreement for so long as such
Pledged Equity Interests continue to constitute Principal Property Collateral
and accordingly will after such time continue to secure the Obligations and also
secure the other Shared Pledge Obligations under the Pledge Agreement; provided
that if such Pledged Equity Interests at any time cease to constitute Principal
Property Collateral, then such security interests in such Pledged Equity
Interests securing the Obligations shall automatically and without further
action again be governed by, subject to the provisions of, and deemed held by
the Administrative Agent under, this Agreement.

 

17



--------------------------------------------------------------------------------

SECTION 12.03. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:

(i) (i) Schedule IV sets forth, as of the Effective Date, a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by such Grantor and (ii) Schedule V sets forth, as of the
Effective Date, all the Pledged Debt Securities (other than promissory notes and
other evidences of Indebtedness in a principal amount of less than $10,000,000)
owned by such Grantor (other than, in each case, any Pledged Equity Interests or
Pledged Debt Securities that are not yet required to have been delivered to the
Administrative Agent under the terms of this Agreement or the Credit Agreement);

(ii) the Pledged Equity Interests and Pledged Debt Securities, in the case of
any Pledged Debt Securities issued by the Company or any Subsidiary, have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity Interests, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities, are legal, valid and binding obligations of
the issuers thereof, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

(iii) except for the security interests granted hereunder and under any other
Loan Documents, each of the Grantors (i) is and, subject to any transfers,
dispositions or other transactions made in compliance with the Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule IV and Schedule V, as applicable, as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than Liens
permitted pursuant to Section 6.02 of the Credit Agreement and transfers,
dispositions and other transactions made in compliance with the Credit
Agreement, (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens permitted pursuant to Section 6.02
of the Credit Agreement and transfers, dispositions and other transactions made
in compliance with the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement and transfers, dispositions and
other transactions made in compliance with the Credit Agreement), however
arising, of all Persons whomsoever;

(iv) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable and none of the Pledged Collateral is or will
be subject to any option, right of first refusal, shareholders agreement,
charter, by-law or other organizational document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise
adversely affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;

 

18



--------------------------------------------------------------------------------

(v) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(vi) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(vii) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, all actions necessary or desirable for the
Administrative Agent to obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations, will have been duly taken; and

(viii) subject to applicable local law in the case of any Equity Interests in
any CFC, the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.

SECTION 12.04. Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor acknowledges and agrees that (a) to the
extent each interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder is a
“security” within the meaning of Article 8 of the Uniform Commercial Code and is
governed by Article 8 of the Uniform Commercial Code, such interest shall be
certificated and (b) each such interest shall at all times hereafter continue to
be such a security and represented by such certificate. Each Grantor further
acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled now or in the future by such
Grantor and pledged hereunder that is not a “security” within the meaning of
Article 8 of the Uniform Commercial Code, such Grantor shall at no time elect to
treat any such interest as a “security” within the meaning of Article 8 of the
Uniform Commercial Code, nor shall such interest be represented by a
certificate, unless such Grantor provides prior written notification (or such
other notice as the Administrative Agent may agree) to the Administrative Agent
of such election and such interest is thereafter represented by a certificate
that is promptly delivered to the Administrative Agent pursuant to the terms
hereof. Notwithstanding the foregoing provisions of this Section 3.04, with the
consent of the Administrative Agent, an interest in a limited liability company
or limited partnership owned by a Grantor, may cease to be a “security” within
the meaning of Article 8 of the Uniform Commercial Code or be governed by
Article 8 of the Uniform Commercial Code, so long as any certificates evidencing
such interests (unless canceled) are delivered to or remain in the possession of
the Administrative Agent.

 

19



--------------------------------------------------------------------------------

SECTION 12.05. Registration in Nominee Name; Denominations. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, each Grantor will promptly give to the Administrative Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. The Administrative Agent
shall at all times have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

SECTION 12.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:

(a) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Pledged Collateral or the
rights and remedies of any of the Administrative Agent or any Secured Party
under this Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same;

(b) the Administrative Agent shall execute and deliver to each Grantor, or cause
to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and

(c) each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral, but only to the extent that such dividends, interest,
principal and other distributions are permitted by, and otherwise paid or
distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, and required to be delivered
to the Administrative Agent hereunder, shall be held in trust for the benefit of
the Administrative Agent and the other Secured Parties and shall be forthwith
delivered to the Administrative Agent in the same form as so received (unless a
different form is consented to by the Administrative Agent) (with any necessary
endorsements, stock or note powers or other instruments of transfer).

 

20



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this Section,
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section shall be held
in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from any property or funds of such Grantor not
constituting Collateral and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsements, stock powers or other instruments of transfer). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property, shall be held as security for the payment and
performance of the Obligations and shall be applied in accordance with the
provisions of Section 5.02. After all Events of Default cease to exist (whether
as a result of being cured or waived or otherwise), the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section and that
remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default cease to exist (whether as a result of being
cured or waived or otherwise), all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06.

 

21



--------------------------------------------------------------------------------

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE XIII

Security Interests in Personal Property

SECTION 13.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, and subject to the
last sentence of this Section 4.01(a), each Grantor hereby (1) reaffirms the
security interest granted by such Grantor pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in,
to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in, to or under which such Grantor now has
or at any time hereafter may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all cash, cash equivalents, Deposit Accounts and Securities Accounts;

(d) all Documents;

(e) all Equipment;

(f) all General Intangibles, including all Intellectual Property;

(g) all Instruments;

(h) all Inventory;

(i) all other Goods;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Commercial Tort Claims described on Schedule VII, as such schedule may
be supplemented from time to time pursuant to Section 4.02(e);

 

22



--------------------------------------------------------------------------------

(m) all Fixtures;

(n) all books and records pertaining to the Article 9 Collateral; and

(o) all Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

Notwithstanding anything herein to the contrary, to the extent and for so long
as any asset is an Excluded Asset, the Security Interest granted under this
Section 4.01 shall not attach to, and the term “Article 9 Collateral” shall not
include, such Excluded Asset; provided that the Security Interest shall
immediately attach to, and the Article 9 Collateral shall immediately include,
any such asset (or portion thereof) upon such asset (or such portion) ceasing to
be an Excluded Asset.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets, whether now owned or hereafter
acquired” of such Grantor or words of similar effect or of a lesser scope or
with greater detail and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or covering Article 9 Collateral constituting minerals or
the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Article 9 Collateral relates. Each Grantor agrees to
provide the information required for any such filing to the Administrative Agent
promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any initial financing
statements or amendments thereto with respect to the Article 9 Collateral or any
part thereof that are otherwise consistent with the preceding paragraph if filed
prior to the Effective Date.

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by such Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party; provided that notwithstanding anything to the contrary in any of
the Loan Documents, the Grantors shall not have any obligation to perfect any
Security Interest or lien, or record any notice thereof, in any Article 9
Collateral consisting of Intellectual Property in any jurisdiction other than
the United States.

 

23



--------------------------------------------------------------------------------

(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

SECTION 13.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent for the benefit of
the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including information set out in Schedule
1 thereto, is correct and complete in all material respects as of the Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in
Schedule 2(a) or 2(b) to the Perfection Certificate (or specified by notice from
the Company to the Administrative Agent after the Effective Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
Effective Date are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
the Article 9 Collateral consisting of United States issued Patents and
published United States Patent applications, United States registered Trademarks
(and Trademarks for which United States applications for registration are
pending), United States registered Copyrights and United States exclusive
Copyright Licenses under which a Grantor is a licensee) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States of America, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary with respect
to any such Article 9 Collateral in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements. A
patent security agreement in the form of Exhibit II-A hereto, a trademark
security agreement in the form of Exhibit II-B hereto, and a copyright security
agreement in the form of Exhibit II-C hereto (such agreements being collectively
referred to herein as the “IP Security Agreements”), in each case containing a
description of the Article 9 Collateral consisting of United States issued
Patents and published United States Patent applications, United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights and United States
exclusive Copyright

 

24



--------------------------------------------------------------------------------

Licenses under which a Grantor is a licensee, as applicable, and executed by
each Grantor owning any such Article 9 Collateral, have been delivered to the
Administrative Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, pursuant to
applicable law and regulation, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Administrative
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of United States issued Patents and published United
States Patent applications, United States registered Trademarks (and Trademarks
for which United States applications for registration are pending), United
States registered Copyrights and United States exclusive Copyright Licenses
under which a Grantor is a licensee in which a security interest may be
perfected by filing, recording or registration in the United States of America,
and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary with respect to any such Article 9
Collateral in any such jurisdiction (other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of United States Patents, United States registered Trademarks and
United States registered Copyrights and United States exclusive Copyright
Licenses under which a Grantor is a licensee (or registration or application for
registration thereof) acquired or developed after the Effective Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States of America pursuant to the Uniform Commercial Code
or other applicable law in such jurisdictions and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the IP Security Agreements with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement to have equal or greater
priority.

(d) Schedule VI sets forth, as of the Effective Date, a true and complete list
(in all material respects), with respect to each Grantor, of (i) all Patents
owned by such Grantor that have been granted by the United States Patent and
Trademark Office and for which published United States registration applications
are pending, (ii) all Copyrights owned by such Grantor that have been registered
with the United States Copyright Office, (iii) all Trademarks owned by such
Grantor that have been registered with the United States Patent and Trademark
Office and for which United States registration applications are pending, and
(iv) all exclusive Copyright Licenses under which such Grantor is a licensee, in
each case truly and completely specifying the name of the registered owner,
title or mark, registration or application number and (except with respect to
Copyrights) registration date (if already registered) or application date and,
with respect to any such exclusive Licenses, the licensee, the licensor and date
of license agreement. In the event any Supplement or any certificate delivered
pursuant to Section 4.03(b) shall set forth any Intellectual Property described
in the foregoing (i) through (vi), Schedule VI shall be deemed to be
supplemented to include the reference to such Intellectual Property, in the same
form as such reference is set forth on such certificate or Supplement.

 

25



--------------------------------------------------------------------------------

(e) Schedule VII sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim seeking damages in
an amount reasonably estimated to exceed $10,000,000 held by any Grantor,
including a brief description thereof. In the event any Supplement or any
certificate delivered pursuant to Section 4.03(b) shall set forth any Commercial
Tort Claim, Schedule VII shall be deemed to be supplemented to include the
reference to such Commercial Tort Claim (and the description thereof), in the
same form as such reference and description are set forth on such certificate or
Supplement.

(f) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for any of the foregoing related solely to Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

SECTION 13.03. Covenants. (a) Each Grantor agrees (a) to be bound by the
provisions of Section 5.04 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Company were
a reference to such Grantor, (b) promptly to provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in Section 5.04 of the Credit Agreement and (c) to be bound by the provisions of
Sections 2.16, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.12, 5.14 and 9.20 of the
Credit Agreement with the same force and effect, and to the same extent, as if
such Grantor were a party to the Credit Agreement. Each Grantor agrees not to
effect or permit any change referred to in the preceding sentence during any
Non-Investment Grade Period unless all filings have been made (or the
Administrative Agent shall have been advised of the Company’s intent to make
such change and shall have received all the information necessary to, and shall
have been authorized to, make all filings) under the Uniform Commercial Code or
all actions otherwise required have been taken in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest, having the priority required by this Agreement, in
all the Article 9 Collateral. Each Grantor agrees promptly to notify the
Administrative Agent if any material portion of the Article 9 Collateral owned
or held by such Grantor is damaged, destroyed, or subject to condemnation.

(b) [Reserved].

 

26



--------------------------------------------------------------------------------

(c) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral owned
by such Grantor against all Persons and to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents.

(e) [Reserved].

(f) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization (and any such
payment made or expense waived shall be an additional Obligation secured
hereby); provided that nothing in this Section 4.03(f) shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to Taxes, assessments, charges, fees
and Liens and maintenance as set forth herein or in the other Loan Documents.

(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance.

(h) Each Grantor shall not transfer, and shall remain at all times in possession
or control of, the Article 9 Collateral owned by it, except that the Grantors
may use and dispose of the Article 9 Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document. Notwithstanding the foregoing, if an Event of Default shall
have occurred and be continuing, each Grantor shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Article 9 Collateral, and shall
remain at all times in possession or control of the Article 9 Collateral owned
by it, other than any sale of inventory in the ordinary course of business in
any lawful manner not inconsistent with the provisions of this Agreement, the
Credit Agreement or any other Loan Document; provided that, if

 

27



--------------------------------------------------------------------------------

upon or during the continuance of any such Event of Default the maturity of the
Loans has been accelerated, no Grantor may sell any Article 9 Collateral to the
extent it has been designated by the Administrative Agent (which designation may
be given by telephone if promptly confirmed in writing) as being subject to a
sale in connection with its exercise of remedies hereunder and under the other
Loan Documents.

(i) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or any
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and consistent with its current practices or as otherwise permitted by
the Credit Agreement.

(j) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and its designees) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.08 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems advisable. All sums disbursed by the Administrative
Agent in connection with this paragraph, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable upon
demand by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.

SECTION 13.04. Instruments and Tangible Chattel Paper. Without limiting each
Grantor’s obligations under Article III, if any Grantor shall at any time on or
after the Effective Date hold or acquire any Instruments (other than any
instrument with a face amount of less than $10,000,000) or Tangible Chattel
Paper (other than Tangible Chattel Paper acquired in the ordinary course of
business), such Grantor shall forthwith endorse, assign and deliver the same to
the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request. Prior to any delivery of any such Tangible Chattel
Paper pursuant to the immediately preceding sentence, each Grantor shall hold
all Chattel Paper included in the Collateral in its possession or control as
bailee for the Administrative Agent, for the benefit of the Secured Parties, and
shall not transfer possession or control of such Chattel Paper to any third
party without the consent of the Administrative Agent. All such Chattel Paper is
held at the locations identified in Schedule VIII, in the Electronic Invoice
System or in other electronic document management systems (which may include
document storage systems provided by third party vendors used in the ordinary
course of the applicable Grantor’s business).

 

28



--------------------------------------------------------------------------------

SECTION 13.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as shall be consistent with commercially reasonable business
judgment, each Grantor agrees that it will not take any action or omit to take
any action (and will exercise commercially reasonable efforts to prevent its
licensees from taking any action or omitting to take any action) whereby any
Patent material to the conduct of the business of the Company and the
Subsidiaries is likely to become invalidated or dedicated to the public (except
as a result of expiration of such Patent at the end of its statutory term).

(b) Except as shall be consistent with commercially reasonable business
judgment, each Grantor will (and will exercise commercially reasonable efforts
to cause its licensees or its sublicensees to), for each Trademark material to
the conduct of the business of the Company and the Subsidiaries (i) maintain
such Trademark in full force, free from any valid claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark and (iii) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.

(c) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the conduct of the business of
the Company and the Subsidiaries may become abandoned, lost or dedicated to the
public, or of any materially adverse proceeding or determination (including the
institution of any such proceeding or any such determination in the United
States Patent and Trademark Office, United States Copyright Office or any court
or similar office of any country, except for any office actions or other
determinations in the ordinary course of prosecution before the United States
Patent and Trademark Office or the United States Copyright Office or any similar
office of any country) regarding such Grantor’s ownership of any such Patent,
Trademark or Copyright, its right to register the same, or its right to keep and
maintain the same.

(d) Except as shall be consistent with commercially reasonable business
judgment, each Grantor will take all necessary steps that are consistent with
its current practice (i) in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States of America or in any other country or
any political subdivision thereof, to maintain and pursue each material
application relating to its Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and (ii) to maintain each issued Patent and
each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancelation proceedings against third parties.

 

29



--------------------------------------------------------------------------------

(e) In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent and shall, take commercially reasonable action to sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral, except, in each case, as shall be consistent with commercially
reasonable business judgment.

(f) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License under which such
Grantor is a licensee to effect the assignment of all such Grantor’s right,
title and interest thereunder to the Administrative Agent or its designee.

ARTICLE XIV

Remedies

SECTION 14.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees, at the Administrative
Agent’s request, to assemble all or part of the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere to the
Administrative Agent or any Person designated by the Administrative Agent and it
is agreed that the Administrative Agent shall have the right to exercise
remedies in accordance with Article VII of the Credit Agreement and in
connection therewith to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
registered or applied-for Intellectual Property, on demand, to cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Article 9 Collateral by the applicable Grantors to the Administrative
Agent, or to license or sublicense in accordance with Section 5.05, and (b) with
or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, and subject to any applicable notice requirements described in Article
VII of the Credit Agreement, to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral

 

30



--------------------------------------------------------------------------------

for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted, in connection with any exercise of remedies
by the Administrative Agent or the Secured Parties in respect of the Collateral.

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale on a securities exchange, shall
state the exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice
(except any notice required by law), be made at the time and place to which the
same was so adjourned. In case any sale of all or any part of the Collateral is
made on credit or for future delivery, the Collateral so sold may be retained by
the Administrative Agent until the sale price is paid by the purchaser or
purchasers thereof, but none of the Administrative Agent or the other Secured
Parties shall incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, at the direction
of the Required Lenders, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall

 

31



--------------------------------------------------------------------------------

be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full, but any such proceeds shall be paid over to
the Grantors to the extent required by Section 5.02. As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Each Grantor hereby waives any claims
against the Administrative Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree, and agrees that notwithstanding that a
private sale of Collateral may result in a lower sale price than a public sale,
such lower sale price will not, in and of itself, affect the commercially
reasonableness of such sale for purposes of Section 9-610(b) of the Uniform
Commercial Code.

SECTION 14.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the

 

32



--------------------------------------------------------------------------------

Administrative Agent or such officer or be answerable in any way for the
misapplication thereof. Notwithstanding the foregoing, the proceeds of any
collection, sale, foreclosure or realization upon any Collateral of any Grantor,
including any collateral consisting of cash, shall not be applied to any
Excluded Swap Obligation of such Grantor and shall instead be applied to other
secured obligations.

SECTION 14.03. Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Collateral could dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or part of
the Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Administrative
Agent has determined that such a registration is not required by any Requirement
of Law and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, none of the
Administrative Agent or the other Secured Parties shall incur any responsibility
or liability for selling all or any part of the Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchases (or a single purchaser) were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

SECTION 14.04. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Administrative Agent, use its best efforts to take or to cause the issuer of
such Collateral to take such action and

 

33



--------------------------------------------------------------------------------

prepare, distribute and/or file such documents, as are required or advisable in
the reasonable opinion of counsel for the Administrative Agent to permit the
public sale of such Collateral. Each Grantor further agrees to indemnify, defend
and hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective affiliates and their respective officers,
directors, affiliates and controlling persons from and against all loss,
liability, expense or claims (including the reasonable fees, disbursements and
other charges of one counsel for all such persons, and, if necessary, one firm
of local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact by or on behalf of a Grantor contained in any prospectus (or any amendment
or supplement thereto) or in any notification or offering circular, or arises
out of or is based upon any alleged omission by or on behalf of a Grantor to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading. Each Grantor further agrees, upon such
written request referred to above, to use its best efforts to qualify, file or
register, or cause the issuer of such Collateral to qualify, file or register,
any of the Collateral under the “blue sky” or other securities laws of such
states as may be requested by the Administrative Agent and keep effective, or
cause to be kept effective, all such qualifications, filings or registrations.
Each Grantor will bear all costs and expenses of carrying out its obligations
under this Section 5.04. Each Grantor acknowledges that there is no adequate
remedy at law for failure by it to comply with the provisions of this
Section 5.04 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 5.04
may be specifically enforced.

SECTION 14.05. Grant of License To Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license and, to the extent
permitted under Licenses granting such Grantor rights in Intellectual Property,
sublicense (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any of the Article 9 Collateral
consisting of Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and, to the extent permitted by applicable law,
the right to prosecute and maintain all Intellectual Property and the right to
sue for infringement of the Intellectual Property. Each Grantor further agrees
to cooperate with the Administrative Agent in any attempt to prosecute or
maintain the Intellectual Property or sue for infringement of the Intellectual
Property. The use of such license by the Administrative Agent may be exercised,
at the option of the Administrative Agent, only upon the occurrence and during
the continuation of an Event of Default; provided (i) that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default, (ii) such license shall be subject to
the rights of any licensee under any exclusive License

 

34



--------------------------------------------------------------------------------

granted prior to such Event of Default, (iii) the quality of any services or
products in connection with which any Trademarks included in the Article 9
Collateral are used will not be materially inferior to the quality of such
services and products sold by any Grantor under such Trademarks immediately
prior to such Event of Default and such Grantor shall have the right to inspect
any such services and products to monitor compliance with such standard, and
(iv) to the extent such license is a sublicense of any Grantor’s rights as
licensee under any License, the license to the Administrative Agent shall act in
accordance with any limitations in such License actually known to it, including
prohibitions on further sublicensing.

ARTICLE XV

Indemnity, Subrogation and Subordination

SECTION 15.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 in respect of any payment hereunder), the Company agrees
that (a) in the event a payment in respect of any Obligation shall be made by
any Guarantor under this Agreement, the Company shall indemnify such Guarantor
for the full amount of such payment and such Guarantor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment and (b) in the event any assets of any Guarantor or Grantor
shall be sold pursuant to this Agreement, the Pledge Agreement or any other
Security Document to satisfy in whole or in part any Obligation or any Shared
Pledge Obligation, the Company shall indemnify such Guarantor or Grantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 15.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor or Grantor (other than the Company)
shall be sold pursuant to this Agreement, the Pledge Agreement or any other
Security Document to satisfy any Obligation or Shared Pledge Obligation and such
other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Company as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such assets
(the “Indemnified Amount”), as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the Effective Date (or, in the case of any Guarantor or Grantor becoming a
party hereto pursuant to Section 8.13 or to the Pledge Agreement pursuant to
Section 5.13 thereof, the date of the supplement hereto or to the Pledge
Agreement, as the case may be, executed and delivered by such Guarantor or
Grantor) and the denominator shall be the aggregate net worth of all the
Guarantors and Grantors on the Effective Date (or, in the case of any Guarantor
or Grantor becoming a party hereto pursuant to Section 8.13 or to the Pledge
Agreement pursuant to Section 5.13 thereof, such other date). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 6.02 shall
(subject to Section 6.03) be subrogated to the rights of such Claiming Party
under

 

35



--------------------------------------------------------------------------------

Section 6.01 to the extent of such payment. Notwithstanding the foregoing, to
the extent that any Claiming Party’s right to indemnification hereunder arises
from a payment or sale of Collateral made to satisfy Obligations constituting
Swap Obligations, only those Contributing Parties for whom such Swap Obligations
do not constitute Excluded Swap Obligations shall indemnify such Claiming Party,
with the fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

SECTION 15.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of the Guarantors and Grantors of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations and the Shared Pledge Credit Agreement Obligations. No failure on
the part of the Company or any other Guarantor or Grantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor or Grantor with respect to its obligations
hereunder or under the Pledge Agreement, and each Guarantor and Grantor shall
remain liable for the full amount of the obligations of such Guarantor or
Grantor hereunder and under the Pledge Agreement.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations and the Shared Pledge Credit Agreement
Obligations.

ARTICLE XVI

Foreign Borrower Guarantee

SECTION 16.01. Guarantee. Each Foreign Borrower irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Foreign
Borrowers and severally, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of the Foreign Borrower Obligations.
Each Foreign Borrower further agrees that the Foreign Borrower Obligations may
be extended or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any extension, renewal, amendment or
modification of any Foreign Borrower Obligation. Each Foreign Borrower waives
presentment to, demand of payment from and protest to any Foreign Borrower or
any other Loan Party of any of the Foreign Borrower Obligations, and also waives
notice of acceptance of its guarantee hereunder and notice of protest for
nonpayment.

SECTION 16.02. Guarantee of Payment; Continuing Guarantee. Each Foreign Borrower
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy, insolvency, receivership, examinership
or similar proceeding shall have stayed the accrual or collection of any of

 

36



--------------------------------------------------------------------------------

the Foreign Borrower Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of any of the Foreign Borrower Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of any Foreign Borrower, any other Loan Party, or any
other Person. Each Foreign Borrower agrees that its guarantee hereunder is
continuing in nature and applies to all Foreign Borrower Obligations, whether
currently existing or hereafter incurred.

SECTION 16.03. No Limitations. (a) Except for the termination and release of a
Foreign Borrower’s obligations hereunder as expressly provided in Section 8.12,
the obligations of each Foreign Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise of any of the
Foreign Borrower Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Foreign Borrower
Obligations, any impossibility in the performance of any of the Foreign Borrower
Obligations, or otherwise. Without limiting the generality of the foregoing,
except for the termination or release of its obligations hereunder as expressly
provided in Section 8.12, the obligations of each Foreign Borrower hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Foreign Borrower under
this Agreement; (iii) the release of, or any impairment of or failure to perfect
any Lien on, any security held by the Administrative Agent or any other Secured
Party for any of the Foreign Borrower Obligations; (iv) any default, failure or
delay, wilful or otherwise, in the performance of any of the Foreign Borrower
Obligations; (v) any other act or omission that may or might in any manner or to
any extent vary the risk of any Foreign Borrower or otherwise operate as a
discharge of any Foreign Borrower as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Foreign Borrower Obligations);
(vi) any illegality, lack of validity or lack of enforceability of any of the
Foreign Borrower Obligations; (vii) any change in the corporate existence,
structure or ownership of any Loan Party, or any insolvency, bankruptcy,
receivership, examinership, reorganization or other similar proceeding affecting
any Loan Party or its assets or any resulting release or discharge of any of the
Foreign Borrower Obligations; (viii) the existence of any claim, set-off or
other rights that any Foreign Borrower may have at any time against any Foreign
Borrower, the Administrative Agent, any other Secured Party or any other Person,
whether in connection with the Credit Agreement, the other Loan Documents or any
unrelated transaction; (ix) this Agreement having been determined (on whatsoever
grounds) to be invalid, non-binding or unenforceable against any other Foreign
Borrower ab initio or at any time after the Effective Date; (x) the fact that
any Person that, pursuant to the Loan Documents, was required to become a party
hereto may not have executed or is not effectually bound by this Agreement,
whether or not this fact is known to the Secured Parties, (xi) any action
permitted or authorized hereunder; or (xii) any other circumstance

 

37



--------------------------------------------------------------------------------

(including any statute of limitations), or any existence of or reliance on any
representation by the Administrative Agent, any other Secured Party or any other
Person, that might otherwise constitute a defense to, or a legal or equitable
discharge of, any Foreign Borrower or any other guarantor or surety (other than
the payment in full in cash of all the Foreign Borrower Obligations (excluding
contingent obligations as to which no claim has been made) and the expiration,
termination or cash collateralization of each Letter of Credit issued for the
account of a Foreign Borrower). Each Foreign Borrower expressly authorizes the
Secured Parties to take and hold security for the payment and performance of the
Foreign Borrower Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Foreign Borrower Obligations, all without affecting the
obligations of any Foreign Borrower hereunder.

(b) To the fullest extent permitted by applicable law, each Foreign Borrower
waives any defense based on or arising out of any defense of any Foreign
Borrower or any other Loan Party or the unenforceability of the Foreign Borrower
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Foreign Borrower or any other Loan Party, other than the
indefeasible payment in full in cash of all the Foreign Borrower Obligations.
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Foreign Borrower Obligations,
make any other accommodation with any Foreign Borrower or any other Loan Party
or exercise any other right or remedy available to them against any Foreign
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Foreign Borrower hereunder except to the extent the Foreign
Borrower Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Foreign Borrower waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Foreign Borrower
against any Foreign Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 16.04. Reinstatement. Each Foreign Borrower agrees that, unless released
pursuant to Section 8.12, its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Foreign Borrower Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Party upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of any Foreign Borrower, any other Loan Party or otherwise.

SECTION 16.05. Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Foreign Borrower by
virtue hereof, upon the failure of any Foreign Borrower or any other Loan Party
to pay any

 

38



--------------------------------------------------------------------------------

Foreign Borrower Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each Foreign
Borrower hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Foreign Borrower Obligation. Upon payment by any
Foreign Borrower of any sums to the Administrative Agent as provided above, all
rights of such Foreign Borrower against any Foreign Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be fully subordinated to the indefeasible
payment in full in cash of the Foreign Borrower Obligations.

SECTION 16.06. Information. Each Foreign Borrower (a) assumes all responsibility
for being and keeping itself informed of the Foreign Borrowers’ and each other
Loan Party’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Foreign Borrower Obligations and the
nature, scope and extent of the risks that such Foreign Borrower assumes and
incurs hereunder, and (b) agrees that none of the Administrative Agent or the
other Secured Parties will have any duty to advise such Foreign Borrower of
information known to it or any of them regarding such circumstances or risks.

SECTION 16.07. Taxes. The provisions of Section 2.16 of the Credit Agreement
shall apply to each Foreign Borrower, mutatis mutandis.

SECTION 16.08. Keepwell. Each Foreign Borrower that is a Qualified ECP Guarantor
(each an “FB Qualified ECP Guarantor”) hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Foreign Borrower to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each FB Qualified ECP Guarantor shall only be liable
under this Section 7.08 for the maximum amount of such liability that can be
hereby incurred within the limitations, if any, set forth for such Foreign
Borrower in this Article VII, and not for any greater amount). The obligations
of each FB Qualified ECP Guarantor under this Section 7.08 shall remain in full
force and effect until the indefeasible payment in full in cash of all the
Foreign Borrower Obligations. Each FB Qualified ECP Guarantor intends that this
Section 7.08 constitute, and this Section 7.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Foreign
Borrower for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE XVII

Miscellaneous

SECTION 17.01. Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party or Foreign Borrower shall be given to it
in care of the Company in the manner provided in Section 9.01 of the Credit
Agreement.

 

39



--------------------------------------------------------------------------------

SECTION 17.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 17.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) The Guarantors and the Grantors jointly and severally agree to reimburse the
Administrative Agent for its reasonable fees and expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement; provided that each reference
therein to the “Company” shall be deemed to be a reference to the “Guarantors
and Grantors.”

(b) The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03 of the Credit
Agreement; provided that each reference therein to the “Company” shall be deemed
to be a reference to the “Guarantors and Grantors.”

 

40



--------------------------------------------------------------------------------

(c) Any amounts payable under this Section 8.03 shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall survive and remain in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby or thereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party.

(d) All amounts due under this Section 8.03 shall be payable promptly after
written demand therefore.

SECTION 17.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders, the Issuing
Banks and the other Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, any Lender, any Issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Lender, any Issuing Bank or
any other Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until such time as (a) all the Loan Document
Obligations (including LC Disbursements, if any, but excluding contingent
obligations as to which no claim has been made) have been paid in full in cash,
(b) all Commitments have terminated or expired and (c) the LC Exposure has been
reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligation to issue or amend Letters of
Credit under the Credit Agreement.

SECTION 17.05. Counterparts; Effectiveness, Successors and Assignment. This
Agreement may be executed in counterparts, (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted

 

41



--------------------------------------------------------------------------------

assignment or transfer by any Loan Party shall be null and void), except as
expressly provided in this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 17.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 17.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 17.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.

 

42



--------------------------------------------------------------------------------

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.01 and, in the case of each Foreign Borrower,
to service of process upon its designated authorized agent for service of
process as contemplated by Section 9.09(e) of the Credit Agreement. Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Company as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

SECTION 17.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.09.

SECTION 17.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

43



--------------------------------------------------------------------------------

SECTION 17.11. Security Interest Absolute. All rights of the Administrative
Agent hereunder, the Security Interest, the grant of the security interest in
the Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor or Guarantor in respect of the Obligations or
this Agreement.

SECTION 17.12. Termination or Release. (a) Subject to Section 2.04 and
Section 7.04, this Agreement, the Guarantees made herein, the Security Interest
and all other security interests granted hereby shall terminate when (i) all the
Loan Document Obligations (including all LC Disbursements, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full, (ii) all Commitments have terminated or expired and (iii) the LC Exposure
has been reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue or amend Letters of
Credit under the Credit Agreement. The obligations of the Foreign Borrowers
under Article VII shall terminate when (i) all Foreign Obligations (including
all LC Disbursements with respect to Foreign Borrowers, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full, (ii) no Lender has any Commitment to provide Loans to any Foreign
Borrower, (iii) the LC Exposure in relation to the Foreign Borrowers has been
reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue or amend Letters of
Credit to any Foreign Borrower under the Credit Agreement, and (iv) there shall
be no Foreign Borrower under the Credit Agreement.

(b) The Guarantees made herein, the Security Interest and all other security
interests granted hereby shall also terminate and be released with respect to a
Guarantor, a Grantor or an asset at the time or times and in the manner set
forth in Section 9.14 of the Credit Agreement. In the event of any such
termination or release, Schedules IV, V, VI and VII to this Agreement shall be
deemed to be modified to remove the Collateral with respect to which the
Security Interest and the other security interests granted hereby have been so
released. The obligations of a Foreign Borrower under Article VII shall
terminate and be released with respect to a Foreign Borrower when the Company
has delivered a Foreign Borrower Termination with respect to such Foreign
Borrower to the Administrative Agent and such Foreign Borrower Termination shall
have become effective in accordance with the requirements of Section 2.23(c) of
the Credit Agreement.

 

44



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the Security Interest and all other security interests,
as applicable, in such Collateral shall be automatically released. In the event
of any such release, Schedules IV, V, VI and VII to this Agreement shall be
deemed to be modified to remove the Collateral with respect to which the
Security Interest and the other security interests granted hereby have been so
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 8.12, the Administrative Agent shall execute and
deliver to any Grantor or Foreign Borrower, at such Grantor’s or Foreign
Borrower’s expense, all documents that such Grantor or Foreign Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 8.12 shall be without recourse to
or warranty by the Administrative Agent.

SECTION 17.13. Additional Subsidiaries. Pursuant to the Credit Agreement,
certain Subsidiaries not a party hereto on the Effective Date may or may be
required to become Guarantors and Grantors after the Effective Date. Upon the
execution and delivery by the Administrative Agent and any such Subsidiary of a
Supplement, any such Subsidiary shall become a Subsidiary Loan Party, a
Guarantor and/or a Grantor hereunder, with the same force and effect as if
originally named as such herein. The execution and delivery of any Supplement
shall not require the consent of any other Loan Party. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Agreement.

SECTION 17.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the

 

45



--------------------------------------------------------------------------------

Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes, provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

SECTION 17.15. Exculpatory Provisions. (a) The Administrative Agent may execute
any of the powers granted under this Agreement and perform any duty hereunder
either directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or wilful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or wilful misconduct.

(b) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from any Guarantor or Grantor or the Secured Parties to
the Administrative Agent in its capacity as Administrative Agent indicating that
an Event of Default has occurred. The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

SECTION 17.16. Parallel Debt. (a) Notwithstanding any other provision of this
Agreement, each of the Company and each Guarantor (each, a “Principal Party”)
hereby irrevocably and unconditionally undertakes (such undertaking and the
obligations and liabilities that are a result thereof being referred to as the
“Parallel Debt” of such Principal Party) to pay to the Administrative Agent (in
its personal capacity and not in its capacity as agent) an amount equal to the
aggregate amount payable by such Principal Party in respect of each and every
payment obligation owed to each and every Secured Party under the Loan Documents
and, to the extent included in the Obligations, under any Hedging Agreement or
arising out of or in connection with Cash Management Services or Performance
Support Instruments provided by any Secured Party (collectively, the “Principal
Obligations”) in accordance with the terms and conditions of such Principal
Obligations. The Parallel Debt of any Principal Party shall become due and
payable as and when any Principal Obligation of such Principal Party becomes due
and payable.

 

46



--------------------------------------------------------------------------------

(b) The Administrative Agent and each Principal Party agree and acknowledge
that:

(a) the Parallel Debt of each Principal Party constitutes an undertaking,
obligation and liability of such Principal Party to the Administrative Agent (in
its personal capacity and not in its capacity as agent) that is separate and
independent from, and without prejudice to, any Principal Obligation and
represents the Administrative Agent’s own claim as a creditor in its own right
to receive payment of such Parallel Debt from such Principal Party (and for the
avoidance of doubt, for purposes of Netherlands law, the Parallel Debt of each
Principal Party constitutes independent claims (zelfstandige vorderingen) of the
Administrative Agent vis-à-vis each Principal Party); and

(b) the security interest created under the Loan Documents to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt and, for purposes of Netherlands law, each
Principal Party and the Administrative Agent acknowledge that the Administrative
Agent acts in its own name and not as representative (vertegenwoordiger) of the
Secured Parties or any of them.

(c) The Administrative Agent and each Principal Party agree and acknowledge
that:

(i) the Parallel Debt of each Principal Party shall be decreased if and to the
extent that the Principal Obligations of such Principal Party have been paid or,
in the case of guarantee obligations, discharged;

(ii) the Principal Obligations of each Principal Party shall be decreased if and
to the extent that the Parallel Debt of such Principal Party has been paid or,
in the case of guarantee obligations, discharged; and

(iii) the amount payable under the Parallel Debt of each Principal Party shall
at no time exceed the amount payable under the Principal Obligations of such
Principal Party.

(d) Any amount received or recovered by the Administrative Agent in respect of
any Parallel Debt (including as a result of any enforcement proceedings) shall
be applied in accordance with the terms of this Agreement and the other Security
Documents.

(e) The Administrative Agent accepts the provisions of this clause 8.16
(Parallel Debt) on behalf of the Secured Parties.

 

47



--------------------------------------------------------------------------------

(f) The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Principal Party under the Principal
Obligations are several and are separate and independent from, and without
prejudice to, the rights of the Administrative Agent to receive payment under
this Section 8.16 and each Principal Party’s obligations under this Section 8.16
toward the Administrative Agent constitutes a single and separate obligation
from any other debt or obligation of each Principal Party under the Principal
Obligations.

[Signature Pages Follow]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Executed by NCR LIMITED acting by:  

 

Signature of director Director Name of director: in the presence of:
                    

 

Signature of witness Name of witness: Address: Occupation:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

NCR NEDERLAND B.V., by  

 

  Name: John Boudreau   Title: Attorney-in-fact

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

GIVEN under the Common Seal of

NCR GLOBAL SOLUTIONS LIMITED

and delivered as a deed:

 

 

 

Director

 

Director

           

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

NCR INTERNATIONAL, INC.,

by

 

 

  Name:   Title:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

RADIANT PAYMENT SERVICES, LLC,

by

   

 

  Name:   Title:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DIGITAL INSIGHT CORPORATION,

by

   

 

  Name:   Title:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by

   

 

  Name:   Title:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

SUBSIDIARY LOAN PARTIES



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

GRANTORS



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

GUARANTORS



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule VI to the

Collateral Agreement

INTELLECTUAL PROPERTY

[To be attached]



--------------------------------------------------------------------------------

Schedule VII to the

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Schedule VIII to the

Collateral Agreement

LOCATIONS FOR CHATTEL PAPER AND RECORDS



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.             dated as of [    ] (this “Supplement”), to the
Amended and Restated Guarantee and Collateral Agreement, dated as of August 22,
2011, as amended and restated as of January 6, 2014, as further amended and
restated as of March 31, 2016 (the “Collateral Agreement”), among NCR
CORPORATION, a Maryland corporation (the “Company”), the Foreign Borrowers from
time to time party thereto, the Subsidiary Loan Parties from time to time party
thereto and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”),
as Administrative Agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 8.13 of the Collateral Agreement provides that additional Subsidiaries
of the Company may become Subsidiary Loan Parties under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Loan Party
under the Collateral Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 8.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, Grantor and Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party, Grantor and
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Guarantor thereunder are true and
correct on and as of the date hereof. In



--------------------------------------------------------------------------------

furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance, as the case may be, in full of the Obligations, and subject to
the last sentence of Section 4.01(a) of the Collateral Agreement, does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties a security interest in all right, title and
interest in and to the Collateral now owned or hereafter acquired by the New
Subsidiary. Each reference to a “Guarantor” or “Grantor” in the Collateral
Agreement shall be deemed to include the New Subsidiary. The Collateral
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms. The New
Subsidiary hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets, whether now owned or hereafter
acquired” of the New Subsidiary or words of similar effect or of a lesser scope
or with greater detail and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) whether the New Subsidiary
is an organization, the type of organization and any organizational
identification number issued to the New Subsidiary and (B) in the case of a
financing statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. The New Subsidiary agrees to provide the information required for any
such filing to the Administrative Agent promptly upon request. The
Administrative Agent (or its designee) is further authorized by the New
Subsidiary to file with the United States Patent and Trademark Office or the
United States Copyright Office (or any successor office or any similar office in
any other country) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by the New Subsidiary, without the signature of the
New Subsidiary, and naming the New Subsidiary as debtor and the Administrative
Agent as secured party; provided that notwithstanding anything to the contrary
in any of the Loan Documents, the New Subsidiary shall not have any obligation
to perfect any Security Interest or lien, or record any notice thereof, in any
Article 9 Collateral consisting of Intellectual Property in any jurisdiction
other than the United States.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or other electronic imaging shall be effective as delivery of a manually signed
counterpart of this Supplement.

 

2



--------------------------------------------------------------------------------

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Equity Interests of the New Subsidiary,
(c) set forth on Schedule III attached hereto is a true and correct schedule of
all the Pledged Debt Securities owned by such New Subsidiary, (d) set forth on
Schedule IV attached hereto is a true and complete list (in all material
respects) of (i) all Patents that have been granted by the United States Patent
and Trademark Office and for which published United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office, (iii) all Trademarks that have been registered with the United
States Patent and Trademark Office and for which United States registration
applications are pending and (iv) all exclusive Copyright Licenses under which
such Grantor is a licensee and that, in the case of clauses (i), (ii) and
(iii) are owned by the New Subsidiary, in each case truly and completely
specifying the name of the registered owner, title or mark, registration or
application number, and (except with respect to Copyrights) registration date
(if already registered) or application date and, with respect to any exclusive
Licenses, the licensee, the licensor and date of license agreement and (e) set
forth on Schedule V attached hereto is a true and correct schedule of each
Commercial Tort Claim that is not an Excluded Asset, including a summary
description of such claim.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Collateral Agreement.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

3



--------------------------------------------------------------------------------

[NAME OF NEW SUBSIDIARY], by  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

by  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

Schedule I

to Supplement No.     to the

Collateral Agreement

NEW SUBSIDIARY INFORMATION

 

Name

  

Jurisdiction of Formation

  

Chief Executive Office



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity Interests



--------------------------------------------------------------------------------

Schedule III

to Supplement No.     to the

Collateral Agreement

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.     to the

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Schedule V

to Supplement No.     to the

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II-A to the

Collateral Agreement

[FORM OF] PATENT SECURITY AGREEMENT dated as of [            ], 20[ ] (this
“Agreement”), among NCR CORPORATION, a Maryland corporation (the “Company”),
each subsidiary of the Company party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent and (b) the Amended and Restated Guarantee and
Collateral Agreement dated as of August 11, 2011, as amended and restated as of
January 6, 2014, as further amended and restated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Company subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The subsidiaries of the Company party hereto (other than the
Company) are Affiliates of the Company, have derived and will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
(1) reaffirms the security interest granted pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Patent
Collateral”):



--------------------------------------------------------------------------------

(a) all letters patent of the United States of America or the equivalent thereof
in any other country, all registrations and recordings thereof and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including any of the foregoing listed on
Schedule I, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell
offer to sell, import or export the inventions disclosed or claimed therein.
Notwithstanding anything herein to the contrary, if any Grantor and the
Administrative Agent shall agree that any asset included in the “Patent
Collateral” is an Excluded Asset, the security interest granted under this
Section 2 shall thereafter not attach to, and the term “Patent Collateral” shall
not include, such Excluded Asset; provided that the security interest shall
immediately attach to, and the Patent Collateral shall immediately include, any
such asset (or portion thereof) upon such asset (or such portion) ceasing to be
an Excluded Asset.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

(1) SECTION 4. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title: [OTHER GRANTORS], by  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Patents Owned by [Name of Grantor]

U.S. Patent Registrations

 

Type

  

Registration No.

  

Expiration Date

U.S. Patent Applications

 

Type

  

Application No.

  

Expiration Date



--------------------------------------------------------------------------------

Exhibit II-B to the

Collateral Agreement

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [            ], 20[    ]
(this “Agreement”), among NCR CORPORATION, a Maryland corporation (the
“Company”), each subsidiary of the Company party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent and (b) the Amended and Restated Guarantee and
Collateral Agreement dated as of August 11, 2011, as amended and restated as of
January 6, 2014, as further amended and restated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Company subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The subsidiaries of the Company party hereto (other than the
Company) are Affiliates of the Company, have derived and will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
(1) reaffirms the security interest granted pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Trademark
Collateral”):



--------------------------------------------------------------------------------

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
domain names, other source or business identifiers, designs and general
intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar office in any State of the United States of
America or any other country or any political subdivision thereof, all
extensions or renewals thereof, and all common law rights related thereto,
including any of the foregoing listed on Schedule I, (b) all goodwill associated
therewith or symbolized thereby and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill. Notwithstanding anything herein
to the contrary, if any Grantor and the Administrative Agent shall agree that
any asset included in the “Trademark Collateral” is an Excluded Asset, the
security interest granted under this Section 2 shall thereafter not attach to,
and the term “Trademark Collateral” shall not include, such Excluded Asset;
provided that the security interest shall immediately attach to, and the
Trademark Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be an Excluded Asset.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

(2) SECTION 4. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title: [OTHER GRANTORS], by  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Trademarks/Trade Names Owned by [Name of Grantor]

U.S. Trademark Registrations

 

Mark

  

Registration No.

  

Expiration Date

U.S. Trademark Applications

 

Mark

  

Application No.

  

Filing Date

State Trademark Registrations

 

State

  

Mark

  

Registration No.

  

Expiration Date



--------------------------------------------------------------------------------

Exhibit II-C to the

Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [            ], 20[    ]
(this “Agreement”), among NCR CORPORATION, a Maryland corporation (the
“Company”), each subsidiary of the Company party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent and (b) the Amended and Restated Guarantee and
Collateral Agreement dated as of August 11, 2011, as amended and restated as of
January 6, 2014, as further amended and restated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Company subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The subsidiaries of the Company party hereto (other than the
Company) are Affiliates of the Company, have derived and will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
(1) reaffirms the security interest granted pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Copyright
Collateral”):



--------------------------------------------------------------------------------

(i) (a) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise, (b) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including any of the
foregoing listed in Schedule I and (c) any other adjacent or other rights
related or appurtenant to the foregoing, including moral rights; and

(ii) all Copyright Licenses under which such Grantor is granted an exclusive
license to any registered United States Copyright, including those listed on
Schedule I.

Notwithstanding anything herein to the contrary, if any Grantor and the
Administrative Agent shall agree that any asset included in the “Copyright
Collateral” is an Excluded Asset, the security interest granted under this
Section 2 shall thereafter not attach to, and the term “Copyright Collateral”
shall not include, such Excluded Asset; provided that the security interest
shall immediately attach to, and the Copyright Collateral shall immediately
include, any such asset (or portion thereof) upon such asset (or such portion)
ceasing to be an Excluded Asset.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

(3) SECTION 4. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title: [OTHER GRANTORS], by  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Registered Owner

  

Title

  

Copyright Number

  

Expiration Date

                 

Copyright Applications

 

Registered Owner

  

Title

  

Application Number

  

Filing Date

                 

Exclusive Copyright Licenses

 

Licensee

  

Licensor

  

Title

  

Copyright Number

  

Expiration Date

                       

 

2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] AFFILIATE SUBORDINATION AGREEMENT

AFFILIATE             SUBORDINATION AGREEMENT dated as of [•] (this
“Agreement”), among NCR Corporation, a Maryland corporation (the “Company”), the
other Subordinated Lenders and Subordinated Debtors (each as defined below) from
time to time party hereto and JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement referred to below for the Lenders and as collateral
agent under the Loan Documents for the Secured Parties (in such capacities, the
“Administrative Agent”).

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Borrowers party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement. The
rules of construction specified in Section 1.03 of the Credit Agreement shall
apply to this Agreement, mutatis mutandis.

The Credit Agreement provides that from time to time the Company and the
Subsidiaries may make loans, advances and other extensions of credit to one or
more of the Loan Parties, provided that any Indebtedness of a Loan Party
resulting from such extensions of credit, including principal, premium (if any),
interest (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company or any Subsidiary,
whether or not a claim for post filing interest is allowed or allowable in any
such proceeding), fees, charges, expenses, indemnities, reimbursement
obligations, Guarantees and all other amounts payable thereunder or in respect
thereof (collectively, the “Subordinated Intercompany Obligations”), shall be
unsecured and subordinated in right of payment to the Senior Obligations (as
defined below) pursuant to this Agreement. For purposes of this Agreement,
(a) the Company and the Subsidiaries, in their capacities as obligees in respect
of any Subordinated Intercompany Obligations, are referred to herein as the
“Subordinated Lenders”, (b) the Loan Parties, in their capacities as obligors in
respect of any Subordinated Intercompany Obligations, are referred to herein as
the “Subordinated Debtors” and (c) the Lenders, Issuing Banks and any other
obligees in respect of the Senior Obligations are referred to herein as the
“Senior Lenders”.

In connection with the foregoing, each Subordinated Lender desires to enter into
this Agreement in order to, among other things, subordinate, on the terms set
forth herein, its rights, as a Subordinated Lender, to payment of any
Subordinated Intercompany Obligations owed to it to the prior payment in full of
the Senior Obligations. Each Subordinated Lender will derive substantial
benefits from the extension of credit to the Company and the other Loan Parties
pursuant to the Credit Agreement and the provision of other financial
accommodations to the Company and the other Loan Parties by the Senior Lenders
and is willing to execute and deliver this Agreement in order to induce the
Senior Lenders to extend such credit and provide such accommodations.
Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Subordination. (a) Each Subordinated Lender hereby agrees that all its right,
title and interest in, to and under any Subordinated Intercompany Obligations of
any Subordinated Debtor shall be subordinate, and junior in right of payment, to
the rights of the Senior Lenders in respect of the Secured Obligations of such
Subordinated Debtor, including principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to a Subordinated Debtor, whether or not a claim for
post-filing interest is allowed or allowable in any such proceeding), fees,
charges, expenses, indemnities, reimbursement obligations, Guarantees and all
other amounts payable thereunder or in respect thereof (collectively, the
“Senior Obligations”).

(b) Each Subordinated Debtor and each Subordinated Lender agrees (in each case
solely with respect to the Subordinated Intercompany Obligations in respect of
which it is the obligor or obligee, as the case may be), that, notwithstanding
any provision to the contrary in any agreement governing or evidencing
Subordinated Intercompany Obligations, no payment (whether directly, by
purchase, redemption or exercise of any rights of setoff or otherwise and
whether mandatory or voluntary) in respect of the Subordinated Intercompany
Obligations, whether of principal, interest or otherwise, and whether in cash,
securities or other property, shall be made by or on behalf of any Subordinated
Debtor or received, accepted or demanded, directly or indirectly, by or on
behalf of any Subordinated Lender at any time prior to the payment in full of
all the Senior Obligations; provided that the Subordinated Debtors may make
interest and principal payments in the ordinary course, and the Subordinated
Lenders may receive, accept and demand such payments, if at the time of and
immediately after giving effect to any such payment, no Event of Default shall
have occurred and be continuing or would result therefrom.

(c) Upon any dissolution, winding up, liquidation, distribution of assets or
reorganization of any Subordinated Debtor, whether in bankruptcy, insolvency,
reorganization, arrangement or receivership proceedings or upon any assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of any Subordinated Debtor (any such proceeding or event, a
“Reorganization Proceeding”):

(i) the Senior Lenders shall first be entitled to receive indefeasible payment
in full of the Senior Obligations (whenever arising) before any Subordinated
Lender shall be entitled to receive any payment on account of the Subordinated
Intercompany Obligations of such Subordinated Debtor, whether of principal,
interest or otherwise; and

(ii) any payment by, or on behalf of, or distribution of the assets of, such
Subordinated Debtor of any kind or character, whether in cash, securities or
other property, to which any Subordinated Lender would be entitled but for the
provisions of this Section 1 shall be paid or delivered by the person making
such

 

2



--------------------------------------------------------------------------------

payment or distribution (whether a trustee in bankruptcy, a receiver, custodian
or liquidating trustee or otherwise) directly to the Administrative Agent, for
the benefit of the Senior Lenders (pro rata, in accordance with the respective
amounts of the Senior Obligations then owing to each of the Senior Lenders),
until the indefeasible payment in full of all Senior Obligations.

Each Subordinated Lender agrees not to ask, demand, sue for or take or receive
from any Subordinated Debtor in cash, securities or other property or by setoff,
purchase or redemption (including from or by way of collateral), payment of all
or any part of the Subordinated Intercompany Obligations (other than any
payments of interest and principal to the extent permitted by Section 1(b) above
and not prohibited by the first sentence of this paragraph) and agrees that in
connection with any proceeding involving any Subordinated Debtor under any
bankruptcy, insolvency, reorganization, arrangement, receivership or similar law
(A) the Administrative Agent is irrevocably authorized and empowered (in its own
name or in the name of such Subordinated Lender or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in the preceding sentence and give acquittance therefor
and to file claims and proofs of claim, if the Subordinated Lender shall fail to
do so prior to 30 days before the expiration of the time to file such proofs of
claim (provided that such Subordinated Lender shall deliver a copy of all such
proofs of claim to the Administrative Agent), and take such other action (other
than voting the Subordinated Intercompany Obligations but including enforcing
any security interest or other lien securing payment of such Subordinated
Intercompany Obligations) as the Administrative Agent may deem necessary or
advisable for the exercise or enforcement of any of the rights or interest of
the Senior Lenders and (B) such Subordinated Lender shall duly and promptly take
such action as the Administrative Agent may request to (1) collect amounts in
respect of the Subordinated Intercompany Obligations for the account of the
Senior Lenders and to file appropriate claims or proofs of claim in respect of
such Subordinated Intercompany Obligations, (2) execute and deliver to the
Administrative Agent such irrevocable powers of attorney, assignments or other
instruments as the Administrative Agent may request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated
Intercompany Obligations and (3) collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Subordinated Intercompany Obligations. A copy of this Agreement may be filed
with any court as evidence of the Senior Lenders’ rights, powers and authority
hereunder.

(d) In the event that any payment by or on behalf of, or any distribution of the
assets of, any Subordinated Debtor of any kind or character, whether in cash,
securities or other property, and whether directly, by purchase, redemption,
exercise of any right of setoff or otherwise, in respect of the Subordinated
Intercompany Obligations shall be received by or on behalf of any Subordinated
Lender or any Affiliate thereof at a time when such payment is prohibited by
this Agreement, such payment or distribution shall be held by such Subordinated
Lender in trust (segregated from other property of such Subordinated Lender) for
the benefit of, and shall forthwith be paid over to, the Administrative Agent,
for the benefit of the Senior Lenders (pro rata, in accordance with the
respective amounts of the Senior Obligations then owing to each of the Senior
Lenders), until the indefeasible payment in full of all Senior Obligations.

 

3



--------------------------------------------------------------------------------

(e) Subject to the prior indefeasible payment in full of the Senior Obligations,
each Subordinated Lender shall be subrogated to the rights of the Senior Lenders
to receive payments or distributions in cash, securities or other property of
the Subordinated Debtors applicable to the Senior Obligations until all amounts
owing on the Senior Obligations shall be indefeasibly paid in full, and for the
purpose of such subrogation, as between and among the Subordinated Debtors and
their creditors (other than the Senior Lenders), on the one hand, and the
Subordinated Lenders, on the other hand, no payment or distribution made to any
Senior Lender by virtue of this Agreement that otherwise would have been made to
the Subordinated Lenders shall be deemed to be a payment by the Subordinated
Debtors of an amount owing on the Senior Obligations.

(f) Each Subordinated Lender agrees that the Subordinated Intercompany
Obligations are intended to be unsecured and not Guaranteed by the Company or
any Subsidiary, and each Subordinated Debtor agrees not to give, or permit to be
given, and each Subordinated Lender agrees not to ask for, demand, accept or
receive, any security for the Subordinated Intercompany Obligations or any
Guarantee of the Subordinated Intercompany Obligations from the Company or any
Subsidiary. Notwithstanding the foregoing, all the proceeds of any (i) security
of any nature whatsoever for any Subordinated Intercompany Obligations on any
property or assets, whether now existing or hereafter acquired, of the Company
or any Subsidiary or (ii) any Guarantee, of any nature whatsoever, by the
Company or any Subsidiary of any Subordinated Intercompany Obligations shall be
subject to the provisions hereof with respect to payments and other
distributions in respect of the Subordinated Intercompany Obligations.

(g) Upon any assignment of Subordinated Intercompany Obligations to any Person
other than the Company or a Subsidiary made prior to the indefeasible payment in
full of all Senior Obligations, the Subordinated Lender shall place upon the
instruments creating or evidencing the Subordinated Intercompany Obligations,
whether upon refunding, extension, renewal, refinancing, replacement or
otherwise, including any global intercompany note evidencing any such
obligations, the following legend:

“This instrument and all indebtedness evidenced hereby is subject to the
subordination provisions of the Affiliate Subordination Agreement dated as of
[•] (as amended, restated, supplemented or modified from time to time, the
“Affiliate Subordination Agreement”) among, inter alia, NCR Corporation and
JPMorgan Chase Bank, N.A. Notwithstanding anything contained herein to the
contrary, neither the principal of nor the interest on, nor any other amounts
payable in respect of, the indebtedness created or evidenced by this instrument
or record shall become due or be paid or payable, except to the extent permitted
under the Affiliate Subordination Agreement, which is incorporated herein with
the same effect as if fully set forth herein.”

 

4



--------------------------------------------------------------------------------

(h) Each Subordinated Lender agrees that, prior to the indefeasible payment in
full of all Senior Obligations, it will not take any action to cause any
Subordinated Intercompany Obligations to become payable prior to their stated
maturity or exercise any remedies or take any action or proceeding to enforce
any Subordinated Intercompany Obligations, in each case, if the payment of such
Subordinated Intercompany Obligations is then prohibited by this Agreement.

2. Waivers and Consents. (a) Each Subordinated Lender waives the right to compel
that the Collateral or any other assets or property of any Subordinated Debtor,
any other guarantor of the Senior Obligations or any other Person be applied in
any particular order to discharge the Senior Obligations. Each Subordinated
Lender expressly waives the right to require that the Administrative Agent
proceed against the Collateral, any Subordinated Debtor, any other guarantor of
the Senior Obligations or any other Person, or to pursue any other remedy in its
power which such Subordinated Lender cannot pursue and which would lighten such
Subordinated Lender’s burden, notwithstanding that the failure of the
Administrative Agent to do so may thereby prejudice such Subordinated Lender.
Each Subordinated Lender agrees that it shall not be discharged, exonerated or
have its obligations hereunder to the Senior Lenders reduced by (i) the
Administrative Agent’s delay in proceeding against or enforcing any remedy
against the Collateral, any Subordinated Debtor, any other guarantor of the
Senior Obligations or any other Person; (ii) the Administrative Agent releasing
the Collateral, any Subordinated Debtor, any other guarantor of the Senior
Obligations or any other Person from all or any part of the Senior Obligations;
or (iii) the discharge of the Collateral, any Subordinated Debtor, any other
guarantor of the Senior Obligations or any other Person by an operation of law
or otherwise, with or without the intervention or omission of the Administrative
Agent. Any Senior Lender’s vote to accept or reject any plan of reorganization
relating to the Collateral, any Subordinated Debtor, any other guarantor of the
Senior Obligations or any other Person, or any Senior Lender’s receipt on
account of all or part of the Senior Obligations of any cash, securities or
other property distributed in any bankruptcy, reorganization or insolvency case,
shall not discharge, exonerate, or reduce the obligations of any Subordinated
Lender hereunder to the Senior Lenders.

(b) Each Subordinated Lender waives all rights and defenses arising out of an
election of remedies by the Administrative Agent, even though that election of
remedies, including any nonjudicial foreclosure with respect to any property or
assets securing the Senior Obligations, has impaired the value of such
Subordinated Lender’s rights of subrogation, reimbursement or contribution
against any Subordinated Debtor, any other guarantor of the Senior Obligations
or any other Person. Each Subordinated Lender expressly waives any rights or
defenses it may have by reason of protection afforded to any Subordinated
Debtor, any other guarantor of the Senior Obligations or any other Person with
respect to any Senior Obligations pursuant to any anti-deficiency laws or other
laws of similar import which limit or discharge the principal debtor’s
indebtedness upon judicial or nonjudicial foreclosure of any property or assets
securing the Senior Obligations.

 

5



--------------------------------------------------------------------------------

(c) Each Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Senior Obligations made by the Administrative
Agent may be rescinded in whole or in part by such Person, and any Senior
Obligations may be continued, and the Senior Obligations or the liability of any
Subordinated Debtor, any other guarantor thereof or any other Person obligated
thereunder, or any Collateral or Guarantee therefor, or any right of setoff with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent, in each case without notice to or further assent by
such Subordinated Lender, which will remain bound under this Agreement and
without impairing, abridging, releasing or affecting the subordination and other
agreements provided for herein.

(d) Each Subordinated Lender waives any and all notice of the creation, renewal,
extension or accrual of any Senior Obligations and notice of or proof of
reliance by the Senior Lenders upon this Agreement. The Senior Obligations, and
any of them, shall be deemed conclusively to have been created, contracted or
incurred, and the consent to create the obligations of any Subordinated Debtor
in respect of the Subordinated Intercompany Obligations shall be deemed
conclusively to have been given, and all dealings between the Subordinated
Debtors and the Senior Lenders shall be deemed conclusively to have been
consummated, in reliance upon this Agreement. Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Intercompany Obligations. Each Subordinated Lender waives any
protest, demand for payment and notice of default.

3. Transfers. Until the indefeasible payment in full of all Senior Obligations,
each Subordinated Lender shall not sell, assign or otherwise transfer or dispose
of, in whole or in part, all or any part of the Subordinated Intercompany
Obligations or any interest therein to any other Person (a “Transferee”), other
than to another Subordinated Lender, or create, incur or suffer to exist any
security interest, Lien, charge or other encumbrance whatsoever upon all or any
part of the Subordinated Intercompany Obligations or any interest therein in
favor of any Transferee unless such sale, assignment, other transfer or
disposal, security interest, Lien, charge, other encumbrances or other action is
made expressly subject to the terms and conditions of this Agreement, including
pursuant to a Transferee’s agreement to be bound hereby.

4. Senior Obligations Unconditional. All rights and interests of the
Administrative Agent and the Senior Lenders hereunder, and all agreements and
obligations of the Subordinated Lenders and the Subordinated Debtors hereunder,
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;

 

6



--------------------------------------------------------------------------------

(c) any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any Guarantee
of any of the Senior Obligations; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Subordinated Debtor in respect of the Senior
Obligations, or of any Subordinated Lender or any Subordinated Debtor in respect
of this Agreement.

5. Representations and Warranties. Each Subordinated Lender represents and
warrants to the Administrative Agent, as of the date hereof, for the benefit of
the Senior Lenders that:

(a) It has the power and authority and the legal right to execute and deliver
and to perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such Subordinated
Lender and constitutes a legal, valid and binding obligation of such
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) The execution, delivery and performance of this Agreement will not violate
any provision of any requirement of any material law applicable to such
Subordinated Lender or of any material contractual obligation of such
Subordinated Lender.

(d) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or regulatory body or Governmental Authority and no consent
of any other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement, in each case, except
such as have been obtained or made and are in full force and effect.

6. Waiver of Claims. (a) To the maximum extent permitted by law, each
Subordinated Lender waives any claim it might have against the Administrative
Agent or any Senior Lender with respect to, or arising out of, any action or
failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the Administrative Agent or any Senior Lender or its
directors, officers, employees, agents or affiliates with respect to any
exercise of rights or remedies under the Loan Documents or any other document
creating or governing any Senior Obligations or any transaction relating to the
Collateral. None of the Administrative Agent, the Senior Lenders or any of their
respective directors, officers, employees, agents or affiliates shall be liable
for failure to demand, collect or realize upon any of the Collateral or any
Guarantee or for

 

7



--------------------------------------------------------------------------------

any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Subordinated Debtor, any
Subordinated Lender or any other Person or to take any other action whatsoever
with regard to the Collateral, or any part thereof, or any such Guarantee.

(b) Each Subordinated Lender, for itself and on behalf of its successors and
assigns, hereby waives any and all now existing or hereafter arising rights it
may have to require the Senior Lenders to marshal assets for the benefit of such
Subordinated Lender, or to otherwise direct the timing, order or manner of any
sale, collection or other enforcement of the Collateral or enforcement of any
rights or remedies under the Loan Documents. The Senior Lenders are under no
duty or obligation, and each Subordinated Lender hereby waives any right it may
have to compel the Senior Lenders, to pursue any guarantor or other Person who
may be liable for the Senior Obligations, or to enforce any Lien or security
interest in any Collateral.

(c) Each Subordinated Lender hereby waives and releases all rights which a
guarantor or surety with respect to the Senior Obligations could exercise.

(d) Each Subordinated Lender hereby waives any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by the Senior
Lenders relating to the operation or financial condition of any Subordinated
Debtor or of any other guarantor of the Senior Obligations, or its businesses.
Each Subordinated Lender enters into this Agreement based solely upon its
independent knowledge of the Subordinated Debtors’ results of operations,
financial condition and business and such Subordinated Lender assumes full
responsibility for obtaining any further or future information with respect to
each Subordinated Debtor or its results of operations, financial condition or
business.

7. Further Assurances. Each Subordinated Lender and each Subordinated Debtor, at
its own expense and at any time from time to time, upon the written request of
the Administrative Agent will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted.

8. Expenses. (a) The Subordinated Debtors agree to reimburse the Administrative
Agent and the Senior Lenders for their reasonable out-of-pocket expenses
incurred hereunder or in connection herewith as provided in Section 9.03 of the
Credit Agreement; provided that each reference therein to “the Company” shall be
deemed to be a reference to “the Subordinated Debtors”.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Subordinated Debtor jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03 of the Credit
Agreement; provided that each reference therein to the “Company” shall be deemed
to be a reference to the “the Subordinated Debtors”.

 

8



--------------------------------------------------------------------------------

9. Provisions Define Relative Rights. This Agreement is intended solely for the
purpose of defining the relative rights of the Administrative Agent and the
Senior Lenders, on the one hand, and the Subordinated Lenders, on the other
hand, and no other Person shall have any right, benefit or other interest under
this Agreement.

10. Powers Coupled with an Interest. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Senior Obligations are indefeasibly paid in full.

11. Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.

12. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

13. Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

14. Integration. This Agreement constitutes the entire contract among the
Subordinated Debtors, the Senior Lenders and the Subordinated Lenders relating
to the subject matter hereof and there are no promises or representations by the
Subordinated Debtors, the Senior Lenders or the Subordinated Lenders hereto
regarding the subject matter hereof not reflected herein.

15. Amendments in Writing; No Waiver; Cumulative Remedies. (a) Neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Subordinated Debtors and each affected Subordinated
Lender, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement and to the other terms of Section 9.02 of the Credit Agreement.

(b) No failure or delay by the Administrative Agent or the Senior Lenders in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.

 

9



--------------------------------------------------------------------------------

(c) The rights and remedies of the Administrative Agent and the Senior Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.

16. Effective Periods. Notwithstanding any provision to the contrary herein,
this Agreement will be effective only during Pledge Effectiveness Periods and
will automatically cease to be effective on any Investment Grade Date and
automatically be reinstated and become effective on any Non-Investment Grade
Date; provided, however, that this Agreement will continue to be effective with
respect to any Subordinated Debtor and any Subordinated Intercompany Obligations
of each Subordinated Debtor if any Reorganization Proceeding is commenced by or
against such Subordinated Debtor during a Pledge Effectiveness Period.

17. Headings. The headings of the various subdivisions used in this Agreement
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

18. Successors and Assigns. (a) This Agreement shall be binding upon the
successors and assigns of the Subordinated Debtors and the Subordinated Lenders
and shall inure to the benefit of the Administrative Agent and the Senior
Lenders and their respective successors and assigns.

19. Additional Subordinated Parties. Upon execution and delivery after the date
hereof by any Person that has become, or shall become, an obligor or obligee in
respect of any Subordinated Intercompany Obligations of a counterpart signature
hereto, such Person shall automatically become a party hereto as a “Subordinated
Debtor”, a “Subordinated Lender” or both, as the case may be, with the same
force and effect as if originally named as such herein. The rights and
obligations under this Agreement of each other party hereto shall remain in full
force and effect notwithstanding the addition of any such Person as a party to
this Agreement.

20. Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

(b) Each Subordinated Debtor and each Subordinated Lender hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any

 

10



--------------------------------------------------------------------------------

other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Senior Lender may otherwise have to bring any action or proceeding
relating to this Agreement to which it is a party or any other Loan Document
against any Subordinated Debtor or Subordinated Lender or any of their
properties in the courts of any jurisdiction, including in any Reorganization
Proceeding affecting a Subordinated Debtor or Subordinated Lender.

(c) Each Subordinated Debtor and each Subordinated Lender hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

21. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Remainder of this page left intentionally blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, by  

 

  Name:   Title: [NAME OF SUBORDINATED DEBTOR/LENDER], by  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] COMPLIANCE CERTIFICATE1

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Company
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Each capitalized term used
but not defined herein shall have the meaning specified in the Credit Agreement.

The undersigned hereby certifies, in his capacity as a [            ] of the
Company and not in a personal capacity, as follows:

1. I am a Financial Officer of the Company.

2. [[Attached as Schedule I hereto is the] [The] audited consolidated financial
statements required by Section 5.01(a) of the Credit Agreement for the fiscal
year ended [            ], setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of Pricewaterhouse Coopers L.L.P. or another independent registered public
accounting firm of recognized national standing required by Section 5.01(a) of
the Credit Agreement (the “Consolidated Financial Statements”) [have been
delivered to the Administrative Agent in accordance with the provisions of
Section 5.01 of the Credit Agreement].]

[or]

[[Attached as Schedule I hereto are the] [The] consolidated financial statements
required by Section 5.01(b) of the Credit Agreement for the fiscal quarter ended
[            ] (the “Consolidated Financial Statements”) [have been delivered to
the Administrative Agent in accordance with the provisions of Section 5.01 of
the Credit Agreement]. Such financial statements fairly present, in all material
respects, the financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes.]

 

1 

To be delivered to the Administrative Agent not later than the fifth Business
Day following the date of delivery of financial statements under Sections
5.01(a) or 5.01(b) of the Credit Agreement.



--------------------------------------------------------------------------------

3. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of:

(a) the occurrence of a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, specifying the details thereof and any action the Company has taken
or proposes to take with respect thereto; and

(b) any change in GAAP or in the application thereof since the date of the
consolidated balance sheet of the Company most recently theretofore delivered
pursuant to Sections 5.01(a) or 5.01(b) of the Credit Agreement (or, prior to
the first such delivery, referred to in Section 3.04 of the Credit Agreement),
except as set forth in a separate attachment, if any, to this Certificate,
specifying the effect of such change on the financial statements (including
those for the prior periods) and, in the case of any such change with respect to
the treatment of Capital Lease Obligations or other lease obligations, setting
forth a reconciliation previously approved by the Administrative Agent of
differences in such treatment from the treatment thereof applied for purposes of
the Credit Agreement pursuant to Section 1.04(b) thereof.

4. Attached as Schedule II hereto are reasonably detailed calculations
demonstrating compliance with Sections 6.12 and 6.13 of the Credit Agreement and
computing the Leverage Ratio and the Interest Coverage Ratio as of the last day
of the fiscal period covered by the [consolidated financial statements most
recently delivered pursuant to Sections 5.01(a) or 5.01(b) of the Credit
Agreement][attached financial statements].

5. All notices required to be provided under Sections 5.03 and 5.04 of the
Credit Agreement have been provided, except for any such notice identified in an
attachment to this Compliance Certificate and provided herewith.

6. Schedule III, attached hereto, identifies each Subsidiary that, as of the
last day of the most recent fiscal period covered by the [consolidated financial
statements most recently delivered pursuant to Sections 5.01(a) or 5.01(b) of
the Credit Agreement][attached financial statements] (A) is an Excluded
Subsidiary as of such date but has not been identified as an Excluded Subsidiary
in Schedule 3.11A of the Credit Agreement or in any prior Compliance Certificate
or (B) has previously been identified as an Excluded Subsidiary but has ceased
to be an Excluded Subsidiary.

 

2



--------------------------------------------------------------------------------

[7]. [Attached as Schedule IV hereto are reasonably detailed calculations with
respect to which Subsidiaries are Material Subsidiaries based on the information
contained in, and as of the last day of the most recent fiscal period covered
by, the [consolidated financial statements most recently delivered pursuant to
Sections 5.01(a) of the Credit Agreement][attached financial statements] and
identifying each Subsidiary, if any, that has automatically been designated a
Material Subsidiary in order to satisfy the condition set forth in the
definition of the term “Material Subsidiary” in the Credit Agreement.]2

[8]. [Attached as Schedule V hereto are reasonably detailed calculations with
respect to Adjusted Consolidated Net Income for the most recently ended fiscal
year.]3

[9]. The financial covenant analyses and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.

The foregoing certifications are made and delivered on [•], pursuant to
Section 5.01(c) of the Credit Agreement.

 

NCR CORPORATION, as Company,   by         Name:     Title:

 

2  To be included in the case of any delivery of financial statements under
clause 5.01(a) of the Credit Agreement.

3  To be included in the case of any delivery of financial statements under
clause 5.01(a) of the Credit Agreement, unless the Investment Grade Date has
occurred.

 

3



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

1.    Cumulative Leverage Ratio Increase Amount1: =    x    sum of Leverage
Ratio Increase Amounts in respect of Pension Funding Indebtedness2 issued or
deemed issued3 after the Original Effective Date prior to the most recently
ended fiscal quarter:    x 2.    Leverage Ratio Increase Amount4: (a) / (b) =   
x   

(a)    the aggregate principle amount of Pension Funding Indebtedness incurred
during the most recently ended fiscal quarter:

   $[___,___,___]   

(b)    the greater of (1) Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters of the Company and (2) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Company ended on March
31, 2013:

   $[___,___,___] 3.    Maximum Leverage Ratio: [[4.25]5/[4.00]6/[3.75]7 +
Cumulative Leverage Ratio Increase Amount]/1.00    x

 

1  The Cumulative Leverage Ratio Increase Amount may not exceed 0.50 at any
time.

2  Pension Funding Indebtedness is only included here, and in the Leverage Ratio
Increase Amount in 2(i) of this Annex A, to the extent that the proceeds are
actually used during the applicable period to make to make contributions to one
or more Plans and/or Foreign Pension Plans (see the definition of “Pension
Funding Indebtedness” in the Credit Agreement for the specific limitations).

3  Provided that $80,000,000 of Term Loans shall be deemed to have been Pension
Funding Indebtedness.

4  Rounded upwards, if necessary, to the next 1/10, expressed as a decimal.

5  In the case of any fiscal quarter ending on or prior to December 31, 2017.

6  In the case of any fiscal quarter ending after December 31, 2017, and on or
prior to December 31, 2019.

7  In the case of any fiscal quarter ending after December 31, 2019.



--------------------------------------------------------------------------------

4.    Leverage Ratio: (i) / (ii) =    x   

(i)     Consolidated Total Debt:

   $[___,___,___]   

(ii)    Consolidated EBITDA for the period of four consecutive fiscal quarters
of the Company most recently ended on or prior to such date:

   $[___,___,___] 5.    Consolidated Total Debt: (i) + (ii) – (iii) =   
$[___,___,___]   

(i)     the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries8 outstanding as of such date, to the extent such Indebtedness would
be reflected on a balance sheet prepared as of the date hereof on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any Indebtedness at “fair value”, as described in Section 1.04(a) of the
Credit Agreement, or any other accounting principle that results in the amount
of any such Indebtedness (other than zero coupon Indebtedness) as reflected on
such balance sheet to be below the stated principal amount of such
Indebtedness):

   $[___,___,___]   

(ii)    without duplication of amounts referred to in paragraph (i) above, the
amount of Third Party Interests in respect of Securitizations, without giving
effect to any election to value any Indebtedness at “fair value”, as described
in Section 1.04(a) of the Credit Agreement, or any other accounting principle
that results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness:

   $[___,___,___]   

(iii)  the lesser of (a) the excess, if any, of the amount of Unrestricted Cash
owned by the Company and its consolidated Subsidiaries over $250,000,000 and (b)
$150,000,000:

   $[___,___,___]

 

8  Excluding Indebtedness described in clause (f) of the definition of
“Indebtedness” in the Credit Agreement; provided that there shall be included in
Consolidated Total Debt any Indebtedness in respect of drawings under letters of
credit or letters of guaranty to the extent such drawings are not reimbursed
within two Business Days after the date of any such drawing).

 

2



--------------------------------------------------------------------------------

6.    Unrestricted Cash9: (i) – (ii) =    $[___,___,___]   

(i)     unrestricted cash and cash equivalents owned by the Company and the
Subsidiaries as of the date hereof10:

   $[___,___,___]   

(ii)    unrestricted cash and cash equivalents owned by the Company and the
Subsidiaries that are or are presently required under the terms of any agreement
or other arrangement binding on the Company or any Subsidiary to be (a) pledged
to or held in one or more accounts under the control of one or more creditors of
the Company or any Subsidiary (other than to secure the Loan Document
Obligations), (b) otherwise segregated from the general assets of the Company
and the Subsidiaries, in one or more special accounts or otherwise, for the
purpose of securing or providing a source of payment for Indebtedness or other
obligations that are or from time to time may be owed to one or more creditors
of the Company or any Subsidiary (other than to secure the Loan Document
Obligations) or (c) held by a Subsidiary that is not wholly-owned or that is
subject to restrictions (in the case of foreign laws or approvals of foreign
Governmental Authorities applicable to Foreign Subsidiaries, of which the
Company has actual knowledge) on its ability to pay dividends or distributions:

   $[___,___,___]

 

9  Unrestricted Cash on any date will include the pro rata share (based on their
relative holdings of Equity Interests entitled to dividends and distributions)
of the Company and its wholly-owned Subsidiaries of the Unrestricted Cash of any
non-wholly Subsidiary not subject to restrictions.

10  Cash and cash equivalents held in ordinary deposit or security accounts and
not subject to any existing or contingent restrictions on transfer by the
Company or a Subsidiary will not be excluded from Unrestricted Cash by reason of
setoff rights or other Liens created by law or by applicable account agreements
in favor of the depositary institutions or security intermediaries.

 

3



--------------------------------------------------------------------------------

7.    Consolidated EBITDA:11(i) + (ii) – (iii) =      $[___,___,___]      

(i)     

  

ConsolidatedNet Income:

     $[___,___,___]      

(ii)12     

  

(a)    consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations):

     $[___,___,___]         

(b)    provision for taxes based on income, profits or losses, including foreign
withholding taxes during such period:

     $[___,___,___]        

(c)    all amounts attributable to depreciation and amortization for such
period:

     $[___,___,___]        

(d)    any extraordinary losses for such period, determined on a consolidated
basis in accordance with GAAP:

     $[___,___,___]        

(e)    any Non-Cash Charges for such period:13

     $[___,___,___]        

(f)     any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement other than those relating to foreign
currencies:

     $[___,___,___]  

 

11  Consolidated EBITDA shall be calculated so as to exclude (a) the cumulative
effect of any changes in GAAP or accounting principles applied by management and
(b) purchase accounting adjustments. Consolidated EBITDA will be calculated
(i) so as to exclude mark-to-market gains and losses on Plans and Foreign
Pension Plans and settlement/curtailment gains and losses relating to such
plans, and (ii) to give effect to Mark-to-Market Pension Accounting.

12  Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.

13  Any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBITDA for any prior period (or that would have been
added back had the Credit Agreement been in effect during and after such prior
period), other than any cash payments made after the Effective Date in respect
of environmental obligations relating to the Fox River, Kalamazoo and Dayton
landfill discontinued operations not exceeding, in the aggregate for all
periods, the amount of the reserves for such obligations reflected in the
Company’s financial statements for the fiscal quarter ending June 30, 2011,
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made.

 

4



--------------------------------------------------------------------------------

      (g)14    Pro Forma Adjustments in connection with Material Acquisitions:
     $[___,___,___]          (h)    nonrecurring integration expenses in
connection with acquisitions (including severance costs, retention payments,
change of control bonuses, relocation expenses and similar integration
expenses):      $[___,___,___]          (i)    one-time out-of-pocket
transactional costs and expenses relating to Permitted Acquisitions, Investments
outside the ordinary course of business, and Dispositions (regardless of whether
consummated), including legal fees, advisory fees, and upfront financing fees:
     $[___,___,___]          (j)    amortization of non-cash pension expenses
and any after-tax one-time losses associated with lump sum payments (or
transfers of financial assets) to defease pension and retirement obligations and
after-tax mark-to-market losses on pension plans and settlement/curtailment
losses thereon:      $[___,___,___]          (k)15    out-of-pocket costs and
expenses relating to restructurings (including a reduction in force),
consolidation, separation or closure of facilities and cost saving initiatives,
in each case, undertaken out of the ordinary course of business, and (without
duplication) any non-cash charges or reserves taken in connection therewith:   
  $[___,___,___]   

 

 

14 The aggregate amount of all amounts under clauses (g), (h), (i) and (k) that
increase Consolidated EBITDA in any Test Period (including, for avoidance of
doubt, in connection with any calculation made on a Pro Forma Basis) shall not
exceed, and shall be limited to, 15% of Consolidated EBITDA in respect of such
Test Period (calculated after giving effect to such adjustments and with no
carryover of unused amounts into any subsequent period).

15 Each such restructuring, consolidation, separation or closure of facilities
or cost saving initiative has been specifically approved by the board of
directors of the Company or by both the chief executive officer and the chief
financial officer of the Company.

 

5



--------------------------------------------------------------------------------

      

(l)     out-of-pocket costs and expenses arising from litigation in respect of
discontinued operations in an amount not to exceed $15,000,000 for any Test
Period:

     $[___,___,___]          

(m)   unrealized losses during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement:

     $[___,___,___]       

(iii)16   

 

(a)    any extraordinary gains for such period, determined on a consolidated
basis in accordance with GAAP:

     $[___,___,___]         

(b)    any non-cash gains for such period, including any gains attributable to
the early extinguishment of Indebtedness:

     $[___,___,___]         

(c)    any net income tax benefit for such period, determined on a consolidated
basis in accordance with GAAP;

     $[___,___,___]         

(d)    any gains attributable to the early extinguishment of obligations under
any Hedging Agreement other than those relating to foreign currencies:

     $[___,___,___]         

(e)    after-tax one-time gains associated with lump sum payments (or transfers
of financial assets) to defease pension and retirement obligations and after-tax
mark-to-market gains on pension plans and settlement/curtailment gains and
thereon:

     $[___,___,___]         

(f)     unrealized gains during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement:

     $[___,___,___]    

8.

    

ConsolidatedNet Income: (i) – (ii) =

     $[___,___,___]         

(i)     the net income or loss of the Company and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP:

     $[___,___,___]  

 

16  Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.

 

6



--------------------------------------------------------------------------------

         (ii)   the sum of:    $[___,___,___]       

(a)    the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to paragraphs (b) and (c) below, any other consolidated Subsidiary
during such period:

   $[___,___,___]       

(b)    the income of, and any amounts referred to in paragraph (a) above paid
to, any consolidated Subsidiary (other than the Company or any Subsidiary Loan
Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary (i)
is not permitted (A) without any prior approval of any Governmental Authority
which, to the actual knowledge of the Company, would be required and that has
not been obtained or (B) under any law applicable to the Company or any such
Subsidiary (in the case of any foreign law, of which the Company has actual
knowledge) or (ii) is not permitted by the operation of the terms of the
organizational documents of such Subsidiary or any agreement or other instrument
binding upon the Company or any Subsidiary, unless such restrictions with
respect to the payment of cash dividends and other similar cash distributions
has been legally and effectively waived:

   $[___,___,___]       

(c)    the income or loss of, and any amounts referred to in paragraph (a) above
paid to, any consolidated Subsidiary that is not wholly owned by the Company to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary:

   $[___,___,___]

9.      

 

InterestCoverage Ratio: (i) / (ii) =

   x            

(i)     

 

ConsolidatedEBITDA for Test Period:

   $[___,___,___]     

(ii)    

 

ConsolidatedCash Interest Expense for Test Period:

   $[___,___,___]

 

7



--------------------------------------------------------------------------------

 

10.    

    

ConsolidatedCash Interest Expense: (i) – (ii) =

     $[___,___,___]       

(i)

  the sum of:      $[___,___,___]          

(a)    the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Company and its consolidated Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:

     $[___,___,___]         

(b)    any cash payments made during such period in respect of obligations
referred to in paragraph (ii) below that were amortized or accrued in a previous
period:

     $[___,___,___]         

(c)    payments made under Hedging Agreements relating to interest rates with
respect to such period:

     $[___,___,___]       

(ii)

  the sum of:      $[___,___,___]         

(a)    to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of debt discounts, upfront
fees and other financing costs (including legal and accounting costs) or accrued
interest payable in kind for such period:

     $[___,___,___]         

(b)    to the extent included in such consolidated interest expense for such
period, one-time expenses in connection with the amendment and restatement of
the Credit Agreement on the Effective Date and other incurrences of Indebtedness
or issuances of Equity Interests, and administrative and similar fees and cash
costs associated with breakage or termination of Hedging Agreements:

     $[___,___,___]         

(c)    interest income of the Company and its consolidated Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP:

     $[___,___,___]         

(d)    payments received under Hedging Agreements relating to interest rates
with respect to such period:

     $[___,___,___]  

 

8



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

  as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, Delaware 19713-2107

Attention: Brian Lunger

Fax No. 302-634-3301

Copy to:

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

383 Madison Avenue, 24th Floor

New York, New York, 10179

Attention: Timothy Lee Fax No. 212-270-5127

Email: timothy.d.lee@jpmorgan.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement. This notice constitutes an Interest Election Request and the
applicable Borrower, or the Borrower Agent on its behalf, hereby gives you
notice, pursuant to Section 2.06 of the Credit Agreement, that it requests the
conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection such Borrower specifies the following information with respect
to such Borrowing and each resulting Borrowing:

 

  1.  

Borrowing to which this request applies:

 

      

Principal Amount:

 

      

Type:                         

 

         



--------------------------------------------------------------------------------

  

        Interest Period1

 

      2.       

Effective date of this election2:

 

      3.   

Resulting Borrowing[s]3:

 

        

        Principal Amount4:

 

        

        Type5:

 

        

        Interest Period6:

 

     

 

  Very truly yours, [BORROWER],  

by

 

 

      Name:       Title:

 

1  In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor in accordance with the definition of the term “Interest
Period” in the Credit Agreement.

2  Must be a Business Day.

3  If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing. Each resulting Borrowings shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Class and Type in Section 2.02(c) of the Credit Agreement.

4  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above. Note that the currency of a Borrowing cannot
be changed.

5  Specify whether the resulting Borrowing is to be a ABR Borrowing or a
Eurocurrency Borrowing.

6  Applicable only if the resulting Borrowing is to be a Eurocurrency Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
seven days or one, two, three or six months (or, if agreed to by each Lender
participating in the resulting Borrowing, twelve months). Cannot extend beyond
the Maturity Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT G

PERFECTION CERTIFICATE

March [•], 2016

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of the date hereof (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not defined herein have the meanings assigned
in the Credit Agreement or the Collateral Agreement referred to therein, as
applicable.

The undersigned, a Financial Officer of the Company, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:

SECTION 1. Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of formation or
organization or like document, and (ii) each other legal name such Loan Party
has had in the past five years, together with the date of the relevant name
change.

(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure or entered into a similar reorganization in any way within
the past five years that resulted in a change to the legal name or any material
change to the corporate structure of any Loan Party. Changes in identity or
corporate structure include mergers, consolidations and acquisitions of all or
substantially all of the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) a
Person or other acquisitions of material assets outside the ordinary course of
business that resulted in a change into the legal name or any material change to
the corporate structure of any Loan Party. With respect to any such change that
has occurred within the past five years, Schedules 1 and 2 set forth the
information required by Sections 1(a) and 2 of this Perfection Certificate as to
each acquiree or constituent party to such merger, consolidation or acquisition.

SECTION 2. Jurisdictions and Locations. (a) Set forth on Schedule 2 is (i) the
jurisdiction of formation or organization and the form of organization of each
Loan Party, (ii) the organizational identification number, if any, assigned to
such Loan Party by such jurisdiction and the federal taxpayer identification
number, if any, of such Loan Party and (iii) the address (including, in the case
of the Company and each Loan Party that is a Domestic Subsidiary, the county) of
the chief executive office of such Loan Party and, if applicable, the registered
office of such Loan Party, if applicable.

 



--------------------------------------------------------------------------------

(b) Set forth on Schedule 2(b) opposite the name of each Grantor are material
places of business of such Loan Party not identified in Schedule 2(a).1

SECTION 3. File Search Reports. File search reports have been obtained from the
Uniform Commercial Code (“UCC”) filing office relating to each location of each
Grantor identified on Schedule 2(a) and (b). The file search reports obtained
pursuant to this Section 3 reflect no Liens on any of the Collateral other than
those permitted under the Credit Agreement.

SECTION 4. UCC Filings. Financing statements in substantially the form of
Schedule 4 hereto have been prepared for filing in the central UCC filing office
in which such filings are to be made.

SECTION 5. Stock Ownership and other Equity Interests. Set forth on Schedule 5
is a complete and correct list, for each Grantor, of all the Pledged Equity
Interests (as defined in the Collateral Agreement), specifying the issuer and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Equity Interests.

SECTION 6. Debt Instruments. Attached hereto as Schedule 6 is a true and correct
list of all promissory notes and other evidence of Indebtedness held each
Grantor that are required to be delivered to the Administrative Agent under the
Collateral Agreement, including all intercompany Indebtedness, in each case
specifying the creditor and debtor thereunder and the type and outstanding
principal amount thereof.

SECTION 7. Intellectual Property. (a) Attached hereto as Schedule 7(A) in proper
form for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Grantor’s United States Patents and published Patent
Applications, including the name of the registered owner, type, registration or
application number and registration or application date of each United States
Patent and published Patent Application owned by any Grantor.

(b) Attached hereto as Schedule 7(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Grantor’s United States Trademarks and Trademark applications, including the
name of the registered owner, the registration or application number and
registration or application date of each United States Trademark and Trademark
application owned by any Grantor.

(c) Attached hereto as Schedule 7(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Grantor’s United
States Copyrights (including the name of the registered owner, the title and the
registration number) and Copyright Applications (including the name of the
registered owner and the title) of each United States Copyright or Copyright
Application owned by any Grantor. Also set forth on Schedule 7(C) in proper form
for filing with the United States Copyright Office is a schedule setting forth
all exclusive Copyright Licenses granted to any Grantor.

 

1 

Limited to locations within the United States where the Company and Subsidiary
Loan Parties own or lease research, development and manufacturing facilities or
Principal Property.

 

2



--------------------------------------------------------------------------------

SECTION 8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and
correct list of commercial tort claims in excess of $10,000,000 held by any
Grantor, including a brief description thereof.

SECTION 9. Chattel Paper. Prior to delivery of Tangible Chattel Paper (other
than Tangible Chattel Paper acquired in the ordiary course of business) to the
Administrative Agent pursuant to Section 4.04 of the Collateral Agreement, the
Grantors hold all Tangible Chattel Paper in the locations identified in Schedule
9, in the Electronic Invoice System or in other electronic document management
systems (which may include document storage systems provided by third party
vendors used in the ordinary course of the applicable Grantor’s business).

SECTION 10. Assignment of Claims Act. Attached hereto as Schedule 10 is a true
and correct list of all written contracts between each Grantor and the United
States government or any department or agency thereof that have a remaining
value of at least $10,000,000, setting forth the contract number, name and
address of contracting officer (or other party to whom a notice of assignment
under the Assignment of Claims Act should be sent), contract start date, agency
with which the contract was entered into, and a description of the contract
type.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

    NCR CORPORATION, By:         Name: John Boudreau   Title: Treasurer

 

4



--------------------------------------------------------------------------------

Schedule 1

Legal Names

 

Loan Party’s Exact Legal Name

  

Other Legal Names

(including date of change)

              



--------------------------------------------------------------------------------

Schedule 2(a)

Jurisdictions and Locations

 

Loan Party

  

Jurisdiction of
Organization

  

Form of

Organization

  

Organizational
Identification

Number

(if any)

  

Federal

Taxpayer
Identification

Number (if any)

  

Chief Executive

Office or

Registered

Office Address

(including

county)

                                                                          



--------------------------------------------------------------------------------

Schedule 2(b)

Other Places of Business



--------------------------------------------------------------------------------

Schedule 4

UCC Filings

 

Loan Party

  

UCC Filing Office

              



--------------------------------------------------------------------------------

Schedule 5

Equity Interests1

 

Loan Party

  

Issuer

  

Certificate Number

  

Number of Equity Interests

  

Percentage of Ownership

                                                           

 

1 Indicate with an asterisk (“*”) the Equity Interests in Subsidiaries that own
Principal Property, as defined in Section 3.6(c) of the Indenture dated as of
November 1, 1988, between the Borrower and State Street Bank and Trust Company.



--------------------------------------------------------------------------------

Schedule 6

Debt Instruments

 

Loan Party

  

Debtor

  

Type of Instrument

  

Outstanding Principal Amount

                                            



--------------------------------------------------------------------------------

Schedule 7

Intellectual Property

 

I. Copyrights

 

Registered Owner

  

Title

  

Registration Number

  

Expiration Date

        

II. Copyright Applications

 

Registered Owner

  

Title

  

Application Number

  

Date Filed

        

III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

  

Licensor

  

Title

  

Registration Number

  

Expiration Date

           

 

IV. Patents

 

V. Patent Applications

 

VI. Trademarks

 

VII. Trademark Applications



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

 

Loan Party

  

Description of Commercial Tort Claims

  



--------------------------------------------------------------------------------

Schedule 9

Chattel Paper

 

Loan Party

  

Obligor

  

Due Date

  

Outstanding

Principal Amount

        



--------------------------------------------------------------------------------

Schedule 10

Government Contracts

 

Contract

Number

  

Name and Address

of Contracting

Officer

  

Contract Start Date

  

Contract

End Date

  

Agency

  

Contract

Description

                                                                                
        



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] SOLVENCY CERTIFICATE

This Certificate is being delivered pursuant to Section 4.01(h) of the Amended
and Restated Credit Agreement dated as of August 22, 2011, as amended and
restated as of July 25, 2013 and as further amended and restated as of March 31,
2016 (and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NCR Corporation (the “Company”),
the Foreign Borrowers party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

The undersigned, [            ], hereby certifies that he is a Financial Officer
of the Company and that he is knowledgeable of the financial and accounting
matters of the Company, its Subsidiaries and the other Loan Parties, the Credit
Agreement and the covenants and representations (financial and other) contained
therein and that, as such, he is authorized to execute and deliver this
Certificate on behalf of the Company.

The undersigned, solely in his capacity as a Financial Officer of the Company,
and not in his individual capacity, hereby further certifies that on the date
hereof, immediately after the consummation of the Transactions to occur on the
date hereof, and giving effect to the rights of subrogation and contribution
under the Collateral Agreement:

(a) the fair value of the assets of the Company and the Subsidiaries, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise;

(b) the present fair saleable value of the assets of the Company and the
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

(c) the Company and the Subsidiaries, taken as a whole, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and

(d) the Company and the Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged, as such business is now conducted and is proposed to be conducted
following the date hereof.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first written above.

 

NCR CORPORATION, by       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which any payment under the Credit
Agreement is to be made to the undersigned, or in either of the two calendar
years preceding any such payment.

 

[NAME OF LENDER], by       Name:   Title: Date:               , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (b) the undersigned shall
have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which any payment under the Credit Agreement is to be made to the
undersigned, or in either of the two calendar years preceding any such payment.

 

[NAME OF LENDER], by       Name:   Title: Date:               , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE

NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which any payment under the Credit
Agreement is to be made to the undersigned, or in either of the two calendar
years preceding any such payment.

 

[NAME OF LENDER], by       Name:   Title: Date:               , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013 and as further amended and restated as
of March 31, 2016 (and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NCR Corporation (the
“Company”), the Foreign Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which any payment under the Credit Agreement is to be made
to the undersigned, or in either of the two calendar years preceding any such
payment.

 

[NAME OF LENDER], by       Name:   Title: Date:               , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

FOREIGN BORROWER JOINDER AGREEMENT

FOREIGN BORROWER JOINDER AGREEMENT dated as of [ ], (this “Agreement”), among
NCR CORPORATION, a Maryland corporation (the “Company”), [NAME OF APPLICANT
BORROWER], a [ ] [corporation] (the “Applicant Borrower”), each other LOAN PARTY
listed on the signature pages hereto (each a “Loan Party”) and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), in its capacity as Administrative Agent under the
Credit Agreement defined below.

Reference is made to (a) the Amended and Credit Agreement dated as of August 22,
2011, as amended and restated as of July 25, 2013 and as further amended and
restated as of March 31, 2016 (and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NCR
Corporation (the “Company”), the Foreign Borrowers party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, and
(b) the Amended and Restated Guarantee and Collateral Agreement dated as of
August 11, 2011, as amended and restated as of January 6, 2014, as further
amended and restated as of March 31, 2016 (and as further amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMorgan, as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings specified in the Credit Agreement. Under the Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Revolving Loans to the Company and its Subsidiaries, and the
Issuing Banks have agreed to issue Letters of Credit for the account of the
Company and the Foreign Borrowers. Pursuant to Section 2.23 of the Credit
Agreement, the Company and the Applicant Borrower desire that the Applicant
Borrower become a Foreign Borrower.

In accordance with Section 2.23 of the Credit Agreement, upon execution of this
Agreement by each of the Company, the Applicant Borrower and the other Loan
Parties and delivery thereof to the Administrative Agent, the acknowledgement
hereof by the Administrative Agent and the satisfaction of the other conditions
set forth in Section 2.23, the Applicant Borrower shall be a party to the Credit
Agreement and the Collateral Agreement, and a “Foreign Borrower” and a
“Borrower” for all purposes thereof. The Applicant Borrower hereby agrees to be
bound by all provisions of the Credit Agreement and the Collateral Agreement
applicable to it in such capacities.

The Applicant Borrower represents and warrants that all representations and
warranties made by or on behalf of the Company, any Foreign Borrower or the
Subsidiaries in the Credit Agreement and the Collateral Agreement, as such
representations and warranties relate to the Applicant Borrower, are true and
correct (i) in the case of the representations and warranties qualified as to
materiality, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the date hereof to the



--------------------------------------------------------------------------------

same extent as though made as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct (i) in
the case of the representations and warranties qualified as to materiality, in
all respects and (ii) otherwise, in all material respects on and as of such
earlier date.

Without limiting its obligations under or the provisions of the Credit Agreement
and Security Documents, each of the Loan Parties hereby (a) acknowledges that
the Obligations shall include the Foreign Borrower Obligations of such Applicant
Borrower, (b) affirms and confirms its guarantees, pledges, grants,
indemnification obligations and other commitments and obligations under each
Security Document to which it is a party, (c) agrees that each Security Document
to which it is a party and all guarantees, pledges, grants and other commitments
and obligations thereunder shall continue to be in full force and effect
following the effectiveness of this Agreement and (d) confirms that all of the
liens and security interests created and arising under the Security Documents
remain in full force and effect, and are not released or reduced, as collateral
security for the Obligations.

If required, the Applicant Borrower is, simultaneously with the execution of
this Agreement, executing and delivering such other documents and instruments as
requested by the Administrative Agent in accordance with the Credit Agreement
and the Collateral Agreement.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.

On and after the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference in any other Loan Document to the “Credit Agreement”
or “Collateral Agreement”, shall be deemed to be a reference, as applicable, to
the Credit Agreement or Collateral Agreement as supplemented hereby. This
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NCR CORPORATION, as Company,   By:         Name:     Title:

 

[APPLICANT BORROWER],   By:         Name:     Title:

 

[OTHER LOAN PARTIES],   By:         Name:     Title:

Acknowledged by:

 

   

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

      By:         Name:     Title:

 

3



--------------------------------------------------------------------------------

[FORM OF]

FOREIGN BORROWER TERMINATION

[Date]

JPMorgan Chase Bank, N.A.

    as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, Delaware 19713-2107

Attention: Brian Lunger

Fax No. 302-634-3301

Copy to:

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

383 Madison Avenue, 24th Floor

New York, New York, 10179

Attention: Timothy Lee

Fax No. 212-270-5127

Email: timothy.d.lee@jpmorgan.com

Ladies and Gentlemen:

Reference is made to (a) the Amended and Credit Agreement dated as of August 22,
2011, as amended and restated as of July 25, 2013 and as further amended and
restated as of March 31, 2016 (and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NCR
Corporation (the “Company”), the Foreign Borrowers party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, and
(b) the Amended and Restated Guarantee and Collateral Agreement dated as of
August 11, 2011, as amended and restated as of January 6, 2014, as further
amended and restated as of March 31, 2016 (and as further amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMorgan, as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings specified in the Credit Agreement.

The Company hereby terminates the status of [Name of Terminated Foreign
Borrower], a [            ] [            ] (the “Terminated Foreign Borrower”),
as a Foreign Borrower under the Credit Agreement and the Security Documents. The
Company and the Terminated Foreign Borrower acknowledge that this Foreign
Borrower Termination shall not become effective until all Loans made to the
Terminated Foreign Borrower have been repaid, no Letter of Credit issued for the
account of such Terminated Foreign Borrower shall remain outstanding and all
amounts payable by such Terminated Foreign

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Borrower in respect of LC Disbursements, interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Foreign Borrower under any Loan Document) have been
paid in full, provided that this Foreign Borrower Termination shall be effective
immediately to terminate the right of the Terminated Foreign Borrower to request
or receive further Borrowings or obtain Letters of Credit under the Credit
Agreement.

Upon the effectiveness of this Foreign Borrower Termination in accordance with
the preceding paragraph, the Terminated Foreign Borrower shall be released from
all obligations as a Foreign Borrower under the Credit Agreement and the
Security Documents.

THIS FOREIGN BORROWER TERMINATION SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Very truly yours, NCR CORPORATION, as Company,   By:         Name:     Title:

Acknowledged by:

 

   

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

      By:         Name:     Title:

 

[Signature Page to Credit Agreement]